Exhibit 10.1

EXECUTION VERSION

AMENDED & RESTATED REAL ESTATE SALE AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1. PURCHASE AND SALE

  2   

2. PURCHASE PRICE

  4   

2.1        Earnest Money

  5   

2.2        Cash Consideration at Closing

  6   

2.3        Purchaser Holdco Class A Units at Closing

  6   

2.4        Assumed Debt

  6   

2.5        Pro Rata Share

  8   

2.6        No Excluded Assets

  8   

2.7        Property Allocation

  11   

3. EVIDENCE OF TITLE

  11   

3.1        Title Insurance

  11   

3.2        Survey

  15   

4. CLOSING

  15   

4.1        Closing Date

  15   

4.2        Seller’s Closing Deliveries

  15   

4.3        Purchaser’s Closing Deliveries

  18   

4.4        Closing Prorations and Adjustments

  20   

4.5        Transaction Costs

  24   

4.6        Possession

  25   

5. CASUALTY LOSS AND CONDEMNATION

  25   

5.1        Notice

  25   

5.2        Casualty and Condemnation Proceeds

  25   

6. BROKERAGE

  26   

7. DEFAULT AND REMEDIES; FAILURE OF CONDITIONS TO CLOSING

  26   

7.1        Sellers’ Pre-Closing Default; Failure to Satisfy Purchaser Closing
Conditions

  26   

7.2        Purchaser’s Pre-Closing Defaults; Failure to Satisfy Sellers’ Closing
Conditions

  27   

7.3        Purchaser’s Pre-Closing Knowledge

  28   

7.4        Post-Closing Remedies

  29   

8. DILIGENCE; CONDITIONS PRECEDENT

  30   

8.1        Diligence and Inspection

  30   

8.2        Conditions to Closing

  31   

8.3        Additional Provisions Regarding Assumed Debt and Replacement Debt

  34   

 

-i-



--------------------------------------------------------------------------------

9. REPRESENTATIONS AND WARRANTIES

  34   

9.1        Sellers’ Representations and Warranties

  34   

9.2        Seller’s Knowledge

  41   

9.3        Survival of Sellers’ Representations and Warranties

  41   

9.4        Purchaser’s Representations and Warranties

  42   

9.5        Survival of Purchaser’s Representations and Warranties

  44   

9.6        Purchaser’s Additional Representations and Warranties

  44   

10. AS-IS; REAL ESTATE TAXES

  46   

10.1      AS-IS CONDITION

  46   

10.2      NO ADDITIONAL REPRESENTATIONS

  46   

10.3      RELEASE

  48   

10.4      Pending Litigation Indemnification

  49   

10.5      Real Estate Taxes.

  50   

11. INDEMNIFICATION; LIMITATION OF LIABILITY

  54   

11.1      Indemnification; Limitation of Liability

  54   

11.2      No Personal Liability of Sellers’ Directors and Employees

  55   

11.3      Cooperation of Sellers

  56   

12. OPERATION OF THE PROPERTY; SELLER’S COVENANTS

  56   

12.1      Ordinary Course of Business

  56   

12.2      Service Contracts

  57   

12.3      Property Insurance

  57   

12.4      Debt Assumption

  57   

12.5      Ground Leases

  58   

12.6      Litigation

  58   

12.7      Management Contracts

  58   

12.8      Replacement Franchise Agreements

  58   

12.9      Immediate Repairs

  59   

12.10    Television & Internet Service Contracts

  59   

12.11    Reliance Letters

  59   

13. PURCHASER’S COVENANTS

  59   

13.1      Replacement Franchise Agreements

  59   

13.2      Ground Lessor Consents

  60   

13.3      Television & Internet Service Contracts

  60   

13.4      Liquor Licenses

  60   

13.5      Debt Assumption

  61   

13.6      Other Debt Matters

  62   

13.7      Property Management

  62   

 

-ii-



--------------------------------------------------------------------------------

14. MISCELLANEOUS

  63   

14.1      Indemnification Claims

  63   

14.2      Entire Agreement

  63   

14.3      Assignment

  63   

14.4      No Modification

  64   

14.5      Time of the Essence

  64   

14.6      Governing Law

  64   

14.7      Notice

  64   

14.8      Waiver of Trial by Jury

  65   

14.9      Confidentiality

  65   

14.10    Guest Baggage

  66   

14.11    Access to Property Files

  66   

14.12    No Memorandum of Agreement

  66   

14.13    No Finance Contingency

  67   

14.14    Counterpart Signatures

  67   

14.15    Designation of Escrowee as Reporting Person

  67   

14.16    Business Days

  67   

14.17    Signatures

  67   

14.18    Legal Representation

  67   

14.19    Prevailing Party Attorneys’ Fees

  68   

14.20    State-Specific Provisions

  68   

14.21    Further Assurances

  72   

14.22    Material Defaults

  72   

14.23    BP Oil Spill Settlement

  72   

14.24    Recitals

  72   

EXHIBITS AND SCHEDULES

Schedule 1A – Sellers and Properties

Schedule 1B – Purchaser and Properties

Schedule 2 – Purchase Price Allocation

Schedule 3 – Existing Mortgage and Mezzanine Financing

Schedule 4 – Loan Documents

Schedule 5 – Seller’s Knowledge Parties

Schedule 5A – Purchaser’s Knowledge Parties

Schedule 6 – Arbitration Procedures

 

-iii-



--------------------------------------------------------------------------------

Schedule 7 – [Reserved]

Schedule 8 – Excluded Hotel Assets

Schedule 9 – Agreed PIP Allocations

Exhibits A-1 – A-126 – Legal Descriptions

Exhibits B-1 – B-35 – Deeds

Exhibit C – Form of Assignment and Assumption of Ground Lease

Exhibit D – Form of Supplemental Agreement

Exhibit E-1 – Form of Purchaser Holdco Operating Agreement

Exhibit E-2 – Form of Bad Boy Guaranty

Exhibit E-3 – Form of Mandatory Redemption Guaranty

Exhibit E-4 – Form of Environmental Indemnity Agreement

Exhibit E-5 – Form of Cash Management Agreement

Exhibit F – Earnest Money Escrow Instructions

Exhibit G-1 – Form of Title Affidavit

Exhibit G-2 – Form of Non-Imputation Affidavit

Exhibit H – Form of Bill of Sale

Exhibit I – Form of Tenant Notice Letter

 

Exhibit J – Form of Assignment and Assumption of Leases, Security Deposits,
Advance Booking Deposits, Guest Ledger Accounts and Service Contracts

Exhibit K – Form of Assignment and Assumption of Intangibles

Exhibit L – Form of FIRPTA Certificate

Exhibit M – Management Contract Termination

Exhibit N – Ground Leases

 

-iv-



--------------------------------------------------------------------------------

Exhibit O – Form of Interim Beverage Service Agreement

Exhibit P – Whitehall Guarantees

Exhibit Q – Go Forward Notice

 

-v-



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

  Page  

Act

  66   

Action

  65   

Adjuster

  9   

Agreement

  1   

Allocated Amount

  5   

Allocated Loan Amount

  10   

Allocated Purchase Price

  5   

Appraiser

  9   

Assumable Service Contracts

  3   

Assumed Debt

  6   

Business Day

  65   

Cash Consideration

  4   

Cash Management Bank

  18   

Casualty

  24   

Casualty/Condemnation Threshold

  9   

Change of Control

  61   

Changeover Event

  59   

Claim

  14   

Class A Holders

  4   

Closing

  14   

Closing Date

  14   

Closing Statement

  15   

Code

  36   

Competitor

  41   

Condemnation

  24   

Cure

  12   

Debt Assumption

  6   

Decision

  65   

Deed

  15   

Designated Representations

  27   

Disclosure Letter

  32   

Disclosure Statement

  66   

Dispute

  64   

Division

  68   

DTPA

  41   

Due Diligence Materials

  28   

Earnest Money

  5   

Earnest Money Escrow Instructions

  5   

Effective Date

  1   

Eligible Institution

  19   

 

-vi-



--------------------------------------------------------------------------------

Embargoed Person

  43   

Encumbered Hotel Assets

  6   

Environmental Condition

  37   

Environmental Laws

  36   

ERISA

  40   

Escrowee

  5   

Excluded Hotel Asset

  4   

Existing Surveys

  14   

FF&E

  2   

Final Allocation

  10   

Financial Statements

  38   

First Pool Assets

  1   

First Pool Offset Amount

  48   

First Pool Overage

  49   

First Pool Overage Threshold

  50   

First Pool Purchaser Holdco

  4   

First Pool Purchaser Holdco Operating Agreement

  4   

First Pool Real Estate Taxes

  49   

First Pool Underage

  49   

First Pool Underage Threshold

  50   

Franchise Agreements

  34   

Ground Lease Assignment

  15   

Ground Leases

  35   

Ground Lessor

  23   

Ground Lessor Consents

  23   

Guest Ledger Account

  20   

Hazardous Materials

  45   

Hazardous Substances

  45   

Hilton

  41   

Hotel Asset

  3   

Hotel Taxes

  19   

Hotels

  2   

Hyatt

  41   

IHG

  41   

Improvements

  2   

Indemnitors

  7   

Intangible Property

  3   

Inventory

  3   

Leases

  2   

Lender

  23   

Lien

  12   

Liquor Inventory

  3   

Liquor Licenses

  58   

Liquor Operations

  3   

Loan Documents

  6   

Losses

  29   

 

-vii-



--------------------------------------------------------------------------------

Management Contracts

  30   

Marriott

  41   

Material Contract

  34   

Maximum First Pool Offset Amount

  49   

Maximum Second Pool Offset Amount

  51   

Natural Hazard Area

  66   

Natural Hazard Expert

  66   

NJ Bulk Sales Tax Escrowee

  68   

NJ Claim

  68   

NJ Deficiency

  68   

NJ Tax Escrow

  68   

NLRB

  38   

Objectionable Title Matter

  13   

OFAC List

  37   

Original Agreement

  1   

Original Purchaser

  1   

Owner’s Policies

  11   

Pending Litigation

  47   

Permits

  34   

Permitted Assignee

  61   

Permitted Exceptions

  11   

Personal Property

  2   

Portfolio Material Adverse Effect

  14   

Pro Rata Share

  7   

Property

  3   

Property Material Adverse Effect

  13   

Property Representations

  27   

Purchase Price

  4   

Purchaser

  1   

Purchaser Closing Condition Remedies

  26   

Purchaser Closing Conditions

  29   

Purchaser Holdco

  4   

Purchaser Holdco Class A Units

  4   

Purchaser Holdco Operating Agreement

  4   

Purchaser Indemnified Person

  47   

Purchaser Notice Date

  27   

Purchaser Parent

  18   

Purchaser REIT

  18   

Purchaser’s Casualty/Condemnation Notice

  8   

Purchaser’s Consultants

  64   

Purchaser’s Period

  22   

Real Estate Taxes

  48   

Real Property

  1   

Replacement Debt

  7   

Replacement Franchise Agreements

  23   

Report

  66   

 

-viii-



--------------------------------------------------------------------------------

Required Cure Matters

  12   

Reservation Deposit

  3   

Reservations

  3   

Restored

  9   

Retained Baggage

  64   

Second Pool Assets

  1   

Second Pool Offset Amount

  50   

Second Pool Overage

  51   

Second Pool Overage Threshold

  51   

Second Pool Purchaser Holdco

  4   

Second Pool Purchaser Holdco Operating Agreement

  4   

Second Pool Real Estate Taxes

  51   

Second Pool Underage

  51   

Second Pool Underage Threshold

  51   

Section 1542

  66   

Seller

  1   

Seller Closing Conditions

  30   

Seller Loan Guarantors

  59   

Seller Released Parties

  46   

Seller’s Knowledge

  39   

Sellers’ Notice

  1   

Sellers’ Period

  22   

Service Contracts

  2   

Special Members

  18   

Supplemental Agreement

  7   

Tax Appeals

  22   

Tax Consultant

  48   

Tax Notification

  68   

Television & Internet Service Contracts

  15   

Tenants

  2   

Title Commitments

  10   

Title Insurer

  10   

Unapplied First Pool Underage

  49   

Unapplied Second Pool Underage

  51   

Union

  39   

Updated Survey

  14   

Updated Title Commitments

  10   

WARN Act

  60   

WARN Act Obligations

  60   

Whitehall

  7   

Whitehall Guarantees

  7   

 

-ix-



--------------------------------------------------------------------------------

AMENDED & RESTATED REAL ESTATE SALE AGREEMENT

THIS AMENDED & RESTATED REAL ESTATE SALE AGREEMENT (this “Agreement”) is made as
of the 11th day of November, 2014 (the “Restatement Date”), by and between the
sellers listed on Schedule 1A attached hereto (each, a “Seller” and
collectively, “Sellers”), American Realty Capital Hospitality Portfolio Member,
LLC, a Delaware limited liability company (“Original Purchaser”), and each of
the purchasers listed on Schedule 1B attached hereto (together with Original
Purchaser, individually or collectively as the context may require,
“Purchaser”).

RECITALS

A. WHEREAS, each Seller is the owner of fee or ground leasehold interests in the
parcel or parcels of real estate (each such parcel, other than those that
constitute Excluded Hotel Assets, a “Real Property” and collectively, the “Real
Properties”) on which one hundred and twenty-six (126) Hotels and other
Improvements incidental thereto are located, which such Hotels owned by each
Seller are set forth opposite its name on Schedule 1A and which parcels of Real
Property are each more particularly described in attached Exhibits A-1 through
A-126 (the Real Properties described in Exhibits A-1 through A-106, other than
those that constitute Excluded Hotel Assets, the “First Pool Assets”, and the
Real Properties described in Exhibits A-107 through A-126, other than those that
constitute Excluded Hotel Assets, the “Second Pool Assets”); and

B. WHEREAS, Sellers desire to sell to Purchaser, and Purchaser desires to
purchase from Sellers, the Property, each in accordance with and subject to the
terms and conditions set forth in this Agreement; and

C. WHEREAS, on May 23, 2014 (the “Effective Date”), Sellers and Original
Purchaser entered into that certain Real Estate Sale Agreement, which Real
Estate Sale Agreement was amended by that certain First Amendment to Real Estate
Sale Agreement dated June 9, 2014, further amended by that certain Second
Amendment to Real Estate Sale Agreement dated July 21, 2014 and supplemented by
those letter agreements dated (i) July 11, 2014, (ii) August 4, 2014,
(iii) August 14, 2014, (iv) August 22, 2014, (v) September 12, 2014,
(vi) October 14, 2014, and (vii) October 30, 2014 (such Real Estate Sale
Agreement, as so amended and supplemented, the “Original Agreement”); and

D. WHEREAS, immediately prior to the execution of this Agreement, Purchaser has
elected to exclude the Excluded Hotel Assets (as defined herein) from the sale
transaction described herein pursuant to the Original Agreement; and

E. WHEREAS, Sellers and Purchaser now desire to amend and restate the Original
Agreement to reflect all previous amendments and supplements thereto (other than
the letter agreement regarding financial statements, dated as of September 18,
2014, which shall not be considered part of the Original Agreement), the
foregoing exclusion of the Excluded Hotel Assets and the additional amendments
to the Original Agreement as have been agreed between Sellers and Purchaser, in
each case as set forth in this Agreement; and



--------------------------------------------------------------------------------

F. WHEREAS, on November 7, 2014, Sellers delivered to Purchaser a written notice
purporting to terminate the Original Agreement (the “Sellers’ Notice”), and
pursuant to the terms of this Agreement, Sellers have withdrawn the Sellers’
Notice, and Sellers and Purchaser have agreed that the Sellers’ Notice has been
withdrawn as if it were never issued and the Original Agreement was not
terminated.

NOW, THEREFORE, in consideration of the above Recitals, the mutual covenants and
agreements herein set forth and the benefits to be derived therefrom, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Purchaser and Sellers agree to amend, restate and supersede in its
entirety the Original Agreement as follows:

1. PURCHASE AND SALE. Subject to and in accordance with the terms and conditions
set forth in this Agreement, Purchaser shall purchase from Sellers and Sellers
shall sell to Purchaser the Real Properties, together with: (i) all buildings
and improvements owned by Sellers and located on the Real Properties (the
“Improvements”, and the portions thereof comprising the hotel(s) on each
individual Real Property, are collectively referred to as the “Hotels”) and any
and all of Sellers’ rights, easements, licenses and privileges presently thereon
or appertaining thereto; (ii) all of Sellers’ right, title and interest, if any,
in and to any land lying in the bed of any street, alley, road or avenue
(whether open, closed or proposed) within, in front of, behind or otherwise
adjoining the Real Properties or any of them, and any other rights-of-way,
strips and gores of land to the extent such land is appurtenant to any of the
Real Properties; (iii) all of Sellers’ right, title and interest in and to the
leases, licenses, occupancy agreements and other agreements demising space in or
providing for the use or occupancy of the Real Properties or any part thereof
described in the Disclosure Letter (the “Leases”; provided, however, that the
Leases shall not include arrangements or agreements providing for the transient
use of guest rooms, banquet rooms, conference rooms or similar facilities by any
Hotel’s guests or patrons), and all refundable deposits, security or otherwise,
made by tenants or other users or occupants of the Improvements or the Real
Properties under the Leases (collectively, “Tenants”; provided, however, that
the Tenants shall not include transient users of guest rooms, banquet rooms,
conference rooms or similar facilities at any Hotel); (iv) any and all
machinery, equipment, appliances, tools, furniture, furnishings, fittings,
fixtures and other articles of durable personal property of every kind and
nature, including all spare parts and reserve stock, which are owned or leased
by or for the account of Sellers and are physically located at the Hotels and
used in the operation of any Hotel, including, without limitation, and subject
to depletion and replacement in the ordinary course of business and not in
violation of the express provisions hereof: (A) office furniture and equipment,
(B) room furnishings, (C) art work and other decorative items, (D) televisions,
radios, VCRs and other consumer electronic equipment, (E) telecommunications
equipment (other than the systems and/or software that are owned or provided by
the franchisors in connection with the operation of the Hotels, and used at the
Hotels subject to the terms of the applicable Franchise Agreements),
(F) computer equipment (other than computer equipment owned or provided by
franchisors in connection with the operation of the Hotels, and is used at the
Hotels subject to the terms of the applicable Franchise Agreements),
(G) automobiles, vans, trucks, machinery and other vehicles, (H) blankets,
pillows, linens, towels, sheets and other bed clothing, (I) kitchen appliances,
cookware and other cooking utensils and (J) all keys, access cards, combinations
to locks and other security devices or other incidents of ownership; but
excluding the personal property, in each case, owned by Hotel tenants,
concessionaires or other third parties, or Hotel guests (collectively, “FF&E”),
Inventory

 

-2-



--------------------------------------------------------------------------------

and other tangible property (collectively, the “Personal Property”) owned by
Sellers, located on any of the Real Properties or the Improvements or used
solely in connection with the Real Properties and/or the Improvements;
(v) except as otherwise provided herein, all right, title and interest of
Sellers under any and all of the maintenance, service, advertising, utility,
television, internet and other like contracts and agreements with respect to the
ownership and operation of the Property set forth in the Disclosure Letter (the
“Service Contracts”); all if and to the extent transferable without third-party
consent, or cost or liability to Sellers that is not reimbursed or prorated
pursuant to this Agreement (collectively, the “Assumable Service Contracts”;
provided that Assumable Service Contracts shall not include any Franchise
Agreements, Leases, Ground Leases, Television & Internet Service Contracts or
Management Contracts); (vi) all of Sellers’ right, title and interest in and to
all intangible personal property relating to any of the Real Properties and the
Improvements (including, without limitation, all permits, licenses and
approvals; warranties, indemnities, claims and guarantees with respect to work
performed at the Real Properties and the Improvements; architectural drawings,
plans and specifications, surveys and as-built drawings for the Real Properties
and the Improvements; engineering reports; advertising material, telephone
exchange numbers; the Guest Ledger Accounts; intellectual property used in or
held for use in the operation of the Hotels, but excluding any employee training
manuals or employee benefit manuals in use at the Hotels that are the property
of franchisors or managers and excluding all service marks, copyrights, trade
names, trademarks, symbols, logos, and all other intellectual property rights,
marks or characteristics associated with a brand name of franchisors or
managers; reservations, commitments and other agreements for the use of guest
rooms, conference rooms, dining rooms or other facilities in any Hotel
(collectively, the “Reservations”; and each deposit or advance payment received
by any Seller in connection with any Reservation, a “Reservation Deposit”),
excluding, however, appraisals, internal valuations and projections,
attorney-client communications and other reports, records and files that
customarily would be considered confidential or privileged; all if and to the
extent transferable without third-party consent, or cost or liability to Sellers
that is not reimbursed or prorated pursuant to this Agreement (collectively, the
“Intangible Property”); (vii) all of Sellers’ right, title and interest in and
to (A) all retail goods physically located at the Property and held by or on
behalf of any Seller for sale to Hotel guests and others (excluding food and
beverages served on-site at any Hotel), (B) the stock of supplies and other
consumables physically located at the Property and used in the operation and
maintenance of the Hotels in the ordinary course of business, and (C) all
liquor, wine, beer and other alcoholic beverages physically located at the
Property and held for sale to Hotel guests and others or otherwise used in the
operation of any Hotel, in each case, by or on behalf of Seller, including,
without limitation, the contents of any in-room servi-bars and mini-bars
(“Liquor Inventory”), but excluding the Liquor Inventory if applicable alcoholic
beverage control laws require a separate sale and transfer of the sale and/or
service of any Liquor Inventory (such sale and service is referred to herein as
“Liquor Operations”) (collectively, the “Inventory”); and (viii) all of Sellers’
rights, title and interest in and to all books and records and files related to
operation of the Real Properties to the extent in their possession or under
their control, including, but not limited to plans, specifications, drawings,
blueprints, surveys and environmental reports; excluding, however, appraisals,
internal valuations and projections, attorney-client communications and other
reports, records and files that customarily would be considered confidential or
privileged, the Improvements and/or the other items listed in items (i) through
(vii) above (items (i) through (viii) above, together with the Real Properties,
are collectively referred to in this Agreement as the “Property”). For the

 

-3-



--------------------------------------------------------------------------------

avoidance of doubt, all of the foregoing expressly excludes all property owned
by Tenants of the Real Properties, guests of the Hotels, and franchisors or
managers of the Hotels. As used herein, the term “Hotel Asset” means a
particular Hotel, together with all portions of the Property exclusively related
or incidental thereto or exclusively used in or held for use in the operation
thereof. For the avoidance of doubt the Property shall not include, and Sellers
shall not convey to Purchaser, any real property, improvements, leases, personal
property, intangible property, inventory or other assets or property of any kind
comprising of or related to the hotels listed on Schedule 8 hereto (each, an
“Excluded Hotel Asset”), unless and until an applicable Excluded Hotel Asset is
substituted for a Hotel Asset in accordance with the express terms of
Section 2.6 hereof.

2. PURCHASE PRICE. The total consideration to be paid by Purchaser to or on
behalf of Sellers for the Property is $1,808,113,685.00 (subject to adjustment
pursuant to the terms hereof), consisting of (i) $1,384,498,749.00 in cash (the
“Cash Consideration”), (ii) $347,298,021.00 in Class A Units in ARC Hospitality
Portfolio I Holdco, LLC, a Delaware limited liability company (“First Pool
Purchaser Holdco”), the indirect owner of 100% of the beneficial and ownership
interests in the applicable Purchasers that will hold record title to the First
Pool Assets after Closing, which such units shall be issued pursuant to that
certain Limited Liability Company Agreement of entered into at the Closing (in
the form attached hereto as Exhibit E-1) (the “First Pool Purchaser Holdco
Operating Agreement”), (iii) $76,317,185.00 in Class A Units in ARC Hospitality
Portfolio II Holdco, LLC, a Delaware limited liability company (“Second Pool
Purchaser Holdco” and, collectively with First Pool Purchaser Holdco, “Purchaser
Holdco”), the indirect owner of 100% of the beneficial and ownership interests
in the applicable Purchasers that will hold record title to the Second Pool
Assets after Closing, which such units shall be issued pursuant to that certain
Limited Liability Company Agreement of Second Pool Purchaser Holdco entered into
at the Closing (in the form attached hereto as Exhibit E-1) (the “Second Pool
Purchaser Holdco Operating Agreement” and, collectively with the First Pool
Purchaser Holdco Operating Agreement, the “Purchaser Holdco Operating
Agreement”), which units, subject to certain adjustments, will entitle the
direct or indirect equity holders in Sellers identified by Sellers prior to
Closing (the “Class A Holders”) to receive, in the aggregate, a monthly
distribution equal to 7.50% per annum for the first 18 months following Closing
and 8.00% per annum thereafter, in each case, on the outstanding balance of such
units as further described in the Purchaser Holdco Operating Agreement (such
units the “Purchaser Holdco Class A Units”, and together with the Cash
Consideration, the “Purchase Price”). Each individual entity comprising
Purchaser shall be jointly and severally liable to Sellers for the payment in
full of the Purchase Price and the performance of the obligations of any
Purchaser hereunder. Subject to adjustment as set forth herein, the aggregate
Purchaser Holdco Class A Units issued shall be $423,615,206.00. In the event
that the ratio of (a) the aggregate amount of any financing obtained and/or
assumed at Closing by Purchaser and any of its parents, subsidiaries or
affiliates, which financing encumbers any assets of First Pool Purchaser Holdco
or any of its subsidiaries, to (b) the Purchase Price for the First Pool Assets
exceeds 62.50%, then the dollar amount of such excess shall (1) increase the
Cash Consideration payable to the First Pool Sellers on a dollar-for-dollar
basis and (2) decrease the amount of the Purchaser Holdco Class A Units
distributed in respect of the First Pool Assets on the same dollar-for-dollar
basis (with such decrease allocated amongst such Purchaser Holdco Class A Units
on a pro-rata basis). In the event that the ratio of (x) the aggregate amount of
any financing obtained and/or assumed at Closing by Purchaser and any of its
parents, subsidiaries or affiliates, which financing encumbers

 

-4-



--------------------------------------------------------------------------------

any assets of Second Pool Purchaser Holdco or any of its subsidiaries, to
(y) the Purchase Price for the Second Pool Assets exceeds 62.50%, then the
dollar amount of such excess shall (A) increase the Cash Consideration payable
to the Second Pool Sellers on a dollar-for-dollar basis and (B) decrease the
amount of the Purchaser Holdco Class A Units distributed in respect of the
Second Pool Assets on the same dollar-for-dollar basis (with such decrease
allocated amongst such Purchaser Holdco Class A Units on a pro-rata basis). In
the event that Purchaser and its affiliates have each used their respective
diligent efforts during the period between the Effective Date and the Closing to
raise the required equity investment to fund the Cash Consideration but have
been unable to raise an aggregate amount sufficient to fund such amount, then
the dollar amount of such shortfall, but in any event an amount no greater than
$23,481,995.00, shall, at the request of Purchaser, (I) decrease the Cash
Consideration payable to the Second Pool Sellers on a dollar-for-dollar basis
and (II) increase the amount of the Purchaser Holdco Class A Units distributed
in respect of the Second Pool Assets on the same dollar-for-dollar basis (with
such increase allocated amongst the Purchaser Holdco Class A Units distributed
in respect of the Second Pool Assets on a pro-rata basis) (for the avoidance of
doubt, the inability of Purchaser or its affiliates to raise any capital shall
not excuse any of Purchaser’s obligations under this Agreement). A portion of
the Purchase Price (including the Purchaser Holdco Class A Units) shall be
allocated to each of the Real Properties (and the other Property related to such
Real Property) as mutually agreed to by Seller and Purchaser as set forth on
Schedule 2, including a separate designation of the Purchaser Holdco Class A
Units allocated to each Real Property, which separate designation shall serve as
the “Allocated Amount” for such Hotel Asset in the Purchaser Holdco Operating
Agreement, which allocations are based on Purchaser’s independent valuation of
the Property (with respect to each Real Property, such allocation, the
“Allocated Purchase Price”), and the sum of all Allocated Purchase Prices equals
the Purchase Price. Any adjustment to the Purchase Price provided for herein
shall be allocated between the Cash Consideration and the Purchaser Holdco
Class A Units such that the Purchaser Holdco Class A Units represent five-eights
(5/8ths) of the total of (i) the Purchase Price, as adjusted by this sentence,
minus (ii) if the Debt Assumption is consummated, the principal amount thereof
assumed, minus (iii) the aggregate amount of any financing obtained and/or
assumed at Closing by Purchaser and any of its parents, subsidiaries or
affiliates, which financing encumbers any assets of Purchaser Holdco or any of
its subsidiaries. Any increase to the Purchase Price provided for herein that
results in a Purchase Price greater than $1,808,113,685.00 shall be added solely
to the Cash Consideration. The Purchase Price shall be paid as follows:

2.1 Earnest Money.

2.1.1 Sellers, Original Purchaser and a duly authorized representative of
Chicago Title Insurance Company (“Escrowee”) have previously executed the
Earnest Money Escrow Instructions attached hereto as Exhibit F (the “Earnest
Money Escrow Instructions”). On May 27, 2014, Purchaser delivered to Escrowee
earnest money in the sum of Fifty Million and No/100ths Dollars
($50,000,000.00), and on September 19, 2014, Purchaser delivered to Escrowee
supplemental earnest money in the sum of Twenty-Five Million and No/100ths
Dollars ($25,000,000.00), each in accordance with the terms of the Original
Agreement (together with any interest earned thereon net of investment costs,
the “Earnest Money”). The Earnest Money shall be invested as Purchaser shall
direct from time to time in accordance with the terms of the Earnest Money
Escrow Instructions (and the risk of loss of the Earnest Money shall be borne by
Purchaser). Any and all interest earned on the Earnest Money shall be reported
to Purchaser’s federal tax identification number as set forth on the form W-9
required by Escrowee prior to investment of the Earnest Money.

 

-5-



--------------------------------------------------------------------------------

2.1.2 If the transaction closes in accordance with the terms of this Agreement,
at the Closing, all of the Earnest Money shall be delivered by Escrowee to
Seller as partial payment of the Purchase Price in accordance with Section 4.1
below. If the transaction fails to close due to a material default on the part
of Purchaser or the failure of any Seller Closing Condition, Sellers shall have
the remedy options provided for in Section 7.2.1 or Section 7.2.2 below, as
applicable. If the transaction fails to close due to a material default on the
part of Sellers or the failure of any Purchaser Closing Condition, Purchaser
shall have the remedy options provided for in Section 7.1.1 or Section 7.1.2
below, as applicable.

2.2 Cash Consideration at Closing. At Closing, Purchaser shall pay to Sellers,
with current federal funds wire-transferred to an account designated by Escrowee
in writing, an amount equal to the Cash Consideration minus the Earnest Money
which Sellers receive at the Closing from the Escrowee in accordance with
Section 4.1, and plus or minus, as the case may require, the closing prorations,
adjustments and credits to be made pursuant to the terms of this Agreement and
which Sellers have elected to allocate to the Cash Consideration (including,
without limitation, as set forth in Sections 2.4, 2.6, 4.4, 5, 7.1.1, 12.1 and
12.4 below).

2.3 Purchaser Holdco Class A Units at Closing. Subject to Section 13.6.2 and the
satisfaction of the Purchaser Closing Conditions and the Seller Closing
Conditions, and in accordance with the Purchaser Holdco Operating Agreement, at
Closing, each Class A Holder shall be admitted to Purchaser Holdco as a member
and such Class A Holder shall be issued its share of the Purchaser Holdco
Class A Units (as determined pursuant to Section 2.5), as such share of the
Purchaser Holdco Class A Units may be adjusted based on the closing prorations,
adjustments and credits to be made pursuant to the terms of this Agreement and
which Sellers have elected to allocate to the Purchaser Holdco Class A Units
(including, without limitation, as set forth in Sections 2.4, 2.6, 4.4, 5, 8.2,
7.1.1, 12.1 and 12.4 below).

2.4 Assumed Debt.

2.4.1 As further described herein, Purchaser will use its diligent best efforts
(1) to cause Purchaser or a Permitted Assignee to purchase the First Pool Assets
subject to the existing mortgage and mezzanine financing described on Schedule 3
(the “Assumed Debt”; and each of the documents, agreements and instruments now
or hereafter evidencing, securing or delivered in connection with any of the
Assumed Debt (as the same may have been or may be amended, restated, replaced,
supplemented or otherwise modified from time to time as required by the terms
thereof or otherwise with the consent of Purchaser), including, without
limitation, those documents, agreements and instruments listed on Schedule 4,
the “Loan Documents”), and (2) to assume the Assumed Debt at Closing, in each
case, in accordance with the terms and conditions set forth herein, including
Section 13.5 (the “Debt Assumption”). For the avoidance of doubt, “diligent best
efforts” does not include filing suit against Lender to cause Lender to approve
the Debt Assumption. In the event that Purchaser or a Permitted Assignee

 

-6-



--------------------------------------------------------------------------------

consummates the Debt Assumption at Closing, the Cash Consideration due to the
Sellers of the First Pool Assets which are encumbered by the Lien of the Assumed
Debt at Closing (the “Encumbered Hotel Assets”) will be decreased by an amount
equal to all outstanding principal under the Assumed Debt encumbering the
Encumbered Hotel Assets transferred at Closing as of the Closing Date, where
such amounts are assumed by Purchaser or a Permitted Assignee in connection with
the Debt Assumption, and, notwithstanding anything herein (or in any other
document delivered pursuant to this Agreement), the Encumbered Hotel Assets will
be conveyed subject to the Liens of the Assumed Debt and such Liens shall be
Permitted Exceptions for all purposes hereunder.

2.4.2 Prior to 5:00 P.M. Eastern Standard Time on November 26, 2014, Purchaser
shall have the opportunity to determine to its satisfaction whether to
consummate the Debt Assumption or otherwise obtain other or alternative
financing to replace the Assumed Debt (the “Replacement Debt”) in order to
enable it to consummate the acquisition of the Property. This Agreement shall
automatically (and without any further action of any party) terminate at 5:00
P.M., Eastern Standard Time, on November 26, 2014, unless, prior to such time,
Purchaser has delivered a written notice to Sellers in the exact form of Exhibit
Q attached hereto (without any modification, except to insert a date of the
notice prior to November 26, 2014) (such written notice, the “Go Forward
Notice”) electing to proceed with such acquisition. If Purchaser delivers a
purported Go Forward Notice that is modified in any way from the form of Go
Forward Notice attached hereto as Exhibit Q (other than modifying the date to a
date earlier than November 26, 2014), such purported Go Forward Notice shall not
be effective or constitute a “Go Forward Notice” and this Agreement shall
automatically terminate in accordance with the preceding sentence at 5:00 P.M.
Eastern Standard Time on November 26, 2014, unless Purchaser delivers a valid
and effective Go Forward Notice prior to such time. In the event that this
Agreement is terminated pursuant to the immediately preceding sentences,
Purchaser shall receive a return of the Earnest Money, unless Purchaser is
otherwise in default hereunder and Seller is exercising its remedies under
Section 7.2.1 hereof. Following such automatic termination, Purchaser and
Sellers shall cease to have any rights or obligations hereunder except for those
that expressly survive the termination hereof. If Purchaser timely delivers the
Go Forward Notice, the Earnest Money shall no longer be refundable to Purchaser
except as expressly set forth in the balance of this Agreement and Purchaser
shall be obligated to proceed to Closing in accordance with the terms hereof.

2.4.3 In connection with the foregoing, subject to the other terms and
conditions of this Agreement, Sellers shall cause Whitehall Street Global Real
Estate Limited Partnership 2007 and Whitehall Parallel Global Real Estate
Limited Partnership 2007 (the latter two entities, together, “Whitehall”) to
provide new guarantees and indemnities in respect of the Assumed Debt in
substantially the same form as attached hereto as Exhibit P (collectively, the
“Whitehall Guarantees”) and Purchaser shall cause the Supplemental Agreement in
the form attached hereto as Exhibit D (the “Supplemental Agreement”) to be
executed and delivered to each of Whitehall and the Sellers at Closing by
Purchaser REIT, Purchaser Parent, Purchaser and each of the individuals listed
therein as parties thereto (such individuals, the “Indemnitors”) and cause each
of the Indemnitors to join and deliver to the Sellers at Closing each of the
agreements attached hereto as

 

-7-



--------------------------------------------------------------------------------

Exhibit E-2, Exhibit E-3 and Exhibit E-4. For the avoidance of doubt, each of
Purchaser Parent and Purchaser REIT shall also be required to provide guarantees
and indemnities under the Assumed Debt and each of the agreements attached
hereto as Exhibit E-2, Exhibit E-3 and Exhibit E-4, in each case, as
contemplated in this Agreement.

2.5 Pro Rata Share. Each Seller shall receive its pro rata share of the Cash
Consideration (taking into account any decrease to the Cash Consideration
payable to such Seller in accordance with Section 2.4.1) and be deemed to have
received its pro rata share of the Purchaser Holdco Class A Units based upon the
proportion that the Allocated Purchase Price of each of the Hotel Assets owned
by such Seller bears to the sum of all Allocated Purchase Prices (such Seller’s
“Pro Rata Share”). Prior to Closing, notwithstanding the deemed distribution of
Purchaser Holdco Class A Units for purposes of calculating each Seller’s Pro
Rata Share, Sellers will provide a notice to Purchaser specifying the amount of
Purchaser Holdco Class A Units to be issued to each Class A Holder. Purchaser
and Sellers each agree that they shall file all tax returns (including, but not
limited to, Internal Revenue Service Form 8594 and any local and state transfer
tax forms) in a manner which allocates the Purchase Price in accordance with
Section 2. This Section 2.5 shall survive the Closing.

2.6 No Excluded Assets. Purchaser shall not have the right to exclude any Hotel
Assets or other portions of the Property from the transactions contemplated
herein for any reason whatsoever other than as expressly set forth in the
balance of this Section 2.6; provided that, notwithstanding anything in this
Section 2.6 to the contrary, (i) under no circumstances will Purchaser be
permitted to exclude the Hotel Assets described in Exhibits A-25 (Hampton Inn
Chattanooga, TN), A-30 (Hampton Inn Columbus, GA) and A-35 (Hampton Inn
Fayetteville, NC) from the Property, (ii) after giving effect to any permitted
substitutions of Hotel Assets under this Section 2.6, under no circumstances may
the Excluded Hotel Assets that are First Pool Assets have aggregate Allocated
Loan Amounts that exceed ten percent (10%) of the aggregate Allocated Loan
Amounts of all Individual Properties (as such terms are defined in the Loan
Agreement) unless Purchaser has obtained a waiver in writing from Lender of the
application of Section 2.5.2(iii)(a) of the Loan Agreement to the exclusion of
such Excluded Hotel Assets, and (iii) under no circumstances may the total
number of Excluded Hotel Assets at any time exceed ten (10). The Hotel Assets
which each individual Purchaser will acquire (along with all other portions of
the Property related thereto) are set forth on Schedule 1B.

2.6.1 If any Hotel Asset suffers a Condemnation or a Casualty prior to
January 22, 2015, then Sellers shall promptly after learning thereof provide
Purchaser with notice thereof, and the damages, in the case of a Condemnation,
or the cost to repair, in the case of a Casualty, when added to damages and
costs to repair, as applicable, of all prior Condemnations and/or Casualties to
such Hotel Asset occurring on or after the Effective Date (and which have not
been previously Restored) exceed the Casualty/Condemnation Threshold, then
Purchaser shall have the option, exercisable by written notice (such notice, the
“Purchaser’s Casualty/Condemnation Notice”) thereof to Sellers within five
(5) Business Days after Purchaser receives written notice from Sellers of a
Condemnation or Casualty together with Appraiser’s or Adjuster’s determination
of resulting damages or cost of repair, as applicable, but in no event later
than January 22, 2015, to either (A) waive such Casualty or Condemnation and
proceed to Closing without any further right with respect to the same (other
than as expressly set forth in Section 5.2)

 

-8-



--------------------------------------------------------------------------------

or (B) substitute such Hotel Asset suffering a Condemnation or Casualty that has
not been Restored by the time the Purchaser’s Casualty/Condemnation Notice is
delivered to Sellers for an Excluded Hotel Asset and have a corresponding
adjustment made to the Purchase Price, calculated by adding or subtracting to or
from the Purchase Price, as the case may be, the amount that the Allocated
Purchase Price for the substituted Hotel Asset is either greater than or less
than the allocated purchase price for the Excluded Hotel Asset being substituted
as indicated on Schedule 8. Any failure by Purchaser to timely make the
foregoing election shall be irrevocably deemed to be an election by Purchaser to
proceed under the foregoing clause (A). In the event that Purchaser timely
elects to substitute a Hotel Asset suffering a Casualty or Condemnation in
accordance with this Section 2.6.1, all Condemnation awards or Casualty
insurance proceeds paid or payable in connection with the Hotel Asset being
substituted shall be the sole and exclusive property of Sellers, and Purchaser
shall have no rights or claims to any portion thereof. If any Hotel Asset
suffers a Condemnation or Casualty on or after January 22, 2015, Sellers shall
promptly after learning thereof provide Purchaser with notice thereof, but
Purchaser shall be obligated to proceed to Closing for the Property and shall
have no right to substitute the affected Hotel Asset for an Excluded Hotel Asset
or to terminate this Agreement, and Purchaser’s only remedies with respect to
such Hotel Asset shall be the remedies set forth in Section 5.2. As used herein,
the term “Casualty/Condemnation Threshold” with respect to any Hotel Asset means
an amount equal to fifteen percent (15%) of the Allocated Purchase Price of such
Hotel Asset, and the phrase “Restored” means that the Hotel Asset in question
has been repaired or restored after a casualty or condemnation occurring after
the Effective Date to a condition reasonably similar to the condition such Hotel
Asset was immediately prior to such casualty or condemnation. For purposes of
this Agreement, the damages caused by a Condemnation shall be determined by an
MAI certified appraiser selected by Sellers and reasonably approved by Purchaser
(the “Appraiser”) and the cost to repair a Casualty shall be determined by the
third-party insurance adjuster designated by the applicable Seller’s insurance
company (the “Adjuster”); provided that in the event that Purchaser (x) does not
approve the Appraiser (acting reasonably), or (y) is not satisfied with the
Appraiser’s damage estimate or the Adjuster’s cost estimate, or such estimates
have not been obtained, in each case on or prior to January 22, 2015, Purchaser,
in either case, may elect by written notice delivered no later than January 22,
2015 to either (i) substitute the affected Hotel Asset for an Excluded Hotel
Asset in accordance with this Section 2.6.1, or (ii) proceed to Closing on such
affected Hotel Asset and receive an assignment of any Condemnation awards or
Casualty insurance proceeds paid or payable in respect of such Hotel Asset in
accordance with Section 5.2.

2.6.2 In the event that a Ground Lease Assignment sought under Section 13.2 for
the applicable Ground Lessor has not been delivered to Sellers by January 28,
2015, Purchaser may elect by written notice to Sellers delivered on or prior to
January 28, 2015 to substitute the Hotel Asset in respect of which a Ground
Lease Assignment was not received for an Excluded Hotel Asset. If a Ground Lease
Assignment is not received and Purchaser does not deliver such written notice,
in each case, on or prior to January 28, 2015, Sellers shall have the right to
select an Excluded Hotel Asset to substitute for the Hotel Asset in respect of
which a Ground Lease Assignment was not received. In the case of a substitution
of an Excluded Hotel Asset pursuant to this Section 2.6.2, the

 

-9-



--------------------------------------------------------------------------------

Purchase Price shall be adjusted by adding or subtracting to or from the
Purchase Price, as the case may be, the amount that the Allocated Purchase Price
for the substituted Hotel Asset(s) is either greater than or less than the
allocated purchase price(s) for the Excluded Hotel Asset(s) being substituted as
indicated on Schedule 8.

2.6.3 In the event of a Property Material Adverse Effect under Section 3.1.2 or
Section 3.1.3 hereof on or prior to January 22, 2015, if Purchaser is provided
in such Sections with the option to exercise the rights set forth in this
Section 2.6.3, Purchaser may elect by written notice to Sellers delivered on or
prior to January 22, 2015 to substitute the affected Hotel Asset for an Excluded
Hotel Asset, and in the case of any such substitution, the Purchase Price shall
be adjusted by adding or subtracting to or from the Purchase Price, as the case
may be, the amount that the Allocated Purchase Price for the substituted Hotel
Asset(s) is either greater than or less than the allocated purchase price(s) for
the Excluded Hotel Asset(s) being substituted as indicated on Schedule 8. After
January 22, 2015, Purchaser shall have no right to substitute a Hotel Asset
suffering a Property Material Adverse Effect under Section 3.1.2 or
Section 3.1.3 and shall proceed to Closing subject to such matter or matters,
which shall, in such case, be Permitted Exceptions, without any abatement of the
Purchase Price, unless such matters constitute a Portfolio Material Adverse
Effect, in which case Purchaser shall have the remedies set forth in
Section 3.1.2 or Section 3.1.3 with respect to same, as applicable.

2.6.4 In the event that Purchaser, acting reasonably, does not approve insurance
or endorsement over by Title Insurer of a Required Cure Matter under
Section 3.1.2, Purchaser may elect by written notice to Sellers by the earlier
of within five (5) Business Days after such insurance or endorsement is
presented to Purchaser, or January 22, 2015, to substitute the Hotel Asset in
respect of which such insurance or endorsement over has been proposed for an
Excluded Hotel Asset, and in the case of any such substitution, the Purchase
Price shall be adjusted by adding or subtracting to or from the Purchase Price,
as the case may be, the amount that the Allocated Purchase Price for the
substituted Hotel Asset(s) is either greater than or less than the allocated
purchase price(s) for the Excluded Hotel Asset(s) being substituted as indicated
on Schedule 8. After January 22, 2015, Purchaser shall have no right to
substitute a Hotel Asset due to non-approval of insurance or endorsement over by
Title Insurer of a Required Cure Matter under Section 3.1.2 and shall accept
Seller’s proposed Cure of insurance or endorsement over by Title Insurer of a
Required Cure Matter and proceed to Closing subject to such Cure.

2.6.5 In the case of the substitution of any Excluded Hotel Asset for a Hotel
Asset in accordance with Section 2.6.1, Section 2.6.2, Section 2.6.3 or
Section 2.6.4 hereof, after such substitution, the applicable Hotel Asset for
which an Excluded Hotel Asset is being substituted shall no longer be considered
a part of the Property for any purpose hereof and shall thereafter be considered
an Excluded Hotel Asset for all purposes hereof (other than Section 2.6.1,
Section 2.6.2, Section 2.6.3 or Section 2.6.4), and the applicable Excluded
Hotel Asset that is substituted for the affected Hotel Asset shall thereafter be
considered a Hotel Asset and a part of the Property for all purposes hereof. At
Closing, Seller’s Closing Deliveries and Purchaser’s Closing Deliveries shall
include all documents and countersignatures necessary to convey any Hotel Asset
that

 

-10-



--------------------------------------------------------------------------------

was previously an Excluded Hotel Asset, and shall omit all documents and
countersignatures that were previously necessary to convey any Hotel Asset that
has become an Excluded Hotel Asset in accordance with this Section 2.6. In no
event shall Purchaser have any right whatsoever to substitute an Excluded Hotel
Asset for a Hotel Asset for any reason after January 22, 2015, after which date
Purchaser shall be obligated to acquire from Seller all of the Property without
any further modifications to the composition thereof.

2.7 Property Allocation. Seller and Purchaser agree that, prior to Closing, the
Allocated Purchase Price and the Allocated Loan Amount (as such term is defined
in the Loan Agreement) of the Assumed Debt for each individual Hotel Asset shall
be allocated for federal, state and local tax purposes among the applicable
portion of (i) the Real Property, (ii) the Improvements, and (iii) the Personal
Property as may be determined by agreement of Seller and Purchaser in accordance
with Section 1060 of the Code. The Allocated Purchase Price (and any other items
that are required for federal income tax purposes to be treated as part of each
Allocated Purchase Price) as agreed between Sellers and Purchaser is set forth
on Schedule 2 hereto (the “Final Allocation”). Purchaser and Seller shall
(i) cooperate in the filing of any forms (including Form 8594 under Section 1060
of the Code) with respect to such Final Allocation, including any amendments to
such forms required pursuant to this Agreement with respect to any adjustment to
the Purchase Price, and (ii) shall file all federal, state and local tax returns
and related tax documents consistent with such Final Allocation, as the same may
be adjusted pursuant to any provisions of this Agreement.

3. EVIDENCE OF TITLE.

3.1 Title Insurance. Sellers have delivered to Purchaser current commitments for
ALTA Owner’s Title Insurance Policies and/or commitments for ALTA Lender’s Title
Insurance Policies (collectively, the “Title Commitments”) for each of the Real
Properties, issued by Stewart Title Guaranty Company, Fidelity National Title
Insurance Company or First American Title Insurance Company (collectively,
“Title Insurer”). Prior to Closing, Purchaser may receive updated Title
Commitments or new commitments (“Updated Title Commitments”), and Purchaser may
request that Title Insurer issue, but Sellers shall have no obligation to pay
for or to cause Title Insurer to issue, any available endorsements to the
Owner’s Policies. “Owner’s Policies” shall mean the most recent form of ALTA
Owner’s Policies of Title Insurance for the applicable jurisdiction, issued to
Purchaser at Closing, insuring, as applicable, fee simple title to, or a ground
leasehold interest in, the applicable Real Property and the Improvements subject
only to the Permitted Exceptions dated as of the date of, and insuring Purchaser
from and after, the Closing Date.

3.1.1 Upon issuance, the Owner’s Policies will except from coverage only the
Permitted Exceptions. “Permitted Exceptions” means, with respect to the
applicable Real Property, (i) those matters identified in the Title Commitments
and the Existing Surveys (other than Required Cure Items), (ii) those matters
(other than Required Cure Items) that either are (x) not objected to in writing
within the time periods provided in Section 3.1.3, or (y) if objected to in
writing by the Purchaser within such time period, are those that Sellers have
elected by notice to Purchaser within the time periods provided in Section 3.1.3
not to remove or cure, or have been unable to remove

 

-11-



--------------------------------------------------------------------------------

or cure within the time periods provided in Section 3.1.3, and subject to which,
in the case of this clause (y), Purchaser is required to or has elected to
accept the conveyance of the applicable Real Property in accordance with
Section 3.1.3, (iii) such matters as the Title Insurers are willing to omit as
exceptions to coverage or, subject to the reasonable approval of Purchaser,
affirmatively insure over (other than with respect to monetary Liens), (iv) all
standard Title Insurer exceptions and exclusions from coverage set forth in the
“title jacket” (except those that would be customarily omitted, including,
without limitation, mechanics liens, pursuant to a title affidavit in the form
attached hereto as Exhibit G-1 to be delivered by the Sellers at Closing),
(v) the general exceptions which can be deleted only by delivery of an Updated
Survey (unless Purchaser delivers, as to the applicable Real Property, an
Updated Survey acceptable to the Title Insurer, in which case, the general
survey exceptions will be deleted and the state of facts set forth in such
Updated Survey will be “read into” the applicable Owner’s Policy and become
Permitted Exceptions), (vi) exceptions resulting from acts of Purchaser, and
those claiming by, through and under Purchaser, (vii) unpaid personal property,
real estate, excise, general and special taxes and assessments not yet
delinquent as of the Closing Date (without limiting the provisions regarding
proration of such amounts as set forth herein), (viii) rights of Tenants, as
tenants only, under Leases previously delivered to Purchaser or otherwise set
forth on the Rent Roll delivered pursuant to Section 4.2, (ix) local, state and
federal zoning, health and safety, building and other governmental and
quasi-governmental laws, ordinances, codes and regulations, and (x) until
immediately prior to Closing and, if the Debt Assumption is consummated, at
Closing, the Liens securing the Assumed Debt.

3.1.2 Except as permitted under this Agreement, no additional Liens may be
created or caused by any Seller on the Property after the Effective Date that
would constitute exceptions to the Owner’s Policy or bind the Real Property or
Improvements after Closing without the prior consent of Purchaser, which consent
may be granted or withheld in Purchaser’s sole discretion. Notwithstanding the
foregoing, Sellers shall (x) Cure (i) mortgage Liens other than those associated
with the Assumed Debt (provided, however, if the Debt Assumption is not
consummated at Closing, the Liens associated with the Assumed Debt shall be
Cured by the applicable Sellers at Closing) and, if caused by such Seller,
mechanics’ Liens and all other monetary Liens on the Real Property or
Improvements, in each case, of an ascertainable amount and which is curable by
the payment or escrow of a liquidated sum of money and (ii) any mechanics’ Liens
and all other monetary Liens on the Real Property or Improvements (excluding,
for the avoidance of doubt, those Liens associated with the Assumed Debt) up to
a maximum of Thirty Million and No/100ths Dollars ($30,000,000.00) in the
aggregate for all Real Properties and Improvements, in each case which is
curable by the payment or escrow of a liquidated sum of money, and (y) terminate
the affiliated Ground Lease for the Hotel Asset identified on Exhibit A-109
(TownPlace Suites Savannah, GA) (the matters described in the foregoing clauses
(x) and (y), collectively, “Required Cure Matters”), which shall be discharged
by the applicable Seller or omitted from or insured over on the Owner’s Policy
by Title Insurer prior to or at Closing (each, a “Cure”), it being acknowledged
and understood by Purchaser that Sellers may contest any such mechanics’ Liens
so long as Sellers Cure the same at or prior to Closing; provided, however, if
any Required Cure Matter is insured or endorsed over by Title Insurer, such
insurance or

 

-12-



--------------------------------------------------------------------------------

endorsement shall be subject to the consent of Purchaser acting reasonably
(provided that if the Required Cure Matter is monetary in nature, then
Purchaser’s withholding of consent to having the applicable Required Cure Matter
insured or endorsed over shall be deemed reasonable). In the event that there
are monetary Liens not caused by Sellers affecting the Real Property or
Improvements (excluding, for the avoidance of doubt, those Liens associated with
the Assumed Debt), which Sellers are not obligated to Cure hereunder and which
Sellers elect not to Cure (or do not Cure) prior to the Closing (provided,
however, if Sellers elect to Cure such matter, such Cure may be accomplished in
the same manner as a Cure of a Required Cure Matter), then Purchaser shall
proceed to Closing subject to such matter or matters, which shall, in such case,
be Permitted Exceptions, without any abatement of the Purchase Price unless
(1) the amount of such monetary Liens constitutes a Property Material Adverse
Effect, in which case Purchaser’s sole remedy, if any, shall be the procedure
set forth in Section 2.6.3, or (2) the aggregate amount of all such monetary
Liens constitutes a Portfolio Material Adverse Effect, in which case, as its
sole remedy, unless Sellers are in willful material default hereunder, in which
case Purchaser shall have the rights set forth in Section 7.1.1 hereof,
Purchaser may terminate this Agreement in its entirety by written notice to
Sellers delivered prior to Closing and, so long as Sellers have not delivered
written notice of a material default hereunder to Purchaser and Sellers are
theretofore exercising their available remedies to terminate this Agreement and
retain the Earnest Money, to receive a return of the Earnest Money, in which
case the parties hereto shall have no further rights or obligations hereunder
except those that expressly survive termination. “Lien” shall mean any mortgage,
security interest, encumbrance, charge, deed of trust or other consensual lien,
mechanic’s or any materialman’s lien, judgment lien, special improvement bond or
bonded indebtedness, lien for delinquent property taxes or assessments, other
tax and statutory lien (other than the lien for non-delinquent property taxes
and assessments or the Permitted Exceptions).

3.1.3 If any Updated Survey or any Updated Title Commitment as to a Real
Property discloses any Objectionable Title Matter as to which Purchaser objects,
then, no later than seven (7) Business Days after Purchaser’s receipt of the
Updated Survey or Updated Title Commitment, Purchaser shall have the right to
notify Sellers in writing of the Objectionable Title Matter. The applicable
Seller, within seven (7) Business Days after receipt of such notice from
Purchaser (but in any event prior to Closing) shall elect, by written notice to
Purchaser, to either (i) Cure such Objectionable Title Matter or (ii) not Cure
such Objectionable Title Matter. If Sellers elect not to Cure such Objectionable
Title Matter, then Purchaser shall proceed to Closing subject to such matter or
matters, which shall, in such case, be Permitted Exceptions, without any
abatement of the Purchase Price; provided that (A) if such Objectionable Title
Matters in the aggregate with respect to a single Hotel Asset constitute a
Property Material Adverse Effect with respect to such Hotel Asset, Purchaser’s
sole remedy, if any, shall be the procedure set forth in Section 2.6.3, or
(B) if such Objectionable Title Matters in the aggregate constitute a Portfolio
Material Adverse Effect, as Purchaser’s sole remedy, Purchaser may elect to
terminate this Agreement in its entirety by written notice to Sellers delivered
prior to Closing and, so long as Sellers have not delivered written notice of a
material default hereunder to Purchaser and Sellers are theretofore exercising
their available remedies to terminate this Agreement and retain the Earnest
Money, to receive

 

-13-



--------------------------------------------------------------------------------

a return of the Earnest Money, in which case the parties hereto shall have no
further rights or obligations hereunder except those that expressly survive
termination. If Sellers elect to Cure such Objectionable Title Matter and if
Sellers fail to Cure the Objectionable Title Matter by Closing (provided, that,
notwithstanding anything to the contrary herein, Sellers may, at their option,
extend the Closing for the period required to effect such Cure, but not in
excess of thirty (30) days), then Purchaser’s sole remedy, exercisable no later
than Closing (as may be extended as provided herein) shall be to (i) proceed to
Closing subject to such matter or matters, which shall, in such case, be
Permitted Exceptions, without any abatement of the Purchase Price, or
(ii) (x) if such Objectionable Title Matters in the aggregate with respect to a
single Hotel Asset constitute a Property Material Adverse Effect with respect to
such Hotel Asset, Purchaser’s sole remedy, if any, shall be the procedure set
forth in Section 2.6.3, or (y) if such Objectionable Title Matters in the
aggregate constitute a Portfolio Material Adverse Effect, as Purchaser’s sole
remedy, Purchaser may elect to terminate this Agreement in its entirety by
written notice to Sellers delivered prior to Closing and, so long as Sellers
have not delivered written notice of a material default hereunder to Purchaser
and Sellers are theretofore exercising their available remedies to terminate
this Agreement and retain the Earnest Money, receive a return of the Earnest
Money, in which case the parties hereto shall have no further rights or
obligations hereunder except those that expressly survive termination; provided,
however, that in the event Purchaser does not give notice to Sellers of any
Objectionable Title Matter on or before the date which is seven (7) Business
Days prior to the Closing Date, whether or not Purchaser has received any
Updated Title Commitment or Updated Survey, then Purchaser shall be deemed to
have waived all Objectionable Title Matters and accepted all other matters
affecting title to the applicable Real Property (it being understood that this
proviso shall not limit Sellers’ obligations under Section 3.1.2).
“Objectionable Title Matter” means any Lien, encumbrance, exception or defect of
title which is not a Required Cure Matter or a Permitted Exception and of which
notice is delivered by Purchaser to Seller on or after the Effective Date and
which is first noted by the Title Insurer on or after the Effective Date in an
Updated Title Commitment or any written title report or update produced on or
after the Effective Date and delivered to Purchaser and Sellers. “Property
Material Adverse Effect” shall mean, with respect to any individual Hotel Asset,
any one or more events or conditions with respect to such Hotel Asset, the
cumulative effect of which, in the aggregate when combined with all other such
events or conditions with respect to such Hotel Asset, results in an adverse
effect on the value, use, business, condition (financial or otherwise),
prospects or results of operations of such Hotel Asset (including Claims that
Purchaser would suffer or incur if it were to acquire such Hotel Asset at its
Allocated Purchase Price) or is reasonably likely to result in a claim or
claims, taken as a whole, which in each case exceeds ten percent (10%) of the
Allocated Purchase Price for such Hotel Asset. “Portfolio Material Adverse
Effect” shall mean, with respect to the Property taken as a whole, any one or
more occurrences of a breach of or failure to fulfill on the part of Sellers any
of the representations, warranties, covenants or agreements, as applicable, set
forth in this Agreement, the cumulative effect of which, in the aggregate when
combined with all other such occurrences, results in an adverse effect on the
value, use, business, condition (financial or otherwise), prospects or results
of operations of the Property (including Claims that Purchaser would suffer or
incur if it were to acquire the Property

 

-14-



--------------------------------------------------------------------------------

at the Purchase Price) or is reasonably likely to result in a claim or claims,
taken as a whole, which exceeds Thirty Million and No/100ths Dollars
($30,000,000.00). “Claim” means any claim, demand, liability, legal action or
proceeding, investigation, fine or other penalty, and any damages or losses
related thereto (including, without limitation, any loss of property, revenues
or business or any loss in value (but not purely speculative losses), damages,
mechanics’ liens, liabilities, costs and expenses, reasonable attorneys’ and
experts’ fees, court costs, costs of investigation and remediation and charges
and disbursements actually and reasonably incurred, as well as the cost of
in-house counsel and appeals, but excluding any exemplary or punitive damages).

3.2 Survey. Sellers have delivered to Purchaser one copy of the most recent
existing plat of survey (if any) of each Real Property (the “Existing Surveys”)
in Sellers’ possession or control. Purchaser may obtain, at Purchaser’s sole
option, election and expense, an updated or new as-built survey of any Real
Property (the “Updated Survey”), in which event Purchaser shall deliver or cause
to be delivered the Updated Survey to Seller and Title Insurer promptly upon
receipt thereof.

4. CLOSING

4.1 Closing Date. The closing of the transaction (that is, the payment of the
Purchase Price pursuant to a so-called “New York style” closing, the transfer of
title to the Property, and the satisfaction of all other terms and conditions of
this Agreement with respect to the Property) (the “Closing”) shall occur through
escrow at 4:00 p.m. (New York time) on February 27, 2015, or at such later date
as the Closing may be adjourned or extended in accordance with the express terms
of this Agreement (the “Closing Date”) at the New York, New York office of
Goodwin Procter LLP, or such other place as Sellers and Purchaser shall agree in
writing. Notwithstanding anything herein to the contrary, in no event shall the
Closing Date be adjourned or extended to a date later than February 27, 2015
without the consent of Sellers. For the avoidance of doubt, the provisions of
Section 7.1 and 7.2 shall apply if the Closing does not occur on or prior to any
then-scheduled Closing Date and such date is not properly and timely extended in
accordance with the terms hereof. Sellers may elect, by written notice to
Purchaser and without the consent of Purchaser, to defer the Closing pursuant to
Sellers’ rights set forth in Section 3.1.3, Section 7.1.1, Section 7.1.2, and
Section 7.3.

4.2 Seller’s Closing Deliveries. At the Closing, each Seller shall execute and
deliver to Purchaser or Escrowee, with respect to itself and the applicable
Property owned by such Seller, the following:

4.2.1 a deed for the Real Property owned by it in the form for the applicable
state attached hereto in the applicable Exhibits B-1 through B-35 (as
applicable, a “Deed”);

4.2.2 a ground lease assignment for each Real Property owned by such Seller
subject to a Ground Lease assigning such Seller’s ground leasehold interest to
the applicable Purchaser in the form attached hereto as Exhibit C (as
applicable, a “Ground Lease Assignment”);

 

-15-



--------------------------------------------------------------------------------

4.2.3 a bill of sale in the form attached hereto as Exhibit H;

4.2.4 a letter advising Tenants under the Leases, if any, of the change in
ownership of the Property in the form attached hereto as Exhibit I;

4.2.5 an Assignment and Assumption of Leases, Security Deposits, Advance Booking
Deposits, Guest Ledger Accounts and Service Contracts in the form attached
hereto as Exhibit J, and any additional documentation necessary to (i) assign
the Material Contracts and Assumable Service Contracts in accordance with
Section 8.2.1(e), and (ii) assign each of Sellers’ Service Contracts for the
provision of television and internet services at each of the Hotel Assets to
Purchaser (the “Television & Internet Service Contracts”) to the extent such
Television & Internet Service Contracts are assignable;

4.2.6 an Assignment and Assumption of Intangibles in the form attached hereto as
Exhibit K;

4.2.7 an affidavit in the form attached hereto as Exhibit L;

4.2.8 such customary evidence of such Seller’s power and authority as Title
Insurer may reasonably require;

4.2.9 a closing statement (the “Closing Statement”), as required by Section 4.4
below, setting forth the prorations, credits and adjustments to the Purchase
Price;

4.2.10 subject to the provisions of Sections 7.3 and 8.2.1(a), a certificate,
executed by such Seller, remaking such Seller’s representations and warranties
set forth in Section 9.1 as if made on the Closing Date;

4.2.11 written terminations, as of the Closing Date, of all existing Management
Contracts;

4.2.12 if there are Tenants under any Leases at the applicable Real Property, a
Rent Roll dated no earlier than ten (10) days prior to the Closing Date;

4.2.13 a title affidavit in the form attached hereto as Exhibit G-1;

4.2.14 a title affidavit in the form attached hereto as Exhibit G-2 (for
jurisdictions where a non-imputation endorsement for the Owner’s Policies is
available);

4.2.15 the items required to be delivered pursuant to Section 5.2, if any;

4.2.16 original counterpart signature pages of each Class A Holder to the
Purchaser Holdco Operating Agreement;

 

-16-



--------------------------------------------------------------------------------

4.2.17 completed and executed transfer tax forms and all other instruments as
are customarily executed by sellers in the states where the Property is located
to effectuate the conveyance of property similar to the Property (including
those expressly described in Section 14.20.4 and 14.20.6) and, subject to
Section 4.5, as are reasonably acceptable to such Purchaser;

4.2.18 original letters of credit from tenants, if any, and documentation
required by any issuing party necessary to assign such letters of credit to
Purchaser;

4.2.19 evidence reasonably satisfactory to Purchaser that each of Purchaser’s
Closing Conditions in Section 8.2.1(e) have been satisfied (it being understood
that the delivery of any written terminations or assignments delivered in
accordance with the terms of such agreements shall constitute evidence
satisfactory to Purchaser that the Purchaser’s Closing Conditions in
Section 8.2.1(e) have been satisfied as to the contracts covered by such written
terminations or assignments, as applicable);

4.2.20 evidence reasonably satisfactory to Purchaser that Purchaser’s Closing
Conditions in Section 8.2.1(a) with respect to required consents and/or
approvals have been satisfied to the extent applicable;

4.2.21 to the extent applicable, original counterparts of each document required
by Lender to be executed by Seller with respect to the Debt Assumption;

4.2.22 if Purchaser is electing to assume any rate cap held by any Seller or
Sellers with respect to the Assumed Debt, an original executed assignment of any
rate cap held by any Seller or Sellers with respect to the Assumed Debt (and, in
consideration therefore, Purchaser shall increase the Purchase Price payable to
Sellers by a proportionate amount of the price paid by Sellers for such rate
cap(s), calculated by dividing the number of months remaining on such rate
cap(s) by the number of months in the term of such rate cap(s)) (for the
avoidance of doubt, in the event Purchaser does not elect to assume any such
rate cap, any proceeds payable in respect of the termination or sale of any such
Seller’s rate cap shall belong solely to such Seller);

4.2.23 an original certificate signed by an authorized senior officer of each
Class A Holder attaching a true, complete and correct copy of the resolutions of
such Class A Holder authorizing the execution by such Class A Holder of the
applicable Purchaser Holdco Operating Agreement;

4.2.24 a counterpart original of the Supplemental Agreement, duly executed by
Sellers and Whitehall;

4.2.25 counterpart originals of each of the Whitehall Guarantees duly executed
by Whitehall for delivery to the Lender; and

4.2.26 (i) the customary documents referred to in Section 7.1(a)(vi) of the Loan
Agreement, (ii) one or more opinions of counsel referred to in clauses
(B)-(E) of Section 7.1(a)(ix) of the Loan Agreement, (iii) the searches referred
to in clauses (A) and (B) of Section 7.1(a)(x), in each of the cases of clauses
(i), (ii) and (iii), (x) to the extent required by Lender, (y) as such
documents, opinions or searches relate to Whitehall in its capacity as a
Replacement Guarantor or continuing “Guarantor” under the Assumed Debt and
(z) subject to the express standards set forth in Section 7.1(a) of the Loan
Agreement governing the form, content or delivery of such documents, opinions or
searches, as applicable.

 

-17-



--------------------------------------------------------------------------------

4.3 Purchaser’s Closing Deliveries. At the Closing, Purchaser shall execute and
deliver to Sellers or Escrowee (or, as applicable, to a particular Seller with
respect to the applicable Property owned by such Seller or to Class A Holders),
the following:

4.3.1 the funds required pursuant to Section 2.2 above to be delivered by
Purchaser at the Closing;

4.3.2 a counterpart original of the Closing Statement referenced in
Section 4.2.9 above;

4.3.3 a counterpart original of each Ground Lease Assignment, referenced in
Section 4.2.2 above;

4.3.4 a counterpart original of the Assignment and Assumption of Leases,
Security Deposits, Advance Booking Deposits, Guest Ledger Accounts and Service
Contracts, in the form attached hereto as Exhibit J, referenced in Section 4.2.5
above;

4.3.5 a counterpart original of the Assignment and Assumption of Intangibles, in
the form attached hereto as Exhibit K, referenced in Section 4.2.6 above;

4.3.6 such customary evidence of Purchaser’s power and authority as Title
Insurer may reasonably require;

4.3.7 subject to the provisions of Sections 7.3, 8.2.2(a) and 9.5, a certificate
remaking Purchaser’s representations and warranties as if made on the Closing
Date;

4.3.8(a) the Purchaser Holdco Operating Agreement and each other agreement
contemplated therein to be executed on the Effective Date (e.g. the Bad Boy
Guaranty, Mandatory Redemption Guaranty, Environmental Indemnity and Cash
Management Agreement, in the applicable form attached hereto as one of Exhibits
E-2 through E-5) duly executed by American Realty Capital Hospitality Operating
Partnership, L.P., a Delaware limited partnership (“Purchaser Parent”), American
Realty Capital Hospitality Trust, Inc., a Maryland corporation (“Purchaser
REIT”), each Indemnitor, Purchaser, the Special Members (as such term is defined
in the Purchaser Holdco Operating Agreement) and/or Cash Management Bank (as
such term is defined in the Cash Management Agreement), as applicable, and
(b) the Supplemental Agreement duly executed by each of Purchaser, Purchaser
Parent, Purchaser REIT and each Indemnitor;

4.3.9 to the extent applicable, original counterparts of each document executed
by Purchaser or its affiliates with respect to the Debt Assumption, and copies
of all documents executed in connection with indebtedness encumbering any of the
Real Properties at Closing, including any “mezzanine loans”, to the extent not
already in Sellers’ possession;

 

-18-



--------------------------------------------------------------------------------

4.3.10 to the extent applicable, documentation required by any issuing party of
a tenant letter of credit necessary to assign such letters of credit to
Purchaser;

4.3.11 evidence reasonably satisfactory to Sellers that each of the Seller
Closing Conditions in Section 8.2.2(d) have been satisfied;

4.3.12 a certificate of good standing of Purchaser Holdco issued by the
Secretary of State of the State of Delaware;

4.3.13 an original certificate signed by an authorized senior officer of
Purchaser REIT authorizing Purchaser REIT, Purchaser Parent and Purchaser to
execute and deliver this Agreement and each and every document listed in this
Section 4.3 (other than the Purchaser Holdco Operating Agreement), as
applicable;

4.3.14 an original certificate signed by an authorized senior officer of
Purchaser Parent or Purchaser REIT, as applicable, attaching a true, complete
and correct copy of the resolutions of Purchaser Parent or Purchaser REIT, as
applicable, authorizing the execution by American Realty Capital Hospitality
Member LLC of the Purchaser Holdco Operating Agreement, and true, complete and
correct copies of its organization and formation documents (including of any
subsidiary that owns an interest in Purchaser);

4.3.15 a legal opinion or legal opinions from outside counsel, addressed to
Class A Member (as defined in the Purchaser Holdco Operating Agreement), in form
and substance reasonably acceptable to Sellers as to such matters relating to
the Purchaser Holdco Operating Agreement, the Supplemental Agreement, Purchaser
Parent, Purchaser REIT, Indemnitors, American Realty Capital Hospitality Member
LLC and/or Purchaser Holdco reasonably requested by Sellers (including, without
limitation, due authorization, formation, execution, and delivery,
enforceability, no violation of organizational documents, regulatory consents
and approvals, choice of law, existence, valid issuance, admission, no further
payments, no personal liability, bankruptcy remoteness and non-consolidation,
provided that any non-consolidation opinion shall be deemed approved by Sellers
if it is in the same form as the non-consolidation opinion approved by Lender;

4.3.16 completed and executed transfer tax forms and all other instruments as
are customarily executed by purchasers in the states where the Property is
located to effectuate the conveyance of property similar to the Property and,
subject to Section 4.6, as are reasonably acceptable to Seller;

4.3.17 customary evidence that (i) the “Special Members” contemplated by the
Purchaser Holdco Operating Agreement have been duly appointed and meet the
requirements of the Purchaser Holdco Operating Agreement, (ii) the Cash
Management Bank under the Cash Management Agreement is an “Eligible Institution”
(as such term is defined in the Cash Management Agreement), and (iii) that
Purchaser has taken (or caused to be taken) all other actions necessary to
effectuate the terms contemplated by the Purchaser Holdco Operating Agreement to
be in place as of the Closing Date; and

 

-19-



--------------------------------------------------------------------------------

4.3.18 to the extent not satisfied by Purchaser’s delivery pursuant to
Section 4.3.4, additional documentation reasonably satisfactory to Sellers and
Purchaser evidencing that each of the Television & Internet Service Contracts
are being assumed by Purchaser at the Closing, to the extent such Television &
Internet Service Contracts are assignable.

4.4 Closing Prorations and Adjustments. Sellers shall prepare the Closing
Statement of the prorations and adjustments required by this Agreement and
submit it to Purchaser at least three (3) Business Days prior to the Closing
Date. The following items are to be prorated, adjusted or credited (as
appropriate), it being understood that for purposes of prorations and
adjustments, the applicable Seller shall be deemed to be the owner of the
applicable portion of the Property prior to but not including the Closing Date
and the applicable Purchaser shall be deemed to be the owner of the applicable
portion of the Property on and following the Closing Date:

4.4.1 real estate and personal property taxes and assessments, in each case,
with the applicable Seller responsible for taxes attributable to the portion of
the tax year which is prior to the Closing Date and the applicable Purchaser
responsible for taxes attributable to the remainder of the tax year (which
prorations shall be calculated on the basis of the most recent available tax
bill if the current bill is not then available);

4.4.2 sales, occupancy, room, telecommunications, beverage and similar taxes to
which the operations of any Hotel is subject (the taxes in this Section 4.4.2,
“Hotel Taxes”), in each case, with the applicable Seller responsible for taxes
attributable to the portion of the tax period which is prior to the Closing Date
and the applicable Purchaser responsible for taxes attributable to the portion
of the tax period after the Closing Date;

4.4.3 monthly rents and other fixed periodic payments under the Leases; provided
that no proration shall be made of any rent or other revenue item which is
overdue as of the Closing Date until such rent or other revenue item is actually
received, at which time it shall be prorated and paid to the applicable
Purchaser or the applicable Seller in accordance with the terms of this
Agreement. To the extent the applicable Purchaser receives rents (including
operating expense, tax and insurance charges payable by tenants) on or after the
Closing Date, such payments shall be applied first toward the payment in full of
all rents and other amounts due to such Purchaser with respect to periods
following Closing, then allocated for the month of Closing and thereafter the
balance applied to delinquent rents or other amounts due to Sellers, with
Sellers’ share thereof being delivered to Seller within five (5) days after such
Purchaser’s receipt of such amounts;

 

-20-



--------------------------------------------------------------------------------

4.4.4 if the Debt Assumption is consummated, interest and other charges (other
than principal) under the Assumed Debt that have accrued with respect to periods
prior to the Closing Date shall be the responsibility of the applicable Sellers
of the Encumbered Hotel Assets, and interest and other charges under the Assumed
Debt in respect of any period after and including the Closing Date shall be the
responsibility of the applicable Purchaser;

4.4.5 water, electric, telephone and all other utility and fuel charges (on the
basis of the number of days in each applicable bill occurring prior to, and on
or after, the Closing Date) and fuel on hand (at cost plus sales tax); provided,
however, that any deposits with utility companies shall remain the property of
the applicable Seller and shall not be prorated or credited;

4.4.6 amounts due and payable by the applicable Seller under the Assumed Service
Contracts and any unamortized portion of any lump sum or up-front payments paid
by such Seller under Assumed Service Contracts;

4.4.7 assignable license and permit fees;

4.4.8 rents and other periodic charges under Ground Leases;

4.4.9 accrued and unpaid tour and travel agent commissions;

4.4.10 the balance (less any contested charges) of the open and unpaid account
(“Guest Ledger Account”) for each person who is a guest at a Hotel on the day
immediately preceding the Closing Date shall be assigned to the applicable
Purchaser and prorated between the applicable Seller and the applicable
Purchaser as follows:

(a) all room revenue posted for all days preceding the Closing Date shall belong
to the applicable Seller (but shall be paid over to such Seller only as and when
actually collected (less reasonable administrative and collection costs), except
for the day immediately preceding the Closing Date, which shall be allocated
one-half to the applicable Purchaser and one-half to the applicable Seller. The
applicable Seller shall be responsible for all taxes and franchise fees for all
guest charges preceding the Closing Date, except for the day immediately
preceding the Closing Date, which shall be allocated one-half to the applicable
Purchaser and one-half to the applicable Seller; and

(b) all room revenue posted for all days on and after the Closing Date shall be
allocated to the applicable Purchaser;

4.4.11 any accounts receivable outstanding as of Closing shall be assigned to
the applicable Purchaser, and the amount of the same increasing the Purchase
Price payable to the Seller to which such accounts receivable relate; provided,
however, that the increase in the Purchase Price with respect to accounts
receivable which are (a) outstanding for thirty (30) days or less at Closing
shall be one hundred percent (100%) of such receivables, (b) outstanding for a
period between thirty-one (31) to sixty (60) days at Closing shall be ninety
percent (90%) of such receivables; and (c) outstanding for a period between
sixty-one (61) to ninety (90) days at Closing shall be seventy-five percent
(75%) of such receivables; and there shall be no increase in the Purchase Price
for any accounts receivable which are more than ninety (90) days outstanding at
Closing;

 

-21-



--------------------------------------------------------------------------------

4.4.12 any outstanding deposits or advance payments received and retained by or
on behalf of any Seller in connection with any reservation at a Hotel, in the
form of a credit against the Purchase Price payable to such Seller;

4.4.13 any gift certificate or other writing (other than trade agreements and
food and beverage discount coupons) issued by any Seller or manager of a Hotel
which entitles the holder or bearer to a credit (whether in a specified dollar
amount or for a specified item, such as a room night or meal) to be applied
against the usual charge for rooms, meals and/or other goods or services at any
Hotel, in the form of a credit against the Purchase Price to such Seller;

4.4.14 the outstanding balance of all security deposits under the Leases;

4.4.15 all cash on hand at each Hotel, with such cash retained by the applicable
Purchaser and the amount of the same increasing the Purchase Price payable to
the Seller that owns the applicable Hotel (Sellers shall perform, or cause to be
performed, an accounting of cash on hand at the Property (i.e., in house banks,
petty cash, including till money and, to the extent the same are the property of
Sellers, vending machines and pay telephones) in the presence of a
representative of Purchaser);

4.4.16 if the Debt Assumption is consummated, all cash and cash equivalents held
in respect of the Assumed Debt and not released to the Sellers owning the
Encumbered Hotel Assets at or prior to the Closing (such as escrows and reserves
for taxes, insurance, FF&E reserves, etc.) (but the rights with respect to which
are assigned to the applicable Purchaser) and the amount of the same increasing
the Purchase Price payable to the applicable Sellers owning the Encumbered Hotel
Assets; and

4.4.17 The Purchase Price shall be further adjusted at the Closing in respect of
property improvement plans required in connection with the Replacement Franchise
Agreements as follows:

(a) In the event that no Excluded Hotel Asset has been substituted for a Hotel
Asset in accordance with the express terms of Section 2.6 hereof, the Purchase
Price shall be reduced by Seven Million Five Hundred Thousand and No/100ths
Dollars ($7,500,000.00).

(b) If one or more Excluded Hotel Assets (collectively, the “Substitute
Properties”) have been substituted for one or more Hotel Assets (collectively,
the “Removed Properties”) in accordance with the express terms of Section 2.6
hereof, the Purchase Price shall be reduced by an amount equal to (i) Seven
Million Five Hundred Thousand and No/100ths Dollars ($7,500,000.00), plus
(ii) (A) fifty-percent (50%) of (B) the figure that is equal to (x) the total of
the Agreed PIP Allocation for each of the Substitute Properties less (y) the
total of the Agreed PIP Allocation for each of the Removed Properties (such
amount determined by clauses (i) and (ii), the “PIP Adjustment”) (for the
avoidance of doubt, if the PIP Adjustment is a negative number, the Purchase
Price shall not be reduced); provided, however, that if the PIP Adjustment is a
positive number, the total reduction of the Purchase Price under this
Section 4.4.17(b) shall under no circumstances exceed Fifteen Million and
No/100ths Dollars ($15,000,000), regardless of the Agreed PIP Allocation of the
Substituted Properties.

 

-22-



--------------------------------------------------------------------------------

(c) The adjustments described in Sections 4.4.17(a) and 4.4.17(b) shall reduce
the portion of the Purchase Price consisting of the Cash Consideration and be
spread ratably across the Allocated Purchase Prices for each Hotel Asset set
forth on Schedule 2 (or, in the case of any Excluded Hotel Asset that has been
substituted in accordance with Section 2.6, Schedule 8).

(d) The “Agreed PIP Allocation” for each Hotel Asset and Excluded Hotel Asset
shall mean, the figure set forth as the “Agreed PIP Allocation” for such Hotel
Asset and Excluded Hotel Asset on Schedule 9 attached hereto.

Except with respect to general real estate and personal property taxes (which
shall be reprorated upon the issuance of the actual bills), any proration which
must be estimated at the Closing shall be reprorated and finally adjusted on the
date that is ninety (90) days after the Closing Date; otherwise, all prorations
shall be final. No later than eighty-five (85) days after the Closing Date,
Purchaser shall prepare and deliver to Sellers a final Closing Statement;
provided that if Purchaser shall fail to deliver such final Closing Statement
within such eighty-five (85) day period, Sellers may prepare and deliver such
statement to Purchaser (and Purchaser shall cooperate fully with Sellers’
efforts to do the same). Within ten (10) days of the delivery of the final
Closing Statement to either Sellers or Purchaser, as applicable, Sellers and
Purchaser shall agree on the amount of final prorations and such amount shall be
paid over to Purchaser or Sellers, as applicable, within three (3) Business Days
thereof.

As of the Effective Date, Sellers may be seeking adjustments to real estate, ad
valorem and/or personal property rates imposed upon and/or assessed values
ascribed to the Real Properties (any such actions being collectively referred to
as “Tax Appeals”). Sellers retain the right to commence additional Tax Appeals
with respect only to periods occurring entirely prior to the Closing Date (other
than the tax year in which the Closing occurs) (such period, the “Sellers’
Period”); provided, however, that with respect to any such Tax Appeals
undertaken after the Effective Date, Seller shall provide Purchaser with prior
written notice thereof. Seller reserves the right to meet with government
officials and to contest any assessment or reassessment governing or affecting
the Real Properties’ real estate ad valorem and/or personal property taxes
solely for any Sellers’ Period and to attempt to obtain a refund for any taxes
previously paid (and, if the applicable taxing authority issues any credit to
Purchaser on such tax bills in connection therewith, Purchaser shall pay over
any such amounts to the applicable Sellers within three (3) Business Days of
Purchaser’s receipt of such amounts). Purchaser shall have the exclusive right
to commence Tax Appeals with respect to periods after the Closing Date and with
respect to periods in which the Closing Date occurs (such periods, the
“Purchaser’s Period”), but shall promptly pay over to Sellers the portion of any
such tax refund applicable to the Sellers’ Period. From and after the Closing
Date, subject to the foregoing qualifications, (a) Purchaser will take all
actions and execute and deliver all documents Sellers reasonably request in
order to enable Sellers to continue to pursue the Tax Appeals solely with
respect to the Sellers’ Period at no out of pocket expense to Purchaser, and
(b) Sellers will take all such actions and execute and deliver all documents
Purchaser reasonably requests in order to enable Purchaser to pursue any

 

-23-



--------------------------------------------------------------------------------

Tax Appeal solely with respect to the Purchaser’s Period at no out-of-pocket
expense to Sellers. Subject to the foregoing qualifications, Purchaser and
Sellers hereby agree to execute all consents, receipts, instruments and
documents which may reasonably be requested in order to facilitate settling any
Tax Appeal proceeding commenced by Sellers or Purchaser, as applicable, in
accordance with this paragraph and collecting the amount of any tax refund with
respect thereto.

This Section 4.4 shall survive the Closing.

4.5 Transaction Costs. Purchaser shall pay, or reimburse Sellers for, as
applicable, (i) all of the premiums for the Owner’s Policies and any extended
coverages thereunder or endorsements thereto and all title search, survey, and
closing fees and costs with respect thereto (including, without limitation any
the Updated Surveys or Updated Title Commitments), in each case, obtained by
Purchaser, (ii) all recording charges for instruments of conveyance, (iii) all
mortgage taxes, documentary stamps or similar charges imposed on any financing
obtained by Purchaser in connection with the transactions contemplated hereby,
(iv) all costs and expenses of the Debt Assumption (including, without
limitation, (a) any costs, fees or charges of the lender(s) of the Assumed Debt
from time to time (as applicable, the “Lender”), (b) mortgage taxes, documentary
stamp or similar charges, and (c) any assumption fee, rating agency fees,
servicer fees or attorneys’ fees for the rating agencies and the servicer),
regardless of whether the Debt Assumption is actually consummated (for the
avoidance of doubt, Purchaser shall not be reasonable for any costs or expenses
incurred by Sellers in connection with the Debt Assumption, whether or not the
Debt Assumption is consummated), (v) all costs and expenses of obtaining new
Franchise Agreements for each Hotel Asset, including any franchise application
fees, attorneys’ fees of the applicable franchisors and any property improvement
plan costs (the “Replacement Franchise Agreements”), whether or not the same are
actually obtained, (vi) all costs of third-party reports ordered by Purchaser
and the costs of obtaining reliance by Purchaser on any third party-reports
obtained by Sellers or Lender in connection with the Assumed Debt, regardless of
whether the Debt Assumption is consummated, (vii) all costs of Purchaser’s
broker, if any, (viii) one-half (1/2) of any transfer taxes, documentary stamps,
bulk sales tax or similar charges imposed upon the transfer of the Real
Properties or Personal Property, and (ix) one-half (1/2) of Escrowee’s escrow
fees. Each Seller shall pay (a) one-half (1/2) of any transfer taxes,
documentary stamps, bulk sales tax or similar charges imposed upon the transfer
of its Real Properties or Personal Property, (b) its Pro Rata Share of one-half
(1/2) of Escrowee’s escrow fees, (d) any breakage or spread maintenance costs
under any debt encumbering its Hotel Assets, (e) all of the costs and expenses
incurred by the ground lessor (“Ground Lessor”) in granting its consent to the
Ground Lease Assignment (the “Ground Lessor Consents”) of such Seller’s Ground
Lease(s) and any costs or expenses associated with any fee, concession or
modification of any of the Ground Leases required by the Ground Lessor
thereunder as a condition to granting its consent up to a maximum of $25,000.00
per Ground Lease (it being understood that Purchaser shall not be obligated to
pay any excess) and (f) all costs of Seller’s broker, if any. Sellers and
Purchaser shall, however, be responsible for the fees of their respective
attorneys and Purchaser shall be responsible for all costs related to its due
diligence and inspection of the Property. This Section 4.5 shall survive the
Closing and any termination of this Agreement.

 

-24-



--------------------------------------------------------------------------------

4.6 Possession. On the Closing Date, possession of the applicable Property shall
be delivered to the applicable Purchaser, subject only to such matters as are
expressly permitted by or pursuant to this Agreement. In connection therewith,
each Seller shall use commercially reasonable efforts to deliver the following
to the applicable Purchaser either at the Closing or at the respective Hotel
Assets (but solely as such items relate to such Seller’s portion of the
Property):

4.6.1 a certificate or registration of title for any owned motor vehicle or
other Personal Property which requires such certification or registration,
conveying such vehicle or such other Personal Property to Purchaser; provided
that all such vehicles and other Personal Property shall be free from any lien,
pledge, sale agreement, lease, encumbrance or other charge;

4.6.2 all key codes, access codes and combinations to locks to the extent known
by, or in the possession of, Seller or its property manager; and

4.6.3 to the extent not previously delivered to Purchaser, all originals (or
copies if originals are not available), of the Leases, books and records,
permits, written employment contracts and hotel contracts in the Seller’s
possession or control and required to be conveyed hereunder.

If any such Seller, despite using its commercially reasonable efforts, is unable
to deliver any of the foregoing items at the Closing, the same shall not be a
default or a failure of a Purchaser Closing Condition, nor shall it affect the
transfer of title to the same, and such Seller shall instead cause the delivery
of such items reasonably promptly after Closing (in accordance with
Section 14.21). The foregoing covenant shall survive the Closing.

5. CASUALTY LOSS AND CONDEMNATION.

5.1 Notice. If, prior to the Closing, any Hotel Asset or any part thereof shall
be condemned (a “Condemnation”), or destroyed or damaged by fire or other
casualty (a “Casualty”), upon gaining knowledge thereof, Sellers shall promptly
notify Purchaser.

5.2 Casualty and Condemnation Proceeds. Subject to Section 2.6, Purchaser shall
be obligated to proceed to the Closing for the Property in accordance with the
terms hereof but shall be entitled to receive the following on the Closing Date
with respect to any Hotel Asset included in the Property which has suffered a
Condemnation or Casualty after the Effective Date which has not been Restored by
the Closing Date: (i) with respect to a Condemnation, an assignment of all of
the applicable Seller’s right, title and interest in and to the Condemnation
proceeds to be awarded to such Seller as a result of such Condemnation, and
(ii) with respect to a Casualty, (A) an assignment of the insurance proceeds
payable on account of such Casualty (less such Seller’s reasonable cost to
secure the same and less repair and restoration costs incurred by Seller to the
extent that such repair and restoration costs were approved by Purchaser (unless
such repair or restoration was required by the terms of the Loan Documents or
the loan documents of any mortgage indebtedness encumbering the applicable
Second Pool Asset(s), in which case Purchaser’s approval shall not be required);
provided that the portion of the Purchase Price payable to such Seller shall be
further reduced by the amount of any insurance proceeds

 

-25-



--------------------------------------------------------------------------------

previously paid to such Seller on account of such casualty and not already
expended towards its cost of securing the same or repairing or restoring such
Hotel Asset) and (B) the Purchase Price shall be reduced by the amount of any
applicable insurance deductible with respect to any damage due to such Casualty.
In addition, in the event of the foregoing and after appropriate credit and
other items are provided to Purchaser as required by the terms of this
Section 5, Purchaser shall deliver to the applicable Seller(s) at Closing a
release in form reasonably satisfactory to such Sellers whereby Purchaser
releases such Sellers from all ongoing liability and/or claims by Purchaser or
its affiliates, together with their respective successors and assigns, arising
from such condemnation or casualty, but subject to the applicable Seller’s other
obligations and liabilities set forth in this Agreement. Subject to Section 2.6,
in the event that a Hotel Asset suffers a Condemnation or a Casualty and
Purchaser has elected to waive such Casualty or Condemnation and proceed to
Closing, the applicable Seller shall not expend any insurance proceeds for
repairs or restoration unless it has received Purchaser’s consent as to any
plans or contracts for such repairs or restoration, and such Seller shall keep
Purchaser informed as to the progress of any such repairs or restoration;
provided that such consent shall not be required if such repair or restoration
is required by the terms of the Loan Documents or any the loan documents of any
mortgage indebtedness encumbering the applicable Second Pool Asset(s). Nothing
herein shall obligate any Seller to cause any Hotel Asset to be Restored.

6. BROKERAGE. Purchaser agrees to pay at Closing all brokerage commissions due
to any broker due a commission as a result of this transaction due to
Purchaser’s dealings with Sellers pursuant to separate agreements entered into
by Purchaser or Purchaser’s affiliates for services rendered in connection with
the sale and purchase of the Property. Sellers agree to pay at Closing all
brokerage commissions due to any broker due a commission as a result of this
transaction due to Sellers’ dealings with Purchaser pursuant to separate
agreements entered into by Sellers or Sellers’ affiliates for services rendered
in connection with the sale and purchase of the Property. Sellers acknowledge
that prior to the Effective Date, their majority beneficial owner engaged
Deutsche Bank Securities Inc. and Goldman, Sachs & Co. on Sellers’ behalf as
financial advisor to Sellers and agree that Sellers shall pay in accordance with
the terms of such engagements all fees and other amounts due to such advisors as
a result of this transaction. Sellers and Purchaser shall each indemnify and
hold the other harmless from and against any and all claims of all other brokers
and finders claiming by, through or under the indemnifying party and in any way
related to the sale and purchase of the Property, this Agreement or the
transactions contemplated herein, including, without limitation, attorneys’ fees
and expenses incurred by the indemnified party in connection with such claim.
This Section 6 shall survive any Closing and any termination of this Agreement.

7. DEFAULT AND REMEDIES; FAILURE OF CONDITIONS TO CLOSING.

7.1 Sellers’ Pre-Closing Default; Failure to Satisfy Purchaser Closing
Conditions.

7.1.1 Sellers’ Pre-Closing Default; Purchaser’s Pre-Closing Remedies.
Notwithstanding anything to the contrary contained in this Agreement, if a
Seller breaches its obligations under this Agreement prior to the Closing in any
material respect and such breach has not been cured within thirty (30) days
after written notice thereof from Purchaser (provided that the parties agree and
acknowledge that if such thirty (30)

 

-26-



--------------------------------------------------------------------------------

day period would exceed the Closing Date, at their option, Sellers may extend
such Closing Date for the period required to effect such cure, but not beyond
the date which is thirty (30) days after Purchaser’s foregoing written notice),
then, as Purchaser’s sole and exclusive remedy hereunder and at Purchaser’s
option, Purchaser may, upon notice to Seller, given not more than fifteen
(15) Business Days after the expiration of such cure period, and provided an
action is filed within thirty (30) days thereafter (a) terminate this Agreement
by giving Sellers written notice of such election prior to or at Closing, and
(i) subject to Section 14.22, to receive the Earnest Money, and (ii) only in the
event that Purchaser has not sought specific performance, to recover from the
applicable Seller all of Purchaser’s reasonable out-of-pocket expenses incurred
in connection with this Agreement and the transactions contemplated hereby,
including, but not limited to, its reasonable legal fees and diligence costs,
which reimbursement in the aggregate amongst all Sellers shall not exceed
$2,000,000; (b) waive the default and proceed to Closing; or (c) seek specific
performance of this Agreement against Sellers by filing an action therefore
within thirty (30) days after the originally scheduled Closing Date.
Notwithstanding anything to the contrary contained herein, if any Seller
willfully breaches this Agreement and sells its portion of the Property to
someone other than Purchaser while the Agreement is in effect, then Purchaser
shall be entitled to bring an action against such Seller to recover all of its
damages and costs relating to such breach, including, but not limited to, actual
and compensatory damages.

7.1.2 Failure to Satisfy Purchaser Closing Conditions. If on the Closing Date
any of the Purchaser Closing Conditions are not satisfied (other than as a
result of a material default by Purchaser hereunder), then Purchaser may elect,
at Purchaser’s option and as Purchaser’s sole remedy, to either (i) waive such
condition and proceed to Closing or (ii) elect to terminate this Agreement, in
which case (A) if the only Purchaser Closing Condition that is unsatisfied is
the Purchaser Closing Condition set forth in Section 8.2.1(f), receive a return
of $50,000,000 of the Earnest Money, with the remaining $25,000,000 of the
Earnest Money retained by Sellers as compensation for Sellers’ time and expense
incurred in connection with this Agreement and for having the Property subject
to the terms of this Agreement from the Effective Date to the termination date,
or (B) if the foregoing clause (A) is not applicable, Purchaser shall receive a
return of the Earnest Money (the “Purchaser Closing Condition Remedies”);
provided, however, that in the event that Purchaser elects to terminate this
Agreement pursuant to clause (ii), Sellers shall have the right, at their
option, to extend the scheduled Closing Date for a period necessary to cause the
applicable Purchaser Closing Conditions to be satisfied, such period not to
exceed thirty (30) days (and, if the applicable Purchaser Closing Condition is
satisfied by Sellers during such thirty (30) day period, then Purchaser shall no
longer have the right to terminate this Agreement pursuant to this Section 7.1.2
with respect to such Purchaser Closing Condition).

7.2 Purchaser’s Pre-Closing Defaults; Failure to Satisfy Sellers’ Closing
Conditions.

7.2.1 Purchaser’s Pre-Closing Default; Sellers’ Pre-Closing Remedies. If
Purchaser fails to perform its obligations in accordance with the terms of this
Agreement prior to Closing in any material respect and such failure has not been
cured

 

-27-



--------------------------------------------------------------------------------

within thirty (30) days of written notice thereof from Sellers (but in any
event, no later than the Closing Date), then, as Sellers’ sole and exclusive
remedy hereunder, Sellers shall have the right to terminate this Agreement at
any time by delivering written notice to Purchaser, whereupon the Earnest Money
shall be forfeited to Sellers as liquidated damages (to be allocated amongst
them in the same manner as the Purchase Price would have been allocated if the
Closing had occurred), it being agreed between the parties hereto that the
actual damages to Sellers in such event are impractical to ascertain and the
amount of the forfeited Earnest Money is a reasonable estimate thereof and shall
be and constitute valid liquidated damages. If Sellers terminate this Agreement
pursuant to this Section 7.2.1, this Agreement shall be null and void and
neither party shall have any rights or obligations under this Agreement (other
than rights and obligations which expressly survive the termination of this
Agreement) and Sellers shall be entitled to retain the entire Earnest Money on
deposit with Escrowee.

SELLERS’ INITIALS                         

PURCHASER’S INITIALS                     

7.2.2 Failure to Satisfy Sellers’ Closing Conditions. If on the Closing Date,
any of the Seller Closing Conditions are not satisfied, then Sellers may elect,
at Sellers’ option and as Sellers’ sole remedy, to either (i) waive such
condition and proceed to Closing or (ii) elect to terminate this Agreement, in
which case (A) if the unsatisfied Seller Closing Conditions do not include any
of the Seller Closing Conditions set forth in Section 8.2.2(d) or Section 8.3,
the Earnest Money shall be returned to Purchaser (unless Purchaser is in
material default hereunder, but subject to Section 14.22), (B) if any of the
Seller Closing Conditions that are unsatisfied include any of the Seller Closing
Conditions set forth in Section 8.2.2(d), the same shall constitute a material
default by Purchaser hereunder and Sellers shall retain the Earnest Money, or
(C) if any of the Seller Closing Conditions that are unsatisfied include the
Seller Closing Condition set forth in Section 8.3, Purchaser shall receive a
return of $50,000,000 of the Earnest Money, with the remaining $25,000,000 of
the Earnest Money retained by Sellers as compensation for Sellers’ time and
expense incurred in connection with this Agreement and for having the Property
subject to the terms of this Agreement from the Effective Date to the
termination date (provided that this clause (C) shall not limit any of Sellers’
remedies if Purchaser is otherwise in material default hereunder).

SELLERS’ INITIALS                     

PURCHASER’S INITIALS                     

7.3 Purchaser’s Pre-Closing Knowledge. If at any time after the Effective Date,
either Purchaser or any Seller are or become aware of any fact or information
which makes a representation or warranty of Sellers contained in Section 9.1.1
through 9.1.29 hereof (collectively, the “Designated Representations”) untrue in
any material manner, said party shall promptly disclose such fact in writing to
the other parties hereto. If the Seller making such representation has taken no
willful act which is prohibited under this Agreement to cause the representation
to become untrue, such Seller shall not be in default under this Agreement and
the

 

-28-



--------------------------------------------------------------------------------

sole remedy of Purchaser shall be to (i) proceed to Closing, in which case
Purchaser shall be deemed to have waived its rights with respect to any such
breach of representation or warranty, or (ii) solely in the event that Seller
fails to cure such breach within thirty (30) days after written notice thereof
from Purchaser (provided that the parties agree and acknowledge that if such
thirty (30) day period would exceed the Closing Date, at their option, Sellers
may extend such Closing Date for the period required to effect such cure, but
not beyond the date which is thirty (30) days from Purchaser’s foregoing written
notice), and (A) if such breach of representation or warranty would cause a
Purchaser Closing Condition to be unsatisfied, terminate this Agreement by
written notice to Sellers within five (5) Business Days after the expiration of
such cure period (the “Purchaser Notice Date”) or (B) if such breach of
representation or warranty would not cause a Purchaser Closing Condition to be
unsatisfied, proceed to Closing without waiving its rights with respect to such
breach of representation or warranty (but subject in all respect to the other
express limitations of this Agreement, including without limitation Sections
11.1 and 11.2). Notwithstanding the foregoing, Purchaser shall not be entitled
to exercise the foregoing rights in the event that the Designated
Representations of any Seller contained in Sections 9.1.3, 9.1.5, 9.1.6, 9.1.7,
9.1.8, 9.1.9, 9.1.13, 9.1.14, 9.1.15, 9.1.19, 9.1.20, and 9.1.29 (collectively,
the “Property Representations”) have become untrue under this Agreement by
reason of either (x) changed facts or circumstances which, pursuant to the terms
of this Agreement, are not prohibited from occurring, or (y) changes in
conditions (including changes in law or generally accepted accounting
principles) affecting the hospitality or real estate industries generally, or
the United States of America or global economy, the commencement, continuation
or escalation of a war, material armed hostilities or other material
international or national calamity or act of terrorism directly or indirectly
involving or affecting the United States of America, earthquakes, hurricanes, or
other natural disasters or acts of God (subject to the provisions of this
Agreement with respect to casualty). If clause (A) of clause (ii) of the second
sentence of this Section 7.3 is applicable and Purchaser fails to deliver the
required notice to Sellers on or before the Purchaser Notice Date, then
Purchaser shall conclusively be deemed to have elected to proceed under clause
(ii)(A) of the second sentence of this Section 7.3. Notwithstanding anything to
the contrary set forth in this Agreement and without limitation of anything
contained in this Section 7.3, Purchaser is prohibited from making any claims
against any Seller after the Closing with respect to any breaches of such
Seller’s representations and warranties contained in this Agreement resulting
from or based upon a condition, state of facts or other matter of which
Purchaser has actual knowledge of prior to the Closing Date (regardless of
whether Sellers gave the required notice to Purchaser required under this
Section 7.3), other than in the circumstances described in clause (ii)(B) of the
second sentence of this Section 7.3. The actual knowledge of Purchaser for the
purposes of this Agreement shall mean the actual (and not imputed, implied or
constructive) knowledge of the individuals set forth on Schedule 5A.
Notwithstanding anything to the contrary set forth in this Agreement, none of
the foregoing individuals shall have any personal liability whatsoever with
respect to any matters set forth in this Agreement.

7.4 Post-Closing Remedies. From and after the Closing, Sellers and Purchaser
shall, subject to the terms and conditions of this Agreement, including, without
limitation, the terms of Section 7.3 above and Section 11.1 below, have such
rights and remedies as are available at law or in equity, except that neither
Sellers nor Purchaser shall be entitled to recover from the other consequential,
incidental, indirect, punitive or special damages.

 

-29-



--------------------------------------------------------------------------------

8. DILIGENCE; CONDITIONS PRECEDENT.

8.1 Diligence and Inspection.

8.1.1 The applicable Seller shall deliver to Purchaser, or make available to
Purchaser in an electronic data room (a) due diligence materials regarding the
Property as are typically provided by Sellers, and (b) the Loan Documents
(collectively, the “Due Diligence Materials”). Except as expressly set forth in
Section 9 below, no Seller, nor any other Seller Released Party is making or
shall be deemed to have made any express or implied representation or warranty
of any kind or nature as to any Due Diligence Materials provided, including, but
not limited to, representations regarding the accuracy or completeness of any
such Due Diligence Materials. Up until the Closing Date, Sellers agree to
deliver to Purchaser, or make available in such electronic data room, any
additional and/or updated materials related to the Property reasonably requested
by Purchaser in writing, to the extent in Sellers’ possession or control, and
Sellers shall deliver such items within a reasonable time following such
request, provided such request is not inconsistent with a provision of this
Agreement, the Management Contracts or the Franchise Agreements. Up until the
Closing Date, Purchaser shall keep the applicable Seller reasonably advised of
the status of all negotiations and material communications with franchisors,
managers under Management Contracts, Ground Lessors and Lender (including any
servicer) (including their respective advisors and representatives).

8.1.2 Before entering upon any Real Property, Purchaser shall furnish to Sellers
certificates of insurance for such Real Property evidencing: (a) commercial
general liability insurance coverage of not less than One Million and No/100ths
Dollars ($1,000,000.00) per occurrence and Ten Million and No/100ths Dollars
($10,000,000.00) in the aggregate, (b) commercial automobile insurance coverage
of not less than One Million and No/100ths Dollars ($1,000,000.00) per
occurrence which shall cover liability arising in connection with any automobile
at the Real Property (including owned, hired and non-owned automobiles), and
(c) workers’ compensation insurance as required by statute in the state where
such Real Property is located and employer’s liability insurance of not less
than One Million and No/100ths Dollars ($1,000,000.00) per accident. With
respect to the coverages required by clauses (a) and (b) immediately preceding,
Sellers and their agents and affiliates of which Sellers have provided Purchaser
notice shall be named as additional insureds. Such insurance coverage shall
(i) be issued by an insurance company licensed to do business in the state where
such Real Property is located having a rating of at least “AX” by A.M. Best
Company, (ii) be primary and any insurance maintained by Sellers shall be excess
and non-contributory, (iii) include contractual liability coverage with respect
to Purchaser’s indemnity obligations set forth in this Agreement (it being
understood, however, that the availability of such insurance shall not serve to
limit or define the scope of Purchaser’s indemnity obligations under this
Agreement in any manner whatsoever), and (iv) not contain any exclusions for
work performed at or on residential properties, or for “insured versus insured”
claims with respect any potential claim by Sellers against Purchaser. The
insurance certificates required herein shall also provide that the coverage may
not be cancelled, non-renewed or reduced without at least thirty (30) days’
prior written notice to Sellers. No inspection shall be undertaken without
reasonable prior notice to Sellers. Sellers shall have the right

 

-30-



--------------------------------------------------------------------------------

to be present at any or all inspections. No inspection shall involve the taking
of samples or other physically invasive procedures without the prior written
consent of Sellers in their sole and absolute discretion. Notwithstanding
anything to the contrary contained in this Agreement, Purchaser shall indemnify,
defend (with counsel reasonably acceptable to Sellers) and hold Sellers and each
of the other past, present and future Seller Released Parties, harmless from and
against any and all losses, claims, damages, demands, actions, suits, costs,
expenses, judgments, proceedings, injuries and liabilities (including, without
limitation, reasonable out-of-pocket attorneys’ fees and costs incurred in
connection therewith) (“Losses”) arising out of or resulting from Purchaser’s
exercise of its rights of inspection as provided for in this Section 8.
Notwithstanding the foregoing, Purchaser’s indemnification obligations hereunder
shall not include any obligation or duty whatsoever with respect to any such
claims (including claims that the Real Property has declined in value) to the
extent arising out of or resulting from (a) the mere discovery or presence of
any pre-existing Hazardous Substances, or (b) the results or findings of any
tests or analyses of Purchaser’s inspection of the Property conducted in
accordance with this Section 8.1.2, or (c) Seller’s, or/and Seller Released
Party’s acts or omissions. The indemnification obligation of Purchaser in this
Section 8.1.2 shall survive termination of this Agreement and the Closing.

8.2 Conditions to Closing.

8.2.1 Purchaser Conditions. Purchaser’s obligation to consummate the
transactions contemplated hereunder at the Closing are conditioned upon the
satisfaction (or waiver, as evidenced in writing from Purchaser in its sole and
absolute discretion) of each of the following conditions with respect to the
Property (the “Purchaser Closing Conditions”):

(a) Sellers’ representations and warranties contained herein being true and
correct as of the Closing Date and Sellers’ having obtained (or received a
waiver in writing of) any required consents or approvals disclosed in the
Disclosure Letter pursuant to Section 9.1.3 except to the extent that, in the
aggregate for the entire Property, any representations and warranties that were
untrue when made or became untrue after the Effective Date and the failure to
obtain any such required consents or approvals, taken together, do not
constitute a Portfolio Material Adverse Effect on the Property, provided that
this condition shall not be deemed to have failed if the representations or
warranties are not true as of the Closing Date with respect to the Property
Representations by reason of changed facts or circumstances which, pursuant to
the terms of this Agreement, are not expressly prohibited from occurring.

(b) As of the Closing Date, Sellers shall have performed in all material
respects all of their obligations and covenants under this Agreement.

(c) Sellers shall have delivered each of Sellers’ Closing deliveries under
Section 4.2.

 

-31-



--------------------------------------------------------------------------------

(d) There shall not be in effect any order or orders, whether temporary,
preliminary or permanent, issued by any governmental authority restraining,
enjoining, preventing or prohibiting the consummation of the transactions
contemplated hereby.

(e) On or prior to the Closing Date, (i) (A) all service and other operational
contracts relating to the Property to be sold to Purchaser, in each case
(x) that Purchaser has requested Seller in writing to terminate on or prior to
January 22, 2015 (which are terminable by their respective terms) or (y) that
cannot be assigned to Purchaser by its terms (and for which Purchaser has
otherwise been unable to obtain the consent of the relevant counterparty to
Purchaser’s assumption of same) and (B) all hotel property management contracts
(“Management Contracts”), which Purchaser requested Seller in writing to
terminate in the notice delivered on October 29, 2014, shall be terminated,
(ii) all Material Contracts that are assignable by their terms and which
Purchaser requested Seller in writing to assume in the notice delivered on
October 29, 2014 shall be assigned to Purchaser (assuming that Purchaser has
executed and delivered the required assignment documentation), and (iii) all
Assumable Service Contracts which Purchaser requested Seller in writing to
assume in the notice delivered on October 29, 2014 shall be assigned to
Purchaser (assuming that Purchaser has executed and delivered the required
assignment documentation).

(f) Provided that Purchaser is (i) assuming the Assumed Debt, and (ii) has
complied in all respects with its obligations under Section 13.5, Lender shall
have executed and delivered all documents necessary to consummate the Debt
Assumption on the terms set forth in the Loan Agreement and any such conditional
consent letter.

8.2.2 Seller’s Conditions. The obligation of Sellers to consummate the
transaction contemplated hereunder at the Closing are conditioned upon the
satisfaction of each of the following conditions (including the condition set
forth in Section 8.3, the “Seller Closing Conditions”):

(a) Each of Purchaser’s representations and warranties contained herein being
true and correct in all material respects as of the Closing Date; provided,
however, that with respect to any breach of the representations and warranties
in Section 9.6 hereof, this Seller Closing Condition shall be deemed satisfied
in the event that, notwithstanding such breach, Purchaser is consummating the
Debt Assumption at Closing in accordance with the terms hereof or is closing on
Replacement Debt concurrently with the Closing.

(b) As of the Closing Date, Purchaser shall have delivered the Purchase Price
and shall have performed in all material respects all of its other respective
obligations and covenants under this Agreement.

 

-32-



--------------------------------------------------------------------------------

(c) Purchaser shall have delivered (or caused to be delivered by Purchaser
Parent, Purchaser REIT, the Indemnitors or its other affiliates, as applicable)
each of Purchaser’s Closing deliveries under Section 4.3.

(d) (i) Sellers shall have received at or prior to Closing satisfactory evidence
that Purchaser has executed Replacement Franchise Agreements for all Hotel
Assets with the existing franchisor as of the Effective Date, and (ii) Sellers
shall have received at or prior to Closing reasonably satisfactory evidence that
terminations of all of the Franchise Agreements were executed effective as of
the Closing Date without any liquidated damages, termination fees, or similar
payment (unless borne by Purchaser) and releasing Sellers and guarantors of
Sellers’ obligations under the Franchise Agreements from liability and
obligations thereunder to the extent customary for the applicable Franchisor in
connection with terminations of its franchise agreements in connection with
agreed replacement franchise agreements; provided, however, that in the event
that Purchaser has not executed a Replacement Franchise Agreement with the
existing franchisor as of the Effective Date for any Hotel Asset, the Seller
Closing Condition set forth in this Section 8.2.2(d) may be satisfied if
Purchaser has either (x) executed a Replacement Franchise Agreement with a new
franchisor in accordance with the terms of the Loan Agreement (or a valid waiver
of the terms thereof by Lender), or, if Replacement Debt is being obtained in a
manner that does not result in Purchaser’s inability to obtain the Replacement
Debt, or (y) complied with all necessary requirements of the Loan Agreement and
received the written consent of Lender to accept a conveyance of such Hotel
Asset with no Replacement Franchise Agreement in place at Closing or, if
Replacement Debt is being obtained, to accept a conveyance of such Hotel Asset
with no Replacement Franchise Agreement, which does not result in Purchaser’s
inability to obtain the Replacement Debt. In the event that Purchaser intends to
accept the conveyance of any Hotel Asset with no Replacement Franchise Agreement
under the foregoing clause (y), Sellers shall cooperate with Purchaser, at the
sole cost and expense of Purchaser, to complete the de-identification of any
such Hotel Asset in connection with the termination of the applicable Franchise
Agreement, provided that Purchaser bears the full cost of such de-identification
and any liquidated damages, termination fees, or similar payment required in
connection with such de-identification, and Purchaser indemnifies and holds
Seller harmless from any liability or obligation under any Franchise Agreement
terminated pursuant to such clause (y).

(e) The terms of each of (i) any new debt obtained by Purchaser or any of its
affiliates (other than the Assumed Debt, but including any amendments to the
Loan Documents or modifications to the Assumed Debt) that will encumber the
Property or any direct or indirect ownership interest in Purchaser after Closing
(other than direct or indirect interests in Purchaser Holdco) and (ii) any other
agreement that will be binding upon Purchaser or any other direct or indirect
subsidiary of Purchaser Holdco after Closing, in either case, which
(x) restricts the transfer, assignment, pledge, encumbrance, hypothecation,
participation or disposition of the Purchaser Holdco Class A Units (or any
direct or indirect

 

-33-



--------------------------------------------------------------------------------

interest therein) in any manner inconsistent with the provisions of the
Purchaser Holdco Operating Agreement or more restrictive than the provisions set
forth in the Assumed Debt as of the Effective Date, and/or (y) limits the
exercise by any Class A Holder of any of its rights under the Purchaser Holdco
Operating Agreement in any manner, in each case, shall be satisfactory to
Sellers in their sole discretion.

(f) There shall not be in effect any order or orders, whether temporary,
preliminary or permanent, issued by any governmental authority restraining,
enjoining, preventing or prohibiting the consummation of the transactions
contemplated hereby.

(g) Each of the organizational documents of the direct or indirect subsidiaries
of Purchaser Holdco shall provide that such subsidiary shall not be permitted or
authorized to take any action or refrain from taking any action (or to cause or
permit any of its subsidiaries to take any action or refrain from taking any
actions) which, whether with or without the giving of notice or the passage of
time or both, could reasonably be expected to give rise to any liability or loss
to Whitehall under any of the Whitehall Guarantees.

8.3 Additional Provisions Regarding Assumed Debt and Replacement Debt.
Notwithstanding anything to the contrary herein, (a) unless Purchaser notifies
Sellers in writing on or before January 22, 2015 that Purchaser intends to put
in place Replacement Debt in lieu of assuming the Assumed Debt, it will be
conclusively presumed that Purchaser intends to assume the Assumed Debt and it
will be a condition to Sellers’ obligation to close that the Lender shall have
executed and delivered all documents necessary to consummate the Debt Assumption
on the terms set forth in the Loan Agreement and any conditional consent letter
issued by Lender, and (b) if Purchaser so notifies Sellers in writing pursuant
to clause (a) that Purchaser intends to put in place Replacement Debt in lieu of
assuming the Assumed Debt, the condition in Section 8.2.1(f) shall no longer be
applicable and will be deemed to be waived by Purchaser.

9. REPRESENTATIONS AND WARRANTIES.

9.1 Sellers’ Representations and Warranties. Subject to the exceptions and
qualifications set forth in the disclosure letter delivered to Purchaser
(together with all documents provided in connection therewith) on June 2, 2014,
as supplemented by that certain supplemental disclosure letter delivered to
Purchaser on June 5, 2014 (collectively, the “Disclosure Letter”), each Seller
hereby represents and warrants, severally and not jointly, to Purchaser that, as
to itself only and, where applicable, as to the portion of the individual Hotel
Asset(s) owned by such Seller, (i) as of the Effective Date (other than with
respect to Sections 9.1.2, 9.1.3 and 9.1.4), (ii) in the case of Sections 9.1.1,
9.1.2, 9.1.3, 9.1.4 and 9.1.7, made or remade, as applicable, as of the
Restatement Date, and (iii) as of the Effective Date and, subject to the terms
of this Agreement, remade as of the Closing Date (other than representations and
warranties made specifically as to a certain date, in which case such
representations and warranties shall be remade as of such certain date):

 

-34-



--------------------------------------------------------------------------------

9.1.1 Such Seller is either a limited partnership, limited liability company,
corporation or real estate investment trust, duly organized, validly existing
and in good standing under the laws of the state of its formation, as indicated
on Schedule 1.

9.1.2 Such Seller has full power, right and authority to enter into and perform
its obligations under this Agreement. The execution, delivery and performance of
this Agreement by such Seller have been duly and properly authorized by proper
limited liability company, partnership, corporate or trust action, as
applicable, in accordance with applicable law and with the organizational
documents of such Seller. No further limited liability company, partnership,
corporate or trust proceedings on the part of such Seller are necessary to
authorize this Agreement or to consummate the purchase and sale of the
individual Hotel Asset(s) owned by such Seller in accordance with the terms
hereof. This Agreement has been duly and validly executed and delivered by such
Seller. This Agreement, when executed and delivered by Sellers and Purchaser,
will constitute the valid and binding agreement of such Seller, enforceable
against such Seller in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar laws of general applicability relating to or
affecting creditors’ rights or by general equity principles.

9.1.3 Except as set forth in the Disclosure Letter, no consent, approval, order,
waiver, authorization, registration or declaration is required to be obtained by
such Seller from, and no notice or filing is required to be given by such Seller
to or made by such Seller with, any governmental authority or other person
(other than under any Loan Document, Franchise Agreement or Ground Lease) in
connection with the execution, delivery and performance by such Seller of this
Agreement (excluding from this representation the performance by such Seller of
its specific covenants arising under Sections 12.4, 12.5 and 12.8) other than
certain property-level licenses and permits (which are not material to the
Property as a whole) that require consent, approval or notice to a government
authority to effectuate a transfer of such items, which consent, approval or
notice the applicable Seller shall not be required to obtain prior to Closing so
long as the applicable Seller uses diligent efforts to assist Purchaser with the
transfer of such items prior to and after Closing; provided that Seller’s
obligation under this Section 9.1.3 shall survive Closing.

9.1.4 Subject to receipt of the consent and approvals referred to in
Section 9.1.3 above, the execution, delivery and performance of this Agreement
and the consummation of the purchase and sale of such Seller’s portion of the
Property by such Seller will not (a) violate or conflict with or constitute a
default under any organizational document of such Seller, (b) violate, conflict
with or constitute a default under any contract or agreement to which such
Seller is a party, where the underlying obligation or default would survive the
closing of the consummation of the purchase and sale of the individual Hotel
Asset(s) owned by such Seller in accordance with the terms and conditions of
this Agreement or (c) constitute a violation of any law, regulation, order,
writ, judgment, injunction or decree of any governmental authority applicable to
such Seller.

 

-35-



--------------------------------------------------------------------------------

9.1.5 The Disclosure Letter accurately identifies each contract that is material
to the business, operations or maintenance of such Seller’s Hotel Assets, other
than, to the extent applicable to such Seller’s Hotel Assets, Loan Documents,
the Ground Leases, the Management Contracts, the Franchise Agreements and the
Leases (each such material contract, excluding for the avoidance of doubt
documents evidencing the Assumed Debt, the Ground Leases, the Management
Contracts, the Television & Internet Service Contracts, the Franchise Agreements
and the Leases, a “Material Contract”). Except as set forth in the Disclosure
Letter, such Seller has not received notice in writing of a default by Seller
under any Material Contract that has not been cured or delivered a notice in
writing of a default to a counterparty under a Material Contract that has not
been cured, and, to such Seller’s Knowledge, no event of default exists under
any such Material Contract on the part of such Seller or the counterparty
thereunder. True, complete and correct copies of each of its Material Contracts
have been delivered or made available to Purchaser prior to the Effective Date.
Notwithstanding anything in this Agreement to the contrary, such Seller does not
covenant or represent that any particular Material Contract will be in force or
effect as of the Closing Date or that the parties to the Material Contracts will
not be in default under its Material Contracts, and the existence of any default
by any party under any Material Contract shall not affect the obligations of
Purchaser hereunder. For purposes of this Section 9.1.5, a contract shall be
“material” to the business, operations or maintenance of such Seller’s portion
of the Property only if such contract (i) extends beyond one year (unless
cancelable on sixty (60) days’ or less notice without requiring the payment of
termination fees or payments of any kind) and (ii) requires the payment of more
than Fifty Thousand and No/100ths Dollars ($50,000.00) in any calendar year with
respect to such Seller’s portion of the Property.

9.1.6 Except as set forth in the Disclosure Letter, such Seller has not received
from any governmental authority having the power of eminent domain any written
notice of any condemnation of any individual Hotel Asset owned by such Seller
nor are there any pending condemnation proceedings with respect thereto.

9.1.7 Except as set forth in the Disclosure Letter, (a) such Seller has not
received any written notice of any pending litigation initiated against such
Seller or its Hotel Assets, nor is there any pending litigation with respect
thereto, and (b) such Seller has not received written notice of any threatened
litigation against such Seller or its Hotel Assets which would, in any such
case, have a Property Material Adverse Effect.

9.1.8 Except as set forth in the Disclosure Letter, such Seller has not received
written notice of any violation of any building, environmental, fire or health
code or any other statute applicable to its Hotel Assets which would have a
Property Material Adverse Effect.

9.1.9 To such Seller’s Knowledge, except as set forth in the Disclosure Letter,
such Seller’s Hotel Assets are in compliance in all material respects with the
terms and conditions of each permit, certificate or license issued by a
governmental authority (to the extent held by such Seller) and legally required
for the operation and use of such Hotel(s) (“Permits”).

 

-36-



--------------------------------------------------------------------------------

9.1.10 The Disclosure Letter sets forth a true and complete list of the Hotels
that are subject to a franchise, license or similar agreement providing the
right to utilize a brand name or other rights of a hotel chain or system
(together with all such agreements for each other Seller and any amendment,
guarantees and any ancillary documents and agreements related thereto,
collectively, “Franchise Agreements” and each, a “Franchise Agreement”) or in
respect of which such Seller is otherwise bound and the date of such Franchise
Agreement, and any capital expenditures or improvements planned for any Hotel
Asset and required pursuant to the Franchise Agreement for such Hotel Asset
during calendar year 2014. As of the Effective Date, Seller has made available
to Purchaser a correct and complete copy of any outstanding so-called property
improvement plans required to be completed for any Hotel Asset. As of the
Effective Date, except as set forth in the Disclosure Letter, Seller has neither
given nor received any written notice of any material breach or default under
any Franchise Agreement.

9.1.11 Other than as set forth in the Disclosure Letter, such Seller owns (or
will, prior to the Closing, own) good and marketable title to the Personal
Property included within its Hotels, excluding the related Intangible Property
and the personal property of Tenants, employees, agents and guests. As of the
Closing, such Personal Property will be free and clear of all Liens other than
Permitted Exceptions and any Liens filed against equipment pursuant to equipment
leases.

9.1.12 Such Seller has delivered or made available to Purchaser a true and
complete copy of each survey with respect to such Seller’s Real Property that
has been delivered to such Seller within the two (2) years preceding the
Effective Date and was within such Seller’s possession or control on the
Effective Date.

9.1.13 Other than as set forth in the Disclosure Letter, such Seller has not
received written notice of any pending or proposed change in the zoning or any
special use permit of any of its Real Property.

9.1.14 Except as set forth in the Disclosure Letter, each of the ground leases
set forth on Exhibit N hereto (the “Ground Leases”) constituting all or a
portion of such Seller’s Real Property is in full force and effect. Except as
set forth in the Disclosure Letter, such Seller has not breached in any material
respect and is not in default under its Ground Leases (other than such breaches
or defaults that have been cured). The Disclosure Letter accurately identifies
all of the documentation constituting such Seller’s Ground Leases, as presently
in effect, including all of the agreements, amendments or supplements which
evidence or govern such Ground Leases, and, except as set forth in the
Disclosure Letter, true, complete and correct copies of all such documentation
have been delivered or made available to Purchaser. The foregoing
representations shall not be made at the Closing Date with respect to any Ground
Lease not assumed by Purchaser at Closing.

9.1.15 Except as identified in the Disclosure Letter, no Lease or other
arrangement for use of space within any of such Seller’s Hotels other than
transient use of guest rooms, banquet rooms, conference rooms or similar
facilities by such Hotel’s guests or patrons encumbers such Seller’s Hotel
Assets. True, complete and correct

 

-37-



--------------------------------------------------------------------------------

copies of such Seller’s Leases, including all of the agreements, amendments and
supplements thereto which evidence or govern such Leases, have been delivered or
made available to Purchaser prior to the Effective Date. Except as set forth in
the Disclosure Letter, such Seller has neither given nor received any written
notice of any breach or default under any of the Leases which has not been cured
and, to such Seller’s Knowledge, no event has occurred or circumstance exists
which, with notice or the passage of time, would result in a breach or default
by the Seller or the lessee thereunder. The Disclosure Letter lists all security
or other deposits made by any lessee under the Leases, and except as set forth
in such the Disclosure Letter, no security or other deposit made by any lessee
under the Leases has been applied towards the obligations of such party in
accordance with the Leases. Except as set forth in the Disclosure Letter, no
security or other deposit securing a Tenant’s obligation under a Lease is in the
form of a letter of credit or any other form other than cash. Except as set
forth in the Disclosure Letter, no rent has been paid by any tenant under a
Lease more than one month in advance.

9.1.16 The following representation is made only by W2007 Equity Inns Realty,
LLC and W2007 Equity Inns Realty, L.P.: the Disclosure Letter contains a true,
complete and correct list of all documents related to the Assumed Debt and true,
complete and correct copies of all documentation relating to the Assumed Debt,
as in effect as of the Effective Date, have been delivered or made available to
Purchaser. Seller has not received written notice of a default by Seller under
the Assumed Debt nor has Seller delivered Lender any written notice of default
by Lender under the Assumed Debt, and, to such Seller’s Knowledge, there is no
existing event of default under any of the Assumed Debt.

9.1.17 Such Seller has not filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition by its creditors, suffered the
appointment of a receiver to take possession of substantially all of its assets,
or suffered the attachment or other judicial seizure of substantially all of its
assets.

9.1.18 Such Seller (or if such Seller is disregarded as separate from its owner
for tax purposes, such Seller’s owner for tax purposes) is not a “foreign
person” within the meaning of Section 1445(f)(3) of the Internal Revenue Code of
1986, as amended (the “Code”).

9.1.19 Such Seller has delivered to Purchaser true and complete copies of any
Phase I environmental reports relating to its Hotel Assets that have been
received by such Seller within the two (2) years preceding the Effective Date
and were in the possession or control of such Seller on the Effective Date.
Other than as set forth in the Disclosure Letter or in such environmental
reports, to such Seller’s Knowledge, (a) such Seller is not currently the
subject of any enforcement or investigatory actions by any governmental
authority regarding an Environmental Condition with respect to such Seller’s
Real Property or the related Improvements and (b) neither such Seller nor its
Real Property is subject to any order, decree, injunction or other proceeding
with any governmental authority relating to obligations or liability under any
Environmental Law. “Environmental Laws” means all applicable federal, state and
local statutes or laws,

 

-38-



--------------------------------------------------------------------------------

judgments, orders, regulations, licenses, permits, requirements of any
governmental authority, rules and ordinances regulating Hazardous Substances or
pollution or protection of human health or the environment, including, but not
limited to, the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.),
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), Safe Drinking
Water Act (42 U.S.C. § 300f et seq.), Toxic Substances Control Act (15 U.S.C. §
2601 et seq.), Clean Air Act (42 U.S.C. § 7401 et seq.), Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9601(f) et
seq.), environmental provisions of the Occupational Safety and Health Act, (29
U.S.C. § 651 et seq.), and other similar state and local statutes, in effect as
of the date hereof. “Environmental Condition” means any actual or alleged
violation or liability subject to any Environmental Law including the presence
or release into the environment of any Hazardous Substance as a result of which
any Seller (i) is or could reasonably be expected to become liable to any
person, (ii) is in violation of any Environmental Law, (iii) is or could
reasonably be expected to incur response costs for investigation or remediation,
or (iv) by reason of which any Hotel Assets or other assets of any Seller, could
reasonably be expected to be subject to diminution in value or any lien relating
to Environmental Laws.

9.1.20 Except as set forth in the Disclosure Letter, neither such Seller nor any
property manager under a Management Contract currently employs any employees
which (other than arising out of Purchaser’s WARN Act Obligations) Purchaser
would be obligated to retain after Closing or be responsible for benefits with
respect thereto.

9.1.21 Other than as described in the Management Contracts, no person or entity
provides any management services to any of such Seller’s Hotels. On the Closing
Date, there will be no hotel management contracts in effect with any party for
the management of any such Hotel (other than agreements entered into by
Purchaser or Management Contracts which Purchaser is assuming pursuant to the
terms hereof) and any such existing Management Contract shall be terminated,
effective on or prior to the Closing, by the parties thereto without cost to
Purchaser. All Management Contracts are terminable without any premium or
penalty that would be paid by Purchaser upon (i) a sale of the applicable Hotel
Asset and/or (ii) as specified for each Management Contract on Exhibit M hereto,
and Seller has not received, or given, any written notices of default under
Management Contracts which remain outstanding (provided, however, that this
representation will not be remade on the Closing Date with respect to any
Management Contract not assumed by Purchaser at Closing). Seller will bear all
costs and liabilities, including, but not limited to, any termination fee,
associated with the termination of any Management Contract not assumed by
Purchaser at Closing (other than with respect to Purchaser’s WARN Act
Obligations).

9.1.22 Such Seller is not (a) identified on the OFAC List or (b) a person with
whom a citizen of the United States is prohibited to engage in transactions by
any trade embargo, economic sanction, or other prohibition of United States law,
rule, regulation or Executive Order of the President of the United States. The
term “OFAC List” shall mean the list of specially designated nationals and
blocked persons subject to financial sanctions that is maintained by the U.S.
Treasury Department, Office of Foreign

 

-39-



--------------------------------------------------------------------------------

Assets Control and any other similar list maintained by the U.S. Treasury
Department, Office of Foreign Assets Control pursuant to any law, rule,
regulation or Executive Order of the President of the United States, including,
without limitation, trade embargo, economic sanctions, or other prohibitions
imposed by Executive Order of the President of the United States.

9.1.23 Seller has not granted any purchase options, rights of first offer,
rights of first refusal or any other similar rights in favor of any third party
with respect to its portion of the Property which are currently in effect.

9.1.24 If such Seller owns a Hotel Asset located in Minnesota, to such Seller’s
Knowledge with respect to such Hotel Asset, (a) no “wells” within the meaning of
Minn. Stat. § 103I (this representation is intended to satisfy the requirements
of that statute) are located on such Hotel Asset, (b) no private “sewage
treatment system” within the meaning of Minn. Stat. § 115.55 (this
representation is intended to satisfy the requirements of that statute) is
located in or about such Hotel Asset or has been located under, in or about such
Hotel Asset and has subsequently been removed or filled, (c) no methamphetamine
production has occurred on such Hotel Asset, and (d) no underground or above
ground storage tank is currently located upon such Hotel Asset, and no
underground or above ground storage tank formerly located on such Hotel Asset
had a release for which no corrective action was taken. Such Seller has filed or
will file all required affidavits pursuant to Minn. Stat. § 116.48(6) with
respect to any Hotel Asset located in Minnesota.

9.1.25 Except as set forth in the Disclosure Letter, there are no currently
pending appeals or abatement proceedings with respect to the real estate taxes
assessed on the Real Property.

9.1.26 Except as set forth on the Disclosure Letter, all Hotel operations with
respect to an individual Hotel Asset are conducted at the applicable Real
Property, and the individual Hotel Asset does not rely on the use of off-site
facilities or property for any of its operations or to satisfy any Legal
Requirement.

9.1.27 Except in connection with dispositions of hotels or salvage undertakings,
no Seller has sold or engaged in the sale of substantial portion of Personal
Property (except for food and beverage and other Personal Property subject to
applicable ongoing operational permits) in excess of one (1) time in any
consecutive twelve (12) month period during the tenure of any Seller’s ownership
of an individual Hotel Asset.

9.1.28 The annual income and expense statements for the Property provided to
Purchaser for calendar years 2011, 2012 and 2013, and “year-to-date” through
March 31, 2014 with respect to the Property (the “Financial Statements”), are
correct and complete copies of the financial statements prepared by Seller or
property manager of a Hotel Asset and have been prepared in accordance with US
Generally Accepted Accounting Principles, except for the inclusion of FF&E
reserves, and present fairly, in all material respects, the operating results of
the Property for the periods covered by such statements, subject to standard
year-end adjustments for the March 31, 2014 “year-to-date” statement.

 

-40-



--------------------------------------------------------------------------------

9.1.29 Except as set forth in the Disclosure Letter, no Union is the collective
bargaining agent for any employees relating to the Hotel Assets. None of the
property managers managing such Seller’s Hotel Assets nor any affiliate thereof
has been ordered by the National Labor Relations Board (“NLRB”) or any court to
recognize, or lost a representational election certifying, any union, labor
organization or other person (“Union”), as the exclusive representative of any
employee of a Seller or any property manager or their affiliates for purposes of
collective bargaining and no Union has, in writing, claimed or demanded to
represent, and there are no organizational campaigns in progress with respect
to, or NLRB representational election scheduled with respect to, any such
employee, in each case relating to the Hotel Assets. None of Seller, any
property manager managing such Seller’s Hotel Assets, or any affiliate of any
such property manager made any representation, express or implied, concerning
the terms or conditions on which Purchaser or its manager may offer to employ
any employee of Seller, any property manager managing such Seller’s Hotel
Assets, or any affiliate of any such property manager (other than in connection
with Purchaser’s WARN Act Obligations).

9.2 Seller’s Knowledge. When used in this Agreement, the term “to such Seller’s
Knowledge” shall mean and be limited to the actual (and not imputed, implied or
constructive) knowledge, of the individuals set forth on Schedule 5 for such
Seller; provided that Sellers represent that, promptly after the Effective Date,
Sellers made reasonable inquiry of the applicable property manager for each
Hotel Asset with respect to the representations or warranties contained in the
Property Representations as to such Hotel Asset and Excluded Hotel Asset and
included appropriate disclosures in the Disclosure Letter for any
representations which Sellers believed to be untrue as a result of such inquiry
or other knowledge of Sellers; provided, further, however, that the knowledge of
any manager shall not be imputed to Sellers or to the individuals set forth on
Schedule 5 in any manner other than to the extent to which a disclosure is made.
Notwithstanding anything to the contrary set forth in this Agreement, none of
the foregoing individuals or the property managers shall have any personal
liability or liability whatsoever with respect to any matters set forth in this
Agreement or any of Sellers’ representations and/or warranties herein being or
becoming untrue, inaccurate or incomplete.

9.3 Survival of Sellers’ Representations and Warranties. Subject to the
provisions of Section 7.3, the representations and warranties of each Seller set
forth in Section 9.1 shall be updated by the applicable Seller as of the Closing
Date in accordance with Section 4.2.10 above (other than representations and
warranties made specifically as to a certain date, in which case such
representations and warranties shall be remade as of such certain date). The
representations and warranties set forth in Sections 9.1.1 through 9.1.4,
9.1.17, 9.1.18 and 9.1.22 shall survive indefinitely and all other
representations and warranties in Section 9.1 shall survive the Closing for a
period of nine (9) months (other than those representations or warranties which,
by their express terms, do not survive the Closing). Written notice of any claim
as to a breach of any representation or warranty must be made to the applicable
Seller in accordance with this Agreement prior to the date which is thirty
(30) days after the expiration of such applicable survival period or it shall be
deemed a waiver of Purchaser’s right to assert such claim (including under the
first sentence of Section 11.1).

 

-41-



--------------------------------------------------------------------------------

9.4 Purchaser’s Representations and Warranties. Purchaser hereby represents and
warrants to each of the Sellers that, (i) as of the Effective Date (other than
in the case of Sections 9.4.2, 9.4.3 and 9.4.4), (ii) in the case of Sections
9.4.1, 9.4.2, 9.4.3, 9.4.4 and 9.4.11, made or remade, as applicable, as of the
Restatement Date, and (iii) subject to the terms of this Agreement, remade as of
the Closing Date:

9.4.1 Purchaser is a limited liability company, duly organized, validly existing
and in good standing under the laws of the State of Delaware.

9.4.2 Purchaser has full power, right and authority to enter into and perform
its obligations under this Agreement. The execution, delivery and performance of
this Agreement by Purchaser have been duly and properly authorized in accordance
with applicable law and with the organizational documents of Purchaser. No
further consents on the part of Purchaser are necessary to authorize this
Agreement or to consummate the transactions described herein. This Agreement has
been duly and validly executed and delivered by Purchaser. This Agreement, when
executed and delivered by Sellers and Purchaser, will constitute the valid and
binding agreement of Purchaser, enforceable against Purchaser in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles.

9.4.3 No consent, approval, order, waiver, authorization, registration or
declaration is required to be obtained by Purchaser from, and no notice or
filing is required to be given by Purchaser to or made by Purchaser with, any
governmental authority or other person in connection with the execution,
delivery and performance by Purchaser of this Agreement (excluding from this
representation the performance by Purchaser of its specific covenants arising
under Section 13).

9.4.4 The execution, delivery and performance of this Agreement and the
consummation of the transactions described herein will not (a) violate or
conflict with or constitute a default under or create in any party a right to
terminate, amend or cancel any organizational document of Purchaser,
(b) violate, conflict with or result in the breach of, or a termination of, or
constitute a default under, or create in any party a right to modify or cancel,
or accelerate or permit the acceleration of the performance required by, any
contract, or agreement, or any order, judgment or decree, to which Purchaser is
a party or (c) constitute a violation of any law, regulation, order, writ,
judgment, injunction or decree of any governmental authority applicable to
Purchaser.

9.4.5 Purchaser is not (a) identified on the OFAC List or (b) a person with whom
a citizen of the United States is prohibited to engage in transactions by any
trade embargo, economic sanction, or other prohibition of United States law,
rule, regulation or Executive Order of the President of the United States.

 

-42-



--------------------------------------------------------------------------------

9.4.6 Purchaser is not a party in interest under Section 3(14) of the Employee
Retirement Income Security Act of 1974 (“ERISA”), or a disqualified person under
Section 4975(e)(2) of the Code.

9.4.7 Purchaser’s acquisition of the Property will not constitute or result in a
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.

9.4.8 Purchaser is not an entity whose assets are deemed to be “plan assets”
under ERISA, and the funds being used by Purchaser to acquire the Property do
not constitute, in full or in part, “plan assets” subject to ERISA (as defined
in 29 C.F.R. § 2510.3-101).

9.4.9 As of the Effective Date, Purchaser has not received any written notice of
any pending litigation initiated against Purchaser and Purchaser has not
received written notice of any threatened litigation against Purchaser the
adverse determination of which would affect Purchaser’s ability to consummate
the transaction contemplated hereby.

9.4.10 None of Purchaser or its affiliates or their respective principals or any
person or entity that possesses, directly or indirectly, the power to direct or
cause the direction of Purchaser or its affiliates (a) is a “Competitor” as such
term is defined in the current forms of franchise agreements for each of
(including, without limitation, each of the subsidiaries of) Marriott
International, Inc. (“Marriott”), InterContinental Hotels Group PLC (“IHG”),
Hyatt Hotels Corporation (“Hyatt”) and Hilton Worldwide, Inc. (“Hilton”), where
such franchise agreements are a part of such franchisor’s current Franchise
Disclosure Document, (b) has to Purchaser’s knowledge ever had an application
for a franchise agreement denied by Marriott, IHG, Hyatt or Hilton, (c) has ever
breached a franchise agreement with Marriott, IHG, Hyatt or Hilton, which breach
resulted in termination for cause thereunder by the applicable franchisor and
(d) to Purchaser’s knowledge is not in good standing under any current franchise
agreement to which it is a party with any of Marriott, IHG, Hyatt or Hilton.

9.4.11 With respect to Property located in Texas: (A) PURCHASER IS NOT IN A
SIGNIFICANTLY DISPARATE BARGAINING POSITION, (B) PURCHASER IS REPRESENTED BY
LEGAL COUNSEL, AND (C) PURCHASER IS SEEKING TO ACQUIRE THE PROPERTY, WHICH WILL
NOT BE USED AS A FAMILY RESIDENCE, FOR A CONSIDERATION THAT EXCEEDS $500,000, OR
(D) (i) PURCHASER IS A BUSINESS ENTITY THAT EITHER HAS ASSETS OF $25,000,000 OR
MORE OR IS OWNED OR CONTROLLED BY A CORPORATION OR ENTITY WITH ASSETS OF
$25,000,000 OR MORE, OR (ii) PURCHASER IS A SOPHISTICATED REAL ESTATE INVESTOR
AND HAS KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT ENABLE
IT TO EVALUATE THE MERITS AND RISKS OF THIS TRANSACTION. PURCHASER HEREBY WAIVES
TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS, REMEDIES AND BENEFITS UNDER
THE TEXAS DECEPTIVE TRADE PRACTICES-CONSUMER PROTECTION ACT (SECTIONS 17.41 AND
FOLLOWING OF THE TEXAS BUSINESS AND COMMERCE CODE) (THE

 

-43-



--------------------------------------------------------------------------------

“DTPA”) AND ANY OTHER SIMILAR CONSUMER PROTECTION LAW, WHETHER FEDERAL, STATE OR
LOCAL. PURCHASER COVENANTS NOT TO SUE SELLERS UNDER THE DTPA OR ANY SUCH SIMILAR
CONSUMER PROTECTION LAW.

9.5 Survival of Purchaser’s Representations and Warranties. The representations
and warranties of Purchaser set forth in Sections 9.4.1 through 9.4.8, Section
9.4.11 and Section 9.6 shall be updated by Purchaser as of the Closing Date
(other than representations and warranties made specifically as to a certain
date, in which case such representations and warranties shall be remade as of
such certain date) in accordance with Section 4.3.7 above and shall survive
indefinitely.

9.6 Purchaser’s Additional Representations and Warranties. Purchaser hereby
represents and warrants to each of the Sellers that, as of the Effective Date
and, subject to the terms of this Agreement, remade as of the Closing Date:

9.6.1 Purchaser Parent is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of Delaware.

9.6.2 As of the Closing, no further proceedings on the part of Purchaser Parent
are necessary to authorize its participation in the transactions described
herein in the manner described herein.

9.6.3 As of the Closing no consent, approval, order, waiver, authorization,
registration or declaration is required to be obtained by Purchaser Parent from,
and no notice or filing is required to be given by Purchaser Parent to or made
by Purchaser Parent with, any governmental authority or other person in
connection with its taking of the actions contemplated under Section 13.5.

9.6.4 Purchaser Parent’s participation in the transactions described herein in
the manner described herein will not (a) violate or conflict with or constitute
a default under or create in any party a right to terminate, amend or cancel any
organizational document of such entity, (b) violate, conflict with or result in
the breach of, or a termination of, or constitute a default under, or create in
any party a right to modify or cancel, or accelerate or permit the acceleration
of the performance required by, any contract, agreement, order, judgment or
decree to which such entity is a party or (c) constitute a violation of any law,
regulation, order, writ, judgment, injunction or decree of any governmental
authority applicable to such entity.

9.6.5 Purchaser Parent is not (a) identified on the OFAC List or (b) a person
with whom a citizen of the United States is prohibited to engage in transactions
by any trade embargo, economic sanction, or other prohibition of United States
law, rule, regulation or Executive Order of the President of the United States.
In furtherance of the foregoing:

(a) none of the funds or other assets of such entity constitute property of, or
are beneficially owned, directly or indirectly, by any person, entity or
government subject to trade restrictions under United States law, including, but

 

-44-



--------------------------------------------------------------------------------

not limited to, the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT ACT) of
2001, as the same may be amended from time to time, and corresponding provisions
of future laws (including anti-terrorism provisions thereof), the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder with the result that the investment in such entity or
Purchaser or the consummation of the transactions described herein or the Debt
Assumption or any other Loan Party (in each case, whether directly or
indirectly), is prohibited by law or the Assumed Debt (following the Debt
Assumption) would be in violation of law (“Embargoed Person”);

(b) none of the funds or other assets of such entity constitute property of, or
are beneficially owned, directly or indirectly, by any Embargoed Person;

(c) no Embargoed Person has any interest of any nature whatsoever in in such
entity with the result that the investment in such entity or Purchaser or the
consummation of the transactions described herein or the Debt Assumption (in
each case, whether directly or indirectly) is prohibited by law or the Loan is
in violation of law; and

(d) none of the funds of such entity have been derived from or are the proceeds
of any unlawful activity with the result that the investment in such entity or
Purchaser or the consummation of the transactions described herein or the Debt
Assumption (in each case, whether directly or indirectly) is prohibited by law
or would make the Assumed Debt (after the Debt Assumption) in violation of law.

9.6.6 There is no pending material litigation initiated against Purchaser Parent
and Purchaser Parent has not received written notice of any threatened material
litigation against Purchaser Parent.

9.6.7 There is no material unsatisfied judgment or order pending or filed
against Purchaser Parent.

9.6.8 There are no material liens on any of the assets of Purchaser Parent that
arose in connection with any failure (or alleged failure) to pay any federal,
state, local or foreign taxes, assessments or other governmental charges,
including any interest, penalties or additions to tax or additional amounts in
respect of the foregoing, in each case whether disputed or not and including any
transferee or secondary liability in respect of any tax (whether by law,
contractual agreement or otherwise) and any liability in respect of any tax as a
result of being a member of any affiliated, consolidated, combined, unitary or
similar group.

9.6.9 Purchaser Parent has a direct or indirect interest in, and controls
(within the meaning of the Loan Agreement), the Purchaser and none of such
interests or any direct or indirect interest of any subsidiary of Purchaser
Parent in Purchaser is subject to any lien, claim or other encumbrance of any
nature.

 

-45-



--------------------------------------------------------------------------------

9.6.10 No attachments, execution proceedings, assignments for the benefit of
creditors, insolvency, bankruptcy, reorganization or other proceedings are
pending or threatened in writing against Purchaser Parent or have been pending
at any time in the seven (7) year period preceding the Effective Date (other
than, in the case of an involuntary proceeding, as may have been dismissed).

9.6.11 As of the Closing Date, true and complete copies of the formation and
organizational documents of Purchaser Parent and each of the entities in which
Purchaser Parent has a direct or indirect interest where such entities have a
direct or indirect interest in Purchaser have been delivered to Sellers at least
five (5) Business Days prior to the Closing Date and, from and after such
delivery, each of the foregoing remains in full force and effect and has not
been amended or modified in any manner (or, to the extent that any such
documents will not be executed until the Closing Date, final unsigned drafts of
such documents with executed versions of such documents in the form provided
delivered on the Closing Date). The organizational chart of Purchaser delivered
to Sellers on or prior to the Guarantor Identification Date (as may be updated
by Purchaser from time to time prior to the Closing Date) is true, complete and
accurate in all respects.

10. AS-IS; REAL ESTATE TAXES.

10.1 AS-IS CONDITION. SUBJECT TO, AND WITHOUT IN ANY WAY LIMITING, THE
REPRESENTATIONS AND WARRANTIES OF ANY SELLER EXPRESSLY SET FORTH IN THIS
AGREEMENT OR ANY OTHER EXPRESS OBLIGATION OF SELLERS PURSUANT TO THE TERMS
HEREOF, AND ACKNOWLEDGING THE PRIOR USE OF THE PROPERTY AND PURCHASER’S
OPPORTUNITY TO INSPECT THE PROPERTY, PURCHASER AGREES TO PURCHASE THE PROPERTY
“AS IS”, “WHERE IS”, WITH ALL FAULTS AND CONDITIONS THEREON. ANY WRITTEN OR ORAL
INFORMATION, REPORTS, STATEMENTS, DOCUMENTS OR RECORDS CONCERNING THE PROPERTY
PROVIDED OR MADE AVAILABLE TO PURCHASER, ITS AGENTS OR CONSTITUENTS BY ANY
SELLER, ANY SELLER’S AGENTS, EMPLOYEES OR THIRD PARTIES REPRESENTING OR
PURPORTING TO REPRESENT ANY SELLER, SHALL NOT BE REPRESENTATIONS OR WARRANTIES,
UNLESS SPECIFICALLY SET FORTH IN SECTION 9.1 OF THIS AGREEMENT. IN PURCHASING
THE PROPERTY OR TAKING OTHER ACTION HEREUNDER, PURCHASER HAS NOT AND SHALL NOT
RELY ON ANY SUCH DISCLOSURES, BUT RATHER, PURCHASER SHALL RELY ONLY ON
PURCHASER’S OWN INSPECTION OF THE PROPERTY. PURCHASER ACKNOWLEDGES THAT THE
PURCHASE PRICE REFLECTS AND TAKES INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD
“AS IS”.

10.2 NO ADDITIONAL REPRESENTATIONS. PURCHASER ACKNOWLEDGES AND AGREES THAT
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY DOCUMENTS DELIVERED BY
SELLERS AT CLOSING, SELLERS HAVE NOT MADE, DO NOT MAKE AND SPECIFICALLY DISCLAIM
ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS,

 

-46-



--------------------------------------------------------------------------------

AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH
RESPECT TO THE PROPERTY, INCLUDING, WITHOUT LIMITATION, (A) THE NATURE, QUALITY
OR PHYSICAL CONDITION OF THE PROPERTY, (B) THE CONSTRUCTION OF THE IMPROVEMENTS
AND WHETHER THERE EXISTS ANY CONSTRUCTION DEFECTS THEREIN, (C) THE WATER, SOIL
AND GEOLOGY OF THE PROPERTY, (D) THE INCOME TO BE DERIVED FROM THE PROPERTY,
(E) THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH
PURCHASER MAY CONDUCT THEREON, (F) THE COMPLIANCE OF OR BY THE PROPERTY OR THE
OPERATION THEREOF WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY
GOVERNMENTAL AUTHORITY OR BODY HAVING JURISDICTION THEREOVER, (G) THE
HABITABILITY OR FITNESS OF THE PROPERTY FOR A PARTICULAR PURPOSE, (H) THE
MARKETABILITY OF THE PROPERTY OR THE ABILITY TO LEASE OR SELL UNITS THEREIN,
(I) THE STATUS OR CONDITION OF ENTITLEMENTS PERTAINING TO THE PROPERTY, (J) ANY
MATTER REGARDING TERMITES OR WASTES, AS DEFINED BY THE U.S. ENVIRONMENTAL
PROTECTION AGENCY REGULATIONS AT 40 C.F.R., OR ANY HAZARDOUS MATERIALS, (K) THE
ASSUMABILITY OF THE ASSUMED DEBT, (L) THE ASSIGNABILITY OF SELLERS’ GROUND
LEASEHOLD INTERESTS UNDER THE GROUND LEASES, AND (M) WHETHER PURCHASER WILL BE
ABLE TO ENTER INTO REPLACEMENT FRANCHISE AGREEMENTS. PURCHASER FURTHER
ACKNOWLEDGES AND AGREES THAT SELLERS, UNLESS OTHERWISE REQUIRED BY LAW, ARE
UNDER NO DUTY TO MAKE ANY AFFIRMATIVE DISCLOSURES REGARDING ANY MATTER WHICH MAY
BE KNOWN TO SELLERS.

“Hazardous Materials” or “Hazardous Substances” shall mean (i) hazardous wastes,
hazardous materials, hazardous substances, hazardous constituents, toxic
substances or related materials, whether solids, liquids or gases, including,
but not limited to, substances defined as “hazardous wastes,” “hazardous
materials,” “hazardous substances,” “toxic substances,” “pollutants,”
“contaminants,” “radioactive materials”, “toxic pollutants”, or other similar
designations in, or otherwise subject to regulation under, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. § 9601 et seq.; the Toxic Substance Control Act, 15 U.S.C. § 2601 et
seq.; the Hazardous Materials Transportation Act, 49 U.S.C. §5101 et seq.; the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Clean
Water Act, 33 U.S.C. § 1251 et seq.; the Safe Drinking Water Act, 42 U.S.C. §
300f et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; and, for Real
Properties located in the State of California, the California Water Resources
Control Board; any Regional Water Quality Control Board; the California Air
Resources Board; Cal/OSHA Standards Board Division of Occupational Safety and
Health; the California Department of Food and Agriculture; and the California
Department of Health Services, and in any permits, licenses, approvals, plans,
rules, regulations or ordinances adopted, or other criteria and guidelines
promulgated pursuant to the preceding laws or other similar federal, state or
local laws, regulations, rules or ordinance now or hereafter in effect relating
to environmental matters; and (ii) any other substances, constituents or wastes
subject to any applicable federal, state or local law, regulation or ordinance,
including any environmental law, now or hereafter in effect,

 

-47-



--------------------------------------------------------------------------------

including, but not limited to, (A) petroleum, (B) refined petroleum products,
(C) waste oil, (D) waste aviation or motor vehicle fuel and their byproducts,
(E) asbestos, (F) lead in water, paint or elsewhere, (G) radon,
(H) Polychlorinated Biphenyls (PCBs), (I) ureaformaldehyde, (J) volatile organic
compounds (VOC), (K) total petroleum hydrocarbons (TPH), (L) benzine derivative
(BTEX), and (M) petroleum byproducts.

10.3 RELEASE. PURCHASER, AT PURCHASER’S OPTION, MAY CONDUCT SUCH INVESTIGATIONS
OF THE PROPERTY, AS PURCHASER DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF AS
TO ANY MATTER RELATING TO THE PROPERTY AND WILL RELY SOLELY UPON SAME AND NOT
UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLERS, SELLERS’ AGENTS,
EMPLOYEES OR THIRD PARTIES REPRESENTING OR PURPORTING TO REPRESENT SELLERS WITH
RESPECT THERETO, OTHER THAN SELLERS’ REPRESENTATIONS AND WARRANTIES EXPRESSLY
SET FORTH IN THIS AGREEMENT. UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT
ADVERSE MATTERS REGARDING THE PROPERTY MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS, AND EXCEPT FOR ANY CLAIMS, DEMANDS, CAUSES OF ACTION, LOSSES,
DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES)
PURCHASER MAY HAVE AGAINST SELLERS PURSUANT TO THE EXPRESS PROVISIONS OF THIS
AGREEMENT, PURCHASER, UPON CLOSING, SHALL BE DEEMED, ON BEHALF OF ITSELF AND ON
BEHALF OF ITS TRANSFEREES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, TO WAIVE,
RELINQUISH, RELEASE AND FOREVER DISCHARGE EACH SELLER AND ITS RESPECTIVE
AFFILIATES AND THEIR RESPECTIVE MEMBERS, PARTNERS, OFFICERS, DIRECTORS,
TRUSTEES, PARENTS, SUBSIDIARIES, SHAREHOLDERS, MANAGERS, BENEFICIARIES,
EMPLOYEES, AGENTS, REPRESENTATIVES, CONSULTANTS AND ADVISORS (COLLECTIVELY, THE
“SELLER RELEASED PARTIES”) FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES
OF ACTION, LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, BY REASON OF OR ARISING OUT OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION
DEFECT OR OTHER PHYSICAL CONDITION (INCLUDING, WITHOUT LIMITATION, FUNGI, MOLD
OR MILDEW) WHETHER PURSUANT TO ANY OTHER FEDERAL, STATE, OR LOCAL ENVIRONMENTAL
OR HEALTH AND SAFETY LAW OR REGULATION, THE EXISTENCE OF ANY HAZARDOUS MATERIAL
WHATSOEVER, ON, AT, TO, IN, ABOVE, ABOUT, UNDER, FROM OR IN THE VICINITY OF THE
PROPERTY AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS
WHATSOEVER REGARDING THE PROPERTY. THIS RELEASE INCLUDES CLAIMS OF WHICH
PURCHASER IS PRESENTLY UNAWARE AND OF WHICH PURCHASER DOES NOT PRESENTLY SUSPECT
TO EXIST WHICH, IF KNOWN BY PURCHASER, WOULD MATERIALLY AFFECT PURCHASER’S
RELEASE OF SELLER RELEASED PARTIES.

 

-48-



--------------------------------------------------------------------------------

IN THIS REGARD AND TO THE EXTENT PERMITTED BY LAW, PURCHASER HEREBY AGREES THAT
PURCHASER REALIZES AND ACKNOWLEDGES THAT FACTUAL MATTERS NOW UNKNOWN TO
PURCHASER MAY HAVE GIVEN OR MAY HEREAFTER GIVE RISE TO CAUSES OF ACTION, CLAIMS,
DEMANDS, DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES AND EXPENSES WHICH ARE
PRESENTLY UNKNOWN, UNANTICIPATED AND UNSUSPECTED, AND PURCHASER FURTHER AGREES,
REPRESENTS AND WARRANTS THAT THE WAIVERS AND RELEASES CONTAINED HEREIN HAVE BEEN
NEGOTIATED AND AGREED UPON BY PURCHASER IN LIGHT OF THAT REALIZATION AND THAT
PURCHASER NEVERTHELESS HEREBY INTENDS TO RELEASE, DISCHARGE AND ACQUIT SELLER
RELEASED PARTIES FROM ANY SUCH UNKNOWN CAUSES OF ACTION, CLAIMS, DEMANDS, DEBTS,
CONTROVERSIES, DAMAGES, COSTS, LOSSES AND EXPENSES. PURCHASER’S RELEASE OF
SELLER RELEASED PARTIES AS SET FORTH IN THIS SECTION 10.3 SHALL NOT PERTAIN TO
ANY CLAIM OR CAUSE OF ACTION BY PURCHASER AGAINST SELLERS UNDER OTHER EXPRESS
PROVISIONS OF THIS AGREEMENT.

Sellers’ Initials:                     

Purchaser’s Initials:                     

10.4 Pending Litigation Indemnification. Each Seller, on a proportionate basis
in accordance with such Seller’s Pro Rata Share, shall indemnify, hold harmless
and defend Purchaser, its affiliates, and each of their respective members,
partners, affiliates, officers, directors, trustees, parents, subsidiaries,
shareholders, managers, beneficiaries, employees and agents, and their
respective heirs, legal representatives, successors and assigns (each, a
“Purchaser Indemnified Person”), from against any and all Losses that may be
incurred by such person or entity in connection with or relating to (1) that
certain action entitled Donald J. Roberts IRA et al. v. McNeil et al., currently
pending in state court in the State of Tennessee, (2) that certain civil action
captioned Johnson et al. v. W2007 Grace Acquisition I, Inc. et al., currently
pending in the U.S. District Court for the Western District of Tennessee and/or
(3) that certain civil action captioned Dent v. W2007 Grace Acquisition I, Inc.
et al., currently pending in the Tennessee Chancery Court, Shelby County
(collectively with any other similar actions in state or federal court
(including, without limitation, any court-ordered or administered mediation,
arbitration or other dispute-resolution process), the “Pending Litigation”).
Purchaser acknowledges and agrees that each Seller’s liability for any such
indemnified Losses shall be limited to such Seller’s Pro Rata Share of such
indemnified Losses. W2007 Equity Inns Senior Mezz, LLC hereby joins this
Section 10.4 solely for the purpose of sharing liability, on a joint and several
basis, with the Sellers of the First Pool Assets for any amounts owed by such
Sellers under this Section 10.4. W2007 Equity Inns Partnership, L.P. hereby
joins this Section 10.4 solely for the purpose of sharing liability, on a joint
and several basis, with the Sellers of the Second Pool Assets for ninety-nine
percent (99%) of any amounts owed by such Sellers under this Section 10.4. W2007
Equity Inns Trust hereby joins this Section 10.4 solely for the purpose of
sharing liability, on a joint and several basis, with the Sellers of the Second
Pool Assets for one percent (1%) of any amounts owed by such Sellers under this
Section 10.4.

 

-49-



--------------------------------------------------------------------------------

The provisions of this Section 10 shall survive the Closing. Purchaser and
Sellers acknowledge and agree that the disclaimers, indemnifications and other
agreements set forth herein are an integral part of this Agreement and that
Sellers would not have agreed to sell the Property to Purchaser for the Purchase
Price and Purchaser would not have agreed to enter into the transaction
contemplated by this Agreement without such disclaimers, indemnifications and
other agreements set forth above.

Sellers shall retain full control over the Pending Litigation and all
proceedings related thereto, with full power to defend or settle the Pending
Litigation or any related proceedings or claims (including those that relate to
any Loss covered by Sellers’ obligations under this Section 10.4) in their sole
discretion. Sellers shall keep Purchaser reasonably informed as to the status of
the Pending Litigation. Purchaser Indemnified Persons shall not be entitled to
separate counsel in connection with the Pending Litigation or any proceedings
related thereto, except in the case of a direct conflict of interest with
Sellers with respect to the Pending Litigation of which Purchaser Indemnified
Person has been advised in writing by outside counsel that such conflict of
interest may render Sellers’ outside counsel incapable of effectively
representing the interests of Purchaser, in which case such Purchaser
Indemnified Person shall be entitled to retain separate outside counsel chosen
by the Purchaser Indemnified Person and reasonably approved by Sellers (provided
that the reasonable fees and expenses of such counsel shall be borne by
Sellers).

10.5 Real Estate Taxes.

10.5.1 Purchaser covenants and agrees that it shall, with the prior consent of
Sellers (such consent not to be unreasonably withheld), commence and use
diligent efforts to pursue to completion a Tax Appeal for any Hotel Asset for
which real estate, ad valorem and/or personal property rates imposed upon and/or
assessed values ascribed to the Real Property (“Real Estate Taxes”) would be
higher than the Real Estate Taxes assessed for such Hotel Asset for the prior
calendar year unless Sellers waive in writing such requirement for any Hotel
Asset for any specific tax year. Notwithstanding the foregoing, Purchaser shall
not be required to pursue a Tax Appeal unless the Tax Consultant is willing to
accept the engagement for such Tax Appeal on a contingency fee basis plus costs.
Purchaser shall engage a nationally recognized third-party consultant approved
by Sellers (such approval not to be unreasonably withheld, delayed or
conditioned) (“Tax Consultant”) to assist Purchaser in the Tax Appeal process
and shall provide Sellers with such Tax Consultant’s analysis for every Hotel
Asset promptly upon receipt. Purchaser shall keep Sellers involved in the Tax
Appeal process, including providing Sellers with copies of all Real Estate Tax
bills, all correspondence with real estate tax authorities, Purchaser’s internal
analysis (if any) and periodic updates on the status of the Tax Appeal process.

10.5.2 If a First Pool Overage occurs in any of calendar years 2016, 2017 or
2018, Sellers shall, up to the Maximum First Pool Offset Amount, pay to
Purchaser (which such payment shall be effected through First Pool Purchaser
Holdco’s offset rights against amounts otherwise due to the Class A Holder
during such calendar year) an amount equal to (the “First Pool Offset Amount”)
(a) the First Pool Overage for such calendar year less (b) the Unapplied First
Pool Underage for all previous calendar years.

 

-50-



--------------------------------------------------------------------------------

If, as of April 30, 2019, the Unapplied First Pool Underage is greater than zero
($0), Purchaser shall, or shall cause First Pool Purchaser Holdco to, pay to
Class A Holders an amount equal to the lesser of (i) the Unapplied First Pool
Underage and (ii) the aggregate of all First Pool Offset Amounts. For the
avoidance of doubt, in no event would the amount payable in the immediately
preceding sentence exceed the aggregate of all First Pool Offset Amounts.
Notwithstanding the foregoing, if the First Pool Offset Amount is greater than
the remaining amount (if any) otherwise due or to become due to the Class A
Holder under the First Pool Purchaser Holdco Operating Agreement (including, for
this purpose, any redemption amount to which the Class A Holders would become
entitled, even if not then due), then Whitehall shall (and hereby agrees to) pay
to Purchaser any remaining First Pool Offset Amounts due and provide an annual
officer’s certificate to Purchaser certifying whether Whitehall’s net worth
exceeds $50,000,000; provided however, that, if at any time prior to April 30,
2019, Whitehall’s net worth is less than $50,000,000, Whitehall shall provide
notice thereof to Purchaser and promptly deposit into escrow with a mutually
agreeable third party escrow agent an amount equal to the Maximum First Pool
Offset Amount less the aggregate of all prior First Pool Offset Amounts.

“Maximum First Pool Offset Amount” means $14,095,000.00 multiplied by a
fraction, the numerator of which is the aggregate Real Estate Taxes for the
calendar year in which Closing occurs for each of the First Pool Assets included
in the Closing and the denominator of which is the aggregate Real Estate Taxes
for the calendar year in which Closing occurs for all of the First Pool Assets
(in each case based upon the budget delivered to Purchaser); provided, however,
the Maximum First Pool Offset Amount shall be reduced from time to time upon the
sale of a First Pool Asset by an amount equal to the then applicable Maximum
First Pool Offset Amount multiplied by a fraction, the numerator of which is the
Real Estate Taxes for the calendar year in which Closing occurs for such First
Pool Asset sold and the denominator of which is the aggregate Real Estate Taxes
for the calendar year in which Closing occurs for each of the First Pool Assets
included in the Closing (in each case based upon the budget delivered to
Purchaser). “First Pool Real Estate Taxes” means the Real Estate Taxes assessed
on the First Pool Assets in the aggregate for any calendar year. “First Pool
Overage” means the amount by which the First Pool Real Estate Taxes for a
calendar year (reduced by any refunds of Real Estate Taxes received in such
calendar year in respect of the First Pool Assets and increased by any
out-of-ordinary third party costs directly related to Tax Appeals incurred in
such calendar year in respect of the First Pool Assets (such as Tax Consultant
contingency fees, attorney’s fees, appraisal fees and court costs)) exceeds the
First Pool Overage Threshold for such calendar year. “First Pool Underage” means
the amount by which the First Pool Underage Threshold for a calendar year
exceeds the First Pool Real Estate Taxes for such calendar year (as such First
Pool Real Estate Taxes are reduced by any refunds of Real Estate Taxes received
in such calendar year in respect of the First Pool Assets and increased by any
out-of-ordinary third party costs directly related to Tax Appeals incurred in
such calendar year in respect of the First Pool Assets (such as Tax Consultant
contingency fees, attorney’s fees, appraisal fees and court costs)). “Unapplied
First Pool Underage” means, (a) if the aggregate of all First Pool Underages is
greater than the aggregate of all First Pool Overages, an amount equal to the
aggregate of all First Pool Underages less the aggregate of all First Pool
Overages and (a) if the aggregate of all First Pool Underages is less than the
aggregate of all First Pool Overages, an amount equal to zero ($0).

 

-51-



--------------------------------------------------------------------------------

Calendar
Year

  

First Pool Overage Threshold

  

First Pool Underage Threshold

2016    $19,057,050.00 less 110% of the Real Estate Taxes assessed for any
Excluded Hotel Asset described in Exhibits A-1 through A-106    $16,500,000.00
less the Real Estate Taxes assessed for any Excluded Hotel Asset described in
Exhibits A-1 through A-106 2017    103.5% of calendar year 2016 First Pool
Overage Threshold less 110% of the Real Estate Taxes assessed for the most
recent 12 month period for any First Pool Asset sold in 2016    103.5% of
calendar year 2016 First Pool Underage Threshold less the Real Estate Taxes
assessed for the most recent 12 month period for any First Pool Asset sold in
2016 2018    103.5% of calendar year 2017 First Pool Overage Threshold less 110%
of the Real Estate Taxes assessed for the most recent 12 month period for any
First Pool Asset sold in 2017    103.5% of calendar year 2017 First Pool
Underage Threshold less the Real Estate Taxes assessed for the most recent 12
month period for any First Pool Asset sold in 2017

10.5.3 If a Second Pool Overage occurs in any of calendar years 2016, 2017, or
2018, Sellers shall, up to the Maximum Second Pool Offset Amount, pay to
Purchaser (which such payment shall be effected through Second Pool Purchaser
Holdco’s offset rights against amounts otherwise due to the Class A Holder
during such calendar year) an amount equal to (the “Second Pool Offset Amount”)
(a) the Second Pool Overage for such calendar year less (b) the Unapplied Second
Pool Underage for all previous calendar years. If, as of April 30, 2019, the
Unapplied Second Pool Underage is greater than zero ($0), Purchaser shall, or
shall cause Second Pool Purchaser to, pay to Class A Holders an amount equal to
the lesser of (i) the Unapplied Second Pool Underage and (ii) the aggregate of
all Second Class Offset Amounts. For the avoidance of doubt, in no event would
the amount payable in the immediately preceding sentence exceed the aggregate of
all Second Class Offset Amounts. Notwithstanding the foregoing, if the Second
Pool Offset Amount is greater than the remaining amount (if any) otherwise due
or to become due to the Class A Holder under the Second Pool Purchaser Holdco
Operating Agreement (including, for this purpose, any redemption amount to which
the Class A Holders would become entitled, even if not then due), then Whitehall
shall (and hereby agrees to) pay to Purchaser any remaining Second Pool Offset
Amounts due and provide an annual officer’s certificate to Purchaser certifying
whether Whitehall’s net worth exceeds $50,000,000; provided however, that, if at
any time prior to April 30, 2019, Whitehall’s net worth is less than
$50,000,000, Whitehall shall provide notice thereof to Purchaser and promptly
deposit into escrow with a mutually agreeable third party escrow agent an amount
equal to the Maximum Second Pool Offset Amount less the aggregate of all prior
Second Pool Offset Amounts.

 

-52-



--------------------------------------------------------------------------------

“Maximum Second Pool Offset Amount” means $2,905,000.000 multiplied by a
fraction, the numerator of which is the aggregate Real Estate Taxes for the
calendar year in which Closing occurs for each of the Second Pool Assets
included in the Closing and the denominator of which is the aggregate Real
Estate Taxes for the calendar year in which Closing occurs for all of the Second
Pool Assets (in each case based upon the budget delivered to Purchaser);
provided, however, the Maximum Second Pool Offset Amount shall be reduced from
time to time upon the sale of a Second Pool Asset by an amount equal to the then
applicable Maximum Second Pool Offset Amount multiplied by a fraction, the
numerator of which is the Real Estate Taxes for the calendar year in which
Closing occurs for such Second Pool Asset sold and the denominator of which is
the aggregate Real Estate Taxes for the calendar year in which Closing occurs
for each of the Second Pool Assets included in the Closing (in each case based
upon the budget delivered to Purchaser). “Second Pool Real Estate Taxes” means
the Real Estate Taxes assessed on the Second Pool Assets in the aggregate for
any calendar year. “Second Pool Overage” means the amount by which the Second
Pool Real Estate Taxes for a calendar year (reduced by any refunds of Real
Estate Taxes received in such calendar year in respect of the Second Pool Assets
and increased by any out-of-ordinary third party costs directly related to Tax
Appeals incurred in such calendar year in respect of the Second Pool Assets
(such as Tax Consultant contingency fees, attorney’s fees, appraisal fees and
court costs)) exceeds the Second Pool Overage Threshold for such calendar year.
“Second Pool Underage” means the amount by which the Second Pool Underage
Threshold for a calendar year exceeds the Second Pool Real Estate Taxes for such
calendar year (as such Second Pool Real Estate Taxes are reduced by any refunds
of Real Estate Taxes received in such calendar year in respect of the Second
Pool Assets and increased by any out-of-ordinary third party costs directly
related to Tax Appeals incurred in such calendar year in respect of the Second
Pool Assets (such as Tax Consultant contingency fees, attorney’s fees, appraisal
fees and court costs)). “Unapplied Second Pool Underage” means, (a) if the
aggregate of all Second Pool Underages is greater than the aggregate of all
Second Pool Overages, an amount equal to the aggregate of all Second Pool
Underages less the aggregate of all Second Pool Overages and (a) if the
aggregate of all Second Pool Underages is less than the aggregate of all Second
Pool Overages, an amount equal to zero ($0).

 

Calendar
Year

  

Second Pool Overage Threshold

  

Second Pool Underage Threshold

2016    $3,927,000.00 less 110% of the Real Estate Taxes assessed for any
Excluded Hotel Asset described in Exhibits A-107 through A-126    $3,400,000.00
less the Real Estate Taxes assessed for any Excluded Hotel Asset described in
Exhibits A-107 through A-126 2017    103.5% of calendar year 2016 Second Pool
Overage Threshold less 110% of the Real Estate Taxes assessed for the most
recent 12 month period for any Second Pool Asset sold in 2016    103.5% of
calendar year 2016 Second Pool Underage Threshold less the Real Estate Taxes
assessed for the most recent 12 month period for any Second Pool Asset sold in
2016 2018    103.5% of calendar year 2017 Second Pool Overage Threshold less
110% of the Real Estate Taxes assessed for the most recent 12 month period for
any Second Pool Asset sold in 2017    103.5% of calendar year 2017 Second Pool
Underage Threshold less the Real Estate Taxes assessed for the most recent 12
month period for any Second Pool Asset sold in 2017

 

-53-



--------------------------------------------------------------------------------

10.5.4 Purchaser shall deliver to Sellers calculations of Real Estate Taxes for
each calendar year for each of the First Pool Assets and the Second Pool Assets
on or before April 30th of the year following such calendar year. Each of
parties hereto agrees to provide information in its possession to the other
party to allow the calculations in this Section 10.5 to be made. Whenever
Sellers owe money to Purchaser (or vise-versa) under this Section 10.5, such
party will make such payment within ten (10) Business Days after determination
that such payment is due.

10.5.5 This Section 10.5 shall survive the Closing until April 30, 2019, and any
payment obligation that accrued prior to that day shall survive until such
payment is made.

11. INDEMNIFICATION; LIMITATION OF LIABILITY.

11.1 Indemnification; Limitation of Liability. Each Seller hereby agrees,
subject to the provisions of this Section 11.1, to save, protect, defend
indemnify and hold harmless Purchaser and Purchaser’s affiliates from and
against any and all Losses or Claims incurred by Purchaser or its affiliates by
reason of (i) any breach of any of the representations and warranties or
covenants made by such Seller in this Agreement (subject, however, to any
limitations on liability with respect to the same set forth herein, including in
this Section 11.1 and, in the case of any breach of any representation or
warranty by a Seller, as further described in Section 9.3, no Seller shall have
any obligation with respect thereto to the extent any claim under this
Section 11.1 is made by Purchaser after the expiration of the applicable
survival and claim period with respect to such representation or warranty) and
(ii) any action or inaction of such Seller or such Seller’s property managers
(but not for matters arising after the Closing in the case of property managers
that Purchaser retains or with respect to Purchaser’s WARN Act Obligations) for
such Seller’s Hotel Assets with respect to employment matters, including, but
not limited to, employment-related taxes, policies, benefit plans and practices.
Notwithstanding anything to the contrary contained herein, if the Closing occurs
(and Purchaser shall not have, in writing, expressly waived, relinquished or
released any applicable rights in further limitation), the liability of each
Seller arising pursuant to or in connection with the representations,
warranties, indemnifications, covenants or other obligations (whether express or
implied) of such Seller under this Agreement (or any document executed or
delivered in connection herewith, other than the Purchaser Holdco Operating
Agreement) shall not, in the aggregate, exceed an amount equal to (a) such
Seller’s Pro Rata Share multiplied by (b) $30,000,000.00. No Seller shall be
liable to Purchaser in respect of the representations, warranties,
indemnifications, covenants or other obligations (whether express or implied) of
such Seller under this Agreement (or any document executed or delivered in
connection herewith, other than the Purchaser Holdco Operating Agreement to the
extent provided therein, if at all) unless and until the aggregate sum of such
obligations of all of the Sellers exceeds $10,000,000.00, at which point such
Seller shall

 

-54-



--------------------------------------------------------------------------------

be liable for the full amount of its obligations, subject, however, to the limit
set forth in the previous sentence. The indemnity obligations of the Sellers
with respect to the Pending Litigation contained in Section 10.4 shall not be
subject to the foregoing limitations of liability and shall not be included in
the calculations made pursuant to this Section 11.1. W2007 Equity Inns Senior
Mezz, LLC hereby joins this Section 11.1 solely for the purpose of sharing
liability, on a joint and several basis, with the Sellers of the First Pool
Assets for any amounts owed by such Sellers under this Section 11.1, as
determined by a final (i.e., non-appealable) order of a court of competent
jurisdiction (subject to the same limitations of liability set forth above in
this Section 11.1). W2007 Equity Inns Partnership, L.P. hereby joins this
Section 11.1 solely for the purpose of sharing liability, on a joint and several
basis, with the Sellers of the Second Pool Assets for ninety-nine percent
(99%) of any amounts owed by such Sellers under this Section 11.1, as determined
by a final (i.e., non-appealable) order of a court of competent jurisdiction
(subject to the same limitations of liability set forth above in this
Section 12.1). W2007 Equity Inns Trust hereby joins this Section 11.1 solely for
the purpose of sharing liability, on a joint and several basis, with the Sellers
of the Second Pool Assets for one percent (1%) of any amounts owed by such
Sellers under this Section 11.1, as determined by a final (i.e., non-appealable)
order of a court of competent jurisdiction (subject to the same limitations of
liability set forth above in this Section 12.1). The provisions of this
Section 11.1 shall survive the Closing or any termination of this Agreement.
Nothing herein shall be construed to modify or limit any offset rights with
respect to breach of obligations by Sellers hereunder expressly set forth in the
Purchaser Holdco Operating Agreement.

11.2 No Personal Liability of Sellers’ Directors and Employees. Except as
expressly set forth in (i) Section 11.1 with respect to W2007 Equity Inns Senior
Mezz, LLC, W2007 Equity Inns Partnership, L.P., and W2007 Equity Inns Trust or
(ii) the Purchaser Holdco Operating Agreement, no direct or indirect principals,
directors, officers, employees, shareholders, partners, members, trustees,
agents, beneficiaries, representatives or advisors of any of the Sellers or any
affiliate of any Seller shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any agreement made or
entered into under or pursuant to the provisions of this Agreement, or any
amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter, and Purchaser and its successors and assigns and,
without limitation, all other persons and entities, shall look solely to the
Sellers’ assets (and the proceeds thereof, including their respective interests
in Purchaser Holdco) for the payment of any claim or for any performance
hereunder, and Purchaser, on behalf of itself and its successors and assigns,
hereby waives any and all such personal liability. Notwithstanding anything to
the contrary contained in this Agreement, neither the negative capital account
of any partner or member in a Seller (or in any other shareholder, beneficiary,
partner or member of a Seller), nor any obligation of any partner or member in a
Seller (or in any other shareholder, beneficiary, partner or member of a Seller)
to restore a negative capital account or to contribute capital to a Seller (or
to any other shareholder, beneficiary, partner or member of a Seller), shall at
any time be deemed to be the property or an asset of a Seller or any such other
shareholder, beneficiary, partner or member (and neither Purchaser nor any of
its successors or assigns shall have any right to collect, enforce or proceed
against or with respect to any such negative capital account of a partner’s or
member’s obligations to restore or contribute). The provisions of this
Section 11.2 shall survive the Closing or any termination of this Agreement.

 

-55-



--------------------------------------------------------------------------------

11.3 Cooperation of Sellers. Wherever in this Agreement Sellers have agreed to
cooperate with Purchaser, such agreement to cooperate shall not require any
Seller to incur any actual or potential additional liability.

12. OPERATION OF THE PROPERTY; SELLER’S COVENANTS. From and after the Effective
Date until the Closing or earlier termination of this Agreement:

12.1 Ordinary Course of Business. Each Seller shall operate and maintain its
portion of the Property in its ordinary course of business (provided that,
except as expressly set forth below, such obligation shall not include incurring
any capital expenditures, except to the extent that the Property is unable to
operate in the ordinary course without such expenditure and shall not sell,
further pledge, or otherwise transfer, remove or dispose of all or any part of
any Property (except for such items of Personal Property as become obsolete or
are consumed or disposed of and replaced in the ordinary course of business or
Excluded Hotel Assets), subject to the provisions of Section 5 above.

12.1.1 For the period from the Effective Date through the Closing Date, the
applicable Sellers shall spend Twenty Four Million Nine Hundred Two Thousand
Three Hundred and Ninety Four and No/100ths Dollars ($24,902,394.00) for capital
expenditures at its Hotels, and shall provide Purchaser with reasonable evidence
of such expenditures on an ongoing basis prior to Closing. In the event any
Seller spends less than the amount required by the previous sentence, such
Seller shall provide the Purchaser with a credit against the Purchase Price by
the amount of the deficiency. For the avoidance of doubt, such expenditures
shall not be included in the capital expenditures required pursuant to Sections
12.1.2 through 12.1.4.

12.1.2 From and after the Effective Date and prior to the Closing Date, the
applicable Sellers shall spend Two Million Three Hundred Three Thousand Nine
Hundred Eleven and No/100ths Dollars ($2,303,911.00) for capital expenditures at
the First Pool Assets to complete repairs identified in the property condition
reports completed in connection with the Assumed Debt, and shall provide
Purchaser with reasonable evidence of such expenditures on an ongoing basis
prior to Closing. In the event any Seller spends less than the amount required
by the previous sentence, such Seller shall provide the Purchaser with a credit
against the Purchase Price by the amount of the deficiency. For the avoidance of
doubt, such expenditures shall not be included in the capital expenditures
required pursuant to Section 12.1.1, 12.1.3 or 12.1.4.

12.1.3 From and after the Effective Date and prior to the Closing Date, the
applicable Sellers shall spend Three Million and No/100ths Dollars
($3,000,000.00), for the costs of additional repairs and/or remediation for
First Pool Assets identified by Purchaser due to its review of the existing
property condition reports or in new property condition or environmental reports
commissioned by Purchaser, and shall provide Purchaser with reasonable evidence
of such expenditures on an ongoing basis prior to Closing. In the event any
Seller spends less than the amount required by the previous sentence, such
Seller shall provide the Purchaser with a credit against the Purchase Price by
the amount of the deficiency. For the avoidance of doubt, such expenditures
shall not be included in the capital expenditures required pursuant to
Section 12.1.1, 12.1.2 or 12.1.4.

 

-56-



--------------------------------------------------------------------------------

12.1.4 From and after the Effective Date and prior to the Closing Date, the
applicable Sellers shall spend Two Million and No/100ths Dollars
($2,000,000.00), for the costs of additional repairs and/or remediation for
Second Pool Assets identified by Purchaser due to its review of the existing
property condition reports or in new property condition or environmental reports
commissioned by Purchaser, and shall provide Purchaser with reasonable evidence
of such expenditures on an ongoing basis prior to Closing. In the event any
Seller spends less than the amount required by the previous sentence, such
Seller shall provide the Purchaser with a credit against the Purchase Price by
the amount of the deficiency. For the avoidance of doubt, such expenditures
shall not be included in the capital expenditures required pursuant to Sections
12.1.1 through 12.1.3.

12.1.5 Sellers’ reasonable evidence of expenditures made pursuant to Sections
12.1.1 through 12.1.4 shall include, but not be limited to, copies of bills and
invoices from the parties completing the applicable work, as well as copies of
cancelled checks. In the event that Purchaser disputes Sellers’ expenditures
pursuant to this Section 12.1, Sellers and Purchaser shall use good faith
efforts to come to agreement with respect to such expenditure, but if Sellers
and Purchaser cannot come to agreement, such dispute shall be settled through
“baseball style” arbitration, as set forth in Schedule 6.

For the avoidance of doubt, other than as set forth in this Section 12.1, in no
event shall any Seller be required to bear the cost of any capital expenditures
incurred or made after Closing.

12.2 Service Contracts. No Seller shall amend, modify or terminate any existing
Service Contract or enter into any new Service Contract with respect to the
Property that will be binding on Purchaser and will not be cancelable by
Purchaser without penalty upon no greater than sixty (60) days’ notice, without
the prior written consent of Purchaser. Each Seller agrees not to terminate,
amend or modify any Assumable Service Contract prior to Closing, in each case,
without the prior written consent of Purchaser, not to be unreasonably withheld,
conditioned or delayed.

12.3 Property Insurance. Each Seller shall maintain in full force and effect
property and liability insurance on its portion of the Property in all material
respects at the levels required under the terms of any loan documents
encumbering its Hotel Assets or otherwise as maintained by such Seller on the
Effective Date. The Disclosure Letter lists the current property and liability
insurance summaries with respect to the Property.

12.4 Debt Assumption. The Sellers who own the Encumbered Hotel Assets each
shall, at Purchaser’s sole cost and expense, cooperate with Purchaser with
respect to the consummation of the Debt Assumption. Purchaser shall reimburse
Sellers for any costs for which Purchaser is explicitly responsible pursuant to
Section 4.5, but for which Sellers have expended any amounts; provided, however,
that Purchaser shall not be responsible for any of Sellers’ costs in connection
with the Debt Assumption. In furtherance of the foregoing, without the prior
written consent of Purchaser, Sellers shall not amend or modify any Loan
Documents in

 

-57-



--------------------------------------------------------------------------------

any material respect, except for any amendments or modifications that are
expressly required pursuant to the terms thereof (including, without limitation,
in connection with the securitization of the Assumed Debt) or required in order
to obtain the release of the Lien of the Assumed Debt for any Excluded Hotel
Asset listed on Schedule 8 after January 22, 2015 (or any Hotel Asset
substituted for an Excluded Hotel Asset in accordance with Section 2.6), unless
Purchaser has previously irrevocably notified Sellers in writing that (without
limiting Purchaser’s obligations hereunder) Purchaser does not intend to
consummate the Debt Assumption and the loan related thereto will be repaid by
Sellers on or prior to the Closing. For the avoidance of doubt, no Seller shall
be obligated to incur any liability, obligation or unreimbursed expense in
connection with its obligations under this Section 12.4, except for costs
required in order to obtain the release of the Lien of the Assumed Debt from any
Excluded Hotel Asset, unless Purchaser has previously irrevocably notified
Sellers in writing that (without limiting Purchaser’s obligations hereunder)
Purchaser does not intend to consummate the Debt Assumption and the loan related
thereto will be repaid by Sellers on or prior to the Closing.

12.5 Ground Leases. Sellers shall cooperate with Purchaser with respect to
Purchaser obtaining a consent to the Ground Lease Assignment from each of the
Ground Lessors.

12.6 Litigation. Each Seller shall promptly notify Purchaser of any pending or
threatened litigation or governmental proceeding filed after the Effective Date
(i) that could reasonably be expected to (x) materially and adversely affect any
Seller’s ability to perform its obligations hereunder or (y) materially and
adversely affect the Property after Closing, or (ii) affecting the Property, in
each case to the extent such Seller has knowledge of such matters and has
received written notice thereof.

12.7 Management Contracts. With respect to each Management Contract, the
Seller(s) party to such Management Contract have delivered a termination notice
to the property manager under such Management Contract and all such Management
Contracts shall be terminated as of the Closing in accordance with the written
request of Purchaser delivered to Sellers on October 29, 2014. Sellers shall
cooperate with Purchaser to enter into new property management contracts with
the property managers under any Management Contracts, including after Sellers
send a termination notice with respect to such Management Contract pursuant to
the previous sentence, but Sellers shall have no obligation to incur any costs
or expenses as a result of such cooperation, and the entering into of any such
new property management contract shall not be a condition to Closing. Each
Seller shall remain responsible for all amounts due or to become due under any
Management Contract in respect of its Hotel Assets (including, without
limitation, any costs or liabilities arising out of the termination of any
Management Contract, but excluding Purchaser’s WARN Act Obligations and matters
arising out of events occurring after Closing with respect to Management
Contracts assumed by Purchaser). In the event that any item required to be
conveyed to Purchaser pursuant to this Agreement is owned or controlled or held
by any such manager, the applicable Seller shall direct and cause such manager
to convey the same to Purchaser at Closing. This Section 12.7 shall survive the
Closing.

12.8 Replacement Franchise Agreements. Sellers shall cooperate with Purchaser
with respect to Purchaser obtaining a Replacement Franchise Agreement for each
Hotel Asset effective as of the Closing.

 

-58-



--------------------------------------------------------------------------------

12.9 Immediate Repairs. Sellers shall fully repair or remediate the conditions
necessitating immediate repairs or remediation, as applicable, at the Hotel
Assets described in Exhibits A-15 (Fairfield Inn & Suites Atlanta Vinings, GA),
A-25 (Hampton Inn Chattanooga, TN), A-49 (Holiday Inn Charleston, SC), and A-51
(Homewood Suites Boston Peabody, MA), and shall bring the affected rooms and
public spaces at such Hotel Assets back in service prior to Closing, provided
that Purchaser’s inspector shall have the right to inspect any required work,
and Seller shall provide Purchaser with reasonable evidence of expenditures for
such required work no later than December 15, 2014. In the event that Purchaser
disputes Sellers’ full remediation for any such Hotel Asset, Sellers and
Purchaser shall use good faith efforts to come to agreement with respect to such
remediation, but if Sellers and Purchaser cannot come to agreement, such dispute
shall be settled through “baseball style” arbitration, as set forth in Schedule
6. If Purchaser does not initiate the arbitration process set forth on Schedule
6 to dispute the full remediation of the conditions at any Hotel Asset on or
prior to January 22, 2015, such Hotel Asset shall be deemed to be fully
remediated for purposes of this Section 12.9 and Sellers shall no longer have
any obligation to make any other repairs or perform any remediation to such
Hotel Asset pursuant to this Section 12.9. For the avoidance of doubt, the
expenditures required to remediate the conditions at the Hotel Asset described
in Exhibit A-49 (Holiday Inn Charleston, SC) shall not be included in the
capital expenditures required pursuant to Sections 12.1.1 through 12.1.4.

12.10 Television & Internet Service Contracts. Sellers shall cooperate with
Purchaser in effectuating the assignment of each of the Television & Internet
Service Contracts to Purchaser at Closing, to the extent such Television &
Internet Service Contracts are assignable.

12.11 Reliance Letters. Sellers shall use good faith efforts at the cost and
expense of Purchaser to obtain reliance letters in favor of Purchaser in respect
of any third-party reports obtained by Sellers or Lender in connection with the
Assumed Debt.

13. PURCHASER’S COVENANTS.

13.1 Replacement Franchise Agreements. Purchaser shall use its diligent efforts
to obtain a Replacement Franchise Agreement for each Hotel Asset effective as of
the Closing. Prior to Closing, Purchaser may request any franchisor to disclose
the terms of any existing Franchise Agreement with Sellers, and Sellers shall
deliver to Purchaser any Franchise Agreement for which it receives the written
consent of the applicable franchisor to disclose to Purchaser (provided,
however, that, although they will not object to any such consent, Sellers shall
have no obligation to pursue the same). Purchaser shall keep the applicable
Seller reasonably informed of the status of all negotiations and material
communications with franchisors (including their respective advisors and
representatives) Purchaser shall submit all franchise agreement applications and
pay all application or other fees in connection therewith as soon as reasonably
practicable after Purchaser’s initial meeting with the applicable franchisor,
and shall thereafter diligently pursue obtaining Replacement Franchise
Agreements. Purchaser shall immediately cease and refrain from engaging in any
discussions or negotiations with franchisors regarding any Hotel Asset that is
an Excluded Hotel Asset; provided, however, that in the event that Purchaser has
the right to exercise its rights under Section 2.6 to substitute any Hotel Asset
for an Excluded Hotel Asset, Purchaser may reengage with franchisors to discuss
the

 

-59-



--------------------------------------------------------------------------------

potential terms of a Replacement Franchise Agreement for any potential
substituted Excluded Hotel Asset, and once an Excluded Hotel Asset has been
substituted in accordance with Section 2.6 to negotiate a Replacement Franchise
Agreement for any such substituted Excluded Hotel Asset, so long as Purchaser
immediately ceases all discussions or negotiations with franchisors in regards
to the substituted Hotel Asset which is then deemed an Excluded Hotel Asset for
all purposes hereunder. Without limitation of Section 14.9, only for so long as
this Agreement is in effect, Purchaser and Sellers shall keep the arrangements
regarding Agreed PIP Allocations and credits in respect of property improvement
plans required in connection with the Replacement Franchise Agreements strictly
confidential, and shall not share such information with franchisors or any other
third parties.

13.2 Ground Lessor Consents. Purchaser, with the active good faith cooperation
of Sellers, shall use its diligent best efforts to obtain a consent to the
Ground Lease Assignment from each of the Ground Lessors under the applicable
Ground Leases as set forth in Exhibit N following Sellers’ establishment of
initial contact on behalf of Purchaser with each Ground Lessor, and Purchaser
shall keep Sellers reasonably informed of the status of its negotiations with
Ground Lessors; provided, however, that in the event that any Ground Lessor
informs Purchaser that it may not be, or is not, willing to consent to the
applicable Ground Lease Assignment, Purchaser shall promptly (and in no event
later than five (5) Business Days after becoming aware of such Ground Lessor’s
position) notify Sellers in writing of such fact and Sellers shall thereafter
have the right to engage directly with such Ground Lessor to attempt to
negotiate for the applicable consent to the Ground Lease Assignment (provided
that Sellers shall keep Purchaser involved in such negotiations). In the event
that (i) a Ground Lessor has consented to the applicable Ground Lease
Assignment, (ii) any Seller or any affiliate of a Seller has provided a guaranty
or any indemnification to a Ground Lessor of any obligations under the
corresponding Ground Lease and (iii) the obligations of such Seller or its
affiliate under such guaranty are not released concurrently with the Ground
Lease Assignment notwithstanding Purchaser’s diligent best efforts to obtain
such release, then Purchaser shall cause Purchaser Parent to provide a
back-to-back indemnity to the applicable Seller or affiliate of Seller (in a
form to be agreed between Purchaser and such Seller) for any obligations of such
Seller or affiliate of such Seller under such guaranty or indemnity based on
facts or events occurring from and after the effective date of the Ground Lease
Assignment. Without limiting the foregoing, Purchaser Parent shall (i) to the
extent required by the Ground Lessor under any Ground Lease, deliver evidence of
its net worth, and (ii) to the extent required by the Ground Lessor under any
Ground Lease, where (x) the terms of such Ground Lease afford such Ground Lessor
a right to withhold its consent to the Ground Lease Assignment based on the
financial wherewithal or creditworthiness of the assignee and/or (y) a guaranty
by Seller or an affiliate of Seller is currently in place with respect to such
Ground Lease, provide a guaranty of the assignee’s obligations under such Ground
Lease in form and substance reasonably satisfactory to Purchaser.

13.3 Television & Internet Service Contracts. Purchasers shall, with the
cooperation of Sellers and to the extent they are assignable, effectuate the
assignment and assumption of all Television & Internet Service Contracts at
Closing.

13.4 Liquor Licenses. Purchaser shall, at its sole cost and expense, prepare,
file and prosecute all applications before governmental authorities for the
transfer or reissuance of the liquor licenses (“Liquor Licenses”) at the Hotels
to Purchaser. Sellers shall cooperate with

 

-60-



--------------------------------------------------------------------------------

Purchaser (and, to the extent applicable, cause any subsidiary liquor licensee
to cooperate fully) in any manner reasonably requested by Purchaser as required
to successfully transfer the existing Liquor Licenses or effectuate the issuance
of new Liquor Licenses to Purchaser, including, without limitation, providing
and/or executing any and all forms, certificates, agreements or other documents
in the form required by the relevant liquor board or licensing authority to
(i) transfer and/or surrender current Liquor Licenses, (ii) issue new Liquor
Licenses to Purchaser and (iii) transfer closed Liquor Inventory where lawfully
permitted and in compliance with the applicable Liquor License (provided,
however, without limiting the other provisions of this Agreement, Sellers and
their subsidiaries shall not be required to incur any costs or expenses in the
course of such cooperation and Purchaser shall reimburse Sellers and/or their
subsidiaries for any costs or expenses incurred in connection with the transfer
of any Liquor Licenses). If despite the exercise of such efforts by Purchaser,
Purchaser is unable to obtain a transfer of a Liquor License or a new Liquor
License on or before the Closing Date, then the applicable Seller will, to the
extent required and to the extent legally permissible: (i) where a Seller or an
affiliate is the sole licensee under the applicable Liquor License, enter into
or cause such affiliate to enter into a customary form interim beverage services
agreement or lease with Purchaser in the form attached hereto as Exhibit O (or
in a form as close to Exhibit O as is feasible in light of the requirements of
local law and custom), or (ii) where a Seller is not the sole licensee under the
applicable Liquor License, exercise diligent efforts to obtain from the licensee
an agreement as similar to Exhibit O as is feasible.

13.5 Debt Assumption.

13.5.1 Beginning on the Effective Date, Purchaser shall use its diligent best
efforts to consummate the Debt Assumption prior to the Closing in accordance
with (a) Section 7.1(a) of the Loan Agreement (as defined on Schedule 3),
(b) all other Loan Documents, and (c) the requirements of any conditional
consent letter issued by Lender to Purchaser on or before November 26, 2014 in
respect of the Debt Assumption. Without limitation of its foregoing obligations,
Purchaser shall (and shall cause Purchaser Parent and Purchaser REIT to) comply
with or satisfy, as applicable, any specific financial covenants relating to
Purchaser, Purchaser Parent or Purchaser REIT contained in any Loan Document or
any conditional consent letter issued by Lender to Purchaser on or before
November 26, 2014 in respect of the Debt Assumption, including, but not limited
to, any net worth or liquidity requirements and any representation or covenant
that none of Purchaser, Purchaser Parent or Purchaser REIT has suffered any
material adverse change since the issuance of any such conditional consent
letter. Purchaser acknowledges that it (i) has received copies of the Loan
Documents, (ii) has reviewed the Loan Documents with outside counsel, and
(iii) understands the requirements of the Loan Documents with respect to the
consummation of the Debt Assumption. Purchaser shall keep the applicable Seller
reasonably informed of all negotiations and material communications with Lender
(including any servicer and their respective representatives and advisors).

13.5.2 If Purchaser consummates the Debt Assumption, without limitation of the
terms of the Supplemental Agreement, Purchaser shall indemnify, defend and hold
Sellers and affiliates of Sellers that are parties to the various Guarantees and
Environmental Indemnities delivered in connection with the Assumed Debt (“Seller
Loan

 

-61-



--------------------------------------------------------------------------------

Guarantors”) harmless from and against any and all liabilities of Sellers and
Seller Loan Guarantors under such Guarantees and Environmental Indemnities
arising after Closing (unless due to the acts or omissions of Sellers or any
affiliates of Sellers, it being agreed that none of Purchaser Holdco or its
subsidiaries shall be deemed an affiliate of Seller by reason of its Purchaser
Holdco Class A Units, unless such Seller has taken control of Purchaser Holdco
pursuant to the Purchaser Holdco Operating Agreement) in accordance with the
indemnification procedures set forth in Section 14.1 hereof. The obligation set
forth in this Section 13.5.2 shall survive the Closing.

13.6 Other Debt Matters.

13.6.1 Purchaser shall cause the documentation for any indebtedness other than
the Assumed Debt encumbering the First Pool Assets to provide that (i) the
Class A Holders may take control of Purchaser Holdco following a Changeover
Event (as such term is defined in the Purchaser Holdco Operating Agreement) on
terms no more onerous to the Class A Holders than those provided for in the Loan
Documents as of the Effective Date, (ii) the Class A Holders may transfer their
interests in Purchaser Holdco on terms no more onerous to the Class A Holders
than those provided for in the Loan Documents as of the Effective Date, and
(iii) the lender under any Replacement Debt must deliver a recognition agreement
in substantially the same form as the form contemplated by the Loan Documents as
of the Effective Date. In the event that the Debt Assumption is going to be
consummated at the Closing, in no event may the Loan Documents be amended in a
manner adverse to the Class A Holders with respect to the provisions addressing
the Purchaser Holdco Operating Agreement, the Class A Units, the Class A Holders
or similar matters, including, without limitation, provisions addressing the
matters set forth in the previous clauses (i)-(iii).

13.6.2 Purchaser shall cause the documentation for any indebtedness encumbering
the Second Pool Assets to provide that (i) the Class A Holders may take control
of Purchaser Holdco following a Changeover Event (as such term is defined in the
Purchaser Holdco Operating Agreement) on terms no more onerous to the Class A
Holders than those provided for in the Loan Documents as of the Effective Date,
(ii) the Class A Holders may transfer their interests in Purchaser Holdco on
terms no more onerous to the Class A Holders than those provided for in the Loan
Documents as of the Effective Date, and (iii) the lender under such indebtedness
must deliver a recognition agreement in substantially the same form as the form
contemplated by the Loan Documents as of the Effective Date; provided, however,
that in the event that Purchaser encumbers any of the Second Pool Assets with
any indebtedness not meeting the aforementioned requirements, Purchaser shall
have the right to cure such breach by (A) eliminating the Class A Units
deliverable in respect of the Second Pool Assets and (B) increasing the Cash
Consideration by the amount of such eliminated Class A Units on a
dollar-for-dollar basis.

13.7 Property Management. Purchaser shall cause its property managers to hire a
sufficient number of employees under any Management Contract that is terminated
by Sellers in order to eliminate liability under the Worker Adjustment and
Retraining Notification Act (the “WARN Act”) and, failing which, Purchaser shall
indemnify and hold the applicable Seller(s) harmless from and against any Losses
incurred with respect to the WARN Act arising from such termination
(collectively, Purchaser’s “WARN Act Obligations”). The foregoing covenant shall
survive the Closing.

 

-62-



--------------------------------------------------------------------------------

14. MISCELLANEOUS.

14.1 Indemnification Claims. The indemnifications contained in this Agreement
shall be subject to the following provisions. The indemnitee shall notify
indemnitor of any such claim against indemnitee within thirty (30) days after it
has written notice of such claim, but failure to notify indemnitor shall in no
case prejudice the rights of indemnitee under this Agreement unless indemnitor
shall be prejudiced by such failure and then only to the extent of such
prejudice. Should indemnitor fail to discharge or undertake to defend indemnitee
against such liability within fifteen (15) Business Days after the indemnitee
gives the indemnitor written notice of the same, then indemnitee may settle such
liability, and indemnitor’s liability to indemnitee shall be conclusively
established by such settlement, the amount of such liability to include both the
settlement consideration and the reasonable costs and expenses, including
reasonable attorneys’ fees, incurred by indemnitee in effecting such settlement.
The obligations set forth in this Section 14.1 shall survive the Closing or
earlier termination of this Agreement.

14.2 Entire Agreement. Except for the letter agreement regarding financial
statements, dated as of September 18, 2014, all understandings and agreements
heretofore had between Sellers and Purchaser with respect to the Property are
merged in this Agreement, which alone fully and completely supersedes any prior
written or oral agreement among the parties concerning the subject matter
hereof, including the Original Agreement.

14.3 Assignment. Except for an assignment to a Permitted Assignee, which
assignment must be completed and effective at least forty-five (45) days prior
to the Closing Date, neither this Agreement nor any interest hereunder shall be
assigned or transferred by Purchaser (for the purposes of this Section 14.3, a
transfer of direct or indirect interests in Purchaser shall constitute an
assignment and transfer of this Agreement and an interest hereunder within the
meaning of this sentence if such transfer of direct or indirect interests is
made with the intent of evading the direct restrictions on assignment or
transfer of this Agreement or an interest hereunder or results in a Change of
Control of Purchaser). For purposes of this Agreement, the term “Permitted
Assignee” shall mean a legal entity controlled, directly or indirectly, and one
hundred percent (100%) owned by Purchaser Holdco (both as of the date of the
proposed assignment or transfer and as of the Closing Date). To be effective, an
assignment to a Permitted Assignee shall (i) be fully executed by the assignor
and the Permitted Assignee thereunder and delivered to Sellers at least
forty-five (45) days prior to the Closing Date, (ii) contain a provision whereby
the Permitted Assignee assumes all of the obligations of Purchaser under this
Agreement and (iii) contain a remaking of each and every one of the
representations and warranties made by Purchaser hereunder. Upon an assignment
of this Agreement to a Permitted Assignee: (1) Purchaser shall not be relieved
of any subsequently accruing liability under this Agreement, and (2) as used in
this Agreement, the “Purchaser” shall be deemed to include such Permitted
Assignee. Subject to the foregoing, this Agreement shall inure to the benefit of
and shall be binding upon Sellers and Purchaser and their respective successors
and assigns. Purchaser shall have the right, at least thirty (30) days prior to
the Closing Date, to designate a Permitted Assignee to be the recipient of any
Property, provided that such designation does not

 

-63-



--------------------------------------------------------------------------------

reduce the likelihood of the consummation of the Debt Assumption in accordance
with Sections 12.4 and 13.5 and/or have the effect of delaying the Closing in
any respect and, provided further, that Purchaser confirms to Sellers in writing
that the designation does not relieve Purchaser of any of its obligations under
this Agreement. Purchaser may not make an assignment of any interest hereunder
less than forty-five (45) days prior to the Closing Date, including any
assignment to a Permitted Assignee, and any such assignment shall be null and
void and of no force or effect. As used in this Section 14.3, “Change of
Control” means that upon consummation of the direct or indirect transfer in
question, either of Purchaser Holdco or Purchaser Parent no longer controls,
directly or indirectly, Purchaser or no longer owns, directly or indirectly, at
least 100% of Purchaser. In addition, Purchaser may, by notice to Seller at
least forty-five (45) days prior to the Closing Date, designate various direct
or indirect wholly owned subsidiaries of Purchaser Holdco to acquire individual
Hotel Assets and/or the Personal Property related thereto.

14.4 No Modification. This Agreement shall not be modified or amended except in
a written document signed by Sellers and Purchaser.

14.5 Time of the Essence. TIME IS OF THE ESSENCE of each and every date, time
and provision of this Agreement.

14.6 Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the State of New York except where a specific
provision is required by the applicable law of the State where a Real Property
is located to be governed by the law of such State.

14.7 Notice. All notices, requests, demands or other communications required or
permitted under this Agreement shall be in writing and delivered personally, by
certified mail, return receipt requested, postage prepaid, by overnight courier
(such as Federal Express), or by facsimile transmission with a copy to follow by
certified mail, return receipt requested, postage paid or by overnight courier,
addressed as follows:

If to Sellers:

c/o Goldman Sachs Realty Management, L.P.

6011 Connection Drive

Irving, TX 75039

Attn: Greg Fay

Facsimile No.: (972) 368-3699

Telephone No.: (972) 368-2743

With copies to:

c/o Whitehall Street Global Real Estate Limited Partnership 2007

c/o Goldman, Sachs & Co.

200 West Street

New York, NY 10282

Attn: Chief Financial Officer

Facsimile No.: (212) 357-5505

Telephone No.: (212) 902-5520

 

-64-



--------------------------------------------------------------------------------

AND

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attn: Anthony J. Colletta, Esq.

Facsimile No.: (212) 291-9029

Telephone No.: (212) 558-4608

If to Purchaser:

c/o American Realty Capital Hospitality Portfolio Member LLC

c/o American Realty Capital

405 Park Avenue, 15th Floor

New York, NY 10022

Attn: Legal Department

Facsimile No.: (212) 421-5799

with a copy to:

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attn: Samuel L. Richardson, Esq.

Facsimile No.: (617) 523-1231

All notices given in accordance with the terms hereof shall be deemed received
on the next Business Day if sent by overnight courier, on the same day if sent
by facsimile or Email before 5:00 p.m. (New York time) on a Business Day, on the
third (3rd) Business Day following deposit with the United States Mail as a
registered or certified matter with postage prepaid, or when delivered
personally or otherwise received or refused. Either party hereto may change the
address for receiving notices, requests, demands or other communication by
notice sent in accordance with the terms of this Section 14.7.

14.8 Waiver of Trial by Jury. IN ANY LAWSUIT OR OTHER PROCEEDING INITIATED BY
PURCHASER OR ANY SELLER UNDER OR WITH RESPECT TO THIS AGREEMENT, PURCHASER AND
EACH SUCH SELLER WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY. IN ADDITION,
PURCHASER AND EACH SELLER WAIVE ANY RIGHT TO SEEK RESCISSION OF THE TRANSACTION
PROVIDED FOR IN THIS AGREEMENT.

14.9 Confidentiality. Without the prior written consent of the other party
(which consent shall not be unreasonably withheld with respect to press
releases), neither Purchaser nor any Seller nor any of their respective
employees, affiliates, brokers, advisors or

 

-65-



--------------------------------------------------------------------------------

other agents shall issue a press release or other media publicity of any kind
whatsoever with respect to Sellers or this Agreement or disclose to any third
party the existence of this Agreement or any term or condition of this Agreement
(including, without limitation, the Purchase Price) or the results of any
inspections or studies undertaken in connection herewith; provided, however,
that either Purchaser or Sellers may disclose such information to their
respective principals, legal counsel, regulators, accountants, tax advisors,
actual and potential investors and potential financing sources in connection
with evaluating the potential transaction or as may be required by law or court
order. Purchaser and Seller shall each be responsible for any violations of this
Section by any of their respective employees, affiliates, brokers, advisors or
other agents. Purchaser agrees to keep confidential and not to use, other than
in connection with its determination whether to proceed with the purchase of the
Property in accordance with Section 8 hereof, any of the documents, material or
information regarding the Property or Sellers supplied to Purchaser by Sellers
or by any third party at the request of Sellers, including, without limitation,
any environmental site assessment reports and information concerning any
employee of Sellers or Sellers’ Affiliates furnished to Purchaser, except
Purchaser may share such documents, material and information with Purchaser’s
lenders, principals, regulators, actual and potential investors and attorneys
and other consultants (“Purchaser’s Consultants”) hired in connection with the
acquisition of the Property, unless Purchaser is compelled to disclose such
documents, material or information by law or by subpoena. Purchaser agrees to
indemnify and hold harmless Sellers from and against any and all Losses of any
kind (including, without limitation, attorneys’ fees) arising out of a breach by
Purchaser or Purchaser’s Consultants of the provisions of this Section 14.9. The
provisions of this Section 14.9 shall survive until the earlier to occur of
(a) the Closing Date and (b) one (1) year from the Effective Date, provided that
the restrictions with respect to press releases shall survive indefinitely.

14.10 Guest Baggage. All baggage, parcels of property of guests or tenants being
retained by Sellers as security for unpaid accounts receivable shall be removed
from the Property prior to Closing (“Retained Baggage”). All other baggage,
parcels or property checked or left in the care of Sellers by current guests or
tenants at Closing, or by those formerly staying at the Property, or others,
shall be sealed and listed in an inventory prepared by representatives of
Sellers no later than one (1) day prior to Closing and initialed by such
representatives. Possession and control of all such other baggage, parcels or
property listed on such inventory shall be delivered to Purchaser at each Hotel
on the day of Closing, and representatives of Purchaser shall acknowledge
receipt of all such items.

14.11 Access to Property Files. Notwithstanding anything to the contrary set
forth in this Agreement, Purchaser hereby agrees that, for a period of two
(2) years following the Closing Date, Sellers shall have, upon reasonable prior
notice to Purchaser, access to all files at the Property that relate to a
dispute or a set of facts that could lead to a dispute (a “Dispute”) between
Sellers and a third party with respect to Sellers’ period of ownership thereof;
provided, however, all rights, defenses, causes of action and claims relating to
a Dispute and arising from matters and events following the Closing Date shall
belong to Purchaser. The provisions of this Section 14.11 shall survive the
Closing.

14.12 No Memorandum of Agreement. This Agreement or any notice or memorandum
hereof shall not be recorded by or on behalf of Purchaser in any public record.
A violation of this prohibition shall constitute a material breach by Purchaser,
entitling Sellers to terminate this Agreement and retain the Earnest Money as
liquidated damages in accordance with Section 7.2.1 hereof.

 

-66-



--------------------------------------------------------------------------------

14.13 No Finance Contingency. Purchaser acknowledges and agrees that Purchaser’s
obligations under this Agreement are not in any manner contingent or conditioned
upon Purchaser consummating the Debt Assumption (provided, however, that
Purchaser agrees to use its diligent best efforts to consummate the Debt
Assumption in accordance with Sections 2.4.1 and 13.5 hereof) or obtaining
Replacement Debt or other debt in order to purchase any portion of the Property
hereunder. At Purchaser’s request, if Purchaser is unable to consummate the Debt
Assumption after using its diligent best efforts to attempt to do so, Sellers
shall reasonably cooperate with Purchaser in Purchaser obtaining Replacement
Debt (e.g., by providing access to the Property for property tours subject to
the conditions set forth herein for entry onto the Property); provided, however,
in no event shall Sellers be obligated to comply with any requirements of
Purchaser’s alternative lender or otherwise incur any out-of-pocket cost,
expense or liability in connection with the Replacement Debt.

14.14 Counterpart Signatures. This Agreement may be signed in any number of
counterparts each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.

14.15 Designation of Escrowee as Reporting Person. Sellers and Purchaser each
hereby authorize Escrowee to designate the investment depository of the Earnest
Money to act as and perform the duties and obligations of the “reporting person”
with respect to the transaction contemplated by this Agreement for purposes of
26 C.F.R. Section 1.6045-4(e)(5) relating to the requirements for information
reporting on real estate transactions closed on or after January 1, 1991.

14.16 Business Days. For purpose of this Agreement, “Business Day” shall mean
any day that is not a Saturday, Sunday or Federal or State of New York holiday.
Whenever the time for performance of a covenant or condition required to be
performed pursuant to the terms of this Agreement falls upon a day that is not a
Business Day, such time for performance shall be extended to the next succeeding
Business Day. Otherwise, all references herein to “days” shall mean calendar
days.

14.17 Signatures. Handwritten signatures to this Agreement transmitted by
telecopy or electronic transmission (for example, through use of a Portable
Document Format or “PDF” file) shall be valid and effective to bind the party so
signing. Each party agrees to promptly deliver to the other party an executed
original of this Agreement with its actual signature, but a failure to do so
shall not affect the enforceability of this Agreement, it being expressly agreed
that each party to this Agreement shall be bound by its own telecopied or
electronically transmitted handwritten signature and shall accept the telecopied
or electronically transmitted handwritten signature of the other parties to this
Agreement.

14.18 Legal Representation. Each party hereto has been represented by legal
counsel in connection with the negotiation of the transactions herein
contemplated and the drafting and negotiation of this Agreement. Each party
hereto and its counsel has had an opportunity to review and suggest revisions to
the language of this Agreement. Accordingly, no provision of this Agreement
shall be construed for or against or interpreted to the benefit or disadvantage
of any party by reason of any party having or being deemed to have structured or
drafted such provision.

 

-67-



--------------------------------------------------------------------------------

14.19 Prevailing Party Attorneys’ Fees. If a party to this Agreement shall bring
any action, suit, counterclaim or appeal against any other party, declaratory or
otherwise, to enforce the terms hereof or to declare rights hereunder (an
“Action”), the non-prevailing party in such Action shall pay to the prevailing
party in such Action the prevailing party’s reasonable attorney’s fees and
third-party expenses actually incurred in prosecuting or defending such Action
and/or enforcing any judgment, order, ruling or award (a “Decision”), granted
therein, all of which shall be deemed to have accrued from the commencement of
such Action. Any Decision entered into in such Action shall contain a specific
provision providing for the recovery of attorneys’ fees and third-party expenses
actually incurred in obtaining and enforcing such Decision. The court may fix
the amount of reasonable attorneys’ fees and third-party expenses upon the
request of any party. For purposes of this Section 14.19, attorneys’ fees shall
include, without limitation, fees incurred in connection with (i) post-judgment
motions and collection actions, (ii) contempt proceedings, (iii) garnishment,
levy and debtor and third-party examination, (iv) discovery and (v) bankruptcy
litigation. The terms of this Section 14.19 shall survive Closing or any earlier
termination of this Agreement.

14.20 State-Specific Provisions. The following provisions shall apply to
Property located in the following states, and in the event of any inconsistency
between the provisions of this Section 14.20 and the remainder of this
Agreement, the provisions of this Section 14.20 shall control.

14.20.1 California.

(a) PURCHASER HEREBY ACKNOWLEDGES THAT IT HAS READ AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542 (“SECTION 1542”), WHICH IS SET
FORTH BELOW, AND PURCHASER EXPRESSLY WAIVES ALL RIGHTS UNDER CALIFORNIA CIVIL
CODE SECTION 1542, AS AMENDED OR MODIFIED, WHICH PROVIDES THAT: “A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.”

Purchaser’s Initials:                     

(b) As used herein, the term “Natural Hazard Area” shall mean those areas
identified as natural hazards in the Natural Hazard Disclosure Act, California
Government Code Sections 8589.3, 8589.4, and 51183.5, and California Public
Resources Code Sections 2621.9, 2694, and 4136, and any successor statutes or
laws (the “Act”). Sellers shall provide Purchaser with a Natural Hazard
Disclosure Statement (“Disclosure Statement”) for each Real

 

-68-



--------------------------------------------------------------------------------

Property located in the State of California. Purchaser acknowledges that Sellers
have or will cause the Title Insurer to retain the services of an expert (the
“Natural Hazard Expert”) to examine the maps and other information made
available to the public by government agencies for the purpose of enabling
Sellers to fulfill their disclosure obligations with respect to the Act and to
prepare a written report of the results of its examination (the “Report”).
Purchaser acknowledges that the Report fully and completely discharges Sellers
from its disclosure obligations under the Act, and, for the purpose of this
Agreement, the provisions of California Civil Code Section 1103.4 regarding the
non-liability of Sellers for errors or omission not within its personal
knowledge shall be deemed to apply and the Natural Hazard Expert shall be deemed
to be an expert dealing within the scope of its expertise with respect to the
examination and Report. Purchaser acknowledges and agrees that nothing contained
in the Disclosure Statement shall release Purchaser from its obligation to fully
investigate the condition of the Property, including, without limitation,
whether the Property is located in any Natural Hazard Area. Purchaser further
acknowledges and agrees that the matters set forth in the Disclosure Statement
or Report may change on or prior to the Closing Date and that Sellers have no
obligation to update, modify, or supplement the Disclosure Statement or Report.
Purchaser shall be solely responsible for preparing and delivering its own
Natural Hazard Disclosure Statement to subsequent prospective buyers of the
Property. The provisions of this Section 14.20.1 shall survive the Closing.

Purchaser’s Initials:                     

(c) Purchaser hereby knowingly waives all rights under Section 25402.10 of the
California Public Resources Code and the regulations at C.C.R. Title 20, Div. 2,
Chapter 4, Art. 9, Sections 1680 et seq., including, without limitation, the
right to receive any “Data Verification Checklist,” “benchmarking data,”
“ratings” or other disclosure thereunder.

14.20.2 Florida. The following notification is provided pursuant to and is
intended to comply with the disclosure requirements of § 404.056, Florida
Statutes: “RADON GAS: Radon is a naturally occurring radioactive gas that, when
it has accumulated in a building in sufficient quantities, may present health
risks to persons who are exposed to it over time. Levels of radon that exceed
federal and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
health department.”

14.20.3 Louisiana. WITHOUT LIMITING ANY OTHER PROVISION OF THIS AGREEMENT, THE
WARRANTIES WAIVED HEREIN INCLUDE ANY AND ALL WARRANTIES WITH RESPECT TO THE
CONDITION OF THE PROPERTY UNDER LA. CIV. CODE ART. 2475, AND ANY AND ALL
WARRANTIES WHATSOEVER UNDER LA. CIV. CODE ARTS. 2477 THROUGH 2548 OR ANY OTHER
PROVISION OF LAW. PURCHASER EXPRESSLY ACKNOWLEDGES THE FOREGOING AND WAIVES ANY
AND ALL RIGHT OR CAUSE OF ACTION THAT PURCHASER HAS OR MAY HAVE TO RESCIND OR

 

-69-



--------------------------------------------------------------------------------

RESOLVE THIS TRANSFER OR TO DEMAND A REDUCTION IN PURCHASE PRICE BASED UPON THE
EXISTENCE OF ANY REDHIBITORY OR OTHER VICES, DEFECTS, OR OTHER DEFICIENCIES IN
THE PROPERTY OR ANY IMPROVEMENTS, FIXTURES, OR EQUIPMENT FORMING A PART THEREOF,
BASED UPON THE UNSUITABILITY OF THE PROPERTY OR ANY OF ITS COMPONENTS OR PARTS
FOR PURCHASER’S INTENDED USE OR ANY OTHER USE, BASED UPON ANY EVICTION OF
PURCHASER, IN WHOLE OR IN PART, OR BASED UPON ANY OTHER CLAIMED BREACH OF
WARRANTY OR OTHER MATTER WHATSOEVER, OTHER THAN WARRANTY OF TITLE AS TO SELLER’S
OWN ACTS (SUBJECT TO THE PERMITTED TITLE MATTERS AND THE OTHER MATTERS THAT HAVE
BEEN ACCEPTED BY PURCHASER), THIS TRANSFER BEING OTHERWISE ENTIRELY AT
PURCHASER’S SOLE PERIL AND RISK, PROVIDED, HOWEVER, THAT SELLERS WILL REMAIN
LIABLE FOR BREACH OF THEIR WARRANTY OF MERCHANTABILITY OF TITLE AS TO SELLERS’
OWN ACTS (SUBJECT TO THE PERMITTED TITLE MATTERS AND THE OTHER TITLE MATTERS
THAT HAVE BEEN ACCEPTED BY PURCHASER). PURCHASER ACKNOWLEDGES AND AGREES THAT
THE FOREGOING DISCLAIMERS AND WAIVER OF WARRANTIES HAVE BEEN FULLY EXPLAINED TO
PURCHASER AND THAT PURCHASER UNDERSTANDS THE SAME. PURCHASER AND SELLERS JOINTLY
ACKNOWLEDGE AND AGREE THAT THE FOREGOING WAIVERS AND DISCLAIMERS ARE OF THE
ESSENCE OF THIS TRANSACTION AND THE SAME WOULD NOT OTHERWISE HAVE BEEN ENTERED
INTO OR CONSUMMATED WITHOUT THEM.

14.20.4 New Jersey. Purchaser shall have the right to comply with N.J.S.A.
54:32B-22(c) and N.J.S.A. 54:50-38 by delivering a Notification of Sale,
Transfer, or Assignment in Bulk (Form C-9600) (the “Tax Notification”) to the
Director of the Division of Taxation of the State of New Jersey Department of
the Treasury (the “Division”) (together with a copy of this Agreement) by
registered or certified mail or overnight delivery at least ten (10) days prior
to Closing. Sellers shall cooperate in connection with such compliance and shall
provide all information necessary for Purchaser to complete the Tax Notification
to the extent that the Property includes Hotel Assets in New Jersey. Sellers’
New Jersey Tax Identification Numbers are 261-186-994/001 (Residence Inn
Princeton, NJ), 261-186-994/002 (Residence Inn Somers Point, NJ) and
261-186-994/003 (Residence Inn Tinton Falls, NJ). If the Division issues an
Escrow Letter or informs Purchaser that a possible claim for taxes, including
any interest and penalties thereon, exists (the “NJ Claim”) and the amount
thereof (the “NJ Deficiency”), then Purchaser and Sellers shall close as
scheduled and without delay, and Purchaser shall withhold the portion of the
Purchase Price equal to the amount of the NJ Deficiency (the “NJ Tax Escrow”),
which NJ Tax Escrow shall be held in escrow by the Escrowee (which, for purposes
of the NJ Tax Escrow, will also be called in this Agreement the “NJ Bulk Sales
Tax Escrowee”) until such time as the Division issues a Clearance Letter
confirming that no money is to remain in escrow. Sellers shall be solely
responsible for any fees of the NJ Bulk Sales Tax Escrowee with regard to the NJ
Tax Escrow. The terms and conditions of such escrow shall be those set forth in
this Section 14.20.4, together with (to the extent not inconsistent with this
Section 14.20.4) the other protections for the Escrowee that are expressly set
forth elsewhere in this Agreement. If,

 

-70-



--------------------------------------------------------------------------------

after Closing, the Division requests that Purchaser pay all or any portion of
the NJ Deficiency on behalf of Sellers, then Purchaser shall direct NJ Bulk
Sales Tax Escrowee to release to the Division of Taxation such amount from the
NJ Tax Escrow. If the Division informs Purchaser that the NJ Deficiency has been
fully paid or that Purchaser has no further liability for the NJ Deficiency,
then Purchaser shall direct NJ Bulk Sales Tax Escrowee to release such
difference to Sellers. If the Division gives notice to Purchaser that Sellers
are liable for taxes, including interest and penalties thereon, in an amount
that is greater than the NJ Tax Escrow, Sellers shall promptly pay the
difference to the Division and shall provide Purchaser with evidence thereof.
Notwithstanding anything to the contrary contained herein, Sellers shall have
the right to negotiate with the Division regarding the NJ Claim and the NJ
Deficiency; provided, however, that (i) Purchaser and NJ Bulk Sales Tax Escrowee
shall be entitled to comply with all instructions of the Division, and (ii) the
Closing shall not be delayed as a result thereof. This Section 14.20.4 shall
survive the Closing.

14.20.5 Oregon. THE PROPERTY DESCRIBED IN THIS AGREEMENT MAY NOT BE WITHIN A
FIRE PROTECTION DISTRICT PROTECTING STRUCTURES. THE PROPERTY IS SUBJECT TO LAND
USE LAWS AND REGULATIONS THAT, IN FARM OR FOREST ZONES, MAY NOT AUTHORIZE
CONSTRUCTION OR SITING OF A RESIDENCE AND THAT LIMIT LAWSUITS AGAINST FARMING OR
FOREST PRACTICES, AS DEFINED IN ORS 30.930, IN ALL ZONES. BEFORE SIGNING OR
ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE SHOULD INQUIRE
ABOUT THE PERSON’S RIGHTS, IF ANY, UNDER ORS 195.300, 195.301 AND 195.305 TO
195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS 2 TO 9 AND
17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS
2010. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING FEE
TITLE TO SUCH PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING
DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING TRANSFERRED IS A LAWFULLY
ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR 215.010, TO VERIFY THE
APPROVED USES OF THE LOT OR PARCEL, TO VERIFY THE EXISTENCE OF FIRE PROTECTION
FOR STRUCTURES AND TO INQUIRE ABOUT THE RIGHTS OF NEIGHBORING PROPERTY OWNERS,
IF ANY, UNDER ORS 195.300, 195.301 AND 195.305 TO 195.336 AND SECTIONS 5 TO 11,
CHAPTER 424, OREGON LAWS 2007, SECTIONS 2 TO 9 AND 17, CHAPTER 855, OREGON LAWS
2009, AND SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS 2010.

14.20.6 Vermont. If the Sellers, on or before the Closing Date, do not provide
the Purchaser with either: (i) a certificate stating, under penalties of
perjury, the Sellers’ federal employee identification number(s) and the fact
that the Sellers are Vermont residents; or (ii) a certificate issued by the
Commissioner of the Vermont Department of Taxes that no withholding of all or
any portion of the Purchase Price is required under Title 32 V.S.A.
Section 5847, and regulations issued thereunder, then the Purchaser shall
withhold a portion of the Purchase Price as required by Section 5847, provided
that the Purchaser shall pay any amounts so withheld to the Vermont

 

-71-



--------------------------------------------------------------------------------

Department of Taxes on behalf of the Sellers. In the event that withholding is
required pursuant to this paragraph, Sellers shall, on or before the Closing
Date, deliver to Purchaser completed Schedule A’s to be attached to the Vermont
Withholding Tax Return for Transfer of Real Property (Form RW-171) to be filed
by the purchaser.

14.20.7 Washington. Purchaser has been advised of its right to receive a
completed seller disclosure statement about the Real Property pursuant to R.C.W.
Chapter 64.06. Purchaser hereby waives (a) the right to receive the Seller
Disclosure Statement from Sellers pursuant to R.C.W. Chapter 64.06, and (b) the
right to rescind this Agreement based on Purchaser’s lack of receipt of such a
Sellers disclosure statement.

14.21 Further Assurances. Sellers agree to execute such additional documents or
instruments as may be reasonably required to cause any portion of the Property
described in this Agreement that is not otherwise conveyed or assigned to
Purchaser at the Closing to be transferred to Purchaser in accordance with and
subject to the terms hereof, provided that, in no event shall Sellers be
required to incur any additional liability, cost or obligation as a result of
the foregoing. Each Seller further agrees to convey all right, title and
interest in any property owned by such Seller that is used solely in connection
with the operation of such Seller’s Real Property to the extent that such
property is not described on the applicable Exhibits attached hereto and
otherwise conveyed pursuant to the terms of this Agreement.

14.22 Material Defaults. Subject to the provisions regarding material default in
Sections 2.1.2, 3.1.2, 3.1.3, 4.4.17, 7.1.1, 7.1.2 and 7.2.2, notwithstanding
anything herein to the contrary, in the event that this Agreement is terminated
and at the time of such termination both Purchaser and either or both Seller(s)
are in material default hereunder, (a) if Purchaser was in material default
before Sellers or the applicable Seller, Sellers shall retain the Earnest Money
in accordance with the applicable terms of this Agreement, or (b) if the Seller
or Sellers were in material default before Purchaser, the Earnest Money shall be
returned to Purchaser in accordance with the applicable terms of this Agreement.

14.23 BP Oil Spill Settlement. Certain Sellers have filed claims under the
Deepwater Horizon Economic and Property Damages Settlement Agreement for
economic damages arising from the oil spill that resulted from the explosion and
sinking of the Deepwater Horizon drilling rig in the Gulf of Mexico on April 20,
2010. Any compensation or other amounts payable in connection with the
settlement or other resolution of any such claims shall be retained by the
applicable Sellers for their benefit, and in the event that any such amounts are
paid directly to Purchaser, Purchaser shall promptly remit any such amounts to
the applicable Seller, in no event later than three (3) Business Days after
Purchaser’s receipt of same. This Section 14.23 shall survive the Closing.

14.24 Recitals. Sellers hereby withdraw the Sellers’ Notice, and Sellers and
Purchaser hereby acknowledge that Sellers’ Notice is null and void and withdrawn
as if never issued. Sellers and Purchaser hereby agree that the Recitals
contained herein are true and correct and are incorporated herein by reference
as of fully set forth herein. Sellers hereby represent to Purchaser that as of
the Restatement Date, Sellers do not have any actual (and not imputed, implied
or constructive) knowledge (without any inquiry) of (i) any default or breach by
Purchaser under the Original Agreement or this Agreement, or (ii) any basis for
termination of the Agreement by Sellers. Purchaser hereby represents to Sellers
that as of the Restatement Date, Purchaser does not have any actual (and not
imputed, implied or constructive) knowledge (without any inquiry) of (i) any
default or breach by Sellers under the Original Agreement or this Agreement, or
(ii) any basis for termination of the Agreement by Purchaser.

 

-72-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sellers and Purchaser have executed and delivered this
Agreement as of the day and year first above written.

 

SELLERS:

W2007 EQUITY INNS REALTY, LLC,

a Delaware limited liability company

By: WNT Mezz I, LLC, a Delaware limited liability company, its Managing Member

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: President & Manager

 

W2007 EQUITY INNS REALTY, L.P.,

a Delaware limited partnership

By: W2007 Equity Inns Realty Gen-Par, LLC, a Delaware limited liability company,
its General Partner

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: President & Manager

 

W2007 EQI DALTON PARTNERSHIP, L.P.,

a Tennessee limited partnership

By: W2007 EQI Financing Corporation VI, a Tennessee corporation, its General
Partner

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: President & Manager



--------------------------------------------------------------------------------

W2007 EQI HOUSTON PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007
EQI FL Corporation, a Tennessee corporation, its General Partner

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: President & Manager

 

W2007 EQI CARLSBAD PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007
EQI Carlsbad Corporation, a Tennessee corporation, its General Partner

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: President & Manager

 

W2007 EQI HI AUSTIN PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007
EQI HI Austin Corporation, a Tennessee corporation, its General Partner

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: President & Manager

 

W2007 EQI NAPERVILLE PARTNERSHIP, L.P., a Tennessee limited partnership By:
W2007 EQI Naperville Corporation, a Tennessee corporation, its General Partner

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: President & Manager



--------------------------------------------------------------------------------

W2007 EQI COLLEGE STATION PARTNERSHIP, L.P., a Tennessee limited partnership By:
W2007 EQI College Station Corporation, a Tennessee corporation, its General
Partner

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: President & Manager

 

W2007 EQI EAST LANSING PARTNERSHIP, L.P., a Tennessee limited partnership By:
W2007 EQI FL Corporation, a Tennessee corporation, its General Partner

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: President & Manager

 

W2007 EQI INDIANAPOLIS PARTNERSHIP, L.P., a Tennessee limited partnership By:
W2007 EQI Indianapolis Corporation, a Tennessee corporation, its General Partner

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: President & Manager



--------------------------------------------------------------------------------

W2007 EQI KNOXVILLE PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007
EQI Knoxville Corporation, a Tennessee corporation, its General Partner

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: President & Manager

 

W2007 EQI MILFORD PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007
EQI Milford Corporation, a Tennessee corporation, its General Partner

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: President & Manager

 

W2007 EQI ORLANDO 2 PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007
EQI FL Corporation, a Tennessee corporation, its General Partner

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: President & Manager

 

W2007 EQI URBANA PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007
EQI FL Corporation, a Tennessee corporation, its General Partner

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: President & Manager



--------------------------------------------------------------------------------

W2007 EQI RIO RANCHO PARTNERSHIP, L.P., a Tennessee limited partnership By:
W2007 EQI FL Corporation, a Tennessee corporation, its General Partner

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: President & Manager

 

W2007 EQI LOUISVILLE PARTNERSHIP, L.P., a Tennessee limited partnership By:
W2007 EQI Financing Corporation VI, a Tennessee corporation, its General Partner

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: President & Manager

 

W2007 EQI AUGUSTA PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007
EQI FL Corporation, a Tennessee corporation, its General Partner

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: President & Manager

 

W2007 EQI ORLANDO PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007
EQI Orlando Corporation, a Tennessee corporation, its General Partner

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: President & Manager



--------------------------------------------------------------------------------

W2007 EQI SEATTLE PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007
EQI FL Corporation, a Tennessee corporation, its General Partner

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: President & Manager

 

W2007 EQI JACKSONVILLE PARTNERSHIP I, L.P., a Tennessee limited partnership By:
W2007 EQI Financing Corporation VI, a Tennessee corporation, its General Partner

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: President & Manager

 

W2007 EQI ASHEVILLE PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007
EQI Financing Corporation VI, a Tennessee corporation, its General Partner

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: President & Manager

 

W2007 EQI SAVANNAH 2 PARTNERSHIP, L.P., a Tennessee limited partnership By:
W2007 EQI FL Corporation, a Tennessee corporation, its General Partner

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: President & Manager



--------------------------------------------------------------------------------

PURCHASER:

American Realty Capital Hospitality Portfolio Member, LLC,

a Delaware limited liability company

By: American Realty Capital Hospitality Operating Partnership, L.P., its sole
member By:

American Realty Capital Hospitality Trust, Inc.,

its general partner

By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: Chief Investment Officer

ARC Hospitality Portfolio I Owner, LLC, a Delaware

limited liability company

By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman

Title: Chief Investment Officer

ARC Hospitality Portfolio I TFGL Owner, LLC, a Delaware limited liability
company By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman

Title: Chief Investment Officer

ARC Hospitality Portfolio I BHGL Owner, LLC, a Delaware limited liability
company By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman

Title: Chief Investment Officer

ARC Hospitality Portfolio I PXGL Owner, LLC, a Delaware limited liability
company By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman

Title: Chief Investment Officer



--------------------------------------------------------------------------------

ARC Hospitality Portfolio I GBGL Owner, LLC, a

Delaware limited liability company

By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman

Title:

Chief Investment Officer

ARC Hospitality Portfolio I NFGL Owner, LLC, a

Delaware limited liability company

By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: Chief Investment Officer

ARC Hospitality Portfolio I MBGL 1000 Owner, LLC, a

Delaware limited liability company

By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: Chief Investment Officer

ARC Hospitality Portfolio I MBGL 950 Owner, LLC, a

Delaware limited liability company

By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: Chief Investment Officer

ARC Hospitality Portfolio I NTC Owner, LP, a

Delaware limited partnership

 

By: ARC Hospitality Portfolio I NTC Owner GP,

LLC, its general partner

By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: Chief Investment Officer



--------------------------------------------------------------------------------

ARC Hospitality Portfolio I DLGL Owner, LP, a Delaware limited partnership By:
ARC Hospitality Portfolio I NTC Owner GP, LLC, its general partner By: 

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: Chief Investment Officer ARC Hospitality Portfolio
I SAGL Owner, LP, a Delaware limited partnership By: ARC Hospitality Portfolio I
NTC Owner GP, LLC, its general partner By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: Chief Investment Officer ARC Hospitality Portfolio
II Owner, LLC, a Delaware limited liability company By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: Chief Investment Officer ARC Hospitality Portfolio
II NTC Owner, LP, a Delaware limited partnership By: ARC Hospitality Portfolio
II NTC Owner GP, LLC, its general partner By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: Chief Investment Officer

[Signatures continue on following page]



--------------------------------------------------------------------------------

 

W2007 EQUITY INNS PARTNERSHIP, L.P., solely for purposes of Sections 10.4 and
11.1 hereof: W2007 EQUITY INNS PARTNERSHIP, L.P., a Delaware limited partnership

By:

W2007 Equity Inns Gen-Par LLC, a Delaware limited liability company, its General
Partner

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: President & Manager

 

W2007 EQUITY INNS SENIOR MEZZ, LLC, solely for purposes of Sections 10.4 and
11.1 hereof: W2007 EQUITY INNS SENIOR MEZZ, LLC, a Delaware limited liability
company

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: President & Manager

[Signatures continue on following page]



--------------------------------------------------------------------------------

W2007 EQUITY INNS TRUST, solely for purposes of Sections 10.4 and 11.1 hereof:
W2007 EQUITY INNS TRUST, a Maryland trust

By:

/s/ Todd P. Giannoble  

 

Name: Todd P. Giannoble Title: Administrative Trustee & President



--------------------------------------------------------------------------------

SCHEDULE 2

PURCHASE PRICE ALLOCATION

(see attached)



--------------------------------------------------------------------------------

                                      PPA ADJUSTED ALLOCATED AMOUNTS  

City

  State   Fee/Lease   Franchise   Brand/Flag   Number of
Rooms     Opened     PPA
Value     Land     Building(s)     Site
Improvements     FF&E     Ground
Lease A/B     Goodwill  

Birmingham

  AL   Lease   Hilton   Hampton Inn     129        1987      $ 9,284,784      $
0      $ 8,150,248      $ 393,249      $ 1,092,358      -$ 351,071      $ 0   

Mobile

  AL   Lease   Marriott   Residence Inn     66        1996      $ 9,523,623     
$ 0      $ 7,693,136      $ 360,398      $ 803,172      $ 666,918      $ 0   

Mobile

  AL   Lease   Marriott   Courtyard     78        1995      $ 5,698,889      $ 0
     $ 4,197,040      $ 294,492      $ 588,983      $ 618,374      $ 0   

Birmingham

  AL   Fee   Hyatt   Hyatt Place     126        1997      $ 10,225,494      $
911,878      $ 8,345,908      $ 483,854      $ 483,854      $ 0      $ 0   

Phoenix

  AZ   Lease   Hilton   Homewood Suites     124        1996      $ 24,809,678   
  $ 0      $ 20,287,240      $ 483,584      $ 797,018      $ 3,241,837      $ 0
  

El Segundo

  CA   Fee   Marriott   Residence Inn     150        2001      $ 40,111,403     
$ 16,128,377      $ 20,088,589      $ 870,992      $ 3,023,445      $ 0      $ 0
  

San Diego

  CA   Fee   Marriott   Residence Inn     95        2003      $ 28,120,735     
$ 5,684,504      $ 19,027,707      $ 1,034,536      $ 2,373,988      $ 0      $
0   

Carlsbad

  CA   Fee   Marriott   Courtyard     145        1999      $ 22,686,825      $
4,987,670      $ 13,856,514      $ 1,038,289      $ 2,804,352      $ 0      $ 0
  

San Diego

  CA   Fee   Marriott   SpringHill Suites     137        2003      $ 21,190,695
     $ 3,946,107      $ 14,596,812      $ 817,846      $ 1,829,930      $ 0     
$ 0   

Colorado Springs

  CO   Fee   Hilton   Hampton Inn     125        1985      $ 7,308,506      $
429,890      $ 5,921,133      $ 205,175      $ 752,308      $ 0      $ 0   

Milford

  CT   Fee   Hilton   Hampton Inn     148        1986      $ 7,400,000      $
1,516,916      $ 5,069,798      $ 347,246      $ 466,040      $ 0      $ 0   

Windsor Locks

  CT   Fee   Hilton   Homewood Suites     132        1990      $ 12,325,687     
$ 2,936,577      $ 7,634,792      $ 438,580      $ 1,315,739      $ 0      $ 0
  

Boynton Beach

  FL   Fee   Hilton   Hampton Inn     164        1997      $ 32,415,587      $
1,590,035      $ 27,578,296      $ 716,636      $ 2,530,620      $ 0      $ 0   

Boca Raton

  FL   Fee   Hilton   Hampton Inn     94        1996      $ 13,994,573      $
2,116,072      $ 10,386,006      $ 388,458      $ 1,104,037      $ 0      $ 0   

Deerfield Beach

  FL   Fee   Hilton   Hampton Inn     106        2002      $ 12,809,617      $
2,793,861      $ 8,245,980      $ 417,588      $ 1,352,189      $ 0      $ 0   

Orlando

  FL   Fee   Hilton   Hampton Inn     170        2000      $ 13,886,925      $
896,711      $ 10,995,031      $ 306,376      $ 1,688,806      $ 0      $ 0   

Palm Beach Gardens

  FL   Fee   Hilton   Hampton Inn     116        1999      $ 20,956,063      $
3,233,819      $ 16,969,024      $ 482,060      $ 271,159      $ 0      $ 0   

West Palm Beach

  FL   Fee   Hilton   Hampton Inn     110        2001      $ 15,115,059      $
1,804,299      $ 11,786,741      $ 350,349      $ 1,173,670      $ 0      $ 0   

Orlando

  FL   Fee   Hilton   Homewood Suites     252        1999      $ 31,582,545     
$ 2,305,396      $ 27,810,078      $ 377,247      $ 1,089,824      $ 0      $ 0
  

Orlando

  FL   Fee   Hilton   Embassy Suites     246        1987      $ 23,802,848     
$ 2,155,106      $ 19,630,785      $ 423,653      $ 1,593,304      $ 0      $ 0
  

Tampa

  FL   Fee   Marriott   Residence Inn     78        1997      $ 10,709,571     
$ 1,291,551      $ 7,609,848      $ 547,618      $ 1,260,554      $ 0      $ 0
  

Fortt Myers

  FL   Fee   Marriott   Residence Inn     78        1997      $ 11,932,019     
$ 1,486,776      $ 8,517,941      $ 440,526      $ 1,486,776      $ 0      $ 0
  

Jacksonville

  FL   Fee   Marriott   Residence Inn     78        2000      $ 6,365,091      $
1,135,748      $ 4,669,248      $ 241,152      $ 318,943      $ 0      $ 0   

Sarasota

  FL   Fee   Marriott   Residence Inn     78        1998      $ 13,964,493     
$ 2,714,471      $ 8,859,295      $ 772,006      $ 1,618,721      $ 0      $ 0
  

Tallahassee

  FL   Fee   Marriott   Residence Inn     78        1996      $ 12,114,907     
$ 1,516,834      $ 9,213,137      $ 516,603      $ 868,333      $ 0      $ 0   

Tampa

  FL   Fee   Marriott   Residence Inn     102        1998      $ 17,062,551     
$ 2,131,154      $ 12,437,244      $ 456,676      $ 2,037,477      $ 0      $ 0
  

Gainesville

  FL   Fee   Marriott   Courtyard     81        1996      $ 17,007,759      $
4,343,080      $ 10,327,207      $ 793,586      $ 1,543,886      $ 0      $ 0   

Jacksonville

  FL   Fee   Marriott   Courtyard     81        1996      $ 6,606,165      $
1,562,664      $ 3,860,711      $ 820,183      $ 362,607      $ 0      $ 0   

Orlando

  FL   Fee   Marriott   Courtyard     112        1998      $ 16,204,908      $
1,866,915      $ 11,741,478      $ 504,282      $ 2,092,233      $ 0      $ 0   

Sarasota

  FL   Fee   Marriott   Courtyard     81        1997      $ 11,537,396      $
2,041,437      $ 8,142,053      $ 380,786      $ 973,120      $ 0      $ 0   

Tallahassee

  FL   Fee   Marriott   Courtyard     93        2000      $ 13,209,349      $
2,817,248      $ 7,740,574      $ 1,191,116      $ 1,460,412      $ 0      $ 0
  

Miami

  FL   Fee   Hyatt   Hyatt Place     124        1996      $ 19,884,261      $
2,600,017      $ 15,964,976      $ 442,966      $ 876,302      $ 0      $ 0   

Tampa

  FL   Fee   Hyatt   Hyatt Place     124        1994      $ 20,915,567      $
3,485,708      $ 15,597,492      $ 537,073      $ 1,295,293      $ 0      $ 0   

Miami

  FL   Fee   InterContinental
Hotels Group   Holiday Inn     66        1996      $ 8,511,530      $ 1,178,145
     $ 6,246,569      $ 182,658      $ 904,158      $ 0      $ 0   

Columbus

  GA   Fee   Hilton   Hampton Inn     118        1986      $ 5,900,000      $
1,661,903      $ 3,064,990      $ 537,674      $ 635,433      $ 0      $ 0   

Augusta

  GA   Fee   Hilton   Homewood Suites     65        1997      $ 10,563,510     
$ 1,006,127      $ 8,607,780      $ 599,154      $ 350,449      $ 0      $ 0   

Macon

  GA   Fee   Marriott   Residence Inn     78        1996      $ 4,907,309      $
733,865      $ 3,571,121      $ 297,700      $ 304,623      $ 0      $ 0   

Savannah

  GA   Fee   Marriott   Residence Inn     66        1996      $ 11,231,254     
$ 1,219,849      $ 9,363,017      $ 362,658      $ 285,730      $ 0      $ 0   

Athens

  GA   Fee   Marriott   Courtyard     105        1998      $ 12,520,081      $
3,419,372      $ 6,958,190      $ 519,398      $ 1,623,120      $ 0      $ 0   

Dalton

  GA   Fee   Marriott   Courtyard     93        1999      $ 10,241,716      $
722,781      $ 8,083,847      $ 576,130      $ 858,957      $ 0      $ 0   

Atlanta

  GA   Fee   Marriott   Fairfield Inn &
Suites     143        1996      $ 8,604,369      $ 1,051,581      $ 6,211,640   
  $ 266,705      $ 1,074,442      $ 0      $ 0   

Savannah

  GA   Fee1   Marriott   TownePlace
Suites     95        2000      $ 9,777,538      $ 1,546,888      $ 6,836,416   
  $ 396,899      $ 997,336      $ 0      $ 0   

Boise

  ID   Fee   Marriott   Residence Inn     104        1986      $ 12,668,682     
$ 1,790,959      $ 9,405,842      $ 854,308      $ 617,572      $ 0      $ 0   

Gurnee

  IL   Fee   Hilton   Hampton Inn     134        1988      $ 12,929,426      $
767,861      $ 11,141,118      $ 414,241      $ 606,206      $ 0      $ 0   

Naperville

  IL   Fee   Hilton   Hampton Inn     129        1987      $ 10,587,539      $
1,304,017      $ 8,693,383      $ 333,143      $ 256,996      $ 0      $ 0   

Urbana

  IL   Fee   Hilton   Hampton Inn     130        1995      $ 24,279,177      $
2,634,127      $ 20,340,070      $ 398,744      $ 906,236      $ 0      $ 0   

Chicago

  IL   Fee   Hilton   Homewood Suites     233        1999      $ 73,288,289     
$ 12,434,318      $ 59,611,330      $ 7,915      $ 1,234,725      $ 0      $ 0
  

Elmhurst

  IL   Fee   Marriott   Courtyard     140        2003      $ 10,890,288      $
1,006,906      $ 8,595,135      $ 414,608      $ 873,639      $ 0      $ 0   

Indianapolis

  IN   Fee   Hilton   Hampton Inn     128        1987      $ 10,499,736      $
1,593,974      $ 7,222,683      $ 336,616      $ 1,346,463      $ 0      $ 0   

Indianapolis

  IN   Fee   Hyatt   Hyatt Place     124        1992      $ 16,261,993      $
1,929,673      $ 13,243,786      $ 653,120      $ 435,413      $ 0      $ 0   

Overland Park

  KS   Fee   Hilton   Hampton Inn     133        1991      $ 10,842,223      $
1,046,336      $ 8,022,097      $ 558,046      $ 1,215,743      $ 0      $ 0   

Overland Park

  KS   Fee   Hyatt   Hyatt Place     124        1994      $ 9,949,330      $
1,009,355      $ 7,882,556      $ 509,484      $ 547,935      $ 0      $ 0   

Louisville

  KY   Fee   Hilton   Hilton Garden Inn     112        1999      $ 19,185,347   
  $ 1,026,124      $ 16,363,506      $ 543,846      $ 1,251,871      $ 0      $
0   

Lexington

  KY   Fee   Marriott   Residence Inn     91        1993      $ 17,595,014     
$ 2,108,203      $ 13,582,300      $ 835,134      $ 1,069,378      $ 0      $ 0
  

Bowling Green

  KY   Fee   Marriott   Courtyard     93        1997      $ 13,903,166      $
484,175      $ 11,162,735      $ 455,125      $ 1,801,131      $ 0      $ 0   

Lexington

  KY   Fee   Marriott   Courtyard     90        1999      $ 18,494,208      $
3,451,882      $ 12,437,837      $ 498,467      $ 2,106,022      $ 0      $ 0   

Louisville

  KY   Fee   Marriott   Courtyard     140        1999      $ 39,005,197      $
3,371,714      $ 33,191,544      $ 81,739      $ 2,360,200      $ 0      $ 0   

Lexington

  KY   Fee   Marriott   SpringHill Suites     108        2003      $ 18,243,803
     $ 3,310,563      $ 12,614,834      $ 556,822      $ 1,761,584      $ 0     
$ 0   

Baton Rouge

  LA   Fee   Hyatt   Hyatt Place     126        1997      $ 13,075,389      $
1,853,844      $ 10,203,372      $ 326,584      $ 691,589      $ 0      $ 0   

Peabody

  MA   Fee   Hilton   Hampton Inn     120        1999      $ 13,059,655      $
2,802,013      $ 8,769,360      $ 275,608      $ 1,212,675      $ 0      $ 0   



--------------------------------------------------------------------------------

                                      PPA ADJUSTED ALLOCATED AMOUNTS  

City

  State   Fee/Lease   Franchise   Brand/Flag   Number of
Rooms     Opened     PPA
Value     Land     Building(s)     Site
Improvements     FF&E     Ground
Lease A/B     Goodwill  

Peabody

  MA   Fee   Hilton   Homewood
Suites     85        1999      $ 10,714,650      $ 2,427,908      $ 7,379,933   
  $ 282,768      $ 624,041      $ 0      $ 0   

Glen Burnie

  MD   Lease   Hilton   Hampton Inn     116        1989      $ 8,592,309      $
0      $ 10,568,361      $ 147,418      $ 386,973      -$ 2,510,444      $ 0   

Linthicum Heights

  MD   Fee   Hyatt   Hyatt Place     127        1996      $ 12,476,068      $
2,914,018      $ 8,679,571      $ 432,047      $ 450,432      $ 0      $ 0   

Madison Heights

  MI   Fee   Hilton   Hampton Inn     123        1987      $ 15,711,626      $
1,996,568      $ 11,004,691      $ 972,422      $ 1,737,945      $ 0      $ 0   

Northville

  MI   Fee   Hilton   Hampton Inn     124        1989      $ 9,776,761      $
1,205,390      $ 7,810,592      $ 414,970      $ 345,809      $ 0      $ 0   

East Lansing

  MI   Fee   Hilton   Hampton Inn     86        2000      $ 14,252,046      $
3,186,485      $ 9,342,054      $ 450,918      $ 1,272,590      $ 0      $ 0   

Grand Rapids

  MI   Fee   Hilton   Hampton Inn     84        1998      $ 14,884,362      $
2,208,072      $ 10,010,323      $ 752,983      $ 1,912,984      $ 0      $ 0   

Grand Rapids

  MI   Fee   Marriott   SpringHill
Suites     76        2002      $ 11,413,845      $ 1,062,382      $ 8,686,382   
  $ 224,735      $ 1,440,345      $ 0      $ 0   

Bloomington

  MN   Fee   Hyatt   Hyatt Place     126        1997      $ 14,667,789      $
2,507,533      $ 11,026,851      $ 441,326      $ 692,079      $ 0      $ 0   

Kansas City

  MO   Fee   Hilton   Hampton Inn     120        1987      $ 9,271,676      $
1,267,076      $ 6,778,070      $ 689,289      $ 537,240      $ 0      $ 0   

Maryland Heights

  MO   Fee   Hilton   Hampton Inn     122        1987      $ 9,904,041      $
1,359,999      $ 7,597,955      $ 473,043      $ 473,043      $ 0      $ 0   

Fayetteville

  NC   Fee   Hilton   Hampton Inn     121        1986      $ 8,679,438      $
892,016      $ 6,111,217      $ 548,933      $ 1,127,272      $ 0      $ 0   

Gastonia

  NC   Fee   Hilton   Hampton Inn     107        1989      $ 11,841,758      $
1,515,286      $ 9,320,050      $ 520,173      $ 486,249      $ 0      $ 0   

Asheville

  NC   Fee   Marriott   Courtyard     78        1996      $ 17,374,707      $
2,920,297      $ 12,840,913      $ 480,049      $ 1,133,448      $ 0      $ 0   

Asheville

  NC   Fee   Marriott   SpringHill
Suites     88        2002      $ 14,796,371      $ 2,375,585      $ 10,489,235
     $ 399,631      $ 1,531,919      $ 0      $ 0   

Rio Rancho

  NM   Fee   Hilton   Hilton
Garden Inn     129        1999      $ 11,983,810      $ 1,137,469      $
9,788,694      $ 518,846      $ 538,801      $ 0      $ 0   

Albuquerque

  NM   Fee   Hyatt   Hyatt Place     126        1997      $ 21,994,086      $
1,169,344      $ 19,149,085      $ 506,314      $ 1,169,344      $ 0      $ 0   

Las Vegas

  NV   Fee   Hyatt   Hyatt Place     202        1998      $ 19,906,596      $
2,631,230      $ 15,864,810      $ 524,438      $ 886,119      $ 0      $ 0   

Albany

  NY   Fee   Hilton   Hampton Inn     153        1986      $ 22,881,688      $
1,923,749      $ 17,234,919      $ 973,191      $ 2,749,829      $ 0      $ 0   

Westlake

  OH   Fee   Hilton   Hampton Inn     122        1987      $ 18,594,664      $
5,164,729      $ 10,847,571      $ 1,168,212      $ 1,414,152      $ 0      $ 0
  

Dublin

  OH   Fee   Hilton   Hampton Inn     123        1988      $ 12,621,596      $
1,115,167      $ 9,589,124      $ 616,277      $ 1,301,028      $ 0      $ 0   

Blue Ash

  OH   Fee   Hyatt   Hyatt Place     125        1990      $ 10,337,545      $
635,054      $ 8,725,486      $ 468,963      $ 508,043      $ 0      $ 0   

Columbus

  OH   Fee   Hyatt   Hyatt Place     124        1994      $ 13,352,636      $
1,062,163      $ 11,198,531      $ 595,605      $ 496,338      $ 0      $ 0   

Portland

  OR   Fee   Marriott   Residence
Inn     168        1990      $ 50,878,043      $ 25,467,888      $ 21,603,676   
  $ 1,786,508      $ 2,019,972      $ 0      $ 0   

Scranton

  PA   Fee   Hilton   Hampton Inn     129        1994      $ 13,865,600      $
795,568      $ 11,510,299      $ 554,804      $ 1,004,928      $ 0      $ 0   

State College

  PA   Fee   Hilton   Hampton Inn     119        1987      $ 13,850,032      $
2,703,190      $ 9,037,293      $ 731,451      $ 1,378,097      $ 0      $ 0   

Charleston

  SC   Fee   Hilton   Hampton Inn     124        1985      $ 8,205,785      $
1,529,796      $ 5,408,444      $ 393,376      $ 874,169      $ 0      $ 0   

West Columbia

  SC   Fee   Hilton   Hampton Inn     120        1985      $ 6,000,000      $
1,146,076      $ 3,783,622      $ 407,283      $ 663,019      $ 0      $ 0   

Mt. Pleasant

  SC   Fee   InterContinental
Hotels Group   Holiday Inn     158        1988      $ 7,900,000      $ 1,779,249
     $ 4,899,178      $ 331,949      $ 889,624      $ 0      $ 0   

Franklin

  TN   Fee   Hilton   Hampton Inn     127        1996      $ 21,016,491      $
2,547,282      $ 16,561,206      $ 324,557      $ 1,583,446      $ 0      $ 0   

Chattanooga

  TN   Fee   Hilton   Hampton Inn     167        1988      $ 8,350,000      $
1,863,016      $ 5,006,642      $ 412,885      $ 1,067,458      $ 0      $ 0   

Alcoa

  TN   Fee   Hilton   Hampton Inn     118        1991      $ 7,960,928      $
1,032,150      $ 5,658,439      $ 367,207      $ 903,131      $ 0      $ 0   

Memphis

  TN   Fee   Hilton   Hampton Inn     124        1985      $ 15,347,648      $
2,331,182      $ 10,774,515      $ 791,933      $ 1,450,018      $ 0      $ 0   

Pickwick Dam

  TN   Fee   Hilton   Hampton Inn     50        1994      $ 2,500,000      $
154,071      $ 1,791,273      $ 215,699      $ 338,956      $ 0      $ 0   

Germantown

  TN   Fee   Hilton   Homewood
Suites     92        1996      $ 10,745,199      $ 1,075,415      $ 8,829,935   
  $ 573,555      $ 266,293      $ 0      $ 0   

Chattanooga

  TN   Fee   Marriott   Residence
Inn     76        1996      $ 13,499,683      $ 1,246,250      $ 10,941,010     
$ 209,547      $ 1,102,876      $ 0      $ 0   

Knoxville

  TN   Fee   Marriott   Residence
Inn     78        1997      $ 14,263,366      $ 1,654,723      $ 11,269,106     
$ 337,699      $ 1,001,839      $ 0      $ 0   

Knoxville

  TN   Fee   Marriott   Courtyard     78        1996      $ 12,580,307      $
1,370,960      $ 10,040,312      $ 371,966      $ 797,070      $ 0      $ 0   

Memphis

  TN   Fee   Hyatt   Hyatt Place     126        1996      $ 15,767,331      $
960,654      $ 13,885,637      $ 475,375      $ 445,664      $ 0      $ 0   

Franklin

  TN   Fee   Hyatt   Hyatt Place     126        1997      $ 19,879,751      $
2,357,397      $ 15,382,230      $ 879,950      $ 1,260,175      $ 0      $ 0   

Austin

  TX   Fee   Hilton   Hampton Inn     121        1987      $ 14,790,545      $
2,024,905      $ 10,554,537      $ 570,232      $ 1,640,871      $ 0      $ 0   

College Station

  TX   Fee   Hilton   Hampton Inn     133        1986      $ 17,930,338      $
3,915,356      $ 12,504,428      $ 459,208      $ 1,051,346      $ 0      $ 0   

Addison

  TX   Fee   Hilton   Hampton Inn     158        1985      $ 10,753,205      $
1,593,047      $ 7,385,625      $ 433,551      $ 1,340,982      $ 0      $ 0   

San Antonio

  TX   Fee   Hilton   Homewood
Suites     123        1996      $ 17,635,891      $ 2,122,788      $ 14,108,633
     $ 439,567      $ 964,904      $ 0      $ 0   

Round Rock

  TX   Fee   Hilton   Hilton
Garden Inn     122        1999      $ 16,424,572      $ 3,131,083      $
11,236,573      $ 834,194      $ 1,222,722      $ 0      $ 0   

Dallas

  TX   Lease   Marriott   Courtyard     184        1991      $ 26,447,729      $
0      $ 22,938,766      $ 1,006,244      $ 2,157,968      $ 344,751      $ 0   

Houston

  TX   Fee   Marriott   Courtyard     176        2002      $ 32,083,929      $
10,708,549      $ 18,822,760      $ 591,461      $ 1,961,159      $ 0      $ 0
  

Round Rock

  TX   Fee   Marriott   SpringHill
Suites     104        2000      $ 10,133,394      $ 1,977,462      $ 6,746,074
     $ 466,901      $ 942,957      $ 0      $ 0   

Houston

  TX   Fee   Marriott   SpringHill
Suites     122        1996      $ 13,200,866      $ 774,575      $ 10,384,230   
  $ 533,149      $ 1,508,912      $ 0      $ 0   

San Antonio

  TX   Lease   Marriott   SpringHill
Suites     112        1995      $ 5,661,802      $ 0      $ 4,854,221      $
169,660      $ 637,921      $ 0      $ 0   

Dallas

  TX   Fee   Marriott   Fairfield Inn
& Suites     116        1998      $ 8,539,822      $ 1,444,841      $ 5,770,543
     $ 351,948      $ 972,489      $ 0      $ 0   

Norfolk

  VA   Lease   Hilton   Hampton Inn     117        1990      $ 5,850,000      $
0      $ 6,636,297      $ 389,006      $ 184,266      -$ 1,359,569      $ 0   

Glen Allen

  VA   Fee   Hyatt   Hyatt Place     124        1992      $ 9,128,843      $
1,442,262      $ 6,656,394      $ 582,280      $ 447,908      $ 0      $ 0   

Seattle

  WA   Fee   Hilton   Homewood
Suites     161        1998      $ 55,983,779      $ 11,980,497      $ 39,657,320
     $ 145,512      $ 4,200,450      $ 0      $ 0   

Beckley

  WV   Fee   Hilton   Hampton Inn     108        1992      $ 19,447,700      $
1,089,866      $ 16,333,796      $ 1,037,968      $ 986,069      $ 0      $ 0   

Morgantown

  WV   Fee   Hilton   Hampton Inn     107        1991      $ 17,681,700      $
3,415,845      $ 12,965,120      $ 463,741      $ 836,995      $ 0      $ 0     
           

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                $ 1,808,113,685      $ 277,210,838      $ 1,338,361,675      $
59,910,617      $ 131,979,759      $ 650,796      $ 0                           
7.3 %                           

 

 

     



--------------------------------------------------------------------------------

SCHEDULE 5A

SELLERS’ KNOWLEDGE PARTIES



--------------------------------------------------------------------------------

SELLERS’ KNOWLEDGE PARTIES

 

1. Todd Giannoble

 

2. Greg Fay



--------------------------------------------------------------------------------

SCHEDULE 5B

PURCHASER’S KNOWLEDGE PARTIES



--------------------------------------------------------------------------------

PURCHASER’S KNOWLEDGE PARTIES

 

1. Jonathan Mehlman

 

2. Michael Ead

 

3. James Carroll



--------------------------------------------------------------------------------

SCHEDULE 8

EXCLUDED HOTEL ASSETS

(see attached)



--------------------------------------------------------------------------------

                                      PPA ADJUSTED ALLOCATED AMOUNTS  

City

  State   Fee/Lease   Franchise   Brand/Flag   Number of
Rooms     Opened     PPA
Value     Land     Building(s)     Site
Improvements     FF&E     Ground
Lease A/B     Goodwill  

Tucson

  AZ   Fee   Marriott   Residence Inn     128        1985      $ 6,400,000     
$ 1,090,598      $ 4,612,886      $ 412,411      $ 284,105      $ 0      $ 0   

Colorado Springs

  CO   Fee   Marriott   Residence Inn     96        1984      $ 8,374,899      $
955,236      $ 6,596,533      $ 579,239      $ 243,890      $ 0      $ 0   

Eagan

  MN   Fee   Marriott   Residence Inn     120        1988      $ 15,600,839     
$ 3,874,372      $ 9,748,499      $ 785,070      $ 1,192,899      $ 0      $ 0
  

Omaha

  NE   Fee   Marriott   Residence Inn     80        1981      $ 10,313,832     
$ 2,801,249      $ 6,203,970      $ 562,295      $ 746,318      $ 0      $ 0   

Monmouth Junction

  NJ   Fee   Marriott   Residence Inn     208        1988      $ 13,904,983     
$ 3,652,024      $ 8,445,485      $ 611,760      $ 1,195,714      $ 0      $ 0
  

Somers Point

  NJ   Fee   Marriott   Residence Inn     119        1988      $ 7,218,726     
$ 1,520,489      $ 4,546,351      $ 291,811      $ 860,075      $ 0      $ 0   

Tinton Falls

  NJ   Lease   Marriott   Residence Inn     96        1988      $ 12,572,951   
  $ 0      $ 10,356,386      $ 1,133,357      $ 1,083,208      $ 0      $ 0   

Sharonville

  OH   Fee   Hilton   Homewood
Suites     111        1990      $ 12,814,716      $ 1,038,944      $ 9,564,157
     $ 812,640      $ 1,398,975      $ 0      $ 0   

Oklahoma City

  OK   Fee   Marriott   Residence Inn     136        1982      $ 19,115,215     
$ 1,482,473      $ 15,246,570      $ 924,007      $ 1,462,165      $ 0      $ 0
  

Williston

  VT   Fee   Marriott   Residence Inn     96        1988      $ 10,570,154     
$ 1,436,142      $ 7,742,058      $ 751,213      $ 640,740      $ 0      $ 0   
             

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

                $ 116,886,315      $ 17,851,528      $ 83,062,896      $
6,863,802      $ 9,108,089      $ 0      $ 0                            7.8 %   
                       

 

 

     



--------------------------------------------------------------------------------

SCHEDULE 9

AGREED PIP ALLOCATION



--------------------------------------------------------------------------------

Project Grace

   11/11/14

Schedule 9—Property Improvement Plan Expenses by Asset

  

 

Property

   PIP Amt -
First 24 mos  

HP Albuquerque/Uptown

   $ 2,073,656   

HP Baltimore/BWI Airport

     2,237,683   

HP Baton Rouge/I-10

     2,224,386   

HP Birmingham/Hoover

     2,177,512   

HP Cincinnati/Blue Ash

     2,262,436   

HP Columbus/Worthington

     —     

HP Indianapolis/Keystone

     —     

HP Kansas City/Overland Park/Metcalf

     2,059,959   

HP Las Vegas

     3,231,022   

HP Memphis/Wolfchase Galleria

     2,047,780   

HP Miami Airport—West/Doral

     555,879   

HP Minneapolis Airport-South

     —     

HP Nashville/Franklin/Cool Springs

     2,153,745   

HP Richmond/Innsbrook

     2,421,037   

HP Tampa Airport Westshore

     1,964,294   

HIES Kendall East-Miami

     —     

HoI Mt Pleasant

     5,072,068   

CY Asheville

     1,884,700   

CY Athens Downtown

     —     

CY Bowling Green Convention Center

     —     

CY Chicago Elmhurst/Oakbrook Area

     —     

CY Dallas Medical/Market Center

     3,497,800   

CY Dalton

     2,042,208   

CY Gainesville

     2,076,572   

CY Houston I-10 West/Energy Corridor

     1,387,600   

CY Jacksonville Airport Northeast

     2,014,940   

CY Knoxville Cedar Bluff

     1,402,108   

CY Lexington South/Hamburg Place

     —     

CY Louisville Downtown

     —     

CY Mobile

     1,414,320   

CY Orlando Altamonte Springs/Maitland

     —     

CY San Diego Carlsbad/McClellan-Palomar Airport

     —     

CY Sarasota Bradenton Airport

     1,898,040   

CY Tallahassee North/I-10 Capital Circle

     —     

FFIS Atlanta Vinings

     2,634,320   

FFIS Dallas Medical/Market Center

     —     

RI Atlantic City Somers Point*

     2,747,589   

RI Boise Downtown*

     2,495,251   

RI Burlington Williston*

     5,041,836   

RI Chattanooga Downtown

     2,438,400   

RI Colorado Spring Central*

     4,528,129   

RI Fort Myers

     267,000   

RI Jacksonville Airport

     2,679,100   

RI Knoxville Cedar Bluff

     2,171,400   

RI Lexington South/Hamburg Place

     3,209,100   

RI Los Angeles LAX/El Segundo

     2,907,400   

RI Macon

     2,006,900   

RI Minneapolis-St. Paul Airport/Eagan*

     7,261,789   

RI Mobile

     —     



--------------------------------------------------------------------------------

RI Oklahoma City West*

  4,292,688   

RI Omaha*

  4,023,981   

RI Portland Downtown/Lloyd Center*

  —     

RI Princeton-South Brunswick*

  —     

RI San Diego Rancho Bernardo/Scripps Poway

  —     

RI Sarasota Bradenton

  —     

RI Savannah Midtown

  2,082,100   

RI Tallahassee North/I-10 Capital Circle

  2,791,600   

RI Tampa North/I-75 Fletcher

  —     

RI Tampa Sabal Park/Brandon

  —     

RI Tinton Falls*

  4,709,431   

RI Tucson*

  4,989,668   

SHS Asheville

  1,509,600   

SHS Austin Round Rock

  2,848,800   

SHS Grand Rapids North

  909,600   

SHS Houston Hobby Airport

  —     

SHS Lexington Near the University of Kentucky

  —     

SHS San Antonio Medical Center/Northwest

  —     

SHS San Diego Rancho Bernardo/Scripps Poway

  565,300   

TPS Savannah Midtown

  —     

ES Orlando-Int’l/ Dr

  2,114,661   

HGI Albuquerque-North/Rio Rancho

  —     

HGI Austin/Round Rock

  3,985,976   

HGI Louisville-East

  —     

HI Albany-Wolf Road (Airport)

  —     

HI Austin—North

  —     

HI Baltimore/ Glen Burnie

  —     

HI Beckley

  2,159,313   

HI Birmingham

  1,069,927   

HI Boca Raton

  —     

HI Boca Raton/Deerfield Beach

  4,469,036   

HI Boston/Peabody

  727,206   

HI Champaign/Urbana

  918,079   

HI Charlotte/Gastonia

  2,002,666   

HI Chattanooga

  —     

HI Chicago/Gurnee

  1,735,080   

HI Chicago/Naperville

  1,282,210   

HI Cleveland/Westlake

  820,742   

HI College Station

  —     

HI Columbia

  —     

HI Columbus

  —     

HI Columbus/Dublin

  1,242,817   

HI Dallas/Addison

  —     

HI Detriot/Northville

  —     

HI Detroit/Madison Heights/South Troy

  —     

HI East Lansing

  —     

HI Fayetteville

  —     

HI Grand Rapids—North

  —     

HI Indianapolis

  —     

HI Kansas City—Airport

  1,098,851   

HI Knoxville-Airport

  1,040,086   

HI Memphis-Poplar

  3,241,303   

HI Milford

  —     

HI Morgantown

  —     

HI Norfolk—Naval Base

  —     



--------------------------------------------------------------------------------

HI North Charleston

  —     

HI Orlando Int’l Dr. Area/ Convention Center

  —     

HI Overland Park

  —     

HI Palm Beach Gardens

  —     

HI Pickwick Dam—At Shiloh Falls

  632,408   

HI Scranton at Montage Mountain

  1,540,233   

HI St Louis/Westport (Maryland Heights)

  1,136,160   

HI State College

  —     

HI West Palm Beach/FL Turnpike

  3,536,389   

HIS Boynton Beach

  2,787,522   

HIS Colorado Springs Air Force Academy I-25 North

  —     

HIS Nashville/Franklin (Cool Springs)

  1,789,454   

HWS Augusta

  3,538,091   

HWS Boston-Peabody

  4,712,467   

HWS Chicago-Downtown

  —     

HWS Cincinnati

  —     

HWS Hartford/Windsor Locks

  4,007,149   

HWS Memphis/Germantown

  3,813,818   

HWS Orlando

  1,110,290   

HWS Phoenix-Biltmore

  —     

HWS San Antonio-Northwest

  6,238,441   

HWS Seattle-Downtown

  —        

 

 

 

Total

$ 179,961,101      

 

 

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SUPPLEMENTAL AGREEMENT



--------------------------------------------------------------------------------

SUPPLEMENTAL AGREEMENT

This Supplemental Agreement (this “Agreement”), is made and entered into as of
the             day of             , 2014, by and among American Realty Capital
Hospitality Portfolio Member, LLC, a Delaware limited liability company
(“Purchaser”), American Realty Capital Hospitality Operating Partnership, L.P.,
a Delaware limited partnership (“ARC OP”), American Realty Capital Hospitality
Trust, Inc., a Maryland corporation (“ARC REIT”), Nicholas S. Schorsch, an
individual (“NSS”), William M. Kahane, an individual (“WMK”), Michael Weil, an
individual (“MW”), and Peter M. Budko, an individual (“PMB”, and together with
NSS, WMK and MW, the “Individual Indemnitors”, and the Individual Indemnitors,
together with ARC OP and ARC REIT, the “ARC Indemnitors”), Whitehall Street
Global Real Estate Limited Partnership 2007, a Delaware limited partnership
(“Whitehall Street”), Whitehall Parallel Global Real Estate Limited Partnership
2007, a Delaware limited partnership (“Whitehall Parallel”, and together with
Whitehall Street, “Whitehall”), and each of the seller parties (“Sellers”)
listed on Schedule 1 to that certain Real Estate Sale Agreement, dated as of
May 23rd, 2014, by and between Sellers and Purchaser (as amended, modified or
supplemented from time to time, the “Sale Agreement”). Any capitalized term used
but not defined herein shall have the meaning ascribed thereto in the Sale
Agreement.

W I T N E S E T H:

WHEREAS, Purchaser and Sellers previously entered into the Sale Agreement;

WHEREAS, the Sale Agreement requires Purchaser to, and cause the ARC Indemnitors
to, enter into this Agreement on the Closing Date for the benefit of Whitehall
and Sellers;

WHEREAS, each of the ARC Indemnitors have a direct or indirect interest in
Purchaser and/or otherwise a material financial relationship with Purchaser such
that they will receive substantial economic and other benefits from the
consummation of the transactions described in the Sale Agreement and the
compliance by Purchaser with the Sale Agreement;

WHEREAS, in connection with Purchaser’s consummation of the Debt Assumption,
Whitehall is required to provide certain indemnification agreements and/or
guarantees in connection with the Assumed Debt as described in Section 2.4.2 of
the Sale Agreement (any such indemnification agreements and guarantees, as
amended, modified, supplemented or reaffirmed from time to time, the “Whitehall
Guarantees”); and

NOW, THEREFORE, in consideration of the mutual agreements hereinafter contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby covenant and agree as follows:

1. Guaranty Reimbursement.

(a) If, at any time, Whitehall is called upon to satisfy any obligation under
any of the Whitehall Guarantees (each, a “Claim”), or Whitehall makes a payment
in connection with any of the Whitehall Guarantees (each, a “Payment”), then, in
each case,



--------------------------------------------------------------------------------

within three (3) Business Days after the ARC Indemnitors receive notice of the
Claim or Payment by Whitehall, as applicable, the ARC Indemnitors shall, in the
case of a Claim, satisfy in full the amount of the Claim and, in the case of a
Payment, reimburse Whitehall in cash for the full amount of such Payment
(together with interest thereon at a per annum rate equal to fifteen percent
(15%) from the date upon which Whitehall has first made the Payment in question
through the date of reimbursement to Whitehall in full). The ARC Indemnitors
shall be jointly and severally liable for all such reimbursement obligations.
The term “Payment” shall include, without limitation, all attorneys’ fees and
disbursements, court costs and experts’ and consultants’ fees and disbursements
incurred in connection with any of the Whitehall Guarantees or in enforcing any
rights hereunder. For the avoidance of doubt, no ARC Indemnitor shall have any
obligation to satisfy any Claim or make any reimbursement in respect of a
Payment hereunder to the extent that both such Claim or Payment arises under the
Whitehall Guarantees and (i) such Whitehall Guarantees are continuations of the
Guaranty and Environmental Indemnity under the Assumed Debt prior to Closing and
such Claim or Payment arises from the actions of Whitehall or its affiliates
occurring prior to the Closing or (ii) such Claim or Payment arises from the
actions of Whitehall or its affiliates (it being agreed that none of Purchaser
Holdco or its subsidiaries shall be deemed an affiliate of Whitehall unless a
Change of Control (as defined below) has occurred).

(b) The reimbursement obligations of each ARC Indemnitor hereunder are absolute,
irrevocable and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of the obligation giving rise to the Claim or
Payment or any agreement or instrument relating thereto, or any substitution,
release or exchange of any other guarantee of or security for any obligation,
and, to the fullest extent permitted by applicable law, irrespective of any
other circumstance whatsoever which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor; it being the intent of
the parties hereto that such obligations shall be absolute and unconditional
under any and all circumstances. With respect to its obligations hereunder, each
ARC Indemnitor hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that any other
party exhaust any right, power or remedy or proceed against any person or
entity.

(c) The obligations of the ARC Indemnitors hereunder shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of such ARC Indemnitor in respect of any obligation hereunder is rescinded or
must be otherwise restored by the person receiving such payment, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise.

(d) To the extent that any of the foregoing payment or reimbursement obligations
is unenforceable by virtue of any law, public policy or common law doctrine, the
party that would have had the obligation to make a payment or reimbursement with
respect thereto agrees to contribute the maximum portion that it is permitted to
contribute under applicable law to the payment and satisfaction of its liability
under such payment and reimbursement obligations.

 

2



--------------------------------------------------------------------------------

(e) Each of the provisions of this Section 1 shall survive the termination of,
or release of Whitehall under, any of the Whitehall Guarantees.

2. Preferred Guarantees. On the date hereof, each of the Individual Indemnitors
shall join and deliver to Sellers, as contemplated in Section 4.3.8 of the Sale
Agreement, (a) the Bad Boy Guaranty (in the form attached to the Sale Agreement
as Exhibit E-2) (the “Bad Boy Guaranty”), (b) the Mandatory Redemption Guaranty
(in the form attached to the Sale Agreement as Exhibit E-3) and (c) the
Environmental Indemnity Agreement (in the form attached to the Sale Agreement as
Exhibit E-4), the failure of which shall constitute a material default of
Purchaser under the Sale Agreement.

3. Monthly Payment to Whitehall.

(a) So long as the Whitehall Guarantees remain in effect, if at any time ARC OP
or ARC REIT, either individually or in the aggregate, satisfy the net worth and
liquidity requirements for a Replacement Guarantor under the Loan Agreement,
Purchaser and the ARC Indemnitors shall use their diligent efforts to have ARC
OP and/or ARC REIT serve as the sole Guarantor under the Assumed Debt and to
have Whitehall released from its obligations under the Whitehall Guarantees in
accordance with Section 7.2 of the Loan Agreement (but without limitation of any
of the payment obligations described under Section 1 hereof).

(b) In the event that Whitehall has not been released from each of the Whitehall
Guarantees in accordance with Section 7.2 of the Loan Agreement by the date that
is eighteen (18) months after the Closing Date, ARC OP and ARC REIT, on a joint
and several basis, shall pay to Whitehall the sum of Eight Million and No/100ths
Dollars ($8,000,000.00) per annum, payable monthly in equal installments in
arrears in cash on the first (1st) business day of each month, until such time
that Whitehall has been released from each of the Whitehall Guarantees in
accordance with Section 7.2 of the Loan Agreement (it being understood that such
amounts shall be in addition to any amounts payable under Section 1 hereof,
whether before or after the date of such release). Notwithstanding the
foregoing, in the event that both a Changeover Notice (as defined in the
Purchaser Holdco Operating Agreement) has been delivered in accordance with the
Purchaser Holdco Operating Agreement and a Qualified Preferred Equity Vehicle
Change of Control (as such term is defined in the Loan Agreement) has occurred
in accordance with the Loan Agreement (the occurrence of both of the foregoing,
a “Change of Control”), ARC OP and ARC REIT shall have no further obligation to
make the payments under this Section 3(b) that would have accrued from and after
the effective date of such Qualified Preferred Equity Vehicle Change of Control
(it being agreed that this sentence shall not apply with respect to amounts that
have accrued prior to the effective date of such Qualified Preferred Equity
Vehicle Change of Control).

 

3



--------------------------------------------------------------------------------

4. Bankruptcy, etc.

(a) In the event that any entity becomes subject to any proceeding or petition
under Title 11 of the United States Code entitled “Bankruptcy”, as amended from
time to time, or any successor statute or statutes or any rules and regulations
promulgated thereunder, or any other federal or state bankruptcy or insolvency
law, or comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights (such laws, statutes and rules, collectively, “Bankruptcy Laws” and any
such proceeding or petition thereunder, a “Bankruptcy Proceeding”), such that
Whitehall may have liability or loss under any of the Whitehall Guarantees (each
such entity subject to any such Bankruptcy Proceeding, a “Subject Debtor”), each
ARC Indemnitor shall pay over to Whitehall (within three (3) Business Days of
the receipt thereof) the full amount of any benefits received by any such ARC
Indemnitor or its controlled affiliates by virtue of such Bankruptcy Proceeding
(including, without limitation, any distributions received in respect of a plan
of reorganization or so-called “363” or comparable sale, any fees or any other
payments from or relating to any of the Real Property or any direct or indirect
interest therein). In addition, each of the ARC Indemnitors agrees that none of
them or their respective controlled affiliates shall (i) directly or indirectly
participate in or otherwise provide or originate any so-called
“debtor-in-possession financing” to any Subject Debtor, (ii) directly or
indirectly cause or permit any Subject Debtor to solicit or accept any such
“debtor-in-possession financing” from any ARC Indemnitor or any controlled
affiliate thereof, (iii) accept any direct or indirect stock or other equity
interest (including any participations, warrants or options) in or any notes,
bonds, debentures or other any financial instruments issued by or on behalf of
any Subject Debtor (each, a “Retained Interest”) or any other financial benefit
(including fees for services) in respect of any Bankruptcy Proceeding or
otherwise participate in any so-called “new value plans” (or any comparable
transactions) in connection with any such Bankruptcy Proceeding and (iv) during
the pendency of any such Bankruptcy Proceeding, directly or indirectly cause or
permit any Subject Debtor to solicit or accept any equity contributions from any
ARC Indemnitor or controlled affiliate of any ARC Indemnitor in return for any
Retained Interest or other financial benefit (including fees for services). In
the event that any of the ARC Indemnitors or controlled affiliates receive any
Retained Interest despite their respective obligations set forth clauses
(iii) and (iv), it shall immediately sell to Whitehall and the Sellers (to be
apportioned between them at the direction of Whitehall and the Sellers) all such
Retained Interests for an aggregate purchase price equal to ten dollars
($10.00).

(b) Each of the ARC Indemnitors agrees that none of them or their respective
controlled affiliates shall seek or encourage substantive consolidation under
the Bankruptcy Laws in respect of any Subject Debtor.

(c) Each of the ARC Indemnitors agrees that none of them or their respective
controlled affiliates shall contest, oppose or object to any motion made by any
of Whitehall, the Sellers or their respective affiliates to obtain relief from
the automatic stay or to reinstate the automatic stay under any Bankruptcy Law
with respect to any Bankruptcy Proceeding.

 

4



--------------------------------------------------------------------------------

5. Representations and Warranties. Each of the Purchaser and the ARC Indemnitors
represents and warrants, on a joint and several basis, to Whitehall and the
Sellers as follows:

(a) Such party has all necessary power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligation of such party, enforceable in
accordance with its terms and conditions, except as such enforceability may be
limited by bankruptcy, insolvency, liquidation, moratorium, reorganization or
other similar laws affecting rights of creditors generally and by general
principles of equity (regardless of whether considered in a proceeding at law or
in equity). Such party is not required to give any notice to, make any filing
with, or obtain any authorization, consent, or approval of any government or
governmental agency in order to perform its obligations under this Agreement.

(b) Neither the execution and the delivery of this Agreement, nor the
performance of such party’s obligations hereunder, will (i) to the extent such
party is an entity, violate any provision of the organizational documents of
such party, (ii) violate any statute, regulation, rule, injunction, judgment,
order, decree, charge or other restriction of any government, governmental
agency, or court to which such party is subject or (iii) conflict with, result
in a breach of, constitute a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify or cancel, or
require any notice or consent which has not been given or obtained, under any
agreement, contract, lease, license, instrument, or other arrangement to which
such party is bound or to which such party’s assets are subject.

6. Enforcement; Amendments; Waivers. No delay on the part of Whitehall or any
Seller in the exercise of any right or remedy arising under this Agreement or
otherwise with respect to all or any part of any obligation hereunder, shall
operate as a waiver thereof, and no single or partial exercise by Whitehall or
any Seller of any such right or remedy shall preclude any further exercise
thereof. No modification or waiver of any of the provisions of this Agreement
shall be binding upon any party hereto, except as expressly set forth in a
writing duly signed and delivered by the party against whom such modification or
waiver is sought. Failure by Whitehall or any Seller at any time or times
hereafter to require strict performance by the ARC Indemnitors or Purchaser of
all or part of their respective obligations hereunder shall not waive, affect or
diminish any right of any party at any time or times hereafter to demand strict
performance thereof. Any determination by a court of competent jurisdiction of
the amount of any obligation hereunder shall be conclusive and binding on the
parties hereto. Each of Purchaser and the Sellers agree that any default or
breach by any of the Purchaser or the ARC Indemnitors of their respective
obligations hereunder shall constitute a material default or breach under the
Sale Agreement.

7. Interest; Enforcement Costs. Any amounts not paid hereunder when due shall
accrue interest (without duplication of any interest provided for in
Section 1(a) hereof) at a per annum rate equal to fifteen percent (15%) from the
time such amounts were due until such amounts (together with any accrued and
unpaid interest) is paid in full. In the event that

 

5



--------------------------------------------------------------------------------

Purchaser or any ARC Indemnitor shall breach or fail to timely perform any
provision of this Agreement, the ARC Indemnitors shall, on a joint and several
basis, immediately upon demand by any of Whitehall or the Sellers pay all of
Whitehall or the applicable Sellers’ costs and expenses (including court costs
and attorneys’ fees) incurred by them in the enforcement hereof or the
preservation of their rights hereunder.

8. Separate Right of Action. A separate right of action hereunder shall arise
each time any of Whitehall or any Seller acquires knowledge of any matter which
may require payment or action pursuant to this Agreement or of any violation of
any of the terms hereof. Separate and successive actions may be brought
hereunder to enforce any of the provisions hereof at any time and from time to
time. No action hereunder shall preclude any subsequent action, and each party
hereby waives and covenants not to assert any defense in the nature of splitting
of causes of action or merger of judgments.

9. Effectiveness; Termination; Release.

(a) This Agreement shall become effective upon its execution by each of the
parties hereto.

(b) This Agreement shall continue in full force and effect and may not be
terminated or otherwise revoked until either all of the obligations hereunder
have been discharged or all applicable statutes of limitation with respect
thereto have expired, whichever occurs later, or except as expressly set forth
in a writing duly signed and delivered by each of the parties hereto.

(c) At any time prior to the declaration of a Changeover Event (as defined in
the Purchaser Holdco Operating Agreement), if Whitehall has been released from
the Whitehall Guarantees in accordance with Section 7.2 of the Loan Agreement,
the ARC Indemnitors shall be entitled to request the release of any Individual
Indemnitor from its obligations hereunder so long as, (i) such Individual
Indemnitor does not then owe any amounts to any of Whitehall or the Sellers
hereunder and (ii) following such release, the remaining ARC Indemnitors
continue(s) to satisfy the Net Worth Threshold and Liquid Assets Threshold
requirements set forth in Section 5.2 of the Bad Boy Guaranty (without
duplication). In connection with any release of an Individual Indemnitor
pursuant to this Section 9, Whitehall shall execute and deliver a release of
such Individual Indemnitor from all liability hereunder.

10. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each party hereto and their respective successors, permitted
assigns, heirs, estates and legal representatives. None of Purchaser or any ARC
Indemnitor shall have the right to assign or transfer its rights or obligations
under this Agreement without the prior written consent of Whitehall and the
Sellers, and any attempted assignment without such consent shall be null and
void. All references to the singular shall be deemed to include the plural where
the context so requires. All references to the plural shall be deemed to include
the singular where the context so requires.

 

6



--------------------------------------------------------------------------------

11. Governing Law; Jurisdiction; Waivers.

(a) This Agreement has been negotiated, executed and delivered and shall be
governed by and construed in accordance with the laws of the State of New York
from time to time in effect, without giving effect to the State of New York’s
principles of conflicts of law. EACH PARTY HERETO AGREES THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE TRIED AND LITIGATED IN STATE OR FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK, UNLESS SUCH ACTIONS OR PROCEEDINGS ARE
REQUIRED TO BE BROUGHT IN ANOTHER COURT TO OBTAIN SUBJECT MATTER JURISDICTION
OVER THE MATTER IN CONTROVERSY. TO THE EXTENT PERMITTED BY LAW, EACH PARTY
HERETO IRREVOCABLY WAIVES ANY RIGHT ANY PARTY HERETO MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS, TO ASSERT THAT ANY PARTY HERETO IS NOT SUBJECT
TO THE JURISDICTION OF THE AFORESAID COURTS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 11. SERVICE OF
PROCESS, SUFFICIENT FOR PERSONAL JURISDICTION IN ANY ACTION AGAINST ANY PARTY
HERETO, MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
TO ANY SUCH PARTY’S ADDRESS INDICATED IN SECTION 12 HEREOF.

(b) THE PARTIES HERETO HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVE, IN CONNECTION
WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE OTHER PARTY HERETO UNDER THIS
AGREEMENT OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, ANY AND
EVERY RIGHT EITHER OF THEM MAY HAVE TO (A) INJUNCTIVE RELIEF, (B) A TRIAL BY
JURY, (C) INTERPOSE ANY COUNTERCLAIM THEREIN (EXCEPT FOR ANY COMPULSORY
COUNTERCLAIM WHICH, IF NOT ASSERTED IN SUCH SUIT, ACTION OR PROCEEDING, WOULD BE
WAIVED), AND (D) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT,
ACTION OR PROCEEDING.

12. Notices. Any notice, report, demand or other instrument authorized or
required to be given or furnished pursuant to this Agreement shall be in writing
and shall be given in accordance with the procedures for delivering notice under
the Sale Agreement and given (i) in the case of Whitehall or Sellers, to the
notice parties set forth for the Sellers in the Sale Agreement, or (ii) in the
case of the ARC Indemnitors or Purchaser, to the addresses set forth on Schedule
1 attached hereto.1

 

1  Note to draft: Purchaser to provide prior to Closing.

 

7



--------------------------------------------------------------------------------

13. Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

14. Further Assurances. At any time, and from time to time after the date
hereof, each of Purchaser and the ARC Indemnitors shall, without further
consideration and at its own cost and expense, execute and deliver such
additional agreements, instruments documents or certificates and take such
further action as shall reasonably be requested by Whitehall or any Seller in
order to carry out the provisions of this Agreement.

15. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto relating to the subject matter hereof
and supercedes all prior agreements and understandings to the extent that it
relates to such subject matter, and it is agreed that there are no terms,
understandings, representations, or warranties, express or implied, other than
those set forth herein; provided, however, that the foregoing does not affect in
any manner the Sale Agreement, which such agreement shall continue to be
enforceable in accordance with its terms.

16. No Third Party Beneficiary. This Agreement is for the purpose of defining
the respective rights and obligations of the parties hereto and is not for the
benefit of any creditor or other third party.

17. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall constitute a duplicate original, but all of which together shall
constitute one and the same instrument.

18. Consultation. Each of the parties hereto represents and warrants that it has
consulted with its advisors and counsel with respect to its obligations under
this Agreement and the adequacy of the consideration that it has received with
respect thereto, and that such consideration is in all respects adequate and the
value thereof is not less than the value of its obligations under this
Agreement.

[Signatures on Following Pages]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement on the date first above written.

 

PURCHASER: American Realty Capital Hospitality Portfolio Member, LLC

By:

American Realty Capital Hospitality Operating Partnership, L.P., its sole member
By: American Realty Capital Hospitality Trust, Inc., its general partner By:  
Name: Title:

 

ARC INDEMNITORS:

AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P.

By:

American Realty Capital Hospitality Trust, Inc., its general partner By:   Name:
Title: AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC.

By:

  Name: Title:



--------------------------------------------------------------------------------

NICHOLAS S. SCHORSCH   WILLIAM M. KAHANE   MICHAEL WEIL   PETER M. BUDKO  

[Signatures continue on following page]



--------------------------------------------------------------------------------

WHITEHALL: WHITEHALL STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007, a
Delaware limited partnership

By:

WH Advisors, L.L.C. 2007, a Delaware limited liability company Its: General
Partner By:   Name: Title: WHITEHALL PARALLEL GLOBAL REAL ESTATE LIMITED
PARTNERSHIP 2007, a Delaware limited partnership

By:

WH Parallel Advisors, L.L.C. 2007, a Delaware limited liability company Its:
General Partner By:   Name: Title:

[Signatures continue on following page]



--------------------------------------------------------------------------------

SELLERS:

W2007 EQUITY INNS REALTY, LLC, a

Delaware limited liability company

By:

WNT Mezz I, LLC, a Delaware limited

liability company, its Managing Member

By:   Name: Title:

W2007 EQUITY INNS REALTY, L.P.,

a Delaware limited partnership

By: W2007 Equity Inns Realty Gen-Par, LLC, a Delaware limited liability company,
its General Partner By:   Name: Title:

W2007 EQI DALTON PARTNERSHIP, L.P.,

a Tennessee limited partnership

By: W2007 EQI Financing Corporation VI, a Tennessee corporation, its General
Partner By:   Name: Title:

[Signatures continue on following page]



--------------------------------------------------------------------------------

W2007 EQI HOUSTON PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007
EQI FL Corporation, a Tennessee corporation, its General Partner By:   Name:
Title: W2007 EQI CARLSBAD PARTNERSHIP, L.P., a Tennessee limited partnership By:
W2007 EQI Carlsbad Corporation, a Tennessee corporation, its General Partner By:
  Name: Title: W2007 EQI HI AUSTIN PARTNERSHIP, L.P., a Tennessee limited
partnership By: W2007 EQI HI Austin Corporation, a Tennessee corporation, its
General Partner By:   Name: Title:

[Signatures continue on following page]



--------------------------------------------------------------------------------

W2007 EQI NAPERVILLE PARTNERSHIP, L.P., a Tennessee limited partnership

By:

W2007 EQI Naperville Corporation, a Tennessee corporation, its General Partner

By:

  Name: Title: W2007 EQI COLLEGE STATION PARTNERSHIP, L.P., a Tennessee limited
partnership

By:

W2007 EQI College Station Corporation, a Tennessee corporation, its General
Partner

By:

  Name: Title: W2007 EQI EAST LANSING PARTNERSHIP, L.P., a Tennessee limited
partnership

By:

W2007 EQI FL Corporation, a Tennessee corporation, its General Partner

By:

  Name: Title:

[Signatures continue on following page]



--------------------------------------------------------------------------------

W2007 EQI INDIANAPOLIS PARTNERSHIP, L.P., a Tennessee limited partnership

By:

W2007 EQI Indianapolis Corporation, a Tennessee corporation, its General Partner

By:

  Name: Title: W2007 EQI KNOXVILLE PARTNERSHIP, L.P., a Tennessee limited
partnership

By:

W2007 EQI Knoxville Corporation, a Tennessee corporation, its General Partner

By:

  Name: Title:

W2007 EQI MILFORD CORPORATION,

a Tennessee corporation

By:

W2007 EQI Milford Corporation, a Tennessee corporation, its General Partner

By:

  Name: Title:

[Signatures continue on following page]



--------------------------------------------------------------------------------

W2007 EQI ORLANDO 2 PARTNERSHIP, L.P., a Tennessee limited partnership

By:

W2007 EQI FL Corporation, a Tennessee corporation, its General Partner

By:

  Name: Title: W2007 EQI URBANA PARTNERSHIP, L.P., a Tennessee limited
partnership

By:

W2007 EQI FL Corporation, a Tennessee corporation, its General Partner

By:

  Name: Title: W2007 EQI RIO RANCHO PARTNERSHIP, L.P., a Tennessee limited
partnership

By:

W2007 EQI FL Corporation, a Tennessee corporation, its General Partner

By:

  Name: Title:

[Signatures continue on following page]



--------------------------------------------------------------------------------

W2007 EQI LOUISVILLE

PARTNERSHIP, L.P., a Tennessee limited partnership

By: W2007 EQI Financing Corporation VI, a Tennessee corporation, its General
Partner By:

 

Name: Title:

W2007 EQI AUGUSTA PARTNERSHIP,

L.P., a Tennessee limited partnership

By: W2007 EQI FL Corporation, a Tennessee corporation, its General Partner By:

 

Name: Title:

W2007 EQI ORLANDO PARTNERSHIP,

L.P., a Tennessee limited partnership

By: W2007 EQI Orlando Corporation, a Tennessee corporation, its General Partner
By:

 

Name: Title:

[Signatures continue on following page]

 



--------------------------------------------------------------------------------

W2007 EQI SEATTLE PARTNERSHIP,

L.P., a Tennessee limited partnership

By: W2007 EQI FL Corporation, a Tennessee corporation, its General Partner By:

 

Name: Title:

W2007 EQI JACKSONVILLE

PARTNERSHIP I, L.P., a Tennessee limited partnership

By: W2007 EQI Financing Corporation VI, a Tennessee corporation, its General
Partner By:

 

Name: Title:

W2007 EQI ASHEVILLE

PARTNERSHIP, L.P., a Tennessee limited partnership

By: W2007 EQI Financing Corporation VI, a Tennessee corporation, its General
Partner By:

 

Name: Title:

[Signatures continue on following page]

 



--------------------------------------------------------------------------------

W2007 EQI SAVANNAH 2

PARTNERSHIP, L.P., a Tennessee limited partnership

By: W2007 EQI FL Corporation, a Tennessee corporation, its General Partner By:

 

Name: Title:

[Signatures continue on following page]

 



--------------------------------------------------------------------------------

Schedule 1

Notice Addresses

 



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF BAD BOY GUARANTY

 



--------------------------------------------------------------------------------

BAD BOY GUARANTY

This BAD BOY GUARANTY (this “Guaranty”) is executed as of             , 2014, by
[            ], a [            ], AMERICAN REALTY CAPITAL HOSPITALITY OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership, AMERICAN REALTY CAPITAL
HOSPITALITY TRUST, INC., a Maryland corporation, having an office at
[            ], [            ], an individual, [            ], an individual,
[            ], an individual, [            ], an individual, and
[            ], an individual1 (each of the foregoing, a “Guarantor”, and
collectively, “Guarantors”), for the benefit of W2007 EQUITY INNS SENIOR MEZZ,
LLC, a Delaware limited liability company, having an office at c/o Goldman Sachs
Realty Management, L.P., 6011 Connection Drive, Irving, Texas 75039 (together
with its successors and/or assigns, the “Class A Member”).

W I T N E S S E T H:

WHEREAS, the Class A Member is prepared to make an investment (the “Investment”)
in ARC Hospitality Portfolio I Holdco, LLC, a Delaware limited liability company
(the “Company”), in the amount of $[            ] as described in the Amended
and Restated Limited Liability Company Agreement of the Company, of even date
herewith, among the Class A Member, American Realty Capital Hospitality
Portfolio Member LLC, a Delaware limited liability company (the “Class B
Member”), and [            ] (as the same may be amended, modified or
supplemented from time to time, the “Operating Agreement”). Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to such
terms in the Operating Agreement;

WHEREAS, each Guarantor acknowledges receipt and approval of copies of the
Operating Agreement and the other Transaction Documents;

WHEREAS, each Guarantor acknowledges that it owns, either directly or
indirectly, a beneficial interest in the Class B Member and, as a result of such
beneficial interest, will receive substantial economic and other benefits from
the Class A Member making the Investment in the Company; and

WHEREAS, the Class A Member is unwilling to make the Investment or to enter into
the Operating Agreement unless Guarantors agree to provide the indemnification,
representations, warranties, covenants and other matters described in this
Guaranty for the benefit of the Class A Member.

NOW, THEREFORE, as an inducement to the Class A Member to make the Investment,
enter into the Operating Agreement and become a Member of the Company, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties do hereby agree as follows:

 

1  Note to draft: Individuals party to the Supplemental Agreement referenced in
the Real Estate Sale Agreement to be included as individual guarantors only if
Whitehall has provided the Whitehall Guarantees (as defined in the Supplemental
Agreement).

 



--------------------------------------------------------------------------------

ARTICLE 1

NATURE AND SCOPE OF GUARANTY

Section 1.1 Guaranty of Obligation.

(a) Subject to Section 1.10 hereof, each Guarantor hereby irrevocably and
unconditionally guarantees to the Class A Member and its successors and assigns
the payment and performance of the Guaranteed Obligations (as defined below) as
and when the same shall be due and payable, whether by lapse of time, by
acceleration of maturity or otherwise. Each Guarantor hereby irrevocably and
unconditionally covenants and agrees that it is liable for the Guaranteed
Obligations as a primary obligor.

(b) As used herein, the term “Guaranteed Obligations” means (i) the Recourse
Liabilities and (ii) from and after the date that any Springing Recourse Event
occurs, payment of the Redemption Price.

(c) For purposes hereof, the “Recourse Liabilities” shall mean any actual loss,
damage, out-of-pocket cost or expense, liability, claim or other obligation
incurred by the Class A Member (including reasonable outside attorneys’ fees and
costs reasonably incurred) arising out of or in connection with the following:

(i) fraud or intentional misrepresentation committed by the Company, the Class B
Member, any Guarantor or any of their respective Affiliates in connection with
the Investment;

(ii) wrongful removal of personal property from the Properties after a
Changeover Event by the Company, the Class B Member, any Guarantor or any of
their respective Affiliates, unless replaced with personal property of
substantially the same or greater utility and of the same or greater value;

(iii) any intentional physical waste at any Property committed by the Company,
the Class B Member, any Guarantor or any of their respective Affiliates;

(iv) the misappropriation by the Company, the Class B Member, any Guarantor or
any of their respective Affiliates of any proceeds (including proceeds of
Capital Contributions, Capital Event Proceeds and Protective Capital) or other
funds (including any proceeds paid by reason of any Casualty to any Property and
any awards in connection with the Condemnation of any Property), revenues,
rents, income, security deposits or other amounts;

(v) failure to obtain and maintain the fully paid for insurance policies in
accordance with Section 5.7 of the Operating Agreement to the extent that
adequate funds were available to the Company and its Subsidiaries from the
income of the Properties for the payment of the premiums thereof;

 

-2-



--------------------------------------------------------------------------------

(vi) if the Class B Member, the Company or any of the Subsidiaries fails to
maintain its status as a single purpose entity in accordance with the terms of
Section 5.15(a) of the Operating Agreement and such failure does not result in
the substantive consolidation of the assets and liabilities of the Class B
Member, the Company or any of the Subsidiaries with any other Person as a result
of such breach; and/or

(vii) the modification of any ground lease affecting any Property if such
modification is prohibited under the Operating Agreement or any of the other
Transaction Documents and such modification has a material adverse effect on the
related Property or the leasehold interest therein (including the value or
operation thereof) or the Class A Member’s ability to exercise its rights and
remedies under the Transaction Documents.

(d) For purposes hereof, each of the following shall constitute a Springing
Recourse Event:

(i) if the Company fails to obtain the Class A Member’s prior written consent to
any financing for borrowed money, whether secured or unsecured, in violation of
the terms of the Operating Agreement or any of the other Transaction Documents;

(ii) if the Class B Member, the Company or any of the Subsidiaries fails to
obtain the Class A Member’s prior written consent to any voluntary mortgage,
deed of trust, security deed, security agreement or similar grant by the Company
or any of its Subsidiaries of a voluntary Lien upon any Property, or any
voluntary granting of a security interest in, voluntary pledge of or other
voluntary Lien upon any direct or indirect equity interest in the Company or any
of the Subsidiaries, in each case, as security for any obligations or
liabilities that is not permitted under the Operating Agreement or any of the
other Transaction Documents;

(iii) if the Class B Member, the Company or any of the Subsidiaries fails to
obtain the Class A Member’s prior written consent to any voluntary transfer of
any Property or any of the equity intererests in the Subsidiaries that is not
permitted under the Operating Agreement or any of the other Transaction
Documents;

(iv) if the Class B Member ceases to be Controlled, directly or indirectly, by
ARC OP, or if ARC OP ceases to be Controlled, directly or indirectly by the
REIT, or if the REIT ceases to be Controlled, directly or indirectly, by AR
Capital, LLC;

(v) the Class B Member, the Company or any of the Subsidiaries files a voluntary
petition under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law;

(vi) the filing of an involuntary petition against the Class B Member, the
Company or any of the Subsidiaries under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law by any other Person in which the
Class B Member, the Company, any Subsidiary or any of their respective
Affiliates colludes with or otherwise assists such Person, and/or the Class B
Member, the Company, any Subsidiary or any of their respective Affiliates
solicits or causes to be solicited petitioning creditors for any involuntary
petition against the Class B Member, the Company or any of the Subsidiaries by
any Person;

 

-3-



--------------------------------------------------------------------------------

(vii) if the Class B Member, the Company or any of the Subsidiaries files an
answer consenting to, or joining in, any involuntary petition filed against it
by any other Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law;

(viii) if the Class B Member, the Company, any Subsidiary or any of their
respective Affiliates consents to, or joins in, an application for the
appointment of a custodian, receiver, trustee or examiner for the Class B
Member, the Company or any of the Subsidiaries and/or any portion of any
Property;

(ix) if the Class B Member, the Company or any of the Subsidiaries makes an
assignment for the benefit of creditors or admits, in any legal proceeding, its
insolvency or inability to pay its debts as they become due; or

(x) if the Class B Member, the Company or any of the Subsidiaries fails to
maintain its status as a single purpose entity in accordance with the terms of
Section 5.15(a) of the Operating Agreement and such failure results in the
substantive consolidation of the assets and liabilities of the Class B Member,
the Company or any of the Subsidiaries with any other Person in a bankruptcy or
similar proceeding under the Bankruptcy Code or any other federal or state
bankruptcy or insolvency law.

(e) Notwithstanding anything to the contrary in this Guaranty or in any of the
other Transaction Documents, then Class A Member shall not be deemed to have
waived any right which the Class A Member may have under Section 506(a), 506(b),
1111(b) or any other provisions of the Bankruptcy Code to file a claim for the
full amount of the Redemption Price or to require that all collateral shall
continue to secure all of the obligations owed to the Class A Member in
accordance with the Transaction Documents.

Section 1.2 Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by any Guarantor and shall continue to be
effective with respect to any Guaranteed Obligations arising or created after
any attempted revocation by any Guarantor and after (if such Guarantor is a
natural person) such Guarantor’s death (in which event this Guaranty shall be
binding upon such Guarantor’s estate and such Guarantor’s legal representatives
and heirs). The fact that at any time or from time to time the Guaranteed
Obligations may be increased or reduced shall not release or discharge the
obligation of any Guarantor to the Class A Member with respect to the Guaranteed
Obligations. This Guaranty may be enforced by the Class A Member and any
subsequent holder of the Class A Member’s Interest and shall not be discharged
by the assignment of all or part of such Interest.

Section 1.3 Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantors to the Class A
Member hereunder shall not be reduced, discharged or released because or by
reason of any existing or future offset, claim or defense of the Class A Member,
the Company, any Subsidiary or any other party against

 

-4-



--------------------------------------------------------------------------------

the Class B Member or against payment of the Guaranteed Obligations, whether
such offset, claim or defense arises in connection with the Guaranteed
Obligations (or the transactions creating the Guaranteed Obligations) or
otherwise.

Section 1.4 Payment By Guarantors. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantors shall, immediately upon demand by the
Class A Member and without presentment, protest, notice of protest, notice of
non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity or any other notice whatsoever, pay in lawful money
of the United States of America, the amount due on the Guaranteed Obligations to
the Class A Member at the Class A Member’s address as set forth herein. Such
demand(s) may be made at any time coincident with or after the time for payment
of all or part of the Guaranteed Obligations and may be made from time to time
with respect to the same or different items of Guaranteed Obligations. Such
demand shall be deemed made, given and received in accordance with the notice
provisions hereof.

Section 1.5 No Duty To Pursue Others. It shall not be necessary for the Class A
Member (and each Guarantor hereby waives any rights which such Guarantor may
have to require the Class A Member), in order to enforce the obligations of
Guarantors hereunder, first to (i) institute suit or exhaust its remedies
against the Company or others liable for the Guaranteed Obligations or any other
Person, including, without limitation, any general partner of any of the
foregoing which is a partnership, (ii) declare a Changeover Event, (iii) enforce
the Class A Member’s rights against any collateral which shall ever have been
given to secure the obligations owed to the Class A Member under the Operating
Agreement or the other Transaction Documents, (iv) enforce the Class A Member’s
rights against any other guarantors of the Guaranteed Obligations, including,
without limitation, any general partner of any of the foregoing which is a
partnership, (v) join the Class B Member, the Company or any others liable on
the Guaranteed Obligations in any action seeking to enforce this Guaranty,
(vi) exhaust any remedies available to the Class A Member under the Transaction
Documents, or (vii) resort to any other means of obtaining payment of the
Guaranteed Obligations, including, to the extent California law is deemed to
apply notwithstanding the choice of law set forth herein, any of the foregoing
which may be available to the Class A Member by virtue of California Civil Code
Sections 2845, 2849, and 2850. The Class A Member shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.

Section 1.6 Waivers. Each Guarantor acknowledges receipt of copies of the
Operating Agreement and the other Transaction Documents and hereby waives notice
of (i) any loans or advances (including advances of Protective Capital) made by
the Class A Member to the Company, (ii) acceptance of this Guaranty, (iii) any
amendment of any Transaction Document or extension of the Mandatory Redemption
Date, (iv) the occurrence of any breach by the Class B Member or the Company
under the Operating Agreement or the other Transaction Documents or the
declaration of a Changeover Event, (v) the Class A Member’s transfer or
disposition of the Guaranteed Obligations, or any part thereof, (vi) protest,
proof of non-payment or default by the Class B Member or the Company, or
(vii) any other action at any time taken or omitted by the Class A Member and,
generally, all demands and notices of every kind in connection with this
Guaranty, the Transaction Documents, any documents or agreements evidencing,
securing or relating to any of the Guaranteed Obligations and/or the obligations
hereby guaranteed.

 

-5-



--------------------------------------------------------------------------------

Section 1.7 Payment of Expenses. In the event that any Guarantor shall breach or
fail to timely perform any provisions of this Guaranty, Guarantors shall,
immediately upon demand by the Class A Member, pay the Class A Member all
reasonable out-of-pocket costs and expenses (including court costs and
reasonable attorneys’ fees) incurred by the Class A Member in the enforcement
hereof or the preservation of the Class A Member’s rights hereunder. The
covenant contained in this Section shall survive the payment and performance of
the Guaranteed Obligations.

Section 1.8 Effect of Bankruptcy. In the event that pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law or any
judgment, order or decision thereunder, the Class A Member must rescind or
restore any payment or any part thereof received by the Class A Member in
satisfaction of the Guaranteed Obligations, as set forth herein, any prior
release or discharge from the terms of this Guaranty given to Guarantors by the
Class A Member shall be without effect and this Guaranty shall remain (or shall
be reinstated to be) in full force and effect. It is the intention of the
Guarantors that Guarantors’ obligations hereunder shall not be discharged (other
than as expressly set forth herein) except by Guarantors’ performance of such
obligations and then only to the extent of such performance.

Section 1.9 Waiver and Postponement of Subrogation, Reimbursement and
Contribution. Notwithstanding anything to the contrary contained in this
Guaranty, each Guarantor hereby unconditionally and irrevocably agrees to
postpone the exercise of and, until the Redemption Price has been paid in full
(subject to the terms of Section 6.14 regarding reinstatement of this Guaranty),
does hereby irrevocably waive and defer any and all rights it may now or
hereafter have under any agreement, at law or in equity (including, without
limitation, any law subrogating Guarantors’ rights to the rights of the Class A
Member), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from the Company or any of its Subsidiaries or
any other party liable to the Class A Member for the payment of any or all of
the Guaranteed Obligations for any payment made by Guarantors under or in
connection with this Guaranty or otherwise; provided that, for clarity, such
postponement and waiver shall only be in effect until the Redemption Price has
been paid in full (subject to the terms of Section 6.14 regarding reinstatement
of this Guaranty).

Section 1.10 Limitations on Liability of Guarantors.

(a) As used herein, a “Guarantor Affiliate” shall mean any Guarantor, the Class
B Member and/or any other Person that either (or both) (a) is in Control of, is
Controlled by or is under common Control with (i) any Guarantor or (ii) any
general partner or managing member of, or other Person or Persons Controlling,
any Guarantor (each a “Clause (a) Person”), or (b) is either (1) a Person that
owns directly or indirectly thirty-five percent (35%) or more of the direct or
indirect equity interests in any Guarantor or any other Clause (a) Person, or
(2) a Person with respect to which either (or a combination) of the Guarantors
directly or indirectly owns thirty-five percent (35%) or more of the direct or
indirect equity interests in such Person, or (3) a Person with respect to which
any combination of Guarantors and Clause (a) Persons own, directly or
indirectly, fifty-one percent (51%) or more of the direct or indirect voting
equity interests in such Person. In addition to, and without limiting, the
foregoing, if a direct or indirect interest in a loan secured by direct or
indirect interests in the Company or any of its Subsidiaries is held by a
Guarantor Affiliate, the related lender will be deemed a Guarantor Affiliate
unless

 

-6-



--------------------------------------------------------------------------------

such Guarantor Affiliate is a Disabled Participant (as defined below) and one or
more other holders of substantial interests in such loan that are not Guarantor
Affiliates control the administration of such loan and the enforcement of the
rights and remedies of such lender. A Guarantor Affiliate is a “Disabled
Participant” with respect to a loan if it has no right to exercise any voting or
other control rights with respect to such loan (other than the right to approve
amendments to the material economic terms of such loan).

(b) Notwithstanding anything to the contrary herein or in the other Transaction
Documents, in the event of the declaration of a Changeover Event, then
Guarantors shall not have any liability hereunder for any Losses arising from
any circumstance, condition, action or event first occurring after the date of
the declaration of a Changeover Event and not caused by the acts of either of
the Guarantors or any other Guarantor Affiliate; provided that (i) Guarantors
shall remain liable hereunder that arise from any action or event prior to the
date of the declaration of a Changeover Event and (ii) if, following the
declaration of a Changeover Event, an arbitration panel appointed pursuant to
Section 12.10 of the Operating Agreement determines that such Changeover Event
has not occurred pursuant to Section 3.5 of the Operating Agreement, then the
Guarantors shall continue to be fully liable for all of its obligations
hereunder (other than any liabilities caused solely by the actions of the
Class A Member taken on behalf of the Company or any of its Subsidiaries
following such declaration of a Changeover Event).

(c) At any time prior to the declaration of a Changeover Event, Guarantors shall
be entitled to request the release of any Guarantor from its obligations
hereunder so long as, following such release, the remaining Guarantor(s)
continue(s) to satisfy the Net Worth Threshold and Liquid Assets Threshold
requirements set forth in Section 5.2 hereof. In connection with any release of
a Guarantor pursuant to this Section 1.10(c), the Class A Member shall execute
and deliver a release of such Guarantor from all liability in respect of the
Guaranteed Obligations.

(d) Subject to the reinstatement of the Guarantors’ obligations hereunder
pursuant to Section 6.14 hereof, this Guaranty shall terminate and be of no
further force and effect upon the date of the payment in full of the Redemption
Price; provided, however, that the Guaranteed Obligations shall survive such
termination with respect to any and all such Guaranteed Obligations accruing
prior to or arising out of or related to any circumstances, conditions, actions
or events occurring or arising prior to the date of such repayment and
satisfaction, even to the extent the applicable liability, loss, cost or expense
does not occur or the applicable circumstance, condition, action or event is not
discovered until after such date.

ARTICLE 2

EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING GUARANTORS’ OBLIGATIONS

Subject to Section 1.10 hereof, to the extent permitted by applicable law, each
Guarantor hereby consents and agrees to each of the following and agrees that
such Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following and
waives any common law, equitable, statutory or other rights (including, without
limitation, rights to notice) which such Guarantor might otherwise have as a
result of or in connection with any of the following:

 

-7-



--------------------------------------------------------------------------------

Section 2.1 Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Operating Agreement, the Transaction Documents or any other document,
instrument, contract or understanding between Class B Member, any Guarantor or
the Company and the Class A Member or any other parties pertaining to the
Guaranteed Obligations or any failure of the Class A Member to notify Guarantors
of any such action.

Section 2.2 Adjustment. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by the Class A Member to the Class B Member, the
Company or any Guarantor.

Section 2.3 Condition of Relevant Entities. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of the Class B Member, the Company or any of its Subsidiaries, any
Guarantor or any other Person at any time liable for the payment of all or part
of the Guaranteed Obligations; or, subject to Section 1.10(b) hereof, any sale,
lease or transfer of any or all of the assets of the Class B Member, any
Guarantor, the Company or any of the Subsidiaries, or, subject to
Section 1.10(b) hereof, any changes in the direct or indirect shareholders,
partners or members, as applicable, of the Class B Member, any Guarantor or the
Company or any of its Subsidiaries; or any reorganization of the Class B Member,
any Guarantor or the Company or any of its Subsidiaries.

Section 2.4 Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations or any
document or agreement executed in connection with the Guaranteed Obligations for
any reason whatsoever, including, without limitation, the fact that (i) the
Guaranteed Obligations or any part thereof exceeds the amount permitted by law,
(ii) the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, (iii) the officers or representatives executing the Operating Agreement
or the other Transaction Documents or otherwise creating the Guaranteed
Obligations acted in excess of their authority, (iv) the Guaranteed Obligations
violate applicable usury laws, (v) the Class B Member, any Guarantor or the
Company has valid defenses, claims or offsets (whether at law, in equity or by
agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from such Persons, (vi) the creation, performance or repayment of
the Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible or
unenforceable, or (vii) the Operating Agreement or any of the other Transaction
Documents have been forged or otherwise are irregular or not genuine or
authentic, it being agreed that Guarantors shall remain liable hereon regardless
of whether any the Class B Member, the Company or any other Person be found not
liable on the Guaranteed Obligations or any part thereof for any reason.

Section 2.5 Release of Obligors. Any full or partial release of the liability of
the Class B Member or the Company for the Guaranteed Obligations or any part
thereof, or of any co-guarantors, or of any other Person now or hereafter
liable, whether directly or indirectly,

 

-8-



--------------------------------------------------------------------------------

jointly, severally, or jointly and severally, to pay, perform, guarantee or
assure the payment of the Guaranteed Obligations, or any part thereof, it being
recognized, acknowledged and agreed by each Guarantor that such Guarantor may be
required to pay the Guaranteed Obligations in full without assistance or support
from any other Person, and no Guarantor has been induced to enter into this
Guaranty on the basis of a contemplation, belief, understanding or agreement
that other Persons will be liable to pay or perform the Guaranteed Obligations
or that the Class A Member will look to other Persons to pay or perform the
Guaranteed Obligations.

Section 2.6 Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.

Section 2.7 Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations,
subject, however, to the terms of Section 1.10 hereof.

Section 2.8 Care and Diligence. The failure of the Class A Member or any other
party to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of the Class A Member (i) to take or
prosecute any action for the collection of any of the Guaranteed Obligations, or
(ii) to foreclose, or initiate any action to foreclose, or, once commenced,
prosecute to completion any action to foreclose upon any security therefor, or
(iii) to take or prosecute any action in connection with any instrument or
agreement evidencing or securing all or any part of the Guaranteed Obligations.

Section 2.9 Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by each Guarantor that such Guarantor is not entering into this Guaranty
in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the collateral for the
Guaranteed Obligations.

Section 2.10 Offset. Any existing or future right of offset, claim or defense of
the Class B Member or the Company against the Class A Member, or any other
party, or against payment of the Guaranteed Obligations, whether such right of
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.

Section 2.11 Merger. The reorganization, merger or consolidation of the Class B
Member, the Company or any of the Subsidiaries into or with any other Person.

Section 2.12 Preference. Any payment by the Class B Member, the Company or any
Person to the Class A Member is held to constitute a preference under the
Bankruptcy Code or for any reason the Class A Member is required to refund such
payment or pay such amount to the Class B Member, the Company or such other
Person.

 

-9-



--------------------------------------------------------------------------------

Section 2.13 Other Actions Taken or Omitted. Any other action taken or omitted
to be taken with respect to the Transaction Documents, the Guaranteed
Obligations or the security and collateral therefor, whether or not such action
or omission prejudices Guarantors or increases the likelihood that Guarantors
will be required to pay the Guaranteed Obligations pursuant to the terms hereof,
it being the unambiguous and unequivocal intention of Guarantors that such
Guarantors shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, which obligation shall be deemed satisfied
only upon the full and final payment and satisfaction of the Guaranteed
Obligations.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

To induce the Class A Member to enter into the Transaction Documents and to
invest in the Company, each Guarantor represents and warrants to the Class A
Member as follows:

Section 3.1 Benefit. Each Guarantor is an Affiliate of the Class B Member, is
the owner of a direct or indirect interest in the Class B Member and has
received, or will receive, direct or indirect benefit from the making of this
Guaranty with respect to the Guaranteed Obligations.

Section 3.2 Familiarity and Reliance. Each Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
the Class B Member, the Company and the Subsidiaries and is familiar with the
value of any and all collateral intended to be created as security for the
payment of the Guaranteed Obligations; however, such Guarantor is not relying on
such financial condition or the collateral as an inducement to enter into this
Guaranty.

Section 3.3 No Representation By the Class A Member. Neither the Class A Member
nor any other party has made any representation, warranty or statement to any
Guarantor in order to induce such Guarantor to execute this Guaranty.

Section 3.4 Each Guarantor’s Financial Condition. As of the date hereof, and
after giving effect to this Guaranty and the contingent obligation evidenced
hereby, each Guarantor (a) is and intends to remain solvent, (b) has and intends
to have assets which, fairly valued, exceed its obligations, liabilities
(including contingent liabilities) and debts, and (c) has and intends to have
property and assets sufficient to satisfy and repay its obligations and
liabilities, including the Guaranteed Obligations.

Section 3.5 Legality. The execution, delivery and performance by each Guarantor
of this Guaranty and the consummation of the transactions contemplated hereunder
do not and will not contravene or conflict with any law, statute or regulation
whatsoever to which such Guarantor is subject, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or result in the breach of, any indenture, mortgage,

 

-10-



--------------------------------------------------------------------------------

charge, lien, contract, agreement or other instrument to which such Guarantor is
a party or which may be applicable to such Guarantor. This Guaranty is a legal
and binding obligation of each Guarantor and is enforceable against such
Guarantor in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to the enforcement of
creditors’ rights.

Section 3.6 No Plan Assets. No Guarantor sponsors, is obligated to contribute
to, or is itself an “employee benefit plan,” as defined in Section 3(3) of
ERISA, subject to Title I of ERISA, and none of the assets of any Guarantor
constitutes or will, until the Redemption Price has been paid in full (subject
to the terms of Section 6.14 regarding reinstatement of this Guaranty),
constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101. In addition, (a) no Guarantor is a “governmental
plan” within the meaning of Section 3(32) of ERISA and (b) transactions by or
with Guarantor are not subject to any state statute regulating investments of,
or fiduciary obligations with respect to, governmental plans. As of the date
hereof, none of the Guarantors, nor any member of a “controlled group of
corporations” (within the meaning of Section 414 of the Code) maintains,
sponsors or contributes to a “defined benefit plan” (within the meaning of
Section 3(35) of ERISA) or a “multiemployer pension plan” (within the meaning of
Section 3(37)(A) of ERISA).

Section 3.7 ERISA. No Guarantor shall engage in any transaction, other than a
transaction contemplated hereunder, which would cause any obligation, or action
taken or to be taken, hereunder (or the exercise by the Class A Member of any of
its rights under the Operating Agreement or the other Transaction Documents) to
be a non-exempt prohibited transaction under ERISA.

Section 3.8 Survival. All representations and warranties made by each Guarantor
herein shall survive the execution hereof.

ARTICLE 4

SUBORDINATION OF CERTAIN INDEBTEDNESS

Section 4.1 Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of the Class B Member,
the Company or any of the Subsidiaries to any one or more of the Guarantors,
whether such debts and liabilities now exist or are hereafter incurred or arise,
and whether the obligations of such Person thereon be direct, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such debts or liabilities be evidenced by note, contract, open
account, or otherwise, and irrespective of the Person or Persons in whose favor
such debts or liabilities may, at their inception, have been, or may hereafter
be, created, or the manner in which they have been, or may hereafter be,
acquired by the applicable Guarantor or Guarantors. The Guarantor Claims shall
include, without limitation, all rights and claims of any one or both of the
Guarantors against the Class B Member, the Company or any of the Subsidiaries
(arising as a result of subrogation or otherwise) as a result of payment of all
or a portion of the Guaranteed Obligations by any Guarantor or the Guarantors.
Until the Redemption Price shall have been paid in full (subject to the terms of
Section 6.14 regarding reinstatement of this Guaranty), no Guarantor shall
receive or collect, directly or indirectly, from e Class B Member, the Company,
any of the Subsidiaries or any other Person obligated to the Class A Member any
amount upon the Guarantor Claims.

 

-11-



--------------------------------------------------------------------------------

Section 4.2 Claims in Bankruptcy. In the event of any receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceeding
involving any Guarantor as a debtor, the Class A Member shall have the right to
prove its claim in any such proceeding so as to establish its rights hereunder
and receive directly from the receiver, trustee or other court custodian
dividends and payments which would otherwise be payable upon Guarantor Claims.
Each Guarantor hereby assigns such dividends and payments to the Class A Member.
Should the Class A Member receive, for application against the Guaranteed
Obligations, any dividend or payment which is otherwise payable to any Guarantor
and which, as between any the Class B Member or the Company and any one or more
of the Guarantors, shall constitute a credit against the Guarantor Claims, then,
upon payment to the Class A Member in full of the Guaranteed Obligations, such
Guarantor shall become subrogated to the rights of the Class A Member to the
extent that such payments to the Class A Member on the Guarantor Claims have
contributed toward the liquidation of the Guaranteed Obligations, and such
subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if the Class A Member had not received
dividends or payments upon the Guarantor Claims.

Section 4.3 Payments Held in Trust. Notwithstanding anything to the contrary
contained in this Guaranty, in the event that any Guarantor should receive any
funds, payments, claims and/or distributions which are prohibited by this
Guaranty, such Guarantor agrees to hold in trust for the Class A Member an
amount equal to the amount of all funds, payments, claims and/or distributions
so received and not previously paid to the Class A Member, and agrees that it
shall have absolutely no dominion over the amount of such funds, payments,
claims and/or distributions so received except to pay such funds, payments,
claims and/or distributions promptly to the Class A Member, and such Guarantor
covenants promptly to pay the same to the Class A Member.

Section 4.4 Liens Subordinate. Each Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon the assets of the
Class B Member, the Company or any of the Subsidiaries securing payment of the
Guarantor Claims shall be and remain inferior and subordinate to any liens,
security interests, judgment liens, charges or other encumbrances upon such
Person’s assets securing payment of the Guaranteed Obligations, regardless of
whether such encumbrances in favor of any Guarantor or the Class A Member
presently exist or are hereafter created or attach. Without the prior written
consent of the Class A Member, until the Redemption Price shall have been paid
in full (subject to the terms of Section 6.14 regarding reinstatement of this
Guaranty), no Guarantor shall (i) exercise or enforce any creditor’s rights it
may have against the Class B Member, the Company or any of the Subsidiaries, or
(ii) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceedings (judicial or otherwise, including, without limitation, the
commencement of, or the joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, mortgages, deeds
of trust, security interests, collateral rights, judgments or other encumbrances
on the assets of the Class B Member, the Company or any of the Subsidiaries held
by any Guarantor.

 

-12-



--------------------------------------------------------------------------------

ARTICLE 5

COVENANTS

Section 5.1 Definitions. As used in this Article 5, the following terms shall
have the respective meanings set forth below:

(a) “GAAP” shall mean generally accepted accounting principles, consistently
applied.

(b) “IFRS” shall mean the International Financial Reporting Standards.

(c) “Liquid Assets” shall mean any of the following, but only to the extent
owned individually, free of all security interests, liens, pledges, charges or
any other encumbrance: (a) cash (excluding proceeds of the Properties that have
not been distributed by the Company), (b) certificates of deposit (with a
maturity of two years or less) issued by, or savings account with, any Approved
Bank or other bank or other financial institution reasonably acceptable to the
Class A Member, (c) marketable securities listed on a national or international
exchange reasonably acceptable to the Class A Member (it being understood,
without limitation of the foregoing, that the New York Stock Exchange and NASDAQ
shall be deemed acceptable to the Class A Member), marked to market, (d) U.S.
Obligations or (e) aggregate availability under unencumbered, unfunded capital
commitments that any Guarantor may unconditionally draw from any of its
partners.

(d) “Net Worth” shall mean, as of a given date, (i) a Person’s total assets as
of such date (without regard to the Properties or any equity therein) less
(ii) such Person’s total liabilities as of such date, determined in accordance
with GAAP or IFRS.

Section 5.2 Covenants. Until the Redemption Price and the Guaranteed Obligations
have been paid in full (subject to the terms of Section 6.14 regarding
reinstatement of this Guaranty), Guarantors shall maintain (x) an aggregate Net
Worth of not less than $250,000,000.00 (the “Net Worth Threshold”) and
(y) subject to paragraph (b) below, aggregate Liquid Assets of not less than
$20,000,000.00 (the “Liquid Assets Threshold”).

Section 5.3 Intentionally Omitted.

Section 5.4 Financial Statements. Each Guarantor shall deliver to the Class A
Member:

(a) within 120 days after the end of each fiscal year of such Guarantor, a
complete copy of such Guarantor’s annual financial statements in the form
delivered to such guarantor’s limited partners, together with a certificate of
the general partner of such Guarantor certifying that, to the best of the
signer’s knowledge, such annual financial statements fairly present the
financial condition and results of the operations of such Guarantor;

(b) within 90 days after the end of each fiscal quarter of such Guarantor,
financial statements in the form delivered to such Guarantor’s limited partners,
together with a certificate of the general partner of such Guarantor certifying
that, to the best of the signer’s knowledge, such quarterly financial statements
fairly present the financial condition and results of the operations of such
Guarantor in a manner consistent with GAAP (subject to year-end adjustments) or
IFRS; and

 

-13-



--------------------------------------------------------------------------------

(c) 20 days after request by the Class A Member, such other financial
information with respect to such Guarantor as the Class A Member may reasonably
request.

ARTICLE 6

MISCELLANEOUS

Section 6.1 Waiver. No failure to exercise, and no delay in exercising, on the
part of the Class A Member, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right. The rights of the
Class A Member hereunder shall be in addition to all other rights provided by
law. No modification or waiver of any provision of this Guaranty, nor any
consent to any departure therefrom, shall be effective unless in writing and no
such consent or waiver shall extend beyond the particular case and purpose
involved. No notice or demand given in any case shall constitute a waiver of the
right to take other action in the same, similar or other instances without such
notice or demand.

Section 6.2 Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by telefax
(with answer back acknowledged) or by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter
specify in accordance with the provisions of this Section 6.2. Any Notice shall
be deemed to have been received: (a) three (3) days after the date such Notice
is mailed, (b) on the date of sending by telefax if sent during business hours
on a Business Day (otherwise on the next Business Day), (c) on the date of
delivery by hand if delivered during business hours on a Business Day (otherwise
on the next Business Day), and (d) on the next Business Day if sent by an
overnight commercial courier, in each case addressed to the parties as follows:

If to the Class A

Member: c/o Goldman Sachs Realty Management, L.P. 6011 Connection Drive Irving,
Texas 75039 Attn: Greg Fay Facsimile No.: (972) 368-3699 Telephone No.: (972)
368-2743 with copies to: Whitehall Street Global Real Estate Limited Partnership
2007 c/o Goldman, Sachs & Co. 200 West Street New York, New York 10282 Attn:
Chief Financial Officer Facsimile No.: (212) 357-5505 Telephone No.: (212)
902-5520

 

-14-



--------------------------------------------------------------------------------

and: Sullivan & Cromwell LLP 125 Broad Street New York, New York 10004
Attention: Anthony J. Colletta, Esq. Facsimile No. (212) 291-9029 If to
Guarantors: [                                         ]
[                                         ]
[                                         ] Attention:
[                                         ] Facsimile No.
[                                         ] with a copy to:
[                                         ]
[                                         ]
[                                         ] Attention:
[                                         ] Facsimile No.
[                                         ]

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 6.2. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.

Section 6.3 Governing Law; Jurisdiction; Service of Process. (a) THIS GUARANTY
WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY EACH GUARANTOR AND ACCEPTED
BY THE CLASS A MEMBER IN THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE
HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
RELATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS GUARANTY AND/OR THE OTHER TRANSACTION DOCUMENTS, AND THIS GUARANTY
AND THE OTHER TRANSACTION DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

 

-15-



--------------------------------------------------------------------------------

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST THE CLASS A MEMBER OR ANY
GUARANTOR ARISING OUT OF OR RELATING TO THIS GUARANTY MAY AT THE CLASS A
MEMBER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND EACH GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH
GUARANTOR AGREES THAT SERVICE OF PROCESS UPON SUCH GUARANTOR AT THE ADDRESS FOR
SUCH GUARANTOR SET FORTH HEREIN AND WRITTEN NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO SUCH GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH GUARANTOR IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH GUARANTOR (I) SHALL GIVE
PROMPT NOTICE TO THE CLASS A MEMBER OF ANY CHANGE IN THE ADDRESS FOR SUCH
GUARANTOR SET FORTH HEREIN, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
AN AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE AN AUTHORIZED AGENT IF SUCH GUARANTOR CEASES TO
HAVE AN OFFICE IN NEW YORK, NEW YORK. NOTHING CONTAINED HEREIN SHALL AFFECT THE
RIGHT OF THE CLASS A MEMBER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY GUARANTOR
IN ANY OTHER JURISDICTION.

Section 6.4 Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

Section 6.5 Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party(ies) against whom such amendment is sought to be
enforced.

Section 6.6 Parties Bound; Assignment. This Guaranty shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives. Any assignee or
transferee of the Class A Member shall be entitled to all the benefits afforded
to the Class A Member under this Guaranty. No Guarantor shall have the right to
assign or transfer its rights or obligations under this Guaranty without the
prior written consent of the Class A Member, and any attempted assignment
without such consent shall be null and void.

 

-16-



--------------------------------------------------------------------------------

Section 6.7 Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Guaranty.

Section 6.8 Recitals. The recitals and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.

Section 6.9 Counterparts. To facilitate execution, this Guaranty may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

Section 6.10 Rights and Remedies. If any Guarantor becomes liable for any
indebtedness owing by any the Class B Member or the Company to the Class A
Member, by endorsement or otherwise, other than under this Guaranty, such
liability shall not be in any manner impaired or affected hereby and the rights
of the Class A Member hereunder shall be cumulative of any and all other rights
that the Class A Member may ever have against Guarantor. The exercise by the
Class A Member of any right or remedy hereunder or under any other instrument,
or at law or in equity, shall not preclude the concurrent or subsequent exercise
of any other right or remedy.

Section 6.11 Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTORS AND THE CLASS A MEMBER WITH RESPECT TO GUARANTORS’ GUARANTY OF THE
GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTORS AND THE CLASS A
MEMBER AS A FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO
COURSE OF DEALING BETWEEN GUARANTORS AND THE CLASS A MEMBER, NO COURSE OF
PERFORMANCE, NO TRADE PRACTICES AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY
NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS
GUARANTY. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTORS AND THE CLASS A
MEMBER.

 

-17-



--------------------------------------------------------------------------------

Section 6.12 Waiver of Right To Trial By Jury. EACH GUARANTOR AND THE CLASS A
MEMBER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE
OPERATING AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH GUARANTOR AND
THE CLASS A MEMBER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND
EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH
PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER PARTIES.

Section 6.13 Cooperation. Each Guarantor acknowledges that the Class A Member
and its successors and assigns may (i) sell this Guaranty and the other
Transaction Documents and/or the Class A Member’s Interest to one or more
investors, (ii) deposit this Guaranty and the other Transaction Documents with a
trust, which trust may sell certificates to investors evidencing an ownership
interest in the trust assets, or (iii) otherwise sell the Class A Member’s
Interest or one or more interests therein to investors (the transactions
referred to in clauses (i) through (iii) are hereinafter each referred to as
“Secondary Market Transaction”). Each Guarantor shall at no cost to any
Guarantor, cooperate with the Class A Member in effecting any such Secondary
Market Transaction and shall provide (or cause the Class B Member, the Company
and/or the Subsidiaries to provide) such information and materials as may be
reasonably requested by the Class A Member in connection with such Secondary
Market Transaction.

Section 6.14 Reinstatement in Certain Circumstances. If at any time any payment
of the Class A Return, the Unrecovered Capital or any other amount payable by
the Company or the Class B Member under the Operating Agreement or the other
Transaction Documents is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of the Company or the Class B
Member or otherwise, Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.

Section 6.15 Exculpation of Certain Persons. Notwithstanding anything to the
contrary contained in this Guaranty or any other Transaction Document, no direct
or indirect shareholder, partner, member, principal, Affiliate (other than the
Class B Member and the Company), employee, officer, trustee, director, agent or
other representative of a Guarantor and/or of any of its Affiliates (each, a
“Related Party”) shall have any personal liability for, nor be joined as party
to, any action with respect to payment, performance or discharge of any
covenants, obligations, or undertakings of any Guarantor under this Guaranty,
and by acceptance hereof, the Class A Member for itself and its successors and
assigns irrevocably waives any and all right to sue for, seek or demand any such
damages, money judgment, deficiency judgment or personal judgment against any
Related Party under or by reason of or in connection with this Guaranty; except
that any Related Party that is a party to any Transaction Document or any other
separate written guaranty, indemnity or other agreement given by such Related
Party in connection with the Investment shall remain fully liable therefor and
the foregoing provisions shall not operate to limit or impair the liabilities
and obligations of such Related Parties or the rights and remedies of the
Class A Member thereunder.

 

-18-



--------------------------------------------------------------------------------

Section 6.16 Gender; Number; General Definitions. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
(a) words used in this Guaranty may be used interchangeably in the singular or
plural form, (b) any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, (c) the word “the Class A Member” shall
mean “the Class A Member and any subsequent holder of the Class A Member’s
Interest”, (d) the word “Properties” shall include any portion of any of the
Properties and any interest therein, and (e) the phrases “attorneys’ fees”,
“legal fees” and “counsel fees” shall include any and all attorneys’, paralegal
and law clerk fees and disbursements, including, but not limited to, fees and
disbursements at the pre-trial, trial and appellate levels, incurred or paid by
the Class A Member in protecting its interest in the Company (including any
Protective Capital advances by the Class A Member) and/or in enforcing its
rights hereunder.

Section 6.17 Joint and Several. The obligations of each Guarantor hereunder are
joint and several.

Section 6.18 Certain California State Specific Provisions.

(a) To the extent California law applies, nothing herein shall be deemed to
limit the right of the Class A Member to recover in accordance with California
Code of Civil Procedure Section 736 (as such Section may be amended from time to
time), any costs, expenses, liabilities or damages, including reasonable
attorneys’ fees and costs, incurred by the Class A Member and arising from any
covenant, obligation, liability, representation or warranty contained in any
indemnity agreement given to the Class A Member, or any order, consent decree or
settlement relating to the cleanup of Hazardous Substances (as defined in the
Environmental Indemnity Agreement) or any other “environmental provision” (as
defined in such Section 736) relating to any Property or any portion thereof.

(b) To the extent California law applies, in addition to and not in lieu of any
other provisions of this Guaranty (provided, however, that in the case of any
conflict or inconsistency between the provisions of this Section 6.18(b) and the
other provisions of this Guaranty as to any subject matter described in this
Section 6.18(b), such other provisions shall control), each Guarantor
represents, warrants and covenants as follows:

(c) The obligations of each Guarantor under this Guaranty shall be performed
without demand by the Class A Member and shall be unconditional irrespective of
the genuineness, validity, regularity or enforceability of any of the Operating
Agreement or any of the other Transaction Documents, and without regard to any
other circumstance which might otherwise constitute a legal or equitable
discharge of a surety or a guarantor. Each Guarantor hereby waives any and all
benefits and defenses under California Civil Code Section 2810 and agrees that
by doing so such Guarantor shall be liable even if neither the Company nor the
Class B Member had no liability at the time of execution of the Transaction
Documents, or thereafter ceases to be liable. Each Guarantor hereby waives any
and all benefits and defenses under California Civil Code Section 2809 and
agrees that by doing so such Guarantor’s liability may be larger in amount and
more burdensome than that of the Company or any of its Subsidiaries.

 

-19-



--------------------------------------------------------------------------------

Each Guarantor hereby waives the benefit of all principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms of this
Guaranty and agrees that such Guarantor’s obligations shall not be affected by
any circumstances, whether or not referred to in this Guaranty which might
otherwise constitute a legal or equitable discharge of a surety or a guarantor.
Each Guarantor hereby waives the benefits of any right of discharge under any
and all statutes or other laws relating to guarantors or sureties and any other
rights of sureties and guarantors thereunder.

(d) In accordance with Section 2856 of the California Civil Code, each Guarantor
hereby waives all rights and defenses arising out of an election of remedies by
the Class A Member even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for guaranteed obligations, has destroyed
or otherwise impaired such Guarantor’s rights of subrogation and reimbursement
against the principal by the operation of Section 580d of the California Code of
Civil Procedure or otherwise. Each Guarantor hereby authorizes and empowers the
Class A Member to exercise, in its sole and absolute discretion, any right or
remedy, or any combination thereof, which may then be available, since it is the
intent and purpose of each Guarantor that the obligations under this Guaranty
shall be absolute, independent and unconditional under any and all
circumstances. Specifically, and without in any way limiting the foregoing, each
Guarantor hereby waives any rights of subrogation, indemnification, contribution
or reimbursement arising under Sections 2846, 2847, 2848 and 2849 of the
California Civil Code or any other right of recourse to or with respect to the
Company or any of its Subsidiaries, any general partner, member or other
constituent of the Company or any of its Subsidiaries, any other person
obligated to the Class A Member with respect to the matters set forth herein, or
the assets or property of any of the foregoing until the Redemption Price has
been paid in full and all obligations of the Company and its Affiliates under
the Transaction Documents have been fully performed, and there has expired the
maximum possible period thereafter during which any payment made by the Company
or others to the Class A Member with respect to such obligations could be deemed
a preference under the United States Bankruptcy Code. In connection with the
foregoing, subject to the foregoing limitations, each Guarantor expressly waives
any and all rights of subrogation against the Company and each of its
Subsidiaries, and each Guarantor hereby waives any rights to enforce any remedy
which the Class A Member may have against the Company or any of its
Subsidiaries.

(e) In addition to and without in any way limiting the foregoing, each Guarantor
hereby subordinates any and all indebtedness of the Company and each Subsidiary
now or hereafter owed to any Guarantor to all the indebtedness of the Company or
any Subsidiary to the Class A Member and agrees with the Class A Member that
until the Redemption Price has been paid in full and all obligations owed to the
Class A Member under the Transaction Documents have been fully performed, and
there has expired the maximum possible period thereafter during which any
payment made by the Company or others to the Class A Member with respect to such
obligations could be deemed a preference under the United States Bankruptcy
Code, no Guarantor shall demand or accept any payment of principal or interest
from the Company or any of its Subsidiaries or claim any offset or other
reduction of any Guarantor’s obligations hereunder because of any such
indebtedness. If any amount shall nevertheless be paid to an Guarantor by the
Company or any Subsidiary or another guarantor prior to payment in full of the
Redemption Price, such amount shall be held in trust for the

 

-20-



--------------------------------------------------------------------------------

benefit of the Class A Member and shall forthwith be paid to the Class A Member
to be credited and applied to the Unrecovered Capital. Further, no Guarantor
shall have any right of recourse against the Class A Member by reason of any
action the Class A Member may take or omit to take under the provisions of this
Guaranty or under the provisions of any of the Transaction Documents. Without
limiting the generality of the foregoing, each Guarantor hereby waives, to the
fullest extent permitted by law, diligence in collecting the obligations owed to
the Class A Member under the Transaction Documents, presentment, demand for
payment, protest, all notices with respect to the Operating Agreement, this
Guaranty, or any other Transaction Document which may be required by statute,
rule of law or otherwise to preserve the Class A Member’s rights against such
Guarantor under this Guaranty, including, but not limited to, notice of
acceptance, notice of any amendment of the Transaction Documents, notice of the
occurrence of any default, notice of intent to accelerate, notice of
acceleration, notice of dishonor, notice of foreclosure, notice of protest, and
notice of the incurring by the Company or any of its Subsidiaries of any
obligation or indebtedness.

(f) Without limiting the foregoing, but subject to the same limitations set
forth above, each Guarantor waives (i) all rights of subrogation, reimbursement,
indemnification, and contribution and any other rights and defenses that are or
may become available to any Guarantor by reason of California Civil Code
Sections 2787 to 2855, inclusive, including any and all rights or defenses such
Guarantor may have by reason of protection afforded to the Company or any of its
Subsidiaries with respect to any of the obligations of any Guarantor under this
Guaranty by reason of a nonjudicial foreclosure or pursuant to the
antideficiency or other laws of the State of California limiting or discharging
the obligations of the Company or any of its Subsidiaries. Without limiting the
generality of the foregoing, each Guarantor hereby expressly waives any and all
benefits under California Code of Civil Procedure Section 726 (which Section, if
such Guarantor had not given this waiver, among other things, would otherwise
require the Class A Member to exhaust all of its security before a personal
judgment could be obtained for a deficiency).

(g) Likewise, each Guarantor waives (i) any and all rights and defenses
available to such Guarantor under California Civil Code Sections 2899 and 3433;
and (ii) any rights or defenses such Guarantor may have with respect to its
obligations as a guarantor by reason of any election of remedies by the Class A
Member. These rights and defenses include, but are not limited to, any rights or
defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.

[NO FURTHER TEXT ON THIS PAGE.]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed this Guaranty as of the day and
year first above written.

 

GUARANTORS: [                    ] By:

 

Name: Title:

AMERICAN REALTY CAPITAL

HOSPITALITY OPERATING PARTNERSHIP, L.P.

By:

American Realty Capital Hospitality

Trust, Inc., its general partner

By:

 

            Name:             Title: AMERICAN REALTY CAPITAL HOSPITALITY TRUST,
INC. By:

 

Name: Title: [                    ]

 

Name:



--------------------------------------------------------------------------------

[                    ]

 

Name:

[                    ]

 

Name:

[                    ]

 

Name:

[                    ]

 

Name:



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF MANDATORY REDEMPTION GUARANTY



--------------------------------------------------------------------------------

MANDATORY REDEMPTION GUARANTY

This MANDATORY REDEMPTION GUARANTY (this “Guaranty”) is executed as of
                    , 2014, by [                    ], a [                    ],
AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership, AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC., a Maryland
corporation, having an office at [            ], [            ], an individual,
[                    ], an individual, [                    ], an individual,
[                    ], an individual, and [                    ], an
individual1 (each of the foregoing, a “Guarantor”, and collectively,
“Guarantors”), for the benefit of W2007 EQUITY INNS SENIOR MEZZ, LLC, a Delaware
limited liability company, having an office at c/o Goldman Sachs Realty
Management, L.P., 6011 Connection Drive, Irving, Texas 75039 (together with its
successors and/or assigns, the “Class A Member”).

W I T N E S S E T H:

WHEREAS, the Class A Member is prepared to make an investment (the “Investment”)
in ARC Hospitality Portfolio I Holdco, LLC, a Delaware limited liability company
(the “Company”), in the amount of $[                    ] as described in the
Amended and Restated Limited Liability Company Agreement of the Company, of even
date herewith, among the Class A Member, American Realty Capital Hospitality
Portfolio Member, LLC, a Delaware limited liability company (the “Class B
Member”), and [                    ] (as the same may be amended, modified or
supplemented from time to time, the “Operating Agreement”). Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to such
terms in the Operating Agreement;

WHEREAS, each Guarantor acknowledges receipt and approval of copies of the
Operating Agreement and the other Transaction Documents;

WHEREAS, each Guarantor acknowledges that it owns, either directly or
indirectly, a beneficial interest in the Class B Member and, as a result of such
beneficial interest, will receive substantial economic and other benefits from
the Class A Member making the Investment in the Company; and

WHEREAS, the Class A Member is unwilling to make the Investment or to enter into
the Operating Agreement unless Guarantors agree to provide the indemnification,
representations, warranties, covenants and other matters described in this
Guaranty for the benefit of the Class A Member.

 

1  Note to draft: Individuals party to the Supplemental Agreement referenced in
the Real Estate Sale Agreement to be included as individual guarantors only if
Whitehall has provided the Whitehall Guarantees (as defined in the Supplemental
Agreement).



--------------------------------------------------------------------------------

NOW, THEREFORE, as an inducement to the Class A Member to make the Investment,
enter into the Operating Agreement and become a Member of the Company, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties do hereby agree as follows:

ARTICLE 1

NATURE AND SCOPE OF GUARANTY

Section 1.1 Guaranty of Obligation.

(a) Each Guarantor hereby irrevocably and unconditionally guarantees to the
Class A Member and its successors and assigns the payment and performance of the
Guaranteed Obligations (as defined below) as and when the same shall be due and
payable, whether by lapse of time, by acceleration of maturity or otherwise.
Each Guarantor hereby irrevocably and unconditionally covenants and agrees that
it is liable for the Guaranteed Obligations as a primary obligor.

(b) As used herein, the term “Guaranteed Obligations” means (i) the obligation
of the Company to redeem or cause to be redeemed the Class A Member’s Interest
in full, and to pay in full the Redemption Price, upon the occurrence of a
Prohibited Transfer or upon the Class B Member ceasing to be Controlled,
directly or indirectly, by ARC OP, or ARC OP ceasing to be Controlled, directly
or indirectly by the REIT, or the REIT ceasing to be Controlled, directly or
indirectly, by AR Capital, LLC (excluding any Prohibited Transfer or change in
Control resulting from the foreclosure by any Senior Lender on any of the
Properties or any of the other collateral for the Senior Loans that is not
consented to by the Company or any of its Subsidiaries); (ii) the obligation of
the Company to pay to the Class A Member the QCR Redemption Amount in respect of
any Qualified Capital Raise upon the consummation of such Qualified Capital
Raise; and (iii) the obligation of the Company to pay to the Class A Member all
of the Net Financing Proceeds from the incurrence of any Additional Mezzanine
Loan by the Company or any of its Subsidiaries upon such incurrence; provided,
however, that in no event shall the Guarantors be liable under this Agreement
for an aggregate amount in excess of the sum of (i) the Redemption Price plus
(ii) all amounts due to the Class A Member pursuant to Section 1.7 hereof.

(c) Notwithstanding anything to the contrary in this Guaranty or in any of the
other Transaction Documents, then Class A Member shall not be deemed to have
waived any right which the Class A Member may have under Section 506(a), 506(b),
1111(b) or any other provisions of the Bankruptcy Code to file a claim for the
full amount of the Redemption Price or to require that all collateral shall
continue to secure all of the obligations owed to the Class A Member in
accordance with the Transaction Documents.

Section 1.2 Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by any Guarantor and shall continue to be
effective with respect to any Guaranteed Obligations arising or created after
any attempted revocation by any Guarantor and after (if such Guarantor is a
natural person) such Guarantor’s death (in which event this Guaranty shall be
binding upon such Guarantor’s estate and such Guarantor’s legal

 

-2-



--------------------------------------------------------------------------------

representatives and heirs). The fact that at any time or from time to time the
Guaranteed Obligations may be increased or reduced shall not release or
discharge the obligation of any Guarantor to the Class A Member with respect to
the Guaranteed Obligations. This Guaranty may be enforced by the Class A Member
and any subsequent holder of the Class A Member’s Interest and shall not be
discharged by the assignment of all or part of such Interest.

Section 1.3 Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantors to the Class A
Member hereunder shall not be reduced, discharged or released because or by
reason of any existing or future offset, claim or defense of the Class A Member,
the Company, any Subsidiary or any other party against the Class B Member or
against payment of the Guaranteed Obligations, whether such offset, claim or
defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.

Section 1.4 Payment By Guarantors. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantors shall, immediately upon demand by the
Class A Member and without presentment, protest, notice of protest, notice of
non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity or any other notice whatsoever, pay in lawful money
of the United States of America, the amount due on the Guaranteed Obligations to
the Class A Member at the Class A Member’s address as set forth herein. Such
demand(s) may be made at any time coincident with or after the time for payment
of all or part of the Guaranteed Obligations and may be made from time to time
with respect to the same or different items of Guaranteed Obligations. Such
demand shall be deemed made, given and received in accordance with the notice
provisions hereof.

Section 1.5 No Duty To Pursue Others. It shall not be necessary for the Class A
Member (and each Guarantor hereby waives any rights which such Guarantor may
have to require the Class A Member), in order to enforce the obligations of
Guarantors hereunder, first to (i) institute suit or exhaust its remedies
against the Company or others liable for the Guaranteed Obligations or any other
Person, including, without limitation, any general partner of any of the
foregoing which is a partnership, (ii) declare a Changeover Event, (iii) enforce
the Class A Member’s rights against any collateral which shall ever have been
given to secure the obligations owed to the Class A Member under the Operating
Agreement or the other Transaction Documents, (iv) enforce the Class A Member’s
rights against any other guarantors of the Guaranteed Obligations, including,
without limitation, any general partner of any of the foregoing which is a
partnership, (v) join the Class B Member, the Company or any others liable on
the Guaranteed Obligations in any action seeking to enforce this Guaranty,
(vi) exhaust any remedies available to the Class A Member under the Transaction
Documents, or (vii) resort to any other means of obtaining payment of the
Guaranteed Obligations, including, to the extent California law is deemed to
apply notwithstanding the choice of law set forth herein, any of the foregoing
which may be available to the Class A Member by virtue of California Civil Code
Sections 2845, 2849, and 2850. The Class A Member shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.

 

-3-



--------------------------------------------------------------------------------

Section 1.6 Waivers. Each Guarantor acknowledges receipt of copies of the
Operating Agreement and the other Transaction Documents and hereby waives notice
of (i) any loans or advances (including advances of Protective Capital) made by
the Class A Member to the Company, (ii) acceptance of this Guaranty, (iii) any
amendment of any Transaction Document or extension of the Mandatory Redemption
Date, (iv) the occurrence of any breach by the Class B Member or the Company
under the Operating Agreement or the other Transaction Documents or the
declaration of a Changeover Event, (v) the Class A Member’s transfer or
disposition of the Guaranteed Obligations, or any part thereof, (vi) protest,
proof of non-payment or default by the Class B Member or the Company, or
(vii) any other action at any time taken or omitted by the Class A Member and,
generally, all demands and notices of every kind in connection with this
Guaranty, the Transaction Documents, any documents or agreements evidencing,
securing or relating to any of the Guaranteed Obligations and/or the obligations
hereby guaranteed.

Section 1.7 Payment of Expenses. In the event that any Guarantor shall breach or
fail to timely perform any provisions of this Guaranty, Guarantors shall,
immediately upon demand by the Class A Member, pay the Class A Member all
reasonable out-of-pocket costs and expenses (including court costs and
reasonable attorneys’ fees) incurred by the Class A Member in the enforcement
hereof or the preservation of the Class A Member’s rights hereunder. The
covenant contained in this Section shall survive the payment and performance of
the Guaranteed Obligations.

Section 1.8 Effect of Bankruptcy. In the event that pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law or any
judgment, order or decision thereunder, the Class A Member must rescind or
restore any payment or any part thereof received by the Class A Member in
satisfaction of the Guaranteed Obligations, as set forth herein, any prior
release or discharge from the terms of this Guaranty given to Guarantors by the
Class A Member shall be without effect and this Guaranty shall remain (or shall
be reinstated to be) in full force and effect. It is the intention of the
Guarantors that Guarantors’ obligations hereunder shall not be discharged (other
than as expressly set forth herein) except by Guarantors’ performance of such
obligations and then only to the extent of such performance.

Section 1.9 Waiver and Postponement of Subrogation, Reimbursement and
Contribution. Notwithstanding anything to the contrary contained in this
Guaranty, each Guarantor hereby unconditionally and irrevocably agrees to
postpone the exercise of and, until the Redemption Price has been paid in full
(subject to the terms of Section 6.14 regarding reinstatement of this Guaranty),
does hereby irrevocably waive and defer any and all rights it may now or
hereafter have under any agreement, at law or in equity (including, without
limitation, any law subrogating Guarantors’ rights to the rights of the Class A
Member), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from the Company or any of its Subsidiaries or
any other party liable to the Class A Member for the payment of any or all of
the Guaranteed Obligations for any payment made by Guarantors under or in
connection with this Guaranty or otherwise; provided that, for clarity, such
postponement and waiver shall only be in effect until the Redemption Price has
been paid in full (subject to the terms of Section 6.14 regarding reinstatement
of this Guaranty).

 

-4-



--------------------------------------------------------------------------------

ARTICLE 2

EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING GUARANTORS’ OBLIGATIONS

To the extent permitted by applicable law, each Guarantor hereby consents and
agrees to each of the following and agrees that such Guarantor’s obligations
under this Guaranty shall not be released, diminished, impaired, reduced or
adversely affected by any of the following and waives any common law, equitable,
statutory or other rights (including, without limitation, rights to notice)
which such Guarantor might otherwise have as a result of or in connection with
any of the following:

Section 2.1 Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Operating Agreement, the Transaction Documents or any other document,
instrument, contract or understanding between Class B Member, any Guarantor or
the Company and the Class A Member or any other parties pertaining to the
Guaranteed Obligations or any failure of the Class A Member to notify Guarantors
of any such action.

Section 2.2 Adjustment. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by the Class A Member to the Class B Member, the
Company or any Guarantor.

Section 2.3 Condition of Relevant Entities. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of the Class B Member, the Company or any of its Subsidiaries, any
Guarantor or any other Person at any time liable for the payment of all or part
of the Guaranteed Obligations; or any sale, lease or transfer of any or all of
the assets of the Class B Member, any Guarantor, the Company or any of the
Subsidiaries, or any changes in the direct or indirect shareholders, partners or
members, as applicable, of the Class B Member, any Guarantor or the Company or
any of its Subsidiaries; or any reorganization of the Class B Member, any
Guarantor or the Company or any of its Subsidiaries.

Section 2.4 Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations or any
document or agreement executed in connection with the Guaranteed Obligations for
any reason whatsoever, including, without limitation, the fact that (i) the
Guaranteed Obligations or any part thereof exceeds the amount permitted by law,
(ii) the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, (iii) the officers or representatives executing the Operating Agreement
or the other Transaction Documents or otherwise creating the Guaranteed
Obligations acted in excess of their authority, (iv) the Guaranteed Obligations
violate applicable usury laws, (v) the Class B Member, any Guarantor or the
Company has valid defenses, claims or offsets (whether at law, in equity or by
agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from such Persons, (vi) the creation, performance or repayment of
the Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible or
unenforceable, or (vii) the Operating Agreement or any of the other Transaction

 

-5-



--------------------------------------------------------------------------------

Documents have been forged or otherwise are irregular or not genuine or
authentic, it being agreed that Guarantors shall remain liable hereon regardless
of whether any the Class B Member, the Company or any other Person be found not
liable on the Guaranteed Obligations or any part thereof for any reason.

Section 2.5 Release of Obligors. Any full or partial release of the liability of
the Class B Member or the Company for the Guaranteed Obligations or any part
thereof, or of any co-guarantors, or of any other Person now or hereafter
liable, whether directly or indirectly, jointly, severally, or jointly and
severally, to pay, perform, guarantee or assure the payment of the Guaranteed
Obligations, or any part thereof, it being recognized, acknowledged and agreed
by each Guarantor that such Guarantor may be required to pay the Guaranteed
Obligations in full without assistance or support from any other Person, and no
Guarantor has been induced to enter into this Guaranty on the basis of a
contemplation, belief, understanding or agreement that other Persons will be
liable to pay or perform the Guaranteed Obligations or that the Class A Member
will look to other Persons to pay or perform the Guaranteed Obligations.

Section 2.6 Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.

Section 2.7 Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.

Section 2.8 Care and Diligence. The failure of the Class A Member or any other
party to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of the Class A Member (i) to take or
prosecute any action for the collection of any of the Guaranteed Obligations, or
(ii) to foreclose, or initiate any action to foreclose, or, once commenced,
prosecute to completion any action to foreclose upon any security therefor, or
(iii) to take or prosecute any action in connection with any instrument or
agreement evidencing or securing all or any part of the Guaranteed Obligations.

Section 2.9 Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by each Guarantor that such Guarantor is not entering into this Guaranty
in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the collateral for the
Guaranteed Obligations.

Section 2.10 Offset. Any existing or future right of offset, claim or defense of
the Class B Member or the Company against the Class A Member, or any other
party, or against payment of the Guaranteed Obligations, whether such right of
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.

 

-6-



--------------------------------------------------------------------------------

Section 2.11 Merger. The reorganization, merger or consolidation of the Class B
Member, the Company or any of the Subsidiaries into or with any other Person.

Section 2.12 Preference. Any payment by the Class B Member, the Company or any
Person to the Class A Member is held to constitute a preference under the
Bankruptcy Code or for any reason the Class A Member is required to refund such
payment or pay such amount to the Class B Member, the Company or such other
Person.

Section 2.13 Other Actions Taken or Omitted. Any other action taken or omitted
to be taken with respect to the Transaction Documents, the Guaranteed
Obligations or the security and collateral therefor, whether or not such action
or omission prejudices Guarantors or increases the likelihood that Guarantors
will be required to pay the Guaranteed Obligations pursuant to the terms hereof,
it being the unambiguous and unequivocal intention of Guarantors that such
Guarantors shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, which obligation shall be deemed satisfied
only upon the full and final payment and satisfaction of the Guaranteed
Obligations.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

To induce the Class A Member to enter into the Transaction Documents and to
invest in the Company, each Guarantor represents and warrants to the Class A
Member as follows:

Section 3.1 Benefit. Each Guarantor is an Affiliate of the Class B Member, is
the owner of a direct or indirect interest in the Class B Member and has
received, or will receive, direct or indirect benefit from the making of this
Guaranty with respect to the Guaranteed Obligations.

Section 3.2 Familiarity and Reliance. Each Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
the Class B Member, the Company and the Subsidiaries and is familiar with the
value of any and all collateral intended to be created as security for the
payment of the Guaranteed Obligations; however, such Guarantor is not relying on
such financial condition or the collateral as an inducement to enter into this
Guaranty.

Section 3.3 No Representation By the Class A Member. Neither the Class A Member
nor any other party has made any representation, warranty or statement to any
Guarantor in order to induce such Guarantor to execute this Guaranty.

Section 3.4 Each Guarantor’s Financial Condition. As of the date hereof, and
after giving effect to this Guaranty and the contingent obligation evidenced
hereby, each Guarantor (a) is and intends to remain solvent, (b) has and intends
to have assets which, fairly valued, exceed its obligations, liabilities
(including contingent liabilities) and debts, and (c) has and intends to have
property and assets sufficient to satisfy and repay its obligations and
liabilities, including the Guaranteed Obligations.

 

-7-



--------------------------------------------------------------------------------

Section 3.5 Legality. The execution, delivery and performance by each Guarantor
of this Guaranty and the consummation of the transactions contemplated hereunder
do not and will not contravene or conflict with any law, statute or regulation
whatsoever to which such Guarantor is subject, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or result in the breach of, any indenture, mortgage, charge, lien,
contract, agreement or other instrument to which such Guarantor is a party or
which may be applicable to such Guarantor. This Guaranty is a legal and binding
obligation of each Guarantor and is enforceable against such Guarantor in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to the enforcement of creditors’ rights.

Section 3.6 No Plan Assets. No Guarantor sponsors, is obligated to contribute
to, or is itself an “employee benefit plan,” as defined in Section 3(3) of
ERISA, subject to Title I of ERISA, and none of the assets of any Guarantor
constitutes or will, until the Redemption Price has been paid in full (subject
to the terms of Section 6.14 regarding reinstatement of this Guaranty),
constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101. In addition, (a) no Guarantor is a “governmental
plan” within the meaning of Section 3(32) of ERISA and (b) transactions by or
with Guarantor are not subject to any state statute regulating investments of,
or fiduciary obligations with respect to, governmental plans. As of the date
hereof, none of the Guarantors, nor any member of a “controlled group of
corporations” (within the meaning of Section 414 of the Code) maintains,
sponsors or contributes to a “defined benefit plan” (within the meaning of
Section 3(35) of ERISA) or a “multiemployer pension plan” (within the meaning of
Section 3(37)(A) of ERISA).

Section 3.7 ERISA. No Guarantor shall engage in any transaction, other than a
transaction contemplated hereunder, which would cause any obligation, or action
taken or to be taken, hereunder (or the exercise by the Class A Member of any of
its rights under the Operating Agreement or the other Transaction Documents) to
be a non-exempt prohibited transaction under ERISA.

Section 3.8 Survival. All representations and warranties made by each Guarantor
herein shall survive the execution hereof.

ARTICLE 4

SUBORDINATION OF CERTAIN INDEBTEDNESS

Section 4.1 Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of the Class B Member,
the Company or any of the Subsidiaries to any one or more of the Guarantors,
whether such debts and liabilities now exist or are hereafter incurred or arise,
and whether the obligations of such Person thereon be direct, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such debts or liabilities be evidenced by note, contract, open
account, or otherwise, and irrespective of the Person or Persons in whose favor
such debts or liabilities may, at their inception, have been, or may hereafter
be, created, or the manner in which they have

 

-8-



--------------------------------------------------------------------------------

been, or may hereafter be, acquired by the applicable Guarantor or Guarantors.
The Guarantor Claims shall include, without limitation, all rights and claims of
any one or both of the Guarantors against the Class B Member, the Company or any
of the Subsidiaries (arising as a result of subrogation or otherwise) as a
result of payment of all or a portion of the Guaranteed Obligations by any
Guarantor or the Guarantors. Until the Redemption Price shall have been paid in
full (subject to the terms of Section 6.14 regarding reinstatement of this
Guaranty), no Guarantor shall receive or collect, directly or indirectly, from e
Class B Member, the Company, any of the Subsidiaries or any other Person
obligated to the Class A Member any amount upon the Guarantor Claims.

Section 4.2 Claims in Bankruptcy. In the event of any receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceeding
involving any Guarantor as a debtor, the Class A Member shall have the right to
prove its claim in any such proceeding so as to establish its rights hereunder
and receive directly from the receiver, trustee or other court custodian
dividends and payments which would otherwise be payable upon Guarantor Claims.
Each Guarantor hereby assigns such dividends and payments to the Class A Member.
Should the Class A Member receive, for application against the Guaranteed
Obligations, any dividend or payment which is otherwise payable to any Guarantor
and which, as between any the Class B Member or the Company and any one or both
of the Guarantors, shall constitute a credit against the Guarantor Claims, then,
upon payment to the Class A Member in full of the Guaranteed Obligations, such
Guarantor shall become subrogated to the rights of the Class A Member to the
extent that such payments to the Class A Member on the Guarantor Claims have
contributed toward the liquidation of the Guaranteed Obligations, and such
subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if the Class A Member had not received
dividends or payments upon the Guarantor Claims.

Section 4.3 Payments Held in Trust. Notwithstanding anything to the contrary
contained in this Guaranty, in the event that any Guarantor should receive any
funds, payments, claims and/or distributions which are prohibited by this
Guaranty, such Guarantor agrees to hold in trust for the Class A Member an
amount equal to the amount of all funds, payments, claims and/or distributions
so received and not previously paid to the Class A Member, and agrees that it
shall have absolutely no dominion over the amount of such funds, payments,
claims and/or distributions so received except to pay such funds, payments,
claims and/or distributions promptly to the Class A Member, and such Guarantor
covenants promptly to pay the same to the Class A Member.

Section 4.4 Liens Subordinate. Each Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon the assets of the
Class B Member, the Company or any of the Subsidiaries securing payment of the
Guarantor Claims shall be and remain inferior and subordinate to any liens,
security interests, judgment liens, charges or other encumbrances upon such
Person’s assets securing payment of the Guaranteed Obligations, regardless of
whether such encumbrances in favor of any Guarantor or the Class A Member
presently exist or are hereafter created or attach. Without the prior written
consent of the Class A Member, until the Redemption Price shall have been paid
in full (subject to the terms of Section 6.14 regarding reinstatement of this
Guaranty), no Guarantor shall (i) exercise or enforce any creditor’s rights it
may have against the Class B Member, the Company or any of the

 

-9-



--------------------------------------------------------------------------------

Subsidiaries, or (ii) foreclose, repossess, sequester or otherwise take steps or
institute any action or proceedings (judicial or otherwise, including, without
limitation, the commencement of, or the joinder in, any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any liens,
mortgages, deeds of trust, security interests, collateral rights, judgments or
other encumbrances on the assets of the Class B Member, the Company or any of
the Subsidiaries held by any Guarantor.

ARTICLE 5

COVENANTS

Section 5.1 Definitions. As used in this Article 5, the following terms shall
have the respective meanings set forth below:

(a) “GAAP” shall mean generally accepted accounting principles, consistently
applied.

(b) “IFRS” shall mean the International Financial Reporting Standards.

(c) “Liquid Assets” shall mean any of the following, but only to the extent
owned individually, free of all security interests, liens, pledges, charges or
any other encumbrance: (a) cash (excluding proceeds of the Properties that have
not been distributed by the Company), (b) certificates of deposit (with a
maturity of two years or less) issued by, or savings account with, any Approved
Bank or other bank or other financial institution reasonably acceptable to the
Class A Member, (c) marketable securities listed on a national or international
exchange reasonably acceptable to the Class A Member (it being understood,
without limitation of the foregoing, that the New York Stock Exchange and NASDAQ
shall be deemed acceptable to the Class A Member), marked to market, (d) U.S.
Obligations or (e) aggregate availability under unencumbered, unfunded capital
commitments that any Guarantor may unconditionally draw from any of its
partners.

(d) “Net Worth” shall mean, as of a given date, (i) a Person’s total assets as
of such date (without regard to the Properties or any equity therein) less
(ii) such Person’s total liabilities as of such date, determined in accordance
with GAAP or IFRS.

 

-10-



--------------------------------------------------------------------------------

Section 5.2 Covenants. Until the Redemption Price and the Guaranteed Obligations
have been paid in full (subject to the terms of Section 6.14 regarding
reinstatement of this Guaranty), Guarantors shall maintain (x) an aggregate Net
Worth of not less than $250,000,000.00 (the “Net Worth Threshold”) and
(y) subject to paragraph (b) below, aggregate Liquid Assets of not less than
$20,000,000.00 (the “Liquid Assets Threshold”).

Section 5.3 Release of Guarantors. At any time prior to the declaration of a
Changeover Event, Guarantors shall be entitled to request the release of any
Guarantor from its obligations hereunder so long as, following such release, the
remaining Guarantor(s) continue(s) to satisfy the Net Worth Threshold and Liquid
Assets Threshold requirements set forth in Section 5.2 hereof. In connection
with any release of a Guarantor pursuant to this Section 5.3, the Class A Member
shall execute and deliver a release of such Guarantor from all liability in
respect of the Guaranteed Obligations.

Section 5.4 Financial Statements. Each Guarantor shall deliver to the Class A
Member:

(a) within 120 days after the end of each fiscal year of such Guarantor, a
complete copy of such Guarantor’s annual financial statements in the form
delivered to such guarantor’s limited partners, together with a certificate of
the general partner of such Guarantor certifying that, to the best of the
signer’s knowledge, such annual financial statements fairly present the
financial condition and results of the operations of such Guarantor;

(b) within 90 days after the end of each fiscal quarter of such Guarantor,
financial statements in the form delivered to such Guarantor’s limited partners,
together with a certificate of the general partner of such Guarantor certifying
that, to the best of the signer’s knowledge, such quarterly financial statements
fairly present the financial condition and results of the operations of such
Guarantor in a manner consistent with GAAP (subject to year-end adjustments) or
IFRS; and

(c) 20 days after request by the Class A Member, such other financial
information with respect to such Guarantor as the Class A Member may reasonably
request.

ARTICLE 6

MISCELLANEOUS

Section 6.1 Waiver. No failure to exercise, and no delay in exercising, on the
part of the Class A Member, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right. The rights of the
Class A Member hereunder shall be in addition to all other rights provided by
law. No modification or waiver of any provision of this Guaranty, nor any
consent to any departure therefrom, shall be effective unless in writing and no
such consent or waiver shall extend beyond the particular case and purpose
involved. No notice or demand given in any case shall constitute a waiver of the
right to take other action in the same, similar or other instances without such
notice or demand.

 

-11-



--------------------------------------------------------------------------------

Section 6.2 Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by telefax
(with answer back acknowledged) or by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter
specify in accordance with the provisions of this Section 6.2. Any Notice shall
be deemed to have been received: (a) three (3) days after the date such Notice
is mailed, (b) on the date of sending by telefax if sent during business hours
on a Business Day (otherwise on the next Business Day), (c) on the date of
delivery by hand if delivered during business hours on a Business Day (otherwise
on the next Business Day), and (d) on the next Business Day if sent by an
overnight commercial courier, in each case addressed to the parties as follows:

If to the Class A

Member: c/o Goldman Sachs Realty Management, L.P. 6011 Connection Drive Irving,
Texas 75039 Attn: Greg Fay Facsimile No.: (972) 368-3699 Telephone No.: (972)
368-2743 with copies to: Whitehall Street Global Real Estate Limited Partnership
2007 c/o Goldman, Sachs & Co. 200 West Street New York, New York 10282 Attn:
Chief Financial Officer Facsimile No.: (212) 357-5505 Telephone No.: (212)
902-5520 and: Sullivan & Cromwell LLP 125 Broad Street New York, New York 10004
Attention: Anthony J. Colletta, Esq. Facsimile No. (212) 291-9029 If to
Guarantors: [                                         ]
[                                         ]
[                                         ] Attention:
[                                         ] Facsimile No.
[                                         ] with a copy to:
[                                         ]
[                                         ]
[                                         ] Attention:
[                                         ] Facsimile No.
[                                         ]

 

-12-



--------------------------------------------------------------------------------

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 6.2. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.

Section 6.3 Governing Law; Jurisdiction; Service of Process. (a) THIS GUARANTY
WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY EACH GUARANTOR AND ACCEPTED
BY THE CLASS A MEMBER IN THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE
HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
RELATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS GUARANTY AND/OR THE OTHER TRANSACTION DOCUMENTS, AND THIS GUARANTY
AND THE OTHER TRANSACTION DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST THE CLASS A MEMBER OR ANY
GUARANTOR ARISING OUT OF OR RELATING TO THIS GUARANTY MAY AT THE CLASS A
MEMBER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND EACH GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH
GUARANTOR AGREES THAT SERVICE OF PROCESS UPON SUCH GUARANTOR AT THE ADDRESS FOR
SUCH GUARANTOR SET FORTH HEREIN AND WRITTEN NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO SUCH GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH GUARANTOR IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH GUARANTOR (I) SHALL GIVE
PROMPT NOTICE TO THE CLASS A MEMBER OF ANY CHANGE IN THE ADDRESS FOR SUCH
GUARANTOR SET FORTH HEREIN, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE

 

-13-



--------------------------------------------------------------------------------

AN AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE AN AUTHORIZED AGENT IF SUCH GUARANTOR CEASES TO
HAVE AN OFFICE IN NEW YORK, NEW YORK. NOTHING CONTAINED HEREIN SHALL AFFECT THE
RIGHT OF THE CLASS A MEMBER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY GUARANTOR
IN ANY OTHER JURISDICTION.

Section 6.4 Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

Section 6.5 Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party(ies) against whom such amendment is sought to be
enforced.

Section 6.6 Parties Bound; Assignment. This Guaranty shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives. Any assignee or
transferee of the Class A Member shall be entitled to all the benefits afforded
to the Class A Member under this Guaranty. No Guarantor shall have the right to
assign or transfer its rights or obligations under this Guaranty without the
prior written consent of the Class A Member, and any attempted assignment
without such consent shall be null and void.

Section 6.7 Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Guaranty.

Section 6.8 Recitals. The recitals and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.

Section 6.9 Counterparts. To facilitate execution, this Guaranty may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

-14-



--------------------------------------------------------------------------------

Section 6.10 Rights and Remedies. If any Guarantor becomes liable for any
indebtedness owing by any the Class B Member or the Company to the Class A
Member, by endorsement or otherwise, other than under this Guaranty, such
liability shall not be in any manner impaired or affected hereby and the rights
of the Class A Member hereunder shall be cumulative of any and all other rights
that the Class A Member may ever have against Guarantor. The exercise by the
Class A Member of any right or remedy hereunder or under any other instrument,
or at law or in equity, shall not preclude the concurrent or subsequent exercise
of any other right or remedy.

Section 6.11 Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTORS AND THE CLASS A MEMBER WITH RESPECT TO GUARANTORS’ GUARANTY OF THE
GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTORS AND THE CLASS A
MEMBER AS A FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO
COURSE OF DEALING BETWEEN GUARANTORS AND THE CLASS A MEMBER, NO COURSE OF
PERFORMANCE, NO TRADE PRACTICES AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY
NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS
GUARANTY. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTORS AND THE CLASS A
MEMBER.

Section 6.12 Waiver of Right To Trial By Jury. EACH GUARANTOR AND THE CLASS A
MEMBER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE
OPERATING AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH GUARANTOR AND
THE CLASS A MEMBER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND
EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH
PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER PARTIES.

Section 6.13 Cooperation. Each Guarantor acknowledges that the Class A Member
and its successors and assigns may (i) sell this Guaranty and the other
Transaction Documents and/or the Class A Member’s Interest to one or more
investors, (ii) deposit this Guaranty and the other Transaction Documents with a
trust, which trust may sell certificates to investors evidencing an ownership
interest in the trust assets, or (iii) otherwise sell the Class A Member’s
Interest or one or more interests therein to investors (the transactions
referred to in clauses (i) through (iii) are hereinafter each referred to as
“Secondary Market Transaction”). Each

 

-15-



--------------------------------------------------------------------------------

Guarantor shall at no cost to any Guarantor, cooperate with the Class A Member
in effecting any such Secondary Market Transaction and shall provide (or cause
the Class B Member, the Company and/or the Subsidiaries to provide) such
information and materials as may be reasonably requested by the Class A Member
in connection with such Secondary Market Transaction.

Section 6.14 Reinstatement in Certain Circumstances. If at any time any payment
of the Class A Return, the Unrecovered Capital or any other amount payable by
the Company or the Class B Member under the Operating Agreement or the other
Transaction Documents is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of the Company or the Class B
Member or otherwise, Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.

Section 6.15 Exculpation of Certain Persons. Notwithstanding anything to the
contrary contained in this Guaranty or any other Transaction Document, no direct
or indirect shareholder, partner, member, principal, Affiliate (other than the
Class B Member and the Company), employee, officer, trustee, director, agent or
other representative of a Guarantor and/or of any of its Affiliates (each, a
“Related Party”) shall have any personal liability for, nor be joined as party
to, any action with respect to payment, performance or discharge of any
covenants, obligations, or undertakings of any Guarantor under this Guaranty,
and by acceptance hereof, the Class A Member for itself and its successors and
assigns irrevocably waives any and all right to sue for, seek or demand any such
damages, money judgment, deficiency judgment or personal judgment against any
Related Party under or by reason of or in connection with this Guaranty; except
that any Related Party that is a party to any Transaction Document or any other
separate written guaranty, indemnity or other agreement given by such Related
Party in connection with the Investment shall remain fully liable therefor and
the foregoing provisions shall not operate to limit or impair the liabilities
and obligations of such Related Parties or the rights and remedies of the
Class A Member thereunder.

Section 6.16 Gender; Number; General Definitions. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
(a) words used in this Guaranty may be used interchangeably in the singular or
plural form, (b) any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, (c) the word “the Class A Member” shall
mean “the Class A Member and any subsequent holder of the Class A Member’s
Interest”, (d) the word “Properties” shall include any portion of any of the
Properties and any interest therein, and (e) the phrases “attorneys’ fees”,
“legal fees” and “counsel fees” shall include any and all attorneys’, paralegal
and law clerk fees and disbursements, including, but not limited to, fees and
disbursements at the pre-trial, trial and appellate levels, incurred or paid by
the Class A Member in protecting its interest in the Company (including any
Protective Capital advances by the Class A Member) and/or in enforcing its
rights hereunder.

Section 6.17 Joint and Several. The obligations of each Guarantor hereunder are
joint and several.

 

-16-



--------------------------------------------------------------------------------

Section 6.18 Certain California State Specific Provisions.

(a) To the extent California law applies, nothing herein shall be deemed to
limit the right of the Class A Member to recover in accordance with California
Code of Civil Procedure Section 736 (as such Section may be amended from time to
time), any costs, expenses, liabilities or damages, including reasonable
attorneys’ fees and costs, incurred by the Class A Member and arising from any
covenant, obligation, liability, representation or warranty contained in any
indemnity agreement given to the Class A Member, or any order, consent decree or
settlement relating to the cleanup of Hazardous Substances (as defined in the
Environmental Indemnity Agreement) or any other “environmental provision” (as
defined in such Section 736) relating to any Property or any portion thereof.

(b) To the extent California law applies, in addition to and not in lieu of any
other provisions of this Guaranty (provided, however, that in the case of any
conflict or inconsistency between the provisions of this Section 6.18(b) and the
other provisions of this Guaranty as to any subject matter described in this
Section 6.18(b), such other provisions shall control), each Guarantor
represents, warrants and covenants as follows:

(c) The obligations of each Guarantor under this Guaranty shall be performed
without demand by the Class A Member and shall be unconditional irrespective of
the genuineness, validity, regularity or enforceability of any of the Operating
Agreement or any of the other Transaction Documents, and without regard to any
other circumstance which might otherwise constitute a legal or equitable
discharge of a surety or a guarantor. Each Guarantor hereby waives any and all
benefits and defenses under California Civil Code Section 2810 and agrees that
by doing so such Guarantor shall be liable even if neither the Company nor the
Class B Member had no liability at the time of execution of the Transaction
Documents, or thereafter ceases to be liable. Each Guarantor hereby waives any
and all benefits and defenses under California Civil Code Section 2809 and
agrees that by doing so such Guarantor’s liability may be larger in amount and
more burdensome than that of the Company or any of its Subsidiaries. Each
Guarantor hereby waives the benefit of all principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms of this
Guaranty and agrees that such Guarantor’s obligations shall not be affected by
any circumstances, whether or not referred to in this Guaranty which might
otherwise constitute a legal or equitable discharge of a surety or a guarantor.
Each Guarantor hereby waives the benefits of any right of discharge under any
and all statutes or other laws relating to guarantors or sureties and any other
rights of sureties and guarantors thereunder.

(d) In accordance with Section 2856 of the California Civil Code, each Guarantor
hereby waives all rights and defenses arising out of an election of remedies by
the Class A Member even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for guaranteed obligations, has destroyed
or otherwise impaired such Guarantor’s rights of subrogation and reimbursement
against the principal by the operation of Section 580d of the California Code of
Civil Procedure or otherwise. Each Guarantor hereby authorizes and empowers the
Class A Member to exercise, in its sole and absolute discretion, any right or
remedy, or any combination thereof, which may then be available, since it is the
intent and purpose of each Guarantor that the obligations under this Guaranty
shall be absolute, independent and unconditional under any and all
circumstances. Specifically, and without in any way limiting the foregoing, each
Guarantor hereby waives any rights of subrogation, indemnification, contribution
or reimbursement arising under Sections 2846, 2847, 2848 and

 

-17-



--------------------------------------------------------------------------------

2849 of the California Civil Code or any other right of recourse to or with
respect to the Company or any of its Subsidiaries, any general partner, member
or other constituent of the Company or any of its Subsidiaries, any other person
obligated to the Class A Member with respect to the matters set forth herein, or
the assets or property of any of the foregoing until the Redemption Price has
been paid in full and all obligations of the Company and its Affiliates under
the Transaction Documents have been fully performed, and there has expired the
maximum possible period thereafter during which any payment made by the Company
or others to the Class A Member with respect to such obligations could be deemed
a preference under the United States Bankruptcy Code. In connection with the
foregoing, subject to the foregoing limitations, each Guarantor expressly waives
any and all rights of subrogation against the Company and each of its
Subsidiaries, and each Guarantor hereby waives any rights to enforce any remedy
which the Class A Member may have against the Company or any of its
Subsidiaries.

(e) In addition to and without in any way limiting the foregoing, each Guarantor
hereby subordinates any and all indebtedness of the Company and each Subsidiary
now or hereafter owed to any Guarantor to all the indebtedness of the Company or
any Subsidiary to the Class A Member and agrees with the Class A Member that
until the Redemption Price has been paid in full and all obligations owed to the
Class A Member under the Transaction Documents have been fully performed, and
there has expired the maximum possible period thereafter during which any
payment made by the Company or others to the Class A Member with respect to such
obligations could be deemed a preference under the United States Bankruptcy
Code, no Guarantor shall demand or accept any payment of principal or interest
from the Company or any of its Subsidiaries or claim any offset or other
reduction of any Guarantor’s obligations hereunder because of any such
indebtedness. If any amount shall nevertheless be paid to an Guarantor by the
Company or any Subsidiary or another guarantor prior to payment in full of the
Redemption Price, such amount shall be held in trust for the benefit of the
Class A Member and shall forthwith be paid to the Class A Member to be credited
and applied to the Unrecovered Capital. Further, no Guarantor shall have any
right of recourse against the Class A Member by reason of any action the Class A
Member may take or omit to take under the provisions of this Guaranty or under
the provisions of any of the Transaction Documents. Without limiting the
generality of the foregoing, each Guarantor hereby waives, to the fullest extent
permitted by law, diligence in collecting the obligations owed to the Class A
Member under the Transaction Documents, presentment, demand for payment,
protest, all notices with respect to the Operating Agreement, this Guaranty, or
any other Transaction Document which may be required by statute, rule of law or
otherwise to preserve the Class A Member’s rights against such Guarantor under
this Guaranty, including, but not limited to, notice of acceptance, notice of
any amendment of the Transaction Documents, notice of the occurrence of any
default, notice of intent to accelerate, notice of acceleration, notice of
dishonor, notice of foreclosure, notice of protest, and notice of the incurring
by the Company or any of its Subsidiaries of any obligation or indebtedness.

(f) Without limiting the foregoing, but subject to the same limitations set
forth above, each Guarantor waives (i) all rights of subrogation, reimbursement,
indemnification, and contribution and any other rights and defenses that are or
may become available to any Guarantor by reason of California Civil Code
Sections 2787 to 2855, inclusive, including any and all rights or defenses such
Guarantor may have by reason of protection afforded to the

 

-18-



--------------------------------------------------------------------------------

Company or any of its Subsidiaries with respect to any of the obligations of any
Guarantor under this Guaranty by reason of a nonjudicial foreclosure or pursuant
to the antideficiency or other laws of the State of California limiting or
discharging the obligations of the Company or any of its Subsidiaries. Without
limiting the generality of the foregoing, each Guarantor hereby expressly waives
any and all benefits under California Code of Civil Procedure Section 726 (which
Section, if such Guarantor had not given this waiver, among other things, would
otherwise require the Class A Member to exhaust all of its security before a
personal judgment could be obtained for a deficiency).

(g) Likewise, each Guarantor waives (i) any and all rights and defenses
available to such Guarantor under California Civil Code Sections 2899 and 3433;
and (ii) any rights or defenses such Guarantor may have with respect to its
obligations as a guarantor by reason of any election of remedies by the Class A
Member. These rights and defenses include, but are not limited to, any rights or
defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.

[NO FURTHER TEXT ON THIS PAGE.]

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed this Guaranty as of the day and
year first above written.

 

GUARANTORS: [                                         ] By:

 

Name: Title: AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P. By:

American Realty Capital Hospitality

Trust, Inc., its general partner

By:

 

Name: Title: AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC. By:

 

Name: Title: [                                         ]

 

Name:



--------------------------------------------------------------------------------

[                                         ]

 

Name:

[                                         ]

 

Name:

[                                         ]

 

Name:

[                                         ]

 

Name:



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF ENVIRONMENTAL INDEMNITY AGREEMENT



--------------------------------------------------------------------------------

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as of
            , 2014, by [            ], a [            ], having an office at
[            ], AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership, having an office at [            ], AMERICAN
REALTY CAPITAL HOSPITALITY TRUST, INC., a Maryland corporation, having an office
at [            ], [            ], an individual, [            ], an individual,
[            ], an individual, [            ], an individual, and
[            ], an individual1 (each of the foregoing, an “Indemnitor”, and
together with their respective permitted successors and assigns, collectively,
“Indemnitors”), in favor of W2007 EQUITY INNS SENIOR MEZZ, LLC, a Delaware
limited liability company, having an office at c/o Goldman Sachs Realty
Management, L.P., 6011 Connection Drive, Irving, Texas 75039 (together with its
successors and/or assigns, “Indemnitee”) and the other Indemnified Parties
(defined below).

RECITALS

A. Indemnitee is prepared to make an investment (the “Investment”) in ARC
Hospitality Portfolio I Holdco, LLC, a Delaware limited liability company (the
“Company”), in the amount of $[            ] as described in the Amended and
Restated Limited Liability Company Agreement of the Company, of even date
herewith, among Indemnitee, American Realty Capital Hospitality Portfolio
Member, LLC, a Delaware limited liability company (the “Class B Member”), and
[            ] (as the same may be amended, modified or supplemented from time
to time, the “Operating Agreement”). Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Operating
Agreement.

B. Each Indemnitor acknowledges receipt and approval of copies of the Operating
Agreement and the other Transaction Documents.

C. Each Indemnitor acknowledges that it owns, either directly or indirectly, a
beneficial interest in the Class B Member and, as a result of such beneficial
interest, will receive substantial economic and other benefits from Indemnitee
making the Investment in the Company.

D. Indemnitee is unwilling to make the Investment or to enter into the Operating
Agreement unless Indemnitors agree to provide the indemnification,
representations, warranties, covenants and other matters described in this
Agreement for the benefit of the Indemnified Parties.

 

 

1  Note to draft: Individuals party to the Supplemental Agreement referenced in
the Real Estate Sale Agreement to be included as individual indemnitors only if
Whitehall has provided the Whitehall Guarantees (as defined in the Supplemental
Agreement).



--------------------------------------------------------------------------------

E. Indemnitors are entering into this Agreement to induce Indemnitee to make the
Investment, enter into the Operating Agreement and become a Member of the
Company.

AGREEMENT

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitors hereby represent, warrant, covenant and agree for the benefit of the
Indemnified Parties as follows:

1. Environmental Covenants. Each Indemnitor covenants and agrees that (a) all
uses and operations on or of each Property, whether by any of the Indemnitors or
any other Person, shall be in compliance with all Environmental Laws and permits
issued pursuant thereto; (b) there shall be no Releases of Hazardous Substances
in, on, under or from any Property (except in compliance with all applicable
Environmental Laws and with permits issued pursuant thereto); (c) there shall be
no Hazardous Substances in, on or under any Property, except those that are both
(i) in compliance with all applicable Environmental Laws and with any necessary
permits issued pursuant thereto and (ii) fully disclosed to Indemnitee in
writing; (d) Indemnitors shall keep each Property free and clear of all liens
and other encumbrances imposed pursuant to any Environmental Law, whether due to
any act or omission of any of the Indemnitors or any other Person (the
“Environmental Liens”); provided, that after prior notice to Indemnitee,
Indemnitors, at their own expense, may contest the amount or validity of any
Environmental Liens in accordance with the terms of the Senior Loan Documents;
(e) Indemnitors shall, at their sole cost and expense, fully and in a timely
manner cooperate in all activities pursuant to Section 2 of this Agreement,
including, but not limited to, providing all relevant information and making
knowledgeable Persons available for interviews upon reasonable advance written
request and at reasonable times and places; (f) Indemnitors shall, at their sole
cost and expense, perform any environmental site assessment or other
investigation of environmental conditions in connection with any Property,
pursuant to any reasonable written request of Indemnitee made in consideration
of any environmental event or condition reasonably believed by Indemnitee to
have occurred or to exist at any Property (which request shall briefly describe
the basis for Indemnitee’s belief) (including, but not limited to, sampling,
testing and analysis of soil, water, air, building materials and other materials
and substances whether solid, liquid or gas, such assessment or investigation to
be in scope and nature appropriate to the suspected event or condition) that
would be reasonably expected to have an adverse effect on any Property or on the
business or condition (financial or otherwise) of the Class B Member, the
Company or any of its Subsidiaries, and share with Indemnitee the reports and
other results thereof, and Indemnitee and the other Indemnified Parties shall be
entitled to rely on such reports and other results thereof; (g) Indemnitors
shall, at their sole cost and expense, comply with all reasonable written
requests of Indemnitee to (i) effectuate any required Remediation of any
condition (including, but not limited to, a Release of a Hazardous Substance)
in, on, under or from any Property; (ii) comply with any applicable
Environmental Law; and/or (iii) comply with any directive from any Governmental
Authority having jurisdiction over the applicable Property requiring any action
relating to any environmental condition in, on, under, from or migrating toward
such Property; provided, that with respect to clauses (g)(ii) and (iii), after
notice to Indemnitee, Indemnitors may, at their own expense, contest the
applicability of any Environmental Law in accordance with the terms of the
Senior Loan Documents; (h) none of the Indemnitors shall do or knowingly

 

-2-



--------------------------------------------------------------------------------

allow any tenant or other user of any Property to do any act that is in
non-compliance with any applicable Environmental Law, impairs or may impair the
value of any Property, is contrary to any requirement of any insurer,
constitutes a public or private nuisance, constitutes waste or violates any
covenant, condition, agreement or easement applicable to any Property; (i) if
following the date hereof, it is determined that any Property contains paint
containing more than 0.5% lead by dry weight (“Lead Based Paint”), present in
violation of any Environmental Law, Indemnitors agree, at their sole cost and
expense and within forty-five (45) days thereafter, to cause to be prepared an
assessment report describing the location and condition of the Lead Based Paint
(a “Lead Based Paint Report”), prepared by an expert, and in form, scope and
substance, acceptable to Indemnitee; (j) if following the date hereof, it is
determined that any Property contains asbestos or asbestos-containing material
(“Asbestos”) present in violation of any Environmental Law, the Indemnitors
shall, at their sole cost and expense and within forty-five (45) days
thereafter, cause the Company to cause to be prepared an assessment report
describing the location and condition of the Asbestos (an “Asbestos Report”),
prepared by an expert, and in form, scope and substance, acceptable to
Indemnitee; (k) if a Lead Based Paint Report or Asbestos Report is required to
be prepared pursuant to clauses (i) or (j) of this Section 1, on or before
thirty (30) days following the preparation of such report, Indemnitors shall, at
their sole cost and expense, develop and implement an operations and maintenance
plan to manage such condition(s) on the applicable Property, which plan shall be
prepared by an expert, and be in form, scope and substance, acceptable to
Indemnitee (together with any Lead Based Paint Report and/or Asbestos Report, as
applicable, the “O&M Plan”), and if an O&M Plan has been prepared prior to the
date hereof, Indemnitors agree to diligently and continually carry out (or cause
to be carried out) the provisions thereof, it being understood and agreed that
compliance with the O&M Plan shall require or be deemed to require, without
limitation, the proper preparation and maintenance of all records, papers and
forms required under the Environmental Laws; (l) in the event that any
inspection or audit reveals the presence of Toxic Mold in the indoor air of any
Property at concentrations for which any Legal Requirement applicable to such
Property requires removal thereof by remediation professionals, Indemnitors
shall promptly remediate the Toxic Mold and perform post-remedial clearance
sampling in accordance with said Legal Requirement and applicable Environmental
Law, following which abatement of the Toxic Mold, Indemnitors shall prepare and
implement an Operations and Maintenance Plan for Toxic Mold and Moisture
reasonably acceptable to Indemnitee and in accordance with the guidelines issued
by the National Multi Housing Council; and (m) Indemnitors shall promptly notify
Indemnitee in writing of (A) any presence or Release or threatened Release of
Hazardous Substances in, on, under, from or migrating towards any Property in
material violation of, or as might be reasonably expected to result in material
liability under, any Environmental Law; (B) material non-compliance with any
Environmental Laws related in any way to any Property; (C) any actual or
threatened Environmental Lien; (D) any required or proposed Remediation of
environmental conditions relating to any Property; and/or (E) any written or
oral notice or other communication of which any Indemnitor becomes aware from
any source whatsoever (including, but not limited to, any Governmental
Authority) relating to a material or unlawful Release, or threatened Release, of
Hazardous Substances or Remediation thereof, possible liability of any Person
pursuant to any Environmental Law concerning any Property, other environmental
conditions in connection with any Property or any actual or threatened
administrative or judicial proceedings in connection with any environmental
matters referred to in this Agreement.

 

-3-



--------------------------------------------------------------------------------

2. Indemnified Rights/Cooperation and Access. In the event the Indemnified
Parties have a reasonable basis to believe that an environmental hazard exists
on any Property that does not (a) endanger any tenants or other occupants of
such Property or their guests or the general public, or (b) materially and
adversely affect the value of such Property, upon reasonable written notice from
the Indemnitee, describing in reasonable detail the basis for such belief,
Indemnitors shall, at Indemnitors’ sole cost and expense, promptly cause an
engineer or consultant reasonably satisfactory to the Indemnified Parties to
conduct an environmental assessment or audit of such hazard (the scope of which
shall be determined in the reasonable discretion of the Indemnified Parties) and
take any samples of soil, groundwater or other water, air or building materials
or any other invasive testing reasonably determined by Indemnitee to be required
to assess such condition and promptly deliver to Indemnitee the results of any
such assessment, audit, sampling or other testing; provided, however, if such
results are not delivered to Indemnitee within a reasonable period or if the
Indemnified Parties have reason to believe that an environmental hazard exists
on such Property that endangers any tenant or other occupant of such Property or
their guests or the general public or may materially and adversely affect the
value of such Property, upon reasonable notice to Indemnitors, the Indemnified
Parties and any other Person designated by the Indemnified Parties, including,
but not limited to, any receiver, any representative of any Governmental
Authority and/or any environmental consultant, shall have the right, but not the
obligation, to enter upon such Property at all reasonable times (subject to the
rights of tenants) to assess any and all aspects of the environmental condition
of such Property and its use, including, but not limited to, conducting any
environmental assessment or audit (the scope of which shall be determined in the
sole, but good faith discretion of the Indemnified Parties) and taking samples
of soil, groundwater or other water, air or building materials and reasonably
conducting other invasive testing, reasonably determined by the Indemnified
Parties to be required to assess the condition. Indemnitors shall cooperate with
and provide, upon advance notice to each of them, the Indemnified Parties and
any such Person designated by the Indemnified Parties with access to each
Property.

3. Indemnification. Indemnitors covenant and agree, at their sole cost and
expense, to protect, defend, indemnify, release and hold Indemnified Parties
harmless from and against any and all Losses (defined below) imposed upon, or
incurred by, or asserted against, any Indemnified Parties and directly or
indirectly arising out of or relating to any one or more of the following:
(a) any presence of any Hazardous Substances in, on, above or under any
Property; (b) any past, present or threatened Release of Hazardous Substances
in, on, above, under or from any Property; (c) any activity by any of the
Indemnitors, any Person affiliated with any of the Indemnitors and/or any tenant
or other user of any Property in connection with any actual, proposed or
threatened use, treatment, storage, holding, existence, disposition or other
Release, generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
such Property of any Hazardous Substances at any time located in, under, on or
above such Property; (d) any activity by any of the Indemnitors, any Person
affiliated with any of the Indemnitors and/or any tenant or other user of any
Property in connection with any actual or proposed Remediation of any Hazardous
Substances at any time located in, under, on or above such Property, whether or
not such Remediation is voluntary or pursuant to court or administrative order,
including, but not limited to, any removal, remedial or corrective action;
(e) any past, present or threatened non-compliance or violation of any
Environmental Law (or of any permit issued pursuant to any Environmental Law) in
connection with any Property or operations thereon, including, but not

 

-4-



--------------------------------------------------------------------------------

limited to, any failure by any of the Indemnitors, any Person affiliated with
any of the Indemnitors and/or any tenant or other user of such Property to
comply with any order of any Governmental Authority in connection with any
Environmental Laws; (f) the imposition, recording or filing or the threatened
imposition, recording or filing of any Environmental Lien encumbering any
Property; (g) any administrative processes or proceedings or judicial
proceedings in any way connected with any matter addressed in this Agreement;
(h) [intentionally omitted]; (i) any acts of any of the Indemnitors, any Person
affiliated with any of the Indemnitors and/or any tenant or other user of any
Property in arranging for the disposal or treatment, or arranging with a
transporter for transport for the disposal or treatment, of Hazardous Substances
in, on, above or under any Property at any facility or incineration vessel
containing such or similar Hazardous Substances; (j) any acts of any of the
Indemnitors, any Person affiliated with any of the Indemnitors and/or any tenant
or other user of any Property in accepting any Hazardous Substances in, on,
above or under any Property for transport to disposal or treatment facilities,
incineration vessels or sites from which there is a Release or a threatened
Release of any Hazardous Substance which causes the incurrence of costs for
Remediation; (k) any personal injury, wrongful death or property or other damage
arising under any statutory or common law or tort law theory, in each case, with
respect to environmental matters concerning any Property, including, but not
limited to, damages assessed for private or public nuisance or for the
conducting of an abnormally dangerous activity on or near any Property; and
(l) any misrepresentation or inaccuracy in any representation or warranty
contained in this Agreement or material breach or failure to perform any
covenants or other obligations pursuant to this Agreement.

Notwithstanding any provisions of this Agreement to the contrary, (x) the
foregoing indemnity shall not apply to Losses caused solely by the gross
negligence or willful misconduct of any Indemnified Party and (y) the foregoing
indemnity shall only apply to Losses resulting from any circumstance, condition,
action or event first occurring after the date hereof (subject to the other
limitations set forth herein).

4. Duty to Defend and Attorneys’ and Other Fees and Expenses. Upon written
request by any Indemnified Party, Indemnitors shall defend such Indemnified
Party(ies) against any claim for which indemnification is required hereunder (if
requested by any Indemnified Party, in the name of the Indemnified Party), by
attorneys and other professionals reasonably approved by the Indemnified
Parties. Notwithstanding the foregoing, if the defendants in a claim include an
Indemnitor (or any affiliate of an Indemnitor) and any Indemnified Party shall
have reasonably concluded that (A) there are legal defenses available to it that
are materially different from or in addition to those available to such
Indemnitor (or such Affiliate of such Indemnitor), or (B) the use of the
attorneys engaged by such Indemnitor (or such affiliate of Indemnitor) would
present such attorneys with a conflict of interest, Indemnified Parties may, in
their sole and absolute discretion, engage their own attorneys and other
professionals to defend or assist them, and, at the option of Indemnified
Parties, their attorneys shall control the resolution of any claim or
proceeding; provided that no compromise or settlement shall be entered without
Indemnitors’ consent, which consent shall not be unreasonably withheld. Upon
demand, Indemnitors shall pay or, in the sole and absolute discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of the
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.

 

-5-



--------------------------------------------------------------------------------

5. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

The term “Environmental Laws” means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances and/or relating to liability for or costs of other
actual or threatened danger to human health or the environment. The term
“Environmental Laws” includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Substances Transportation Act; the Resource
Conservation and Recovery Act (including, but not limited to, Subtitle I
relating to underground storage tanks); the Solid Waste Disposal Act; the Clean
Water Act; the Clean Air Act; the Toxic Substances Control Act; the Safe
Drinking Water Act; the Occupational Safety and Health Act; the Federal Water
Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the Endangered Species Act; the National Environmental Policy Act; the River and
Harbors Appropriation Act; and those relating to Lead Based Paint. The term
“Environmental Laws” also includes, but is not limited to, any present and
future federal, state and local laws, statutes, ordinances, rules, regulations
and the like, as well as common law, conditioning transfer of property upon a
negative declaration or other approval of a Governmental Authority of the
environmental condition of any Property; requiring notification or disclosure of
Releases of Hazardous Substances or other environmental condition of a property
to any Governmental Authority or other Person, whether or not in connection with
any transfer of title to or interest in such property; imposing conditions or
requirements in connection with environmental permits or other environmental
authorization for lawful activity; relating to nuisance, trespass or other
causes of action related to the physical condition or use of any Property; and
relating to wrongful death, personal injury or property or other damage in
connection with any physical condition or use of any Property.

The term “Hazardous Substances” includes, but is not limited to, any and all
substances (whether solid, liquid or gas) defined, listed or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may have a
negative impact on human health or the environment, including, but not limited
to, petroleum and petroleum products, asbestos and asbestos-containing
materials, polychlorinated biphenyls, lead, and lead-containing materials,
radon, radioactive materials, flammables and explosives, Lead Based Paint and
Toxic Mold. Notwithstanding anything to the contrary contained herein, the term
“Hazardous Substances” will not include substances which otherwise would be
included in such definition but which are of kinds and in amounts ordinarily and
customarily used or stored in similar properties, including, without limitation
substances used for the purposes of cleaning, maintenance, or operations,
substances typically used in construction, and typical products used in
properties like the Properties, and which are otherwise in compliance with all
Environmental Laws. Furthermore, the term “Hazardous Substances” will not
include substances which otherwise would be included in such definition but
which are of kinds and in amounts ordinarily and customarily stocked and sold by
tenants operating retail businesses of the types operated by the tenants of any
Property and which are otherwise in compliance with all Environmental Laws.

 

-6-



--------------------------------------------------------------------------------

The term “Indemnified Parties” means Indemnitee, its affiliates, Persons who may
hold or acquire or will have held a full or partial interest in Indemnitee’s
Interest (including, but not limited to, Investors (as hereinafter defined)
and/or prospective Investors, as well as custodians, trustees and other
fiduciaries who hold or have held a full or partial interest in the Investment
for the benefit of third parties) as well as the respective directors, officers,
shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, successors and assigns of
any and all of the foregoing, and any successors by merger, consolidation or
acquisition of all or a substantial portion of Indemnitee’s assets and business.

The term “Investor” means each purchaser, transferee, assignee or investor in
the Class A Member’s Interest.

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

The term “Losses” includes any actual losses, damages, costs, fees, expenses,
claims, suits, judgments, awards, liabilities (including, but not limited to,
strict liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, reasonable fees of attorneys, engineers and environmental
consultants and investigation costs (including, but not limited to, costs for
sampling, testing and analysis of soil, water, air, building materials and other
materials and substances, whether solid, liquid or gas), of whatever kind or
nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards.

The term “Indemnitor Affiliate” shall mean any Indemnitor, the Class B Member
and/or any other Person that either (or both) (a) is in Control of, is
Controlled by or is under common Control with (i) any Indemnitor or (ii) any
general partner or managing member of, or other Person or Persons Controlling,
any Indemnitor (each a “Clause (a) Person”), or (b) is either (1) a Person that
owns directly or indirectly thirty-five percent (35%) or more of the direct or
indirect equity interests in any Indemnitor or any other Clause (a) Person, or
(2) a Person with respect to which either (or a combination) of the Indemnitors
directly or indirectly owns thirty-five percent (35%) or more of the direct or
indirect equity interests in such Person, or (3) a Person with respect to which
any combination of Indemnitors and Clause (a) Persons own, directly or
indirectly, fifty-one percent (51%) or more of the direct or indirect voting
equity interests in such Person. In addition to, and without limiting, the
foregoing, if a direct or indirect interest in a loan secured by direct or
indirect interests in the Company or any of its Subsidiaries is held by an
Indemnitor Affiliate, the related lender will be deemed an Indemnitor Affiliate
unless such Indemnitor Affiliate is a Disabled Participant (as defined below)
and one or more other holders of substantial interests in such loan that are not
Indemnitor Affiliates control the administration of such loan and the
enforcement of the rights and remedies of such lender. An Indemnitor Affiliate
is a “Disabled Participant” with respect to a loan if it has no right to
exercise any voting or other control rights with respect to such loan (other
than the right to approve amendments to the material economic terms of such
loan).

 

-7-



--------------------------------------------------------------------------------

The term “Release” with respect to any Hazardous Substance includes, but is not
limited to, any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.

The term “Remediation” includes, but is not limited to, any response, remedial,
removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; any
actions to prevent, cure or mitigate any Release of any Hazardous Substance
(including, with respect to Toxic Mold, providing any moisture control systems
at any Property); any action to comply with any Environmental Laws or with any
permits issued pursuant thereto; any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing or laboratory or other
analysis or evaluation relating to any Hazardous Substances or to any
environmental matter referred to herein.

The term “Toxic Mold” means fungi that reproduces through the release of spores
or the splitting of cells or other means that may pose a risk to human health or
the environment or negatively affect the value of any Property, including, but
not limited to, mold, mildew, fungi, fungal spores, fragments and metabolites
such as mycotoxins and microbial volatile organic compounds.

6. Unimpaired Liability. The liability of Indemnitors under this Agreement shall
in no way be limited or impaired by, and each Indemnitor hereby consents to and
agrees to be bound by, any amendment or modification of the provisions of the
Operating Agreement or any of the other Transaction Documents by any Indemnitor
or any Person who succeeds any Indemnitor or any Person as owner of any of the
Properties. In addition, the liability of Indemnitors under this Agreement shall
in no way be limited or impaired by (i) any extension of the Mandatory
Redemption Date or any other extension of the time for performance required by
the Operating Agreement or any of the other Transaction Documents, (ii) any sale
or transfer of all or part of any Property, or any sale or other assignment by
any Indemnitor of its direct or indirect ownership interests in the Class B
Member or the Company, (iii) except as provided herein, any exculpatory
provision in the Operating Agreement or any of the other Transaction Documents,
(iv) the accuracy or inaccuracy of the representations and warranties made by
the Class B Member, the Company or any Indemnitor under the Operating Agreement
or any of the other Transaction Documents (including this Agreement), or (v) the
release of any Indemnitor or any other Person from performance or observance of
any of the agreements, covenants, terms or condition contained in the Operating
Agreement or any of the other Transaction Documents by operation of law,
Indemnitee’s voluntary act, or otherwise.

7. Enforcement. The Indemnified Parties may enforce the obligations of
Indemnitors without first declaring a Changeover Event, provided, however, that
nothing herein shall inhibit or prevent Indemnitee from declaring a Changeover
Event, or exercising any other rights and remedies under the other Transaction
Documents. It is not necessary for a Changeover Event to have occurred for
Indemnified Parties to exercise their rights pursuant to this Agreement.
Notwithstanding any provision of the Operating Agreement or any other
Transaction Document to the contrary, the obligations of each Indemnitor
pursuant to this Agreement are exceptions to any non-recourse or exculpation
provision of the Operating Agreement or any other Transaction Document; and each
Indemnitor expressly acknowledges and agrees that it is fully and personally
liable for such obligations, and such liability is not limited to the
Unrecovered Capital or the value of the Properties.

 

-8-



--------------------------------------------------------------------------------

8. Limitations on Liability of Indemnitors.

(a) Notwithstanding anything to the contrary herein or in the other Transaction
Documents, in the event of the declaration of a Changeover Event, then
Indemnitors shall not have any liability hereunder for any Losses arising from
any circumstance, condition, action or event first occurring after the date of
the declaration of a Changeover Event and not caused by the acts of either of
the Indemnitors or any other Indemnitor Affiliate; provided that (i) Indemnitors
shall remain liable hereunder for any Losses to the extent arising from any
action or event prior to the date of the declaration of a Changeover Event and
(ii) if, following the declaration of a Changeover Event, an arbitration panel
appointed pursuant to Section 12.10 of the Operating Agreement determines that
such Changeover Event has not occurred pursuant to Section 3.5 of the Operating
Agreement, then the Indemnitors shall continue to be fully liable for all of its
obligations hereunder and for all Losses (other than any such Losses caused
solely by the actions of the Indemnitee taken on behalf of the Company or any of
its Subsidiaries following such declaration of a Changeover Event).

9. Survival. The obligations and liabilities of each Indemnitor under this
Agreement shall fully survive indefinitely. Notwithstanding the foregoing, the
indemnification obligations of Indemnitor hereunder shall terminate three
(3) years after the payment in full (or, if later, after the delivery of the
Phase I environmental report described in this sentence), in accordance with the
Operating Agreement and the other Transaction Documents, of the Unrecovered
Capital solely as to an Property as to which at the time of such payment (or at
any time thereafter) Indemnitee has been furnished a Phase I environmental
report in form and substance, and from an environmental consultant, reasonably
acceptable to Indemnitee, which Phase I environmental report discloses, as of
the date of such repayment (or, if later, the date of the delivery thereof), no
actual or threatened (A) non-compliance with or violation of applicable
Environmental Laws (or permits issued pursuant to Environmental Laws) in
connection with any Property or operations thereon, which has not been cured in
accordance with applicable Environmental Laws, (B) Environmental Liens
encumbering any Property, (C) administrative processes or proceedings or
judicial proceedings concerning any environmental matter addressed in this
Agreement, or (D) unlawful presence or Release of Hazardous Substances in, on,
above or under any Property that has not been fully remediated as required by
applicable Environmental Laws. Notwithstanding the foregoing, at any time prior
to the declaration of a Changeover Event, Indemnitors shall be entitled to
request the release of any Indemnitor from its obligations hereunder so long as,
following such release, the remaining Indemnitor(s) continue(s) to satisfy the
Net Worth Threshold and Liquid Assets Threshold (as each such term is defined in
the Guarantees) and, in connection with any release of an Indemnitor pursuant to
this Section 9, the Class A Member shall execute and deliver a release of such
Indemnitor from all liability hereunder.

10. Interest. Any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand and, if not paid
within thirty (30) days of such demand therefor, shall bear interest at the
Increased Rate.

 

-9-



--------------------------------------------------------------------------------

11. Waivers.

(a) Each Indemnitor hereby waives and relinquishes (i) any right or claim of
right to cause a marshaling of any Indemnitor’s assets or to cause Indemnitee or
any other Indemnified Party to attempt to enforce any other remedy before
proceeding under this Agreement against any Indemnitor; (ii) all rights and
remedies accorded by applicable law to indemnitors or guarantors generally,
including any rights of subrogation which any Indemnitor may have, provided that
the indemnity provided for hereunder shall neither be contingent upon the
existence of any such rights of subrogation nor subject to any claims or
defenses whatsoever which may be asserted in connection with the enforcement or
attempted enforcement of such subrogation rights, including, without limitation,
any claim that such subrogation rights were abrogated by any acts of Indemnitee
or any other Indemnified Party; (iii) the right to assert a counterclaim, other
than a mandatory or compulsory counterclaim, in any action or proceeding brought
against or by Indemnitee or any other Indemnified Party; (iv) notice of
acceptance hereof and of any action taken or omitted in reliance hereon;
(v) presentment for payment, demand of payment, protest or notice of nonpayment
or failure to perform or observe, or other proof, or notice or demand; and
(vi) all homestead exemption rights against the obligations hereunder and the
benefits of any statutes of limitations or repose. Notwithstanding anything to
the contrary contained herein, each Indemnitor hereby agrees to postpone the
exercise of any rights of subrogation until the Redemption Price shall have been
paid in full.

(b) EACH INDEMNITOR AND EACH INDEMNIFIED PARTY, BY ITS ACCEPTANCE OF THE
BENEFITS HEREOF, HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST, WITH REGARD TO THIS
AGREEMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH INDEMNITOR AND INDEMNIFIED PARTY AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
EACH INDEMNITOR AND INDEMNIFIED PARTY.

12. Subrogation. Each Indemnitor hereby agrees that it shall take any and all
commercially reasonable actions, including the institution of legal action
against third parties, necessary or appropriate to obtain reimbursement, payment
or compensation from such Persons responsible for the presence of any Hazardous
Substances at, in, on, under or near any Property or otherwise obligated by law
to bear the cost. The Indemnified Parties shall be and hereby are subrogated to
all of each Indemnitor’s rights now or hereafter in such claims.

 

-10-



--------------------------------------------------------------------------------

13. Indemnitors’ Representations and Warranties. Each Indemnitor represents and
warrants that:

(a) it has the full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder; the execution, delivery and
performance of this Agreement by such Indemnitor has been duly and validly
authorized; and all requisite action has been taken by such Indemnitor to make
this Agreement valid and binding upon such Indemnitor, enforceable in accordance
with its terms;

(b) its execution of, and compliance with, this Agreement is in the ordinary
course of business of such Indemnitor and will not result in the breach of any
term or provision of the charter, by-laws, partnership, operating or trust
agreement or other governing instrument of such Indemnitor or result in the
breach of any term or provision of, or conflict with or constitute a default
under, or result in the acceleration of any obligation under, any agreement,
indenture or loan or credit agreement or other instrument to which such
Indemnitor or any Property is subject, or result in the violation of any law,
rule, regulation, order, judgment or decree to which such Indemnitor or any
Property is subject;

(c) to the best of such Indemnitor’s knowledge, there is no action, suit,
proceeding or investigation pending or threatened against it which, either in
any one instance or in the aggregate, would be reasonably likely to result in
any material adverse change in the business, operations, financial condition,
properties or assets of such Indemnitor, or in any material impairment of the
right or ability of such Indemnitor to carry on its business substantially as
now conducted, or in any material liability on the part of such Indemnitor, or
which would draw into question the validity of this Agreement or of any action
taken or to be taken in connection with the obligations of such Indemnitor
contemplated herein, or which would be likely to impair materially the ability
of such Indemnitor to perform under the terms of this Agreement;

(d) it does not believe, nor does it have any reason or cause to believe, that
it cannot perform each and every covenant contained in this Agreement;

(e) to the best of such Indemnitor’s knowledge, no approval, authorization,
order, license or consent of, or registration or filing with, any Governmental
Authority or other Person, and no approval, authorization or consent of any
other Person, that has not been obtained as of the execution hereof, is required
in connection with this Agreement; and

(f) this Agreement constitutes a valid, legal and binding obligation of such
Indemnitor, enforceable against it in accordance with the terms hereof, subject
to bankruptcy, insolvency and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

14. No Waiver. No delay by any Indemnified Party in exercising any right, power
or privilege under this Agreement shall operate as a waiver of any such
privilege, power or right.

15. Notice of Legal Actions. Each party hereto shall, within five (5) Business
Days of receipt thereof, give written notice to the other parties hereto of
(i) any notice, advice or other communication from any Governmental Authority or
any source whatsoever with respect to the presence or potential presence of
Hazardous Substances on, from or affecting any Property in violation of
applicable Environmental Laws, and (ii) any legal action brought against such
party or related to any Property, with respect to which Indemnitors may have
liability under this Agreement. Such notice shall comply with the provisions of
Section 16 hereof.

 

-11-



--------------------------------------------------------------------------------

16. Notices. All notices, demands, requests, consents, approvals or other
communications (any of the foregoing, a “Notice”) required, permitted or desired
to be given hereunder shall be in writing and shall be sent by telefax (with
answer back acknowledged) or by registered or certified mail, postage prepaid,
return receipt requested, or delivered by hand or by reputable overnight
courier, addressed to the party to be so notified at its address hereinafter set
forth, or to such other address as such party may hereafter specify in
accordance with the provisions of this Section 16. Any Notice shall be deemed to
have been received: (a) three (3) days after the date such Notice is mailed,
(b) on the date of sending by telefax if sent during business hours on a
Business Day (otherwise on the next Business Day), (c) on the date of delivery
by hand if delivered during business hours on a Business Day (otherwise on the
next Business Day), and (d) on the next Business Day if sent by an overnight
commercial courier, in each case addressed to the parties as follows:

 

If to Indemnitee: c/o Goldman Sachs Realty Management, L.P. 6011 Connection
Drive Irving, Texas 75039 Attn: Greg Fay Facsimile No.: (972) 368-3699 Telephone
No.: (972) 368-2743 with copies to: Whitehall Street Global Real Estate Limited
Partnership 2007 c/o Goldman, Sachs & Co. 200 West Street New York, New York
10282 Attn: Chief Financial Officer Facsimile No.: (212) 357-5505 Telephone No.:
(212) 902-5520 and: Sullivan & Cromwell LLP 125 Broad Street New York, New York
10004 Attention: Anthony J. Colletta, Esq. Facsimile No. (212) 291-9029 If to
Indemnitors: [                                         ]
[                                         ]
[                                         ] Attention:
[                                         ] Facsimile No.
[                                         ]

 

-12-



--------------------------------------------------------------------------------

with a copy to: [                                         ]
[                                         ]
[                                         ] Attention:
[                                         ] Facsimile No.
[                                         ]

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 16. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Indemnitee may also be given by Servicer.

17. Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

18. No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of any Indemnitor or any Indemnified
Party, but only by an agreement in writing signed by the party or parties
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

19. Headings, Etc. The headings and captions of various sections of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

20. Number and Gender/Successors and Assigns. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the Person or Persons referred to may require. Without
limiting the effect of specific references in any provision of this Agreement,
the term “Indemnitor” shall be deemed to refer to each and every Person
constituting an Indemnitor from time to time, as the sense of a particular
provision may require, and to include the heirs, executors, administrators,
legal representatives, successors and permitted assigns of each Indemnitor, all
of whom shall be bound by the provisions of this Agreement. Each reference
herein to Indemnitee shall be deemed to include its successors and assigns;
provided that no obligation of any Indemnitor may be assigned except with the
prior written consent of Indemnitee. This Agreement shall inure to the benefit
of the Indemnified Parties and their respective successors, permitted assigns,
heirs and legal representatives forever. Any assignee or transferee of
Indemnitee (and the other Indemnified Parties) shall be entitled to all the
benefits afforded to Indemnitee (and the other Indemnified Parties) under this
Agreement. No Indemnitor shall have the right to assign or transfer its rights
or obligations under this Agreement without the prior written consent of
Indemnitee, and any attempted assignment without such consent shall be null and
void.

 

-13-



--------------------------------------------------------------------------------

21. Release of Liability. Any one or more parties liable upon or in respect of
this Agreement may be released without affecting the liability of any party not
so released.

22. Rights Cumulative. The rights and remedies herein provided are cumulative
and not exclusive of any rights or remedies which Indemnitee has under the
Operating Agreement or any of the other Transaction Documents or would otherwise
have at law or in equity.

23. Inapplicable Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement, unless such continued effectiveness of this
Agreement, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

24. Governing Law; Jurisdiction; Service of Process.

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY EACH
INDEMNITOR AND ACCEPTED BY INDEMNITEE IN THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION RELATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH INDEMNITOR HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT AND/OR THE OTHER TRANSACTION
DOCUMENTS, AND THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR ANY INDEMNITOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT INDEMNITEE’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
EACH INDEMNITOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED
ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND

 

-14-



--------------------------------------------------------------------------------

EACH INDEMNITOR HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH INDEMNITOR AGREES THAT
SERVICE OF PROCESS UPON SUCH INDEMNITOR AT THE ADDRESS FOR SUCH INDEMNITOR SET
FORTH HEREIN AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO SUCH
INDEMNITOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON SUCH INDEMNITOR IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. EACH INDEMNITOR (I) SHALL GIVE PROMPT
NOTICE TO INDEMNITEE OF ANY CHANGE IN THE ADDRESS FOR SUCH INDEMNITOR SET FORTH
HEREIN, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE AN AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH AGENT AND OFFICE SHALL BE DESIGNATED
AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY
DESIGNATE AN AUTHORIZED AGENT IF SUCH INDEMNITOR CEASES TO HAVE AN OFFICE IN NEW
YORK, NEW YORK. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF INDEMNITEE TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY INDEMNITOR IN ANY OTHER
JURISDICTION.

25. Miscellaneous.

(a) Wherever pursuant to this Agreement (i) Indemnitee (or any other Indemnified
Party) exercises any right given to it to approve or disapprove any matter,
(ii) any arrangement or term is to be satisfactory to Indemnitee (or any other
Indemnified Party), or (iii) any other decision or determination is to be made
by Indemnitee (or any other Indemnified Party), the decision of Indemnitee (or
such other Indemnified Party) to approve or disapprove such matter, all
decisions that arrangements or terms are satisfactory or not satisfactory to
Indemnitee (or such other Indemnified Party) and all other decisions and
determinations made by Indemnitee (or such other Indemnified Party), shall be in
the sole and absolute discretion of Indemnitee (or such other Indemnified Party)
and shall be final and conclusive, except as may be otherwise expressly and
specifically provided herein.

(b) Wherever pursuant to this Agreement it is provided that any Indemnitor pay
any costs and expenses, such costs and expenses shall include, but not be
limited to, reasonable out-of-pocket legal fees and disbursements of Indemnitee
and the other Indemnified Parties, whether incurred by retained outside law
firms, or as reimbursements for the expenses of in-house legal staff, or
otherwise.

26. Joint and Several Liability. The obligations and liabilities of the
Indemnitors hereunder are joint and several.

27. Recitals. The recitals hereof are a part hereof, form a basis for this
Agreement and shall be considered prima facie evidence of the facts and
documents referred to therein.

 

-15-



--------------------------------------------------------------------------------

28. California State Specific Provisions.

(a) Environmental Provisions. To the extent California law applies, nothing
herein shall be deemed to limit the right of Indemnitee to recover in accordance
with California Code of Civil Procedure Section 736 (as such Section may be
amended from time to time), any out-of-pocket costs, expenses, liabilities or
damages, including reasonable attorneys’ fees and costs, incurred by Indemnitee
and arising from any covenant, obligation, liability, representation or warranty
contained in any indemnity agreement given to Indemnitee, or any order, consent
decree or settlement relating to the cleanup of Hazardous Substances or any
other “environmental provision” (as defined in such Section 736) relating to any
Property or any portion thereof.

(b) Additional Indemnitor Waivers. To the extent California law applies, in
addition to and not in lieu of any other provisions of this Agreement, each
Indemnitor represents, warrants and covenants as follows:

(i) The obligations of each Indemnitor under this Agreement shall be performed
without demand by Indemnitee and shall be unconditional irrespective of the
genuineness, validity, regularity or enforceability of any of the Operating
Agreement or any of the other Transaction Documents, and without regard to any
other circumstance which might otherwise constitute a legal or equitable
discharge of a surety or a guarantor. Each Indemnitor hereby waives any and all
benefits and defenses under California Civil Code Section 2810 and agrees that
by doing so such Indemnitor shall be liable even if neither the Company nor the
Class B Member had no liability at the time of execution of the Transaction
Documents, or thereafter ceases to be liable. Each Indemnitor hereby waives any
and all benefits and defenses under California Civil Code Section 2809 and
agrees that by doing so such Indemnitor’s liability may be larger in amount and
more burdensome than that of the Class B Member, the Company or any of the
Subsidiaries. Each Indemnitor hereby waives the benefit of all principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms of this Agreement and agrees that such Indemnitor’s obligations
shall not be affected by any circumstances, whether or not referred to in this
Agreement which might otherwise constitute a legal or equitable discharge of a
surety or a guarantor. Each Indemnitor hereby waives the benefits of any right
of discharge under any and all statutes or other laws relating to guarantors or
sureties and any other rights of sureties and guarantors thereunder.

(ii) In accordance with Section 2856 of the California Civil Code, each
Indemnitor hereby waives all rights and defenses arising out of an election of
remedies by Indemnitee even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for guaranteed obligations, has
destroyed or otherwise impaired such Indemnitor’s rights of subrogation and
reimbursement against the principal by the operation of Section 580d of the
California Code of Civil Procedure or otherwise. Each Indemnitor hereby
authorizes and empowers Indemnitee to exercise, in its sole and absolute
discretion, any right or remedy, or any combination thereof, which may then be
available, since it is the intent and purpose of each Indemnitor that the
obligations under this Agreement shall be absolute, independent and
unconditional under any and all circumstances. Specifically, and without in any
way limiting the foregoing, each Indemnitor hereby waives any rights of
subrogation, indemnification, contribution or reimbursement arising under
Sections 2846, 2847, 2848 and 2849 of the California Civil

 

-16-



--------------------------------------------------------------------------------

Code or any other right of recourse to or with respect to the Class B Member,
the Company or any of the Subsidiaries, any general partner, member or other
constituent of the Class B Member, the Company or any of the Subsidiaries, any
other person obligated to Indemnitee with respect to the matters set forth
herein, or the assets or property of any of the foregoing until the Redemption
Price has been paid in full and all obligations of the Class B Member, the
Company and its Affiliates under the Transaction Documents have been fully
performed, and there has expired the maximum possible period thereafter during
which any payment made by the Company or others to Indemnitee with respect to
such obligations could be deemed a preference under the United States Bankruptcy
Code. In connection with the foregoing, subject to the foregoing limitations,
each Indemnitor expressly waives any and all rights of subrogation against the
Company and each of its Subsidiaries, and each Indemnitor hereby waives any
rights to enforce any remedy which Indemnitee may have against the Company or
any of its Subsidiaries.

(iii) In addition to and without in any way limiting the foregoing, each
Indemnitor hereby subordinates any and all indebtedness of the Class B Member,
the Company and each Subsidiary now or hereafter owed to any Indemnitor to all
the indebtedness of the Class B Member and the Company to Indemnitee and agrees
with Indemnitee that until the Redemption Price has been paid in full and all
obligations owed to Indemnitee under the Transaction Documents have been fully
performed, and there has expired the maximum possible period thereafter during
which any payment made by the Company or others to Indemnitee with respect to
such obligations could be deemed a preference under the United States Bankruptcy
Code, no Indemnitor shall demand or accept any payment of principal or interest
from the Class B Member, the Company or any of the Subsidiaries or claim any
offset or other reduction of any Indemnitor’s obligations hereunder because of
any such indebtedness. If any amount shall nevertheless be paid to an Indemnitor
by the Class B Member, the Company or any Subsidiary or another guarantor prior
to payment in full of the Redemption Price, such amount shall be held in trust
for the benefit of Indemnitee and shall forthwith be paid to Indemnitee to be
credited and applied to the Unrecovered Capital. Further, no Indemnitor shall
have any right of recourse against Indemnitee by reason of any action Indemnitee
may take or omit to take under the provisions of this Agreement or under the
provisions of any of the Transaction Documents. Without limiting the generality
of the foregoing, each Indemnitor hereby waives, to the fullest extent permitted
by law, diligence in collecting the obligations owed to Indemnitee under the
Transaction Documents, presentment, demand for payment, protest, all notices
with respect to the Operating Agreement, this Agreement, or any other
Transaction Document which may be required by statute, rule of law or otherwise
to preserve Indemnitee’s rights against such Indemnitor under this Agreement,
including, but not limited to, notice of acceptance, notice of any amendment of
the Transaction Documents, notice of the occurrence of any default, notice of
intent to accelerate, notice of acceleration, notice of dishonor, notice of
foreclosure, notice of protest, and notice of the incurring by the Class B
Member, the Company or any of the Subsidiaries of any obligation or
indebtedness.

 

-17-



--------------------------------------------------------------------------------

(iv) Without limiting the foregoing, but subject to the same limitations set
forth above, each Indemnitor waives (i) all rights of subrogation,
reimbursement, indemnification, and contribution and any other rights and
defenses that are or may become available to any Indemnitor by reason of
California Civil Code Sections 2787 to 2855, inclusive, including any and all
rights or defenses such Indemnitor may have by reason of protection afforded to
the Class B Member, the Company or any of the Subsidiaries with respect to any
of the obligations of any Indemnitor under this Agreement by reason of a
nonjudicial foreclosure or pursuant to the antideficiency or other laws of the
State of California limiting or discharging the obligations of the Class B
Member, the Company or any of the Subsidiaries. Without limiting the generality
of the foregoing, each Indemnitor hereby expressly waives any and all benefits
under California Code of Civil Procedure Section 726 (which Section, if such
Indemnitor had not given this waiver, among other things, would otherwise
require Indemnitee to exhaust all of its security before a personal judgment
could be obtained for a deficiency).

(v) Likewise, each Indemnitor waives (i) any and all rights and defenses
available to such Indemnitor under California Civil Code Sections 2899 and 3433;
and (ii) any rights or defenses such Indemnitor may have with respect to its
obligations as a guarantor by reason of any election of remedies by Indemnitee.
These rights and defenses include, but are not limited to, any rights or
defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.

[NO FURTHER TEXT ON THIS PAGE]

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by Indemnitors and is
effective as of the day and year first above written.

 

INDEMNITORS: [                            ] By:

 

Name: Title: AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P. By:

American Realty Capital Hospitality

Trust, Inc., its general partner

By:

 

Name: Title: AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC. By:

 

Name: Title: [                            ]

 

Name:



--------------------------------------------------------------------------------

[                            ]

 

Name:

 

[                            ]

 

Name:

 

[                            ]

 

Name:

 

[                            ]

 

Name:



--------------------------------------------------------------------------------

EXHIBIT N

GROUND LEASES



--------------------------------------------------------------------------------

GROUND LEASES

 

Property

  

Description of Ground Lease

Hampton Inn, Birmingham, AL   

That Ground Lease Agreement by and between Hampton Inns, Inc. and Fitts J.
Smitherman, Rosemary Smitherman, Byrd Companies, Inc., Ormond Sommerville and
Martha Sommerville dated September 16, 1986.

 

Recorded by Memorandum of Lease between Hampton Inns., Inc. and Fitts J.
Smitherman, Rosemary Smitherman, Byrd Companies, Inc., Ormond Sommerville and
Martha Sommerville dated as of April 2, 1987, and recorded in Real Volume 3157,
Page 154 in the land records of Jefferson County, Alabama.

 

Amended on December 17, 1987 by Hampton Inns, Inc. and Fitts J. Smitherman,
Rosemary Smitherman, Byrd Companies, Inc., Ormond Sommerville and Martha
Sommerville.

 

Assigned on December 21, 1987 from Hampton Inns, Inc. to Hampton/GHI Associates
No.1, a California general partnership.

 

Amended on July 30, 1997 by Hampton/GHI Associates No.1, a California
partnership and Ann S. Sanders, Ormond Sommerville and the Byrd Companies, Inc.

 

Assigned on August 1, 1997 from Hampton/GHI Associates No.1, a California
general partnership, to Equity Inns Partnership, L.P. Assigned November 6, 2000
from Equity Inns Partnership, L.P. to EQI Financing Partnership III, L.P. (which
entity merged with and into W2007 Equity Inns Realty, LLC) and guaranteed by
Equity Inns, Inc. (which entity merged with and into W2007 Grace Acquisition I,
Inc.).

 

Homewood Suites, Phoenix, AZ   

Lease, dated as of January 20, 1987, a memorandum of which was recorded on
February 6, 1987 as Document No. 87 076480 in the real estate records of
Maricopa County, State of Arizona (the “Official Records”);

 

as assigned by the instrument recorded as Recording No. 95-0093449 in the
Official Records, to Embassy Suites, Inc., a Delaware corporation (Embassy
Suites, Inc. changed its name to Harrah’s Operating Company, Inc. by Certificate
of Amendment of Restated Certificate of Incorporation dated June 30, 1995);

 

as assigned by the instrument recorded October 24, 1996 as Recording No.
96-0754084 in the Official Records, to Promus Hotels, Inc., a Delaware
corporation;



--------------------------------------------------------------------------------

as assigned by the instrument recorded November 6, 1996 as Recording No.
96-0788013 in the Official Records, to Equity Inns Partnership, L.P., a
Tennessee limited partnership;

 

as assigned by the instrument recorded as Recording No. 99-0618156 in the
Official Records, to EQI Financing Partnership II, L.P., a Tennessee limited
partnership;

 

as amended by the Ground Lease Estoppel and Agreement, dated October 25, 2007,
between Camelback Properties Trust Number One, as landlord, and EQI Financing
Partnership II, LP, a Tennessee limited partnership, as tenant, recorded on
                    , 2007 as Document No.                     , in the Official
Records.

 

Hampton Inn, Norfolk, VA

Lease Agreement, dated June 27, 1989 (the “Ground Lease”), by and among S.L.
Nusbaum Realty Co., as Landlord, and V.A. Zodda and John R. Lawson,
collectively, as Tenant, a memorandum of which, dated November 27, 1989, was
recorded December 11, 1989, in the Clerk’s Office, Circuit Court, City of
Norfolk, Virginia, in Deed Book 2227, page 21, as amended by those certain
letter agreements, dated June 26, 1989, August 22, 1989 and July 5, 1990, and as
supplemented by that certain Memorandum of and Supplement to Assignment of Lease
and Assumption Agreement, dated March 4, 1997, recorded in Deed Book 2877, page
121, in the aforesaid records.

 

Tenant’s interests were assigned pursuant to that certain Assignment and
Assumption Agreement, dated November 29, 1989, by and between V.A. Zodda and
John R. Lawson, as Assignor, and Z&L, Ltd., as Assignee.

 

Tenant’s interests were assigned pursuant to that certain Assignment of Lease,
dated March 5, 1997, by and among Z&L, Ltd., as Assignor, and Equity Inns
Partnership, L.P., as Assignee, recorded March 6, 1997 in Deed Book 2877, page
126, in the aforesaid records.

 

Tenant’s interest were further assigned pursuant to that certain Assignment of
Lease, dated November 6, 2000, by and between Equity Inns Partnership, L.P., as
Assignor, to EQI Financing Partnership IV, L.P. (“EQI”), as Assignee, recorded
November 16, 2000 in Instrument No. 000027119, in the aforesaid records.

 

EQI merged into W2007 Equity Inns Realty, LLC, the current Tenant under the
Lease as of the date of this Agreement.

Residence Inn, Tinton Falls, NJ

Ground Lease Agreement dated March 1, 1986 between Mid-Monmouth Industrial Park,
as lessor, and Ted C. Ginsberg and C. Ronald Bleznak, as lessee.

 

Assignment from Mid-Monmouth Industrial Park to Mid-Monmouth Realty Associates
dated June 3, 1986 recorded June 30, 1986 Book 4667/850.

 

-2-



--------------------------------------------------------------------------------

Letter Agreement dated February 18, 1987 between David B. Gifford and agreed to
by Mid-Monmouth Realty Associates.

 

Letter Agreement dated April 21, 1987 by Ronald Bleznak and agreed to by
Mid-Monmouth Realty Associates.

 

Letter dated April 28, 1987 from Mid-Monmouth Realty Associates to C. Ronald
Bleznek.

 

Assignment and Assumption of Lease dated May, 1987, between Ted C. Ginsberg and
C. Ronald Bleznak, as assignor, to ARTEAM Tinton Falls Associates, as assignee.

 

Amendment of Correction dated May 17, 1990, between Mid-Monmouth Realty
Associates, successor in interest to Mid-Monmouth Industrial Park, and ARTEAM
Tinton Falls Associates.

 

Assignment and Assumption of Lease dated September 14, 1994, between ARTEAM
Tinton Falls Associates, as assignor, and Equity Inns Partnership, L.P., as
assignee.

 

Assignment from Equity Inns Partnership, L.P. to EQI Financing Partnership II,
L.P. dated June 16, 1999 and Recorded June 29, 1999 in Book 5836/184.

 

Ground Lease Estoppel dated October 24, 2007, between Mid-Monmouth Realty
Associates and EQI Financing Partnership II, L.P.

 

Estoppel Certificate dated June 30, 2011, executed by W2007 Equity Inns Realty,
LLC.

 

Letter of Assignment dated April 4, 2012 between Mid-Monmouth Realty Associates,
as assignor, and Grand Central Properties, LLC, as assignee.

 

Courtyard, Dallas, TX

Ground Lease, dated as of February 21, 1989, by and among Industrial Properties
Corporation (“IPC”), as Landlord, and Marriott Corporation, Inc. (“Marriott”),
as Tenant.

 

Assignment of Lease and Assumption of Obligations, dated as of February 21,
1989, by and between Marriott, as Assignor, and Marriott International, Inc.
(“MII”), as Assignee and recorded September 23, 1994 in Volume 94184, Page
04158, in the Real Property Records of Dallas County, Texas.

 

 

-3-



--------------------------------------------------------------------------------

First Amendment to Ground Lease, dated as of February 2, 1995 by and between
IPC, as Landlord and MII, as Tenant recorded on February 6, 1995 in Volume
95024, Page 00984, in the aforesaid records.

 

Letter Agreement dated May 25, 1995 from IPC to Brent Andrus, Andrus
Enterprises, Inc. and BA Dallas Market Center I Limited Partnership (“BA
Dallas”).

 

Second Amendment to Ground Lease, dated as of May 26, 1995 by and between IPC,
as Landlord and BA Dallas, as Tenant, recorded June 2, 1995 in Volume 95107,
Page 01584, in the aforesaid records.

 

Assignment and Assumption of Lease, dated as of May 26, 1995, by and between
MII, as Assignor, BA Dallas, as Assignee, and IPC, as Landlord, recorded
June 02, 1995 in Volume 95107, Page 01571, in the aforesaid records.

 

Certificate of Commencement dated June 1, 1995 between BA Dallas and IPC
recorded June 7, 1997 in Volume 95110, Page 00078, in the aforesaid records.

 

Section 1 of that certain Landlord Estoppel Certificate dated August 28, 2007
(the “2007 Estoppel Certificate”), subject to satisfaction by Tenant of the
conditions specified therein. Only the terms and conditions of such Section 1
(and not Section 2) of the 2007 Estoppel Certificate modified the terms of the
Lease.

 

Guaranty dated as of August         , 2007 by Equity Inns, Inc., in favor of
Landlord.

 

Assignment and Assumption of Lease Agreement and Special Warranty Deed, dated as
of August 29, 2007, between BA Dallas and EQI Market C Dallas Partnership, L.P.
(“EQI”) recorded August 31, 2007 in the Official Public Records of Dallas
County, Texas as Instrument No. 20070316021.

 

Residence Inn, Mobile, AL

Lease and Agreement, dated as of August 1, 1963 (the “Original Lease”), by and
among Charles E. Weisenburgh, Anne Weisenburgh, Phillip A. Weisenburgh, and
Louise V. Weisenburgh, collectively, as Landlord, and Carr Company, Inc., as
Tenant, recorded on September 4, 1963 in Real Property 447, Page 927, in the
real estate records of Mobile County, State of Alabama.

 

Tenant’s interests were assigned pursuant to that certain Warranty Deed of
Exchange, dated as of November 9, 1994, by and between Delaney Investments, Inc.
(successor by merger to Carr Company, Inc.), as Grantor, and McKibbon Brothers,
Inc., as Grantee, recorded on November 16, 1994 in Deed Book 4212, Page 1599, in
the aforesaid records, as further

 

-4-



--------------------------------------------------------------------------------

affected by that certain Estoppel and Non Disturbance Agreement, dated as of
October 2, 1997, by and between Weisenburgh Co., Inc. (as successor to Charles
E. Weisenburgh, Anne Weisenburgh, Phillip A. Weisenburgh, and Louise V.
Weisenburgh), First Union National Bank and McKibbon Brothers, Inc., recorded on
October 6, 1997, in Real Property 4511, Page 213, in the aforesaid records.

 

Sublease between McKibbon Brothers, Inc. and McKibbon Hotel Group of Mobile,
Alabama #2, L.P dated 12-1-1994. Assigned to Equity Inns Partnership, L.P. and
then to W2007 Equity Inns Realty, LLC.

 

Tenant’s interests were further assigned pursuant to that certain Assignment and
Assumption of Ground Lease and Sublease, dated as of April 24, 2006, by and
between McKibbon Brothers, Inc., as Assignor, and Equity Inns Partnership, L.P.,
as Assignee, recorded on June 19, 2006, in Book 5989, Page 607, in the aforesaid
records.

 

Assignment and Memo of Amendment between Equity Inns Partnership, L.P. and W2007
Equity Inns Realty, LLC dated 10-25-2007 and Rec’d 11-27-2007 in Book 6293/1085.

 

Ground Lease Estoppel and Agreement, dated December 14, 2007 (the “Amendment”
together with the Original Lease, the “Ground Lease”), between Weisenburgh Co.,
Inc., as Landlord, and W2007 Equity Inns Realty, LLC, as Tenant, recorded on
March 11, 2008 in Real Property Book 6345, Page 1155, in the aforesaid records.

 

Declaration of Termination of Sublease, dated as of April 9, 2014.

 

Courtyard, Mobile, AL

Lease and Agreement, dated as of August 1, 1963 (the “Original Ground Lease”),
by and among Charles E. Weisenburgh, Anne Weisenburgh, Phillip A. Weisenburgh,
Louise V. Weisenburgh, collectively, as Landlord, and Thomas Company, Inc., as
Tenant, recorded in Real Property Book 447, Page 913, in the real estate records
of Mobile County, State of Alabama.

 

Tenant’s interests were assigned pursuant to that certain Deed of Exchange,
dated as of June 24, 1993, by and between Thomas Company, Inc., as Grantor, and
McKibbon Hotel Group of Mobile, Alabama, Ltd., as Grantee, recorded June 25,
1993 in Real Property Book 4061, Page 1861, in the aforesaid records.

 

Tenant’s interests were further assigned by instrument, dated as of May 31,
1996, by and between McKibbon Hotel Group of Mobile, Alabama, Ltd., as Assignor,
and McKibbon Brothers, Inc., recorded in Real Property Book 4378, Page 471, in
the aforesaid records.

 

-5-



--------------------------------------------------------------------------------

Tenant’s interests were further assigned by instrument, dated as of April 23,
1997, by and between McKibbon Brothers, Inc., as Assignor, and McKibbon Hotel
Group of Mobile, Alabama, LLC, recorded in Real Property Book 4459, Page 1609,
in the aforesaid records, as further affected by that certain Estoppel and Non
Disturbance Agreement, dated as of April 22, 1997, by and between Weisenburgh
Co., Inc. (as successor to Charles E. Weisenburgh, Anne Weisenburgh, Phillip A.
Weisenburgh, and Louise V. Weisenburgh), First Union National Bank and McKibbon
Hotel Group of Mobile, Alabama, LLC, recorded on April 23, 1997, in Real
Property 4459, Page 1701, in the aforesaid records.

 

Tenant’s interests were further assigned by Assignment and Assumption of Lease,
dated December 20, 2004, by and between McKibbon Hotel Group of Mobile, Alabama,
LLC, as Assignor, and EQI Mobile, L.P., as Assignee, recorded on May 16, 2007,
in Book 6184, Page 1570, in the aforesaid records.

 

Assignment of Lease and Memorandum of Amendment, dated as of October 25, 2007,
by and between EQI Mobile, L.P., as Assignor, and W2007 Equity Inns Realty, LLC,
recorded November 26, 2007, in Real Property Book 6293, Page 1109, in the
aforesaid records.

 

Ground Lease Estoppel and Agreement, dated December 14, 2007 (the “Amendment”
together with the Original Ground Lease, the “Ground Lease”), between
Weisenburgh Co., Inc., as Landlord, and W2007 Equity Inns Realty, LLC, as
Tenant, recorded on December 14, 2007 in Real Property Book 6344, Page 880, in
the aforesaid records.

 

Springhill Suites, San Antonio, TX

Ground Lease Agreement dated April 12, 1995 between Adorff, Inc., Lehndorff
Capital Resources, Inc., and Wonderland Associates, Noble Associates, and
Lehndorff United Properties (USA) as co-tenant lessors (“Original Lessors”) and
Southeast Texas Inns, Inc. (“Original Lessee”) as lessee;

 

First Amendment to Ground Lease Agreement between MRO Southwest, Inc. as Lessor
and Original Lessee as lessee dated July 22, 2004;

 

Consent and Assignment and Assumption of Ground Lease Agreement dated July 22,
2004 between Original Lessee as assignor and Bexar Hotel Ltd. as assignee;

 

Consent and Assignment and Assumption of Ground Lease Agreement dated July 26
[August 3], 2006 between Bexar Hotel, Ltd. as assignor and Equity Inns
Partnership, L.P. as assignee, with Equity Inns, Inc. as guarantor, and SA
Crossroads Retail, L.P. consenting as lessor;

 

-6-



--------------------------------------------------------------------------------

Guaranty dated July 26 [August 3] , 2006 executed by Equity Inns, Inc. in favor
of SA Crossroads Retail, LP guaranteeing performance by tenant Equity Inns
Partnership, L.P.;

 

Consent and Assignment and Assumption of Ground Lease Agreement dated May 18,
2007 between Equity Inns Partnership, L.P. as assignor, EQI San Antonio Hotel
Partnership, L.P. as assignee, Equity Inns, Inc. as guarantor and SA Crossroads
Retail, L.P. consenting as landlord;

 

Assignment of Lease and Memorandum of Agreement dated October 25, 2007 between
EQI San Antonio Hotel Partnership, L.P. as assignor and W2007 Equity Inns
Realty, L.P. as assignee (LT barcode);

 

Consent to Ground Lease Mortgage and Pledge dated October 25, 2007 between SA
Crossroads Retail, L.P. as lessor, EQI San Antonio Hotel Partnership, L.P. as
lessee, Equity Inns, Inc. as guarantor and Grace Acquisition I, Inc. (intended
successor by merger to Equity Inns, Inc.), and Goldman Sachs Mortgage Company as
lender;

 

Estoppel Certificate dated October 31, 2012 executed by W2007 Equity Inns
Realty, L.P. as tenant for the benefit of Amegy Bank National Association as
lender to Crossroads Mall Partners, Ltd.; and

 

Subordination, Non-Disturbance and Attornment Agreement between W2007 Equity
Inns Realty, L.P. as tenant for the benefit of Amegy Bank National Association
as lender and Crossroads Mall Partners, Ltd. as lessor.

 

Hampton Inn, Baltimore, MD

Lease Agreement dated as of March 9, 1988 between Governor Plaza Associates, a
Pennsylvania partnership in which Federal Realty Investment Trust is the general
partner, and Krisch American Inns, Inc. (“Krisch”).

 

Addendum to Lease Agreement dated July 19, 1988.

 

Second Addendum to Lease Agreement dated December 21, 1989 between Landlord and
Krisch.

 

Lease Assignment dated August 12, 1992 among Krisch and First Hotel Investment
Corporation (“First Hotel”) (unrecorded).

 

Lease Assignment dated May 12, 1993 among Krisch, First Hotel and Renthotel,
Maryland, LLC, a Maryland limited liability company (“Renthotel”), recorded in
Land Records of Anne Arundel County, MD in Liber 6045, Folio 882.

 

-7-



--------------------------------------------------------------------------------

Lease Assignment, Assumption and Modification Agreement dated March 11, 1996
(“1996 Modification”) between Renhotel Maryland, L.L.C., as assignor, Equity
Inns Partnership, L.P., as assignee, and City Hotels, S.A. and City Hotels USA,
Inc. (together, as guarantors), recorded in Land Records of Anne Arundel County,
MD in Liber 7355, Folio 410.

 

Assignment of Lease dated November 6, 2000 between Equity Inns Partnership,
L.P., as assignor, and EQI Financing Partnership IV, L.P., as assignee, recorded
November 22, 2000 in Land Records of Anne Arundel County, MD in Liber 10053,
Folio 365.

 

-8-



--------------------------------------------------------------------------------

EXHIBIT P

FORM OF WHITEHALL GUARANTEES



--------------------------------------------------------------------------------

Guaranty of Recourse Obligations – Mortgage Loan



--------------------------------------------------------------------------------

Berkadia Loan No. 01-0085683 & 01-0086643

GUARANTY OF RECOURSE OBLIGATIONS

This GUARANTY OF RECOURSE OBLIGATIONS (this “Guaranty”) is executed as of
December             , 2014, by AMERICAN REALTY CAPITAL HOSPITALITY OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership, and AMERICAN REALTY CAPITAL
HOSPITALITY TRUST, INC., a Maryland corporation, WHITEHALL STREET GLOBAL REAL
ESTATE LIMITED PARTNERSHIP 2007, a Delaware limited partnership, and WHITEHALL
PARALLEL GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007, a Delaware limited
partnership (each of the foregoing, a “Guarantor”, and collectively,
“Guarantors”), for the benefit of U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, having an address at c/o Berkadia Commercial Mortgage
LLC, 118 Welsh Road, Horsham, Pennsylvania 19044 (together with its successors
and/or assigns, “Lender”).

WITNESSETH:

A. Pursuant to a certain Assumption and Release Agreement dated as of the date
hereof (the “Assumption Agreement”), Lender is prepared to consent to the
assumption (the “Assumption”) of a loan by ARC Hospitality Portfolio I Owner,
LLC, a Delaware limited liability company, ARC Hospitality Portfolio I TFGL
Owner, LLC, a Delaware limited liability company, ARC Hospitality Portfolio I
BHGL Owner, LLC, a Delaware limited liability company, ARC Hospitality Portfolio
I PXGL Owner, LLC, a Delaware limited liability company, ARC Hospitality
Portfolio I GBGL Owner, LLC, a Delaware limited liability company, ARC
Hospitality Portfolio I NFGL Owner, LLC, a Delaware limited liability company,
ARC Hospitality Portfolio I MBGL 1000 Owner, LLC, a Delaware limited liability
company, ARC Hospitality Portfolio I MBGL 950 Owner, LLC, a Delaware limited
liability company, ARC Hospitality Portfolio I NTC Owner, LP, a Delaware limited
partnership, ARC Hospitality Portfolio I DLGL Owner, LP, a Delaware limited
partnership, and ARC Hospitality Portfolio I SAGL Owner, LP, a Delaware limited
partnership (collectively, the “Borrowers”), from W2007 Equity Inns Realty, LLC,
a Delaware limited liability company, and W2007 Equity Inns Realty, L.P., a
Delaware limited partnership (collectively, the “Original Borrower”), in the
original principal amount of $865,000,000.00, which loan is evidenced by that
certain (i) Promissory Note A-1, dated April 11, 2014 (together with all
addenda, modifications, amendments, riders, exhibits and supplements thereto,
the “A-1 Note”), from Original Borrower in the original principal amount of
$519,000,000.00 (the “A-1 Loan”), and (ii) Promissory Note A-2, dated April 11,
2014 (together with all addenda, modifications, amendments, riders, exhibits and
supplements thereto, the “A-2 Note” and together with the A-1 Note, the “Note”),
from Original Borrower in the original principal amount of $346,000,000.00 (the
“A-2 Loan” and together with the A-1 Loan, the “Loan”), each in favor of German
American Capital Corporation, a Maryland corporation (“Original Lender”). The
Loan is evidenced by that certain Loan Agreement, dated as of April 11, 2014, as
amended by that certain First Amendment to Loan Agreement, dated as of June 18,
2014 (as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Loan Agreement”), and secured by the Mortgage
(as defined in the Loan Agreement) encumbering the Properties. Capitalized terms
not otherwise defined herein shall have the meanings set forth in the Loan
Agreement, as amended by the Assumption Agreement.

 

Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

B. Original Lender assigned, sold and transferred its interest in the Loan and
the Loan Documents to Lender and Lender is the current holder of all of Original
Lender’s interest in the Loan and Loan Documents.

C. Lender is not willing to consent to the Assumption of the Loan by Borrowers,
or otherwise extend credit, to the Borrowers unless Guarantors unconditionally
guarantee the payment and performance to Lender of the Guaranteed Obligations
(as herein defined).

D. Guarantors are the owners of direct or indirect interests in the Borrowers,
and each Guarantor will directly benefit from Lender’s consent to the Assumption
of the Loan by Borrowers and the Loan.

NOW, THEREFORE, as an inducement to Lender to consent to the Assumption of the
Loan by Borrowers and to extend such additional credit as Lender may from time
to time agree to extend under the Loan Documents, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:

ARTICLE 1

NATURE AND SCOPE OF GUARANTY

Section 1.1 Guaranty of Obligation.

(a) Subject to Section 1.10 hereof, each Guarantor hereby irrevocably and
unconditionally guarantees to Lender and its successors and assigns the payment
and performance of the Guaranteed Obligations (as defined below) as and when the
same shall be due and payable, whether by lapse of time, by acceleration of
maturity or otherwise. Each Guarantor hereby irrevocably and unconditionally
covenants and agrees that it is liable for the Guaranteed Obligations as a
primary obligor.

(b) As used herein, the term “Guaranteed Obligations” means (i) Borrower’s
Recourse Liabilities and (ii) from and after the date that any Springing
Recourse Event occurs, payment of all of the Obligations.

(c) Notwithstanding anything to the contrary in this Guaranty or in any of the
other Loan Documents, Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim for the full amount of the Obligations or to
require that all collateral shall continue to secure all of the Obligations
owing to Lender in accordance with the Loan Documents.

Section 1.2 Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by any Guarantor and shall continue to be
effective with respect to any Guaranteed Obligations arising or created after
any attempted revocation by any Guarantor and after (if such Guarantor is a
natural person) such Guarantor’s death (in which event this Guaranty shall be
binding upon such Guarantor’s estate and such Guarantor’s legal representatives
and

 

2 Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

heirs). The fact that at any time or from time to time the Guaranteed
Obligations may be increased or reduced shall not release or discharge the
obligation of any Guarantor to Lender with respect to the Guaranteed
Obligations. This Guaranty may be enforced by Lender and any subsequent holder
of the Note and shall not be discharged by the assignment or negotiation of all
or part of the Note.

Section 1.3 Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantors to Lender
hereunder shall not be reduced, discharged or released because or by reason of
any existing or future offset, claim or defense of any one or both of the
Borrowers or any other party against Lender or against payment of the Guaranteed
Obligations, whether such offset, claim or defense arises in connection with the
Guaranteed Obligations (or the transactions creating the Guaranteed Obligations)
or otherwise.

Section 1.4 Payment By Guarantors. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantors shall, immediately upon demand by Lender
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity or any other notice whatsoever, pay in lawful money of the United
States of America, the amount due on the Guaranteed Obligations to Lender at
Lender’s address as set forth herein. Such demand(s) may be made at any time
coincident with or after the time for payment of all or part of the Guaranteed
Obligations and may be made from time to time with respect to the same or
different items of Guaranteed Obligations. Such demand shall be deemed made,
given and received in accordance with the notice provisions hereof.

Section 1.5 No Duty To Pursue Others. It shall not be necessary for Lender (and
each Guarantor hereby waives any rights which such Guarantor may have to require
Lender), in order to enforce the obligations of Guarantors hereunder, first to
(i) institute suit or exhaust its remedies against any one or both of the
Borrowers or others liable on the Loan or the Guaranteed Obligations or any
other Person, including, without limitation, any general partner of any of the
foregoing which is a partnership, (ii) enforce Lender’s rights against any
collateral which shall ever have been given to secure the Loan, (iii) enforce
Lender’s rights against any other guarantors of the Guaranteed Obligations,
including, without limitation, any general partner of any of the foregoing which
is a partnership, (iv) join any one or both of the Borrowers or any others
liable on the Guaranteed Obligations in any action seeking to enforce this
Guaranty, (v) exhaust any remedies available to Lender against any collateral
which shall ever have been given to secure the Loan, or (vi) resort to any other
means of obtaining payment of the Guaranteed Obligations, including, to the
extent California law is deemed to apply notwithstanding the choice of law set
forth herein, any of the foregoing which may be available to Lender by virtue of
California Civil Code Sections 2845, 2849, and 2850. Lender shall not be
required to mitigate damages or take any other action to reduce, collect or
enforce the Guaranteed Obligations.

Section 1.6 Waivers. Each Guarantor acknowledges receipt of copies of the Loan
Documents and hereby waives notice of (i) any loans or advances made by Lender
to any one or both of the Borrowers, (ii) acceptance of this Guaranty, (iii) any
amendment or extension of the Note, any of the Mortgages, the Loan Agreement,
the Assumption Agreement or any other Loan

 

3 Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

Document, (iv) the execution and delivery by any one or both of the Borrowers
and Lender of any other loan or credit agreement or of execution and delivery by
any one or both of the Borrowers of any promissory note or other document
arising under the Loan Documents or in connection with any of the Properties,
(v) the occurrence of (A) any breach by any one or both of the Borrowers of any
of the terms or conditions of the Loan Agreement or any of the other Loan
Documents, or (B) an Event of Default, (vi) Lender’s transfer or disposition of
the Guaranteed Obligations, or any part thereof, (vii) the sale or foreclosure
(or the posting or advertising for the sale or foreclosure) of any collateral
for the Guaranteed Obligations, (viii) protest, proof of non-payment or default
by any one or both of the Borrowers, or (ix) any other action at any time taken
or omitted by Lender and, generally, all demands and notices of every kind in
connection with this Guaranty, the Loan Documents, any documents or agreements
evidencing, securing or relating to any of the Guaranteed Obligations and/or the
obligations hereby guaranteed.

Section 1.7 Payment of Expenses. In the event that any Guarantor shall breach or
fail to timely perform any provisions of this Guaranty, Guarantors shall,
immediately upon demand by Lender, pay Lender all reasonable out-of-pocket costs
and expenses (including court costs and reasonable attorneys’ fees) incurred by
Lender in the enforcement hereof or the preservation of Lender’s rights
hereunder. The covenant contained in this Section shall survive the payment and
performance of the Guaranteed Obligations.

Section 1.8 Effect of Bankruptcy. In the event that pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law or any
judgment, order or decision thereunder, Lender must rescind or restore any
payment or any part thereof received by Lender in satisfaction of the Guaranteed
Obligations, as set forth herein, any prior release or discharge from the terms
of this Guaranty given to Guarantors by Lender shall be without effect and this
Guaranty shall remain (or shall be reinstated to be) in full force and effect.
It is the intention of Borrowers and Guarantors that Guarantors’ obligations
hereunder shall not be discharged (other than as expressly set forth herein)
except by Guarantors’ performance of such obligations and then only to the
extent of such performance.

Section 1.9 Waiver and Postponement of Subrogation, Reimbursement and
Contribution. Notwithstanding anything to the contrary contained in this
Guaranty, each Guarantor hereby unconditionally and irrevocably agrees to
postpone the exercise of and, for so long as both any portion of the Debt shall
be outstanding and a Direct Assumption shall not have been consummated in
accordance with the Loan Agreement, does hereby irrevocably waive and defer any
and all rights it may now or hereafter have under any agreement, at law or in
equity (including, without limitation, any law subrogating Guarantors’ rights to
the rights of Lender), to assert any claim against or seek contribution,
indemnification or any other form of reimbursement from any Borrower or any
other party liable to Lender for the payment of any or all of the Guaranteed
Obligations for any payment made by Guarantors under or in connection with this
Guaranty or otherwise; provided that, for clarity, such postponement and waiver
shall only be in effect for so long as any portion of the Debt shall be
outstanding (or shall have been reinstated).

 

4 Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

Section 1.10 Limitations on Liability of Guarantors.

(a) As used herein, a “Guarantor Affiliate” shall mean any Guarantor, and any
Person that either (or both) (a) is in Control of, is Controlled by or is under
common Control with (i) any Guarantor or (ii) any general partner or managing
member of, or other Person or Persons Controlling, any Guarantor (each a “Clause
(a) Person”), or (b) is either (1) a Person that owns directly or indirectly
thirty-five percent (35%) or more of the direct or indirect equity interests in
any Guarantor or any other Clause (a) Person, or (2) a Person with respect to
which either (or a combination) of the Guarantors directly or indirectly owns
thirty-five percent (35%) or more of the direct or indirect equity interests in
such Person, or (3) a Person with respect to which any combination of Guarantors
and Clause (a) Persons own, directly or indirectly, fifty-one percent (51%) or
more of the direct or indirect voting equity interests in such Person, provided,
however, that, notwithstanding the foregoing, (I) no Person shall be deemed to
be a Guarantor Affiliate to the extent Controlled by a Controlling Mezzanine
Lender in the exercise of its Direct Control Remedies or (y) in connection with
or by virtue solely of any direct or indirect interest in Transferee Borrower or
Indirect Transferee and (II) in no event shall either Goldman Sachs Mortgage
Company or GS Commercial Real Estate LP be deemed a Guarantor Affiliate. Subject
to clause (II) in the foregoing proviso, and without limiting the foregoing, if
a direct or indirect interest in a Mezzanine Loan is held by a Guarantor
Affiliate, the related Mezzanine Lender will be deemed a Guarantor Affiliate
unless such Guarantor Affiliate is a Disabled Participant (as defined below) and
one or more other holders of substantial interests in such Mezzanine Loan that
are not Guarantor Affiliates control the administration of such Mezzanine Loan
and the enforcement of the rights and remedies of such Mezzanine Lender. A
Guarantor Affiliate is a “Disabled Participant” with respect to a Mezzanine Loan
if it has no right to exercise any voting or other control rights with respect
to such Mezzanine Loan (other than the right to approve amendments to the
material economic terms of such Mezzanine Loan).

(b) Notwithstanding anything to the contrary herein or in the other Loan
Documents, in the event of:

(i) any foreclosure upon a Mezzanine Loan Default by a Mezzanine Lender that is
not a Guarantor Affiliate of the direct ownership interests in the Borrowers,
the SPC Party or any Mezzanine Borrower pledged as collateral for a Mezzanine
Loan pursuant to the Mezzanine Loan Documents, any transfer in lieu of
foreclosure of the equity pledged as collateral for any Mezzanine Loan to, on
behalf of, or for the benefit or account of any Mezzanine Lender that is not a
Guarantor Affiliate (any such foreclosure or transfer-in-lieu thereof, a
“Mezzanine Divestment”), with the result that neither of the Guarantors nor any
other Guarantor Affiliate (excluding any Loan Party who as a result of such
Mezzanine Divestment is no longer Controlled by either of the Guarantors or any
other Guarantor Affiliate) shall have Control of, any one or more of the
Borrowers (each such Borrower, a “Divested Borrower”), or

(ii) (A) any foreclosure (whether judicially or non judicially by private sale
or trustee’s sale) of any Mortgage, (B) any transfer in lieu of foreclosure to,
on behalf of or for the benefit or account of Lender or (C) a receiver, trustee,
liquidator, conservator or other third-party appointed by, on behalf of or for
the benefit or account of Lender taking control of any Individual Property (any
such foreclosure, foreclosure sale, transfer in lieu of foreclosure or
appointment, a “Mortgage Divestment”), with the result, in any such case, that
neither of the Guarantors nor any other Guarantor Affiliate shall have the power
to direct the management of, any one or more of the Properties thereby
foreclosed, transferred or controlled (each such Property, a “Divested
Property”),

 

5 Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

then, in such cases, Guarantors shall not have any liability under the Loan
Documents for any Guaranteed Obligations arising from any circumstance,
condition, action or event with respect to any such Divested Property or
Divested Borrower first occurring after the date of the Mortgage Divestment or
Mezzanine Divestment, as applicable, and not caused by the acts of either of the
Guarantors or any other Guarantor Affiliate, or any Loan Party (excluding any
Loan Party who as a result of a Mezzanine Divestment is no longer Controlled by
either of the Guarantors or any other Guarantor Affiliate); provided that
Guarantors shall remain liable hereunder for any Guaranteed Obligations to the
extent arising from any action or event occurring with respect to any such
Divested Property or Divested Borrower prior to the date of the Mortgage
Divestment or Mezzanine Divestment, as applicable.

(c) In the event that either a Permitted Direct Assumption or Permitted Indirect
Assumption shall occur in accordance with Section 7.1 of the Loan Agreement and
Lender receives in connection therewith a replacement guaranty and replacement
environmental indemnity (collectively, the “Assumption Replacement Guaranty”) in
satisfaction of the condition in Section 7.1(a)(xiii) or Section 7.1(b)(xi) of
the Loan Agreement, as applicable, Lender shall execute and deliver a release of
Guarantors from liability for any Guaranteed Obligations arising from any
circumstance, condition, action or event first occurring after the effective
date of such Assumption Replacement Guaranty (the “Assumption Release Date”) to
the extent the same is not caused by either of the Guarantors or any Guarantor
Affiliate (it being understood that circumstances, conditions, actions or events
caused by or on behalf of any Transferee Borrower or Indirect Transferee shall
be deemed to not have been caused by any Guarantor or any Guarantor Affiliate);
provided, however, that Guarantors shall remain liable hereunder for any
Guaranteed Obligations arising from any action or event occurring prior to the
Assumption Release Date.

(d) In the event that a Mezzanine Loan Default shall exist with respect to a
Mezzanine Loan and the related Mezzanine Lender is not a Guarantor Affiliate and
such related Mezzanine Lender, pursuant to the exercise of remedies under the
Mezzanine Loan Documents, (i) exercises direct voting Control, by power of
attorney or other exercise of voting power with respect to the ownership
interests of the applicable Borrowers, SPC Party or Mezzanine Borrower pledged
to such Mezzanine Lender as collateral for its Mezzanine Loan under the related
Mezzanine Loan Documents, of such ownership interests in the applicable
Borrowers, SPC Party or Mezzanine Borrower so pledged as collateral for such
Mezzanine Loan, or (ii) appoints a receiver, trustee, liquidator, conservator or
other third-party that is not a Guarantor Affiliate to take control of the
equity pledged as collateral for such Mezzanine Loan (the “Direct Control
Remedies”, and such Mezzanine Lender, or such receiver, trustee, liquidator,
conservator or other third party appointed by such Mezzanine Lender, exercising
such Direct Control Remedies, the “Controlling Mezzanine Lender”), Guarantors
shall not have liability hereunder for the actions that such Controlling
Mezzanine Lender, in the exercise of its Direct Control Remedies, causes any
Borrower, any SPC Party or any Mezzanine Borrower to take (“Mezzanine Lender
Controlled Actions”) if such Mezzanine Lender Controlled Actions are taken
without consent of or collusion with, either of the Guarantors or any Guarantor
Affiliate.

 

6 Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

(e) Subject to the reinstatement of the Guarantors’ obligations hereunder
pursuant to Section 6.14 hereof, this Guaranty shall terminate and be of no
further force and effect upon the date of the payment in full of the Loan;
provided, however, that the Guaranteed Obligations shall survive such
termination with respect to any and all such Guaranteed Obligations accruing
prior to or arising out of or related to any circumstances, conditions, actions
or events occurring or arising prior to the date of such repayment and
satisfaction, even to the extent the applicable liability, loss, cost or expense
does not occur or the applicable circumstance, condition, action or event is not
discovered until after such date.

ARTICLE 2

EVENTS AND CIRCUMSTANCES NOT REDUCING OR DISCHARGING GUARANTORS’ OBLIGATIONS

Subject to Section 1.10 hereof, to the extent permitted by applicable law, each
Guarantor hereby consents and agrees to each of the following and agrees that
such Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following and
waives any common law, equitable, statutory or other rights (including, without
limitation, rights to notice) which such Guarantor might otherwise have as a
result of or in connection with any of the following:

Section 2.1 Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Note, the Mortgages, the Loan Agreement, the Assumption Agreement, the other
Loan Documents or any other document, instrument, contract or understanding
between any one or both of the Borrowers and Lender or any other parties
pertaining to the Guaranteed Obligations or any failure of Lender to notify
Guarantors of any such action.

Section 2.2 Adjustment. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by Lender to any one or both of the Borrowers or
any Guarantor.

Section 2.3 Condition of Borrower or Guarantors. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of any one or both of the Borrowers, any Guarantor or any other
Person at any time liable for the payment of all or part of the Guaranteed
Obligations; or any dissolution of any one or both of the Borrowers or any
Guarantor or, subject to Section 1.10(b) and (c) hereof, any sale, lease or
transfer of any or all of the assets of any one or both of the Borrowers or any
Guarantor or, subject to Section 1.10(b) and (c) hereof, any changes in the
direct or indirect shareholders, partners or members, as applicable, of any one
or both of the Borrowers or any Guarantor; or any reorganization of any one or
both of the Borrowers or any Guarantor.

Section 2.4 Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations or any
document or agreement executed in connection with the Guaranteed Obligations for
any reason whatsoever, including, without limitation, the fact that (i) the
Guaranteed Obligations or any part thereof exceeds the amount permitted by law,
(ii) the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, (iii) the officers or representatives executing the Note, the Mortgages,
the Loan Agreement, the Assumption Agreement, or the other Loan Documents or
otherwise creating the

 

7 Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

Guaranteed Obligations acted in excess of their authority, (iv) the Guaranteed
Obligations violate applicable usury laws, (v) any one or both of the Borrowers
has valid defenses, claims or offsets (whether at law, in equity or by
agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from such Borrower or Borrowers, (vi) the creation, performance or
repayment of the Guaranteed Obligations (or the execution, delivery and
performance of any document or instrument representing part of the Guaranteed
Obligations or executed in connection with the Guaranteed Obligations or given
to secure the repayment of the Guaranteed Obligations) is illegal, uncollectible
or unenforceable, or (vii) the Note, the Mortgages, the Loan Agreement, the
Assumption Agreement, or any of the other Loan Documents have been forged or
otherwise are irregular or not genuine or authentic, it being agreed that
Guarantors shall remain liable hereon regardless of whether any one or both of
the Borrowers or any other Person be found not liable on the Guaranteed
Obligations or any part thereof for any reason.

Section 2.5 Release of Obligors. Any full or partial release of the liability of
any one or both of the Borrowers for the Guaranteed Obligations or any part
thereof, or of any co-guarantors, or of any other Person now or hereafter
liable, whether directly or indirectly, jointly, severally, or jointly and
severally, to pay, perform, guarantee or assure the payment of the Guaranteed
Obligations, or any part thereof, it being recognized, acknowledged and agreed
by each Guarantor that such Guarantor may be required to pay the Guaranteed
Obligations in full without assistance or support from any other Person, and no
Guarantor has been induced to enter into this Guaranty on the basis of a
contemplation, belief, understanding or agreement that other Persons (including
any Borrower) will be liable to pay or perform the Guaranteed Obligations or
that Lender will look to other Persons (including any Borrower) to pay or
perform the Guaranteed Obligations.

Section 2.6 Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.

Section 2.7 Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations,
subject, however, to the terms of Section 1.10 hereof.

Section 2.8 Care and Diligence. The failure of Lender or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of Lender (i) to take or prosecute any
action for the collection of any of the Guaranteed Obligations, or (ii) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (iii) to take
or prosecute any action in connection with any instrument or agreement
evidencing or securing all or any part of the Guaranteed Obligations.

Section 2.9 Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by each Guarantor that such Guarantor is not entering into this Guaranty
in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the collateral for the
Guaranteed Obligations.

 

8 Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

Section 2.10 Offset. Any existing or future right of offset, claim or defense of
any one or both of the Borrowers against Lender, or any other party, or against
payment of the Guaranteed Obligations, whether such right of offset, claim or
defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.

Section 2.11 Merger. The reorganization, merger or consolidation of any one or
both of the Borrowers or any Mezzanine Borrower into or with any other Person.

Section 2.12 Preference. Any payment by any one or both of the Borrowers to
Lender is held to constitute a preference under the Bankruptcy Code or for any
reason Lender is required to refund such payment or pay such amount to such
Borrower or Borrowers or to any other Person.

Section 2.13 Other Actions Taken or Omitted. Any other action taken or omitted
to be taken with respect to the Loan Documents, the Guaranteed Obligations or
the security and collateral therefor, whether or not such action or omission
prejudices Guarantors or increases the likelihood that Guarantors will be
required to pay the Guaranteed Obligations pursuant to the terms hereof, it
being the unambiguous and unequivocal intention of Guarantors that such
Guarantors shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, which obligation shall be deemed satisfied
only upon the full and final payment and satisfaction of the Guaranteed
Obligations.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

To induce Lender to enter into the Assumption Agreement and the other Loan
Documents in connection therewith, and to continue to extend credit to
Borrowers, each Guarantor represents and warrants to Lender as follows:

Section 3.1 Benefit. Each Guarantor is the owner of a direct or indirect
interest in one or both of the Borrowers and has received, or will receive,
direct or indirect benefit from the making of this Guaranty with respect to the
Guaranteed Obligations.

Section 3.2 Familiarity and Reliance. Each Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
the Borrowers and is familiar with the value of any and all collateral intended
to be created as security for the payment of the Note or Guaranteed Obligations;
however, such Guarantor is not relying on such financial condition or the
collateral as an inducement to enter into this Guaranty.

 

9 Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

Section 3.3 No Representation By Lender. Neither Lender nor any other party has
made any representation, warranty or statement to any Guarantor in order to
induce such Guarantor to execute this Guaranty.

Section 3.4 Each Guarantor’s Financial Condition. As of the date hereof, and
after giving effect to this Guaranty and the contingent obligation evidenced
hereby, each Guarantor (a) is and intends to remain solvent, (b) has and intends
to have assets which, fairly valued, exceed its obligations, liabilities
(including contingent liabilities) and debts, and (c) has and intends to have
property and assets sufficient to satisfy and repay its obligations and
liabilities, including the Guaranteed Obligations.

Section 3.5 Legality. The execution, delivery and performance by each Guarantor
of this Guaranty and the consummation of the transactions contemplated hereunder
do not and will not contravene or conflict with any law, statute or regulation
whatsoever to which such Guarantor is subject, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or result in the breach of, any indenture, mortgage, charge, lien,
contract, agreement or other instrument to which such Guarantor is a party or
which may be applicable to such Guarantor. This Guaranty is a legal and binding
obligation of each Guarantor and is enforceable against such Guarantor in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to the enforcement of creditors’ rights.

Section 3.6 No Plan Assets. Neither Guarantor sponsors, is obligated to
contribute to, or is itself an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, and none of the assets of
either Guarantor constitutes or will, during any period when the Loan remains
outstanding, constitute “plan assets” of one or more such plans within the
meaning of 29 C.F.R. Section 2510.3-101. In addition, (a) neither Guarantor is a
“governmental plan” within the meaning of Section 3(32) of ERISA and
(b) transactions by or with Guarantor are not subject to any state statute
regulating investments of, or fiduciary obligations with respect to,
governmental plans. As of the date hereof, neither any of the Guarantors, nor
any member of a “controlled group of corporations” (within the meaning of
Section 414 of the Code) maintains, sponsors or contributes to a “defined
benefit plan” (within the meaning of Section 3(35) of ERISA) or a “multiemployer
pension plan” (within the meaning of Section 3(37)(A) of ERISA).

Section 3.7 ERISA. Neither Guarantor shall engage in any transaction, other than
a transaction contemplated hereunder, which would cause any obligation, or
action taken or to be taken, hereunder (or the exercise by Lender of any of its
rights under the Note, the Loan Agreement or the other Loan Documents) to be a
non-exempt prohibited transaction under ERISA.

Section 3.8 Survival. All representations and warranties made by each Guarantor
herein shall survive the execution hereof.

 

10 Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

ARTICLE 4

SUBORDINATION OF CERTAIN INDEBTEDNESS

Section 4.1 Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of any one or both of
the Borrowers to any one or both of the Guarantors, whether such debts and
liabilities now exist or are hereafter incurred or arise, and whether the
obligations of any Borrower thereon be direct, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such debts
or liabilities be evidenced by note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such debts or liabilities
may, at their inception, have been, or may hereafter be, created, or the manner
in which they have been, or may hereafter be, acquired by the applicable
Guarantor or Guarantors. The Guarantor Claims shall include, without limitation,
all rights and claims of any one or both of the Guarantors against any one or
both of the Borrowers (arising as a result of subrogation or otherwise) as a
result of payment of all or a portion of the Guaranteed Obligations by any
Guarantor or the Guarantors. So long as any portion of the Obligations or the
Guaranteed Obligations remain outstanding, no Guarantor shall receive or
collect, directly or indirectly, from any Borrower or any other Person obligated
to Lender any amount upon the Guarantor Claims.

Section 4.2 Claims in Bankruptcy. In the event of any receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceeding
involving any Guarantor as a debtor, Lender shall have the right to prove its
claim in any such proceeding so as to establish its rights hereunder and receive
directly from the receiver, trustee or other court custodian dividends and
payments which would otherwise be payable upon Guarantor Claims. Each Guarantor
hereby assigns such dividends and payments to Lender. Should Lender receive, for
application against the Guaranteed Obligations, any dividend or payment which is
otherwise payable to any Guarantor and which, as between any one or both of the
Borrowers and any one or both of the Guarantors, shall constitute a credit
against the Guarantor Claims, then, upon payment to Lender in full of the
Guaranteed Obligations or, if earlier, upon consummation of a Permitted Direct
Assumption in accordance with Section 7.1 of the Loan Agreement, such Guarantor
shall become subrogated to the rights of Lender to the extent that such payments
to Lender on the Guarantor Claims have contributed toward the liquidation of the
Guaranteed Obligations, and such subrogation shall be with respect to that
proportion of the Guaranteed Obligations which would have been unpaid if Lender
had not received dividends or payments upon the Guarantor Claims.

Section 4.3 Payments Held in Trust. Notwithstanding anything to the contrary
contained in this Guaranty, in the event that any Guarantor should receive any
funds, payments, claims and/or distributions which are prohibited by this
Guaranty, such Guarantor agrees to hold in trust for Lender an amount equal to
the amount of all funds, payments, claims and/or distributions so received and
not previously paid to Lender, and agrees that it shall have absolutely no
dominion over the amount of such funds, payments, claims and/or distributions so
received except to pay such funds, payments, claims and/or distributions
promptly to Lender, and such Guarantor covenants promptly to pay the same to
Lender.

 

11 Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

Section 4.4 Liens Subordinate. Each Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon the assets of any
Borrower securing payment of the Guarantor Claims shall be and remain inferior
and subordinate to any liens, security interests, judgment liens, charges or
other encumbrances upon such Borrower’s assets securing payment of the
Guaranteed Obligations, regardless of whether such encumbrances in favor of any
Guarantor or Lender presently exist or are hereafter created or attach. Without
the prior written consent of Lender, so long as both (a) any portion of the Debt
shall be outstanding and (b) a Direct Assumption shall not have been consummated
in accordance with the Loan Agreement, then no Guarantor shall (i) exercise or
enforce any creditor’s rights it may have against any Borrower, or
(ii) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceedings (judicial or otherwise, including, without limitation, the
commencement of, or the joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, mortgages, deeds
of trust, security interests, collateral rights, judgments or other encumbrances
on the assets of any Borrower held by any Guarantor.

ARTICLE 5

COVENANTS

Section 5.1 Definitions. As used in this Article 5, the following terms shall
have the respective meanings set forth below:

(a) “GAAP” shall mean generally accepted accounting principles, consistently
applied.

(b) “Liquid Assets” shall mean any of the following, but only to the extent
owned individually, free of all security interests, liens, pledges, charges or
any other encumbrance: (a) cash (excluding proceeds of the Properties unless the
same have been distributed by Borrower in accordance with the Loan Documents),
(b) certificates of deposit (with a maturity of two years or less) issued by, or
savings account with Approved Bank or other, any bank or other financial
institution reasonably acceptable to Lender, (c) marketable securities listed on
a national or international exchange reasonably acceptable to Lender (it being
understood, without limitation of the foregoing, that the New York Stock
Exchange and NASDAQ shall be deemed acceptable to Lender), marked to market,
(d) U.S. Obligations or (e) aggregate availability under unencumbered, unfunded
capital commitments that any Guarantor may unconditionally draw from any of its
partners.

(c) “Net Worth” shall mean, as of a given date, (i) a Person’s total assets as
of such date (without regard to the Properties or any equity therein) less
(ii) such Person’s total liabilities as of such date, determined in accordance
with GAAP.

Section 5.2 Covenants. Until all of the Obligations and the Guaranteed
Obligations have been paid in full or, if earlier, the occurrence of any of the
events described in Section 1.10(b)-(e) that limits or releases Guarantor’s
liability from and after any such events, (i) Guarantors shall maintain (x) an
aggregate Net Worth of not less than $250,000,000 (the “Net Worth Threshold”)
and (y) subject to paragraph (b) below, aggregate Liquid Assets of not less than
$20,000,000 (the “Liquid Assets Threshold”).

 

12 Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

Section 5.3 Prohibited Transactions. Each Guarantor shall not, at any time while
a default in the payment of the Guaranteed Obligations has occurred and is
continuing, either (i) enter into or effectuate any transaction with any
Affiliate that would reduce the Net Worth of such Guarantor (including the
payment of any dividend or distribution to a shareholder, or the redemption,
retirement, purchase or other acquisition for consideration of any stock or
other ownership interest in such Guarantor) or (ii) sell, pledge, mortgage or
otherwise transfer to any Affiliate of Guarantor any of such Guarantor’s assets,
or any interest therein.

Section 5.4 Financial Statements. Each Guarantor shall deliver to Lender:

(a) within 120 days after the end of each fiscal year of such Guarantor, a
complete copy of such Guarantor’s annual financial statements in the form
delivered to such guarantor’s limited partners, together with a certificate of
the general partner of such Guarantor certifying that such annual financial
statements are true, correct, accurate and complete and fairly present the
financial condition and results of the operations of such Guarantor;

(b) within 90 days after the end of each fiscal quarter of such Guarantor,
financial statements in the form delivered to such Guarantor’s limited partners,
together with a certificate of the general partner of such Guarantor certifying
that, to the best of signer’s knowledge, such quarterly financial statements
fairly present the financial condition and results of the operations of such
Guarantor in a manner consistent with GAAP (subject to year-end adjustments);
and

(c) 20 days after request by Lender, such other financial information with
respect to such Guarantor as Lender may reasonably request.

ARTICLE 6

MISCELLANEOUS

Section 6.1 Waiver. No failure to exercise, and no delay in exercising, on the
part of Lender, any right hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor any consent to any departure therefrom,
shall be effective unless in writing and no such consent or waiver shall extend
beyond the particular case and purpose involved. No notice or demand given in
any case shall constitute a waiver of the right to take other action in the
same, similar or other instances without such notice or demand.

Section 6.2 Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by telefax
(with answer back acknowledged) or by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter
specify in accordance with the provisions of this Section 6.2. Any Notice shall
be deemed to have been received: (a) three (3) days after the date such Notice
is mailed, (b) on the date of sending by telefax if sent during

 

13 Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

business hours on a Business Day (otherwise on the next Business Day), (c) on
the date of delivery by hand if delivered during business hours on a Business
Day (otherwise on the next Business Day), and (d) on the next Business Day if
sent by an overnight commercial courier, in each case addressed to the parties
as follows:

 

If to Lender:

U.S. Bank National Association, as Trustee for the Registered Holders of

EQTY 2014-INNS Mortgage Trust, Commercial Mortgage Pass-Through Certificates

c/o Berkadia Commercial Mortgage LLC

118 Welsh Road

Horsham, PA 19044

Attention: Client Relations Manager for

                  Loan Nos. 01-0085683 & 01-0086643

Facsimile No.:                                         

with a copy to:

Dilworth Paxson LLP

1500 Market Street, 3500E

Philadelphia, PA 19102

Attention: Ajay Raju, Esq.

Facsimile No.: (215) 575-7200

If to Guarantors:

Whitehall Street Global Real Estate Limited Partnership 2007 and

Whitehall Parallel Global Real Estate Limited Partnership 2007

c/o Goldman Sachs & Co.

200 West Street

New York, New York 10282

Facsimile No.: (972) 368-3699

 

American Realty Capital Hospitality Operating Partnership, L.P. and

American Realty Capital Hospitality Trust, Inc.

c/o American Realty Capital

405 Park Avenue, 15th Floor

New York, New York 10022

Facsimile No.:                                         

and with a copy to:

Whitehall Street Global Real Estate Limited Partnership 2007

c/o Goldman, Sachs & Co.

200 West Street

New York, New York 10282

Attention: Chief Financial Officer

Facsimile No.: (212) 357-5505

 

14 Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attention: Anthony J. Colletta, Esq.

Facsimile No. (212) 291-9029

 

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attn: Samuel L. Richardson, Esq.

Facsimile No.: (617) 523-1231

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 6.2. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer.

Section 6.3 Governing Law; Jurisdiction; Service of Process. (a) THIS GUARANTY
WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY EACH GUARANTOR AND ACCEPTED
BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION RELATED HERETO,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS GUARANTY AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS)
AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS GUARANTY
AND/OR THE OTHER LOAN DOCUMENTS, AND THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

15 Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR ANY GUARANTOR ARISING
OUT OF OR RELATING TO THIS GUARANTY MAY, AT LENDER’S OPTION, BE INSTITUTED IN
ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT
TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND EACH GUARANTOR
WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR
FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH GUARANTOR
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN
ANY SUIT, ACTION OR PROCEEDING. EACH GUARANTOR DOES HEREBY DESIGNATE AND
APPOINT:

CORPORATION SERVICE COMPANY

[ARC TO PROVIDE ADDRESS]

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND EACH GUARANTOR AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO SUCH GUARANTOR IN THE MANNER PROVIDED HEREIN
SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH
GUARANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH
GUARANTOR (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS
AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS AND WHICH SUBSTITUTE AGENT SHALL BE THE SAME AGENT DESIGNATED
BY BORROWER UNDER THE LOAN AGREEMENT), AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW
YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR. NOTHING CONTAINED HEREIN SHALL
AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY GUARANTOR IN
ANY OTHER JURISDICTION.

Section 6.4 Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

Section 6.5 Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party(ies) against whom such amendment is sought to be
enforced.

 

16 Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

Section 6.6 Parties Bound; Assignment. This Guaranty shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives. Lender shall
have the right to assign or transfer its rights under this Guaranty in
connection with any assignment of the Loan and the Loan Documents. Any assignee
or transferee of Lender shall be entitled to all the benefits afforded to Lender
under this Guaranty. No Guarantor shall have the right to assign or transfer its
rights or obligations under this Guaranty without the prior written consent of
Lender, and any attempted assignment without such consent shall be null and
void.

Section 6.7 Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Guaranty.

Section 6.8 Recitals. The recitals and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.

Section 6.9 Counterparts. To facilitate execution, this Guaranty may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

Section 6.10 Rights and Remedies. If any Guarantor becomes liable for any
indebtedness owing by any one or both of the Borrowers to Lender, by endorsement
or otherwise, other than under this Guaranty, such liability shall not be in any
manner impaired or affected hereby and the rights of Lender hereunder shall be
cumulative of any and all other rights that Lender may ever have against
Guarantor. The exercise by Lender of any right or remedy hereunder or under any
other instrument, or at law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy.

Section 6.11 Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTORS AND LENDER WITH RESPECT TO GUARANTORS’ GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTORS AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTORS AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY. THERE
ARE NO ORAL AGREEMENTS BETWEEN GUARANTORS AND LENDER.

 

17 Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

Section 6.12 Waiver of Right To Trial By Jury. EACH GUARANTOR AND LENDER EACH
HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY
JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE
MORTGAGES, THE LOAN AGREEMENT, THE ASSUMPTION AGREEMENT, OR THE OTHER LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH GUARANTOR AND LENDER AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF
THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE
OTHER PARTIES.

Section 6.13 Cooperation. Each Guarantor acknowledges that Lender and its
successors and assigns may (i) sell this Guaranty, the Note and the other Loan
Documents to one or more investors as a whole loan, (ii) participate the Loan
secured by this Guaranty to one or more investors, (iii) deposit this Guaranty,
the Note and the other Loan Documents with a trust, which trust may sell
certificates to investors evidencing an ownership interest in the trust assets,
or (iv) otherwise sell the Loan or one or more interests therein to investors
(the transactions referred to in clauses (i) through (iv) are hereinafter each
referred to as “Secondary Market Transaction”). Subject to the terms, conditions
and limitations set forth in the Loan Agreement, each Guarantor shall at no cost
to any Guarantor, cooperate with Lender in effecting any such Secondary Market
Transaction, shall cooperate to implement all requirements imposed by any of the
Rating Agencies involved in any Secondary Market Transaction and shall provide
(or cause Borrowers to provide) such information and materials as may be
required or necessary pursuant to Article 9 of the Loan Agreement (on and
subject to the same terms and conditions of such Article 9).

Section 6.14 Reinstatement in Certain Circumstances. If at any time any payment
of the principal of or interest under the Note or any other amount payable by
any one or both of the Borrowers under the Loan Documents is rescinded or must
be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of such Borrower or Borrowers or otherwise, Guarantors’
obligations hereunder with respect to such payment shall be reinstated as though
such payment had been due but not made at such time.

Section 6.15 Exculpation of Certain Persons. Notwithstanding anything to the
contrary contained in this Guaranty or any other Loan Document, no direct or
indirect shareholder, partner, member, principal, Affiliate (other than any
Borrower), employee, officer, trustee, director, agent or other representative
of a Guarantor and/or of any of its Affiliates (each, a “Related Party”) shall
have any personal liability for, nor be joined as party to, any action with
respect to payment, performance or discharge of any covenants, obligations, or
undertakings of any Guarantor under this Guaranty, and by acceptance hereof,
Lender for itself

 

18 Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

and its successors and assigns irrevocably waives any and all right to sue for,
seek or demand any such damages, money judgment, deficiency judgment or personal
judgment against any Related Party under or by reason of or in connection with
this Guaranty; except that any Related Party that is a party to any Loan
Document or any other separate written guaranty, indemnity or other agreement
given by such Related Party in connection with the Loan shall remain fully
liable therefor and the foregoing provisions shall not operate to limit or
impair the liabilities and obligations of such Related Parties or the rights and
remedies of the Lender thereunder.

Section 6.16 Gender; Number; General Definitions. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
(a) words used in this Guaranty may be used interchangeably in the singular or
plural form, (b) any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, (c) the word “Borrower” shall mean “each
Borrower and any subsequent owner or owners of any Individual Property or any
part thereof or interest therein”, (d) the word “Lender” shall mean “Lender and
any subsequent holder of the Note”, (e) the word “Note” shall mean “the Note and
any other evidence of indebtedness secured by the Loan Agreement”, (f) the word
“Properties” shall include any portion of any of the Properties and any interest
therein, and (g) the phrases “attorneys’ fees”, “legal fees” and “counsel fees”
shall include any and all attorneys’, paralegal and law clerk fees and
disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels, incurred or paid by Lender in protecting
its interest in the Properties, the Leases and/or the Rents and/or in enforcing
its rights hereunder.

Section 6.17 Joint and Several. The obligations of each Guarantor hereunder are
joint and several.

Section 6.18 Certain California State Specific Provisions.

(a) To the extent California law applies, nothing herein shall be deemed to
limit the right of Lender to recover in accordance with California Code of Civil
Procedure Section 736 (as such Section may be amended from time to time), any
costs, expenses, liabilities or damages, including reasonable attorneys’ fees
and costs, incurred by Lender and arising from any covenant, obligation,
liability, representation or warranty contained in any indemnity agreement given
to Lender, or any order, consent decree or settlement relating to the cleanup of
Hazardous Substances (as defined in the Environmental Indemnity) or any other
“environmental provision” (as defined in such Section 736) relating to any of
the Properties or any portion thereof or the right of Lender to waive, in
accordance with the California Code of Civil Procedure Section 726.5 (as such
Section may be amended from time to time), the security of any of the Mortgages
as to any parcel of any Individual Property that is “environmentally impaired”
or is an “affected parcel” (as such terms are defined in such Section 726.5),
and as to any personal property attached to such parcel, and thereafter to
exercise against any one or both of the Borrowers, to the extent permitted by
such Section 726.5, the rights and remedies of any unsecured creditor, including
reduction of Lender’s claim against such Borrower or Borrowers to judgment, and
any other rights and remedies permitted by law.

 

19 Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

(b) To the extent California law applies, in addition to and not in lieu of any
other provisions of this Guaranty, each Guarantor represents, warrants and
covenants as follows:

(i) The obligations of each Guarantor under this Guaranty shall be performed
without demand by Lender and shall be unconditional irrespective of the
genuineness, validity, regularity or enforceability of any of the Loan
Documents, and without regard to any other circumstance which might otherwise
constitute a legal or equitable discharge of a surety or a guarantor. Each
Guarantor hereby waives any and all benefits and defenses under California Civil
Code Section 2810 and agrees that by doing so such Guarantor shall be liable
even if any one or both of the Borrowers had no liability at the time of
execution of the Loan Documents, or thereafter ceases to be liable. Each
Guarantor hereby waives any and all benefits and defenses under California Civil
Code Section 2809 and agrees that by doing so such Guarantor’s liability may be
larger in amount and more burdensome than that of any one or both of the
Borrowers. Each Guarantor hereby waives the benefit of all principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms of this Guaranty and agrees that such Guarantor’s obligations
shall not be affected by any circumstances, whether or not referred to in this
Guaranty, which might otherwise constitute a legal or equitable discharge of a
surety or a guarantor. Each Guarantor hereby waives the benefits of any right of
discharge under any and all statutes or other laws relating to guarantors or
sureties and any other rights of sureties and guarantors thereunder.

(ii) In accordance with Section 2856 of the California Civil Code, each
Guarantor hereby waives all rights and defenses arising out of an election of
remedies by Lender even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for guaranteed obligations, has destroyed
or otherwise impaired such Guarantor’s rights of subrogation and reimbursement
against the principal by the operation of Section 580d of the California Code of
Civil Procedure or otherwise. Each Guarantor hereby authorizes and empowers
Lender to exercise, in its sole and absolute discretion, any right or remedy, or
any combination thereof, which may then be available, since it is the intent and
purpose of each Guarantor that the obligations under this Guaranty shall be
absolute, independent and unconditional under any and all circumstances.
Specifically, and without in any way limiting the foregoing, each Guarantor
hereby waives any rights of subrogation, indemnification, contribution or
reimbursement arising under Sections 2846, 2847, 2848 and 2849 of the California
Civil Code or any other right of recourse to or with respect to any Borrower
(unless a Permitted Direct Assumption shall have occurred in accordance with the
Loan Agreement), any general partner, member or other constituent of any
Borrower (unless a Permitted Direct Assumption shall have occurred in accordance
with the Loan Agreement), any other person obligated to Lender with respect to
the matters set forth herein, or the assets or property of any of the foregoing
(unless a Permitted Direct Assumption shall have occurred in accordance with the
Loan Agreement) or to any collateral for the Loan until the Obligations have
been indefeasibly paid and satisfied in full, all obligations owed to Lender
under the Loan Documents have been fully performed, and Lender has released,
transferred or disposed of all its right, title and interest in such collateral
or security, and there has expired the maximum possible period thereafter during
which any payment made by any Borrower or others to Lender with respect to the
Obligations could be deemed a preference under the United States Bankruptcy
Code. In connection with the foregoing, subject to the foregoing limitations,
each Guarantor expressly waives any and all rights of subrogation against each
Borrower, and each Guarantor hereby waives any rights to enforce any remedy
which Lender may have against any Borrower and any right to participate in any
collateral for the Loan. Each Guarantor recognizes that, pursuant to
Section 580d of the California Code of Civil Procedure, Lender’s realization
through nonjudicial

 

20 Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

foreclosure upon any real property constituting security for any Borrower’s
obligations under the Loan Documents could terminate any right of Lender to
recover a deficiency judgment against one or both of the Borrowers, thereby
terminating subrogation rights which such parties otherwise might have against
such Borrower or Borrowers. In the absence of an adequate waiver, such a
termination of subrogation rights could create a defense to enforcement of this
Guaranty against such parties. Each Guarantor hereby unconditionally and
irrevocably waives any such defense.

(iii) In addition to and without in any way limiting the foregoing, each
Guarantor hereby subordinates any and all indebtedness of each Borrower now or
hereafter owed to any Guarantor to all the indebtedness of the Borrowers to
Lender and agrees with Lender that until either (x) a Permitted Direct
Assumption has been consummated in accordance with the Loan Agreement) or
(y) the Obligations have been indefeasibly paid and satisfied in full, all
obligations owed to Lender under the Loan Documents have been fully performed,
and Lender has released, transferred or disposed of all its right, title and
interest in such collateral or security, and there has expired the maximum
possible period thereafter during which any payment made by any Borrower or
others to Lender with respect to the Obligations could be deemed a preference
under the United States Bankruptcy Code, no Guarantor shall demand or accept any
payment of principal or interest from any Borrower, claim any offset or other
reduction of any Guarantor’s obligations hereunder because of any such
indebtedness and shall not (even following a Permitted Direct Assumption) take
any action to obtain any of the collateral for the Loan. If any amount shall
nevertheless be paid to a Guarantor by any Borrower or another guarantor prior
to payment in full of the Guaranteed Obligations, such amount shall be held in
trust for the benefit of Lender and shall forthwith be paid to Lender to be
credited and applied to the Guaranteed Obligations, whether matured or
unmatured. Further, no Guarantor shall have any right of recourse against Lender
by reason of any action Lender may take or omit to take under the provisions of
this Guaranty or under the provisions of any of the Loan Documents. Without
limiting the generality of the foregoing, each Guarantor hereby waives, to the
fullest extent permitted by law, diligence in collecting the Obligations,
presentment, demand for payment, protest, all notices with respect to the Note,
this Guaranty, or any other Loan Document which may be required by statute, rule
of law or otherwise to preserve Lender’s rights against such Guarantor under
this Guaranty, including, but not limited to, notice of acceptance, notice of
any amendment of the Loan Documents, notice of the occurrence of any default,
notice of intent to accelerate, notice of acceleration, notice of dishonor,
notice of foreclosure, notice of protest, and notice of the incurring by any
Borrower of any obligation or indebtedness.

(iv) Without limiting the foregoing, but subject to the same limitations set
forth above, each Guarantor waives (i) all rights of subrogation, reimbursement,
indemnification, and contribution and any other rights and defenses that are or
may become available to any Guarantor by reason of California Civil Code
Sections 2787 to 2855, inclusive, including any and all rights or defenses such
Guarantor may have by reason of protection afforded to any Borrower with respect
to any of the obligations of any Guarantor under this Guaranty by reason of a
nonjudicial foreclosure or pursuant to the antideficiency or other laws of the
State of California limiting or discharging such Borrower’s Obligations. Without
limiting the generality of the foregoing, each Guarantor hereby expressly waives
any and all benefits under California Code of Civil Procedure Section 580a
(which Section, if such Guarantor had not given this waiver, would otherwise
limit such Guarantor’s liability after a nonjudicial foreclosure

 

21 Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

sale to the difference between the obligations of such Guarantor under this
Guaranty and the fair market value of the property or interests sold at such
nonjudicial foreclosure sale), (ii) California Code of Civil Procedure Sections
580b and 580d (which Sections, if such Guarantor had not given this waiver,
would otherwise limit Lender’s right to recover a deficiency judgment with
respect to purchase money obligations and after a nonjudicial foreclosure sale,
respectively), and (iii) California Code of Civil Procedure Section 726 (which
Section, if such Guarantor had not given this waiver, among other things, would
otherwise require Lender to exhaust all of its security before a personal
judgment could be obtained for a deficiency). Notwithstanding any foreclosure of
the lien of any of the Mortgages, whether by the exercise of the power of sale
contained therein, by an action for judicial foreclosure or by Lender’s
acceptance of a deed in lieu of foreclosure, each Guarantor shall remain bound
under this Guaranty (other than as set forth in Section 1.10).

(v) Likewise, each Guarantor waives (i) any and all rights and defenses
available to any Guarantor under California Civil Code Sections 2899 and 3433;
(ii) any rights or defenses any Guarantor may have with respect to its
obligations as a guarantor by reason of any election of remedies by Lender; and
(iii) all rights and defenses that any Guarantor may have because Borrowers’
debt is secured by real property. This means, among other things, that Lender
may collect from Guarantors without first foreclosing on any real or personal
property collateral pledged by any Borrower, and that if Lender forecloses on
any real property collateral pledged by any Borrower (A) the amount of the debt
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(B) Lender may collect from Guarantors even if Lender, by foreclosing on the
real property collateral, has destroyed any rights Guarantors may have to
collect from such Borrower or Borrowers. This is an unconditional and
irrevocable waiver of any rights and defenses any Guarantor may have because
Borrowers’ debt evidenced by the Note is secured by real property. These rights
and defenses include, but are not limited to, any rights or defenses based upon
Section 580a, 580b, 580d, or 726 of the California Code of Civil Procedure.

The provisions of this Section 6.18 shall survive any satisfaction and discharge
of any one or both of the Borrowers by virtue of any payment, court order or any
applicable law, except the final and indefeasible payment in full of the
Guaranteed Obligations.

[NO FURTHER TEXT ON THIS PAGE.]

 

22 Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed this Guaranty as of the day and
year first above written.

 

GUARANTORS:

 

AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership By:                                     
                                                             Name: Title:
AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC., a Maryland corporation
By:                                     
                                                             Name: Title:

[SIGNATURES CONTINUE ON NEXT PAGE]

 

Signature Page Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

WHITEHALL STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007, a Delaware limited
partnership By:  WH Advisors, L.L.C. 2007, a Delaware limited liability company
Its: General Partner By:

 

Name: Title: WHITEHALL PARALLEL GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007, a
Delaware limited liability partnership By:  WH Parallel Advisors, L.L.C. 2007, a
Delaware limited liability company Its: General Partner By:

 

Name: Title:

 

Signature Page

24

Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

Guaranty of Recourse Obligations – Mezzanine Loan



--------------------------------------------------------------------------------

Berkadia Loan No. 01-0085684 & 01-0086644

GUARANTY OF RECOURSE OBLIGATIONS

(MEZZANINE)

This GUARANTY OF RECOURSE OBLIGATIONS (MEZZANINE) (this “Guaranty”) is executed
as of December             , 2014, by AMERICAN REALTY CAPITAL HOSPITALITY
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership, and AMERICAN REALTY
CAPITAL HOSPITALITY TRUST, INC., a Maryland corporation, WHITEHALL STREET GLOBAL
REAL ESTATE LIMITED PARTNERSHIP 2007, a Delaware limited partnership, and
WHITEHALL PARALLEL GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007, a Delaware
limited partnership (each of the foregoing, a “Guarantor”, and collectively,
“Guarantors”), for the benefit of U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
THE REGISTERED HOLDERS OF EQTY 2014-MZ MEZZANINE TRUST, COMMERCIAL MEZZANINE
PASS-THROUGH CERTIFICATES, having an address at c/o Berkadia Commercial Mortgage
LLC, 118 Welsh Road, Horsham, Pennsylvania 19044 (together with its successors
and/or assigns, “Lender”).

WITNESSETH:

A. Pursuant to a certain Assumption and Release Agreement (Mezzanine) dated as
of the date hereof (the “Assumption Agreement”), Lender is prepared to consent
to the assumption (the “Assumption”) of a loan by American Realty Capital
Hospitality Portfolio I Mezz, LP, a Delaware limited partnership (“Borrower”)
from WNT Mezz I, LLC, a Delaware limited liability company (the “Original
Borrower”), in the original principal amount of $111,000,000.00, which loan is
evidenced by that certain (i) Mezzanine Promissory Note A-1, dated April 11,
2014 (together with all addenda, modifications, amendments, riders, exhibits and
supplements thereto, the “A-1 Note”), from Original Borrower in the original
principal amount of $66,600,000.00 (the “A-1 Loan”), and (ii) Mezzanine
Promissory Note A-2, dated April 11, 2014 (together with all addenda,
modifications, amendments, riders, exhibits and supplements thereto, the “A-2
Note” and together with the A-1 Note, the “Note”), from Original Borrower in the
original principal amount of $44,400,000.00 (the “A-2 Loan” and together with
the A-1 Loan, the “Loan”), each in favor of German American Capital Corporation,
a Maryland corporation (“Original Lender”). The Loan is evidenced by that
certain Mezzanine Loan Agreement, dated as of April 11, 2014 (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Loan Agreement”), and secured by that certain Pledge and Security
Agreement (Mezzanine), dated as of April 11, 2014, from Original Borrower for
the benefit of Original Lender (the “Original Pledge Agreement”), as replaced by
that certain Pledge and Security Agreement (Mezzanine) of even date herewith
from Borrower for the benefit of Lender (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Pledge
Agreement”). Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Loan Agreement, as amended by the Assumption
Agreement.

B. Original Lender assigned, sold and transferred its interest in the Loan and
the Loan Documents to Lender and Lender is the current holder of all of Original
Lender’s interest in the Loan and Loan Documents.

 

Guaranty of Recourse Obligations

(Mezzanine Loan)



--------------------------------------------------------------------------------

C. Lender is not willing to consent to the Assumption of the Loan by Borrower,
or otherwise extend credit, to the Borrower unless Guarantors unconditionally
guarantee the payment and performance to Lender of the Guaranteed Obligations
(as herein defined).

D. Guarantors are the owners of direct or indirect interests in the Borrower,
and each Guarantor will directly benefit from Lender’s consent to the Assumption
of the Loan by Borrower and the Loan.

NOW, THEREFORE, as an inducement to Lender to consent to the Assumption of the
Loan by Borrower and to extend such additional credit as Lender may from time to
time agree to extend under the Loan Documents, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:

ARTICLE 1

NATURE AND SCOPE OF GUARANTY

Section 1.1 Guaranty of Obligation.

(a) Subject to Section 1.10 hereof, each Guarantor hereby irrevocably and
unconditionally guarantees to Lender and its successors and assigns the payment
and performance of the Guaranteed Obligations (as defined below) as and when the
same shall be due and payable, whether by lapse of time, by acceleration of
maturity or otherwise. Each Guarantor hereby irrevocably and unconditionally
covenants and agrees that it is liable for the Guaranteed Obligations as a
primary obligor.

(b) As used herein, the term “Guaranteed Obligations” means (i) Borrower’s
Recourse Liabilities and (ii) from and after the date that any Springing
Recourse Event occurs, payment of all of the Obligations.

(c) Notwithstanding anything to the contrary in this Guaranty or in any of the
other Loan Documents, Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim for the full amount of the Obligations or to
require that all collateral shall continue to secure all of the Obligations
owing to Lender in accordance with the Loan Documents.

Section 1.2 Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by any Guarantor and shall continue to be
effective with respect to any Guaranteed Obligations arising or created after
any attempted revocation by any Guarantor and after (if such Guarantor is a
natural person) such Guarantor’s death (in which event this Guaranty shall be
binding upon such Guarantor’s estate and such Guarantor’s legal representatives
and heirs). The fact that at any time or from time to time the Guaranteed
Obligations may be increased or reduced shall not release or discharge the
obligation of any Guarantor to Lender with respect to the Guaranteed
Obligations. This Guaranty may be enforced by Lender and any subsequent holder
of the Note and shall not be discharged by the assignment or negotiation of all
or part of the Note.

 

2

Guaranty of Recourse Obligations

(Mezzanine Loan)



--------------------------------------------------------------------------------

Section 1.3 Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantors to Lender
hereunder shall not be reduced, discharged or released because or by reason of
any existing or future offset, claim or defense of Borrower or any other party
against Lender or against payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.

Section 1.4 Payment By Guarantors. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantors shall, immediately upon demand by Lender
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity or any other notice whatsoever, pay in lawful money of the United
States of America, the amount due on the Guaranteed Obligations to Lender at
Lender’s address as set forth herein. Such demand(s) may be made at any time
coincident with or after the time for payment of all or part of the Guaranteed
Obligations and may be made from time to time with respect to the same or
different items of Guaranteed Obligations. Such demand shall be deemed made,
given and received in accordance with the notice provisions hereof.

Section 1.5 No Duty To Pursue Others. It shall not be necessary for Lender (and
each Guarantor hereby waives any rights which such Guarantor may have to require
Lender), in order to enforce the obligations of Guarantors hereunder, first to
(i) institute suit or exhaust its remedies against Borrower or others liable on
the Loan or the Guaranteed Obligations or any other Person, including, without
limitation, any general partner of any of the foregoing which is a partnership,
(ii) enforce Lender’s rights against any collateral which shall ever have been
given to secure the Loan, (iii) enforce Lender’s rights against any other
guarantors of the Guaranteed Obligations, including, without limitation, any
general partner of any of the foregoing which is a partnership, (iv) join
Borrower or any others liable on the Guaranteed Obligations in any action
seeking to enforce this Guaranty, (v) exhaust any remedies available to Lender
against any collateral which shall ever have been given to secure the Loan, or
(vi) resort to any other means of obtaining payment of the Guaranteed
Obligations, including, to the extent California law is deemed to apply
notwithstanding the choice of law set forth herein, any of the foregoing which
may be available to Lender by virtue of California Civil Code Sections 2845,
2849, and 2850. Lender shall not be required to mitigate damages or take any
other action to reduce, collect or enforce the Guaranteed Obligations.

Section 1.6 Waivers. Each Guarantor acknowledges receipt of copies of the Loan
Documents and hereby waives notice of (i) any loans or advances made by Lender
to Borrower, (ii) acceptance of this Guaranty, (iii) any amendment or extension
of the Note, any of the Pledge Agreement, the Loan Agreement, the Assumption
Agreement or any other Loan Document, (iv) the execution and delivery by
Borrower and Lender of any other loan or credit agreement or of execution and
delivery by Borrower of any promissory note or other document arising under the
Loan Documents or in connection with any of the Properties, (v) the occurrence
of (A) any breach by Borrower of any of the terms or conditions of the Loan
Agreement or any of the other Loan Documents, or (B) an Event of Default,
(vi) Lender’s transfer or disposition of the Guaranteed Obligations, or any part
thereof, (vii) the sale or foreclosure (or the posting or advertising for the
sale or foreclosure) of any collateral for the Guaranteed Obligations,
(viii) protest, proof of non-payment or default by Borrower, or (ix) any other
action at any time taken

 

3

Guaranty of Recourse Obligations

(Mezzanine Loan)



--------------------------------------------------------------------------------

or omitted by Lender and, generally, all demands and notices of every kind in
connection with this Guaranty, the Loan Documents, any documents or agreements
evidencing, securing or relating to any of the Guaranteed Obligations and/or the
obligations hereby guaranteed.

Section 1.7 Payment of Expenses. In the event that any Guarantor shall breach or
fail to timely perform any provisions of this Guaranty, Guarantors shall,
immediately upon demand by Lender, pay Lender all reasonable out-of-pocket costs
and expenses (including court costs and reasonable attorneys’ fees) incurred by
Lender in the enforcement hereof or the preservation of Lender’s rights
hereunder. The covenant contained in this Section shall survive the payment and
performance of the Guaranteed Obligations.

Section 1.8 Effect of Bankruptcy. In the event that pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law or any
judgment, order or decision thereunder, Lender must rescind or restore any
payment or any part thereof received by Lender in satisfaction of the Guaranteed
Obligations, as set forth herein, any prior release or discharge from the terms
of this Guaranty given to Guarantors by Lender shall be without effect and this
Guaranty shall remain (or shall be reinstated to be) in full force and effect.
It is the intention of Borrower and Guarantors that Guarantors’ obligations
hereunder shall not be discharged (other than as expressly set forth herein)
except by Guarantors’ performance of such obligations and then only to the
extent of such performance.

Section 1.9 Waiver and Postponement of Subrogation, Reimbursement and
Contribution. Notwithstanding anything to the contrary contained in this
Guaranty, each Guarantor hereby unconditionally and irrevocably agrees to
postpone the exercise of and, for so long as both any portion of the Debt shall
be outstanding and a Direct Assumption shall not have been consummated in
accordance with the Loan Agreement, does hereby irrevocably waive and defer any
and all rights it may now or hereafter have under any agreement, at law or in
equity (including, without limitation, any law subrogating Guarantors’ rights to
the rights of Lender), to assert any claim against or seek contribution,
indemnification or any other form of reimbursement from Borrower or any other
party liable to Lender for the payment of any or all of the Guaranteed
Obligations for any payment made by Guarantors under or in connection with this
Guaranty or otherwise; provided that, for clarity, such postponement and waiver
shall only be in effect for so long as any portion of the Debt shall be
outstanding (or shall have been reinstated).

Section 1.10 Limitations on Liability of Guarantors.

(a) As used herein, a “Guarantor Affiliate” shall mean any Guarantor, and any
Person that either (or both) (a) is in Control of, is Controlled by or is under
common Control with (i) any Guarantor or (ii) any general partner or managing
member of, or other Person or Persons Controlling, any Guarantor (each a “Clause
(a) Person”), or (b) is either (1) a Person that owns directly or indirectly
thirty-five percent (35%) or more of the direct or indirect equity interests in
any Guarantor or any other Clause (a) Person, or (2) a Person with respect to
which either (or a combination) of the Guarantors directly or indirectly owns
thirty-five percent (35%) or more of the direct or indirect equity interests in
such Person, or (3) a Person with respect to which any combination of Guarantors
and Clause (a) Persons own, directly or indirectly, fifty-one percent (51%) or
more of the direct or indirect voting equity interests in such Person,

 

4

Guaranty of Recourse Obligations

(Mezzanine Loan)



--------------------------------------------------------------------------------

provided, however, that, notwithstanding the foregoing, (I) no Person shall be
deemed to be a Guarantor Affiliate to the extent Controlled by a Controlling
Mezzanine Lender in the exercise of its Direct Control Remedies or (y) in
connection with or by virtue solely of any direct interest in Transferee
Borrower or Indirect Transferee and (II) in no event shall either Goldman Sachs
Mortgage Company or GS Commercial Real Estate LP be deemed a Guarantor
Affiliate. Subject to clause (II) in the foregoing proviso, and without limiting
the foregoing, if a direct or indirect interest in a Mezzanine Loan is held by a
Guarantor Affiliate, the related Mezzanine Lender will be deemed a Guarantor
Affiliate unless such Guarantor Affiliate is a Disabled Participant (as defined
below) and one or more other holders of substantial interests in such Mezzanine
Loan that are not Guarantor Affiliates control the administration of such
Mezzanine Loan and the enforcement of the rights and remedies of such Mezzanine
Lender. A Guarantor Affiliate is a “Disabled Participant” with respect to a
Mezzanine Loan if it has no right to exercise any voting or other control rights
with respect to such Mezzanine Loan (other than the right to approve amendments
to the material economic terms of such Mezzanine Loan).

(b) Notwithstanding anything to the contrary herein or in the other Loan
Documents, in the event of:

(i) any foreclosure upon a Mezzanine Loan Default by a Mezzanine Lender that is
not a Guarantor Affiliate of the direct ownership interests in the Owner, the
general partner of Owner or any Mezzanine Borrower or the general partner of
Mezzanine Borrower pledged as collateral for a Mezzanine Loan pursuant to the
Mezzanine Loan Documents, any transfer in lieu of foreclosure of the equity
pledged as collateral for any Mezzanine Loan to, on behalf of, or for the
benefit or account of any Mezzanine Lender that is not a Guarantor Affiliate
(any such foreclosure or transfer-in-lieu thereof, a “Mezzanine Divestment”),
with the result that neither of the Guarantors nor any other Guarantor Affiliate
(excluding any Loan Party who as a result of such Mezzanine Divestment is no
longer Controlled by either of the Guarantors or any other Guarantor Affiliate)
shall have Control of, any one or more of the Owners (each such Owner, a
“Divested Borrower”), or

(ii) (A) any foreclosure (whether judicially or non judicially by private sale
or trustee’s sale) of any Mortgage, (B) any transfer in lieu of foreclosure to,
on behalf of or for the benefit or account of Mortgage Lender or (C) a receiver,
trustee, liquidator, conservator or other third-party appointed by, on behalf of
or for the benefit or account of Mortgage Lender taking control of any
Individual Property (any such foreclosure, foreclosure sale, transfer in lieu of
foreclosure or appointment, a “Mortgage Divestment”), with the result, in any
such case, that neither of the Guarantors nor any other Guarantor Affiliate
shall have the power to direct the management of, any one or more of the
Properties thereby foreclosed, transferred or controlled (each such Property, a
“Divested Property”),

then, in such cases, Guarantors shall not have any liability under the Loan
Documents for any Guaranteed Obligations arising from any circumstance,
condition, action or event with respect to any such Divested Property or
Divested Borrower first occurring after the date of the Mortgage Divestment or
Mezzanine Divestment, as applicable, and not caused by the acts of either of the
Guarantors or any other Guarantor Affiliate, or any Loan Party (excluding any
Loan Party who as a result of a Mezzanine Divestment is no longer Controlled by
either of the Guarantors or any other Guarantor Affiliate); provided that
Guarantors shall remain liable hereunder for any Guaranteed Obligations to the
extent arising from any action or event occurring with respect to any such
Divested Property or Divested Borrower prior to the date of the Mortgage
Divestment or Mezzanine Divestment, as applicable.

 

5

Guaranty of Recourse Obligations

(Mezzanine Loan)



--------------------------------------------------------------------------------

(c) In the event that either a Permitted Direct Assumption or Permitted Indirect
Assumption shall occur in accordance with Section 7.1 of the Loan Agreement and
Lender receives in connection therewith a replacement guaranty and replacement
environmental indemnity (collectively, the “Assumption Replacement Guaranty”) in
satisfaction of the condition in Section 7.1(a)(xiii) or Section 7.1(b)(xi) of
the Loan Agreement, as applicable, Lender shall execute and deliver a release of
Guarantors from liability for any Guaranteed Obligations arising from any
circumstance, condition, action or event first occurring after the effective
date of such Assumption Replacement Guaranty (the “Assumption Release Date”) to
the extent the same is not caused by either of the Guarantors or any Guarantor
Affiliate (it being understood that circumstances, conditions, actions or events
caused by or on behalf of any Transferee Borrower or Indirect Transferee shall
be deemed to not have been caused by any Guarantor or any Guarantor Affiliate);
provided, however, that Guarantors shall remain liable hereunder for any
Guaranteed Obligations arising from any action or event occurring prior to the
Assumption Release Date.

(d) In the event that a Mezzanine Loan Default shall exist with respect to a
Mezzanine Loan and the related Mezzanine Lender is not a Guarantor Affiliate and
such related Mezzanine Lender, pursuant to the exercise of remedies under the
Mezzanine Loan Documents, (i) exercises direct voting Control, by power of
attorney or other exercise of voting power with respect to the ownership
interests of the applicable Owner, any general partner of Owner or any Mezzanine
Borrower or the general partner of Mezzanine Borrower pledged to such Mezzanine
Lender as collateral for its Mezzanine Loan under the related Mezzanine Loan
Documents, of such ownership interests in the applicable Owner, any general
partner of Owner or any Mezzanine Borrower or the general partner of Mezzanine
Borrower so pledged as collateral for such Mezzanine Loan, or (ii) appoints a
receiver, trustee, liquidator, conservator or other third-party that is not a
Guarantor Affiliate to take control of the equity pledged as collateral for such
Mezzanine Loan (the “Direct Control Remedies”, and such Mezzanine Lender, or
such receiver, trustee, liquidator, conservator or other third party appointed
by such Mezzanine Lender, exercising such Direct Control Remedies, the
“Controlling Mezzanine Lender”), Guarantors shall not have liability hereunder
for the actions that such Controlling Mezzanine Lender, in the exercise of its
Direct Control Remedies, causes any Owner, any general partner of Owner or any
Mezzanine Borrower or the general partner of Mezzanine Borrower to take
(“Mezzanine Lender Controlled Actions”) if such Mezzanine Lender Controlled
Actions are taken without consent of or collusion with, either of the Guarantors
or any Guarantor Affiliate.

(e) Subject to the reinstatement of the Guarantors’ obligations hereunder
pursuant to Section 6.14 hereof, this Guaranty shall terminate and be of no
further force and effect upon the date of the payment in full of the Loan;
provided, however, that the Guaranteed Obligations shall survive such
termination with respect to any and all such Guaranteed Obligations accruing
prior to or arising out of or related to any circumstances, conditions, actions
or events occurring or arising prior to the date of such repayment and
satisfaction, even to the extent the applicable liability, loss, cost or expense
does not occur or the applicable circumstance, condition, action or event is not
discovered until after such date.

 

6

Guaranty of Recourse Obligations

(Mezzanine Loan)



--------------------------------------------------------------------------------

ARTICLE 2

EVENTS AND CIRCUMSTANCES NOT REDUCING OR DISCHARGING GUARANTORS’ OBLIGATIONS

Subject to Section 1.10 hereof, to the extent permitted by applicable law, each
Guarantor hereby consents and agrees to each of the following and agrees that
such Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following and
waives any common law, equitable, statutory or other rights (including, without
limitation, rights to notice) which such Guarantor might otherwise have as a
result of or in connection with any of the following:

Section 2.1 Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Note, the Pledge Agreement, the Loan Agreement, the Assumption Agreement,
the other Loan Documents or any other document, instrument, contract or
understanding between Borrower and Lender or any other parties pertaining to the
Guaranteed Obligations or any failure of Lender to notify Guarantors of any such
action.

Section 2.2 Adjustment. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by Lender to Borrower or any Guarantor.

Section 2.3 Condition of Borrower or Guarantors. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Borrower, any Guarantor or any other Person at any time liable
for the payment of all or part of the Guaranteed Obligations; or any dissolution
of Borrower or any Guarantor or, subject to Section 1.10(b) and (c) hereof, any
sale, lease or transfer of any or all of the assets of Borrower or any Guarantor
or, subject to Section 1.10(b) and (c) hereof, any changes in the direct or
indirect shareholders, partners or members, as applicable, of Borrower or any
Guarantor; or any reorganization of Borrower or any Guarantor.

Section 2.4 Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations or any
document or agreement executed in connection with the Guaranteed Obligations for
any reason whatsoever, including, without limitation, the fact that (i) the
Guaranteed Obligations or any part thereof exceeds the amount permitted by law,
(ii) the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, (iii) the officers or representatives executing the Note, the Pledge
Agreement, the Loan Agreement, the Assumption Agreement or the other Loan
Documents or otherwise creating the Guaranteed Obligations acted in excess of
their authority, (iv) the Guaranteed Obligations violate applicable usury laws,
(v) Borrower has valid defenses, claims or offsets (whether at law, in equity or
by agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from Borrower, (vi) the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible or
unenforceable, or (vii) the Note, the Pledge Agreement, the Loan Agreement, the
Assumption Agreement or any of the other Loan Documents have been forged or
otherwise are irregular or not genuine or authentic, it being agreed that
Guarantors shall remain liable hereon regardless of whether Borrower or any
other Person be found not liable on the Guaranteed Obligations or any part
thereof for any reason.

 

7

Guaranty of Recourse Obligations

(Mezzanine Loan)



--------------------------------------------------------------------------------

Section 2.5 Release of Obligors. Any full or partial release of the liability of
Borrower for the Guaranteed Obligations or any part thereof, or of any
co-guarantors, or of any other Person now or hereafter liable, whether directly
or indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations, or any part
thereof, it being recognized, acknowledged and agreed by each Guarantor that
such Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support from any other Person, and no Guarantor has been induced
to enter into this Guaranty on the basis of a contemplation, belief,
understanding or agreement that other Persons (including Borrower) will be
liable to pay or perform the Guaranteed Obligations or that Lender will look to
other Persons (including Borrower) to pay or perform the Guaranteed Obligations.

Section 2.6 Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.

Section 2.7 Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations,
subject, however, to the terms of Section 1.10 hereof.

Section 2.8 Care and Diligence. The failure of Lender or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of Lender (i) to take or prosecute any
action for the collection of any of the Guaranteed Obligations, or (ii) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (iii) to take
or prosecute any action in connection with any instrument or agreement
evidencing or securing all or any part of the Guaranteed Obligations.

Section 2.9 Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by each Guarantor that such Guarantor is not entering into this Guaranty
in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the collateral for the
Guaranteed Obligations.

Section 2.10 Offset. Any existing or future right of offset, claim or defense of
Borrower against Lender, or any other party, or against payment of the
Guaranteed Obligations, whether such right of offset, claim or defense arises in
connection with the Guaranteed Obligations (or the transactions creating the
Guaranteed Obligations) or otherwise.

Section 2.11 Merger. The reorganization, merger or consolidation of any one or
both of the Individual Owners or any Mezzanine Borrower into or with any other
Person.

 

8

Guaranty of Recourse Obligations

(Mezzanine Loan)



--------------------------------------------------------------------------------

Section 2.12 Preference. Any payment by Borrower to Lender is held to constitute
a preference under the Bankruptcy Code or for any reason Lender is required to
refund such payment or pay such amount to Borrower or to any other Person.

Section 2.13 Other Actions Taken or Omitted. Any other action taken or omitted
to be taken with respect to the Loan Documents, the Guaranteed Obligations or
the security and collateral therefor, whether or not such action or omission
prejudices Guarantors or increases the likelihood that Guarantors will be
required to pay the Guaranteed Obligations pursuant to the terms hereof, it
being the unambiguous and unequivocal intention of Guarantors that such
Guarantors shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, which obligation shall be deemed satisfied
only upon the full and final payment and satisfaction of the Guaranteed
Obligations.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

To induce Lender to enter into the Assumption Agreement and to continue to
extend credit to Borrower, each Guarantor represents and warrants to Lender as
follows:

Section 3.1 Benefit. Each Guarantor is the owner of a direct or indirect
interest in Borrower and has received, or will receive, direct or indirect
benefit from the making of this Guaranty with respect to the Guaranteed
Obligations.

Section 3.2 Familiarity and Reliance. Each Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Borrower and is familiar with the value of any and all collateral intended to be
created as security for the payment of the Note or Guaranteed Obligations;
however, such Guarantor is not relying on such financial condition or the
collateral as an inducement to enter into this Guaranty.

Section 3.3 No Representation By Lender. Neither Lender nor any other party has
made any representation, warranty or statement to any Guarantor in order to
induce such Guarantor to execute this Guaranty.

Section 3.4 Each Guarantor’s Financial Condition. As of the date hereof, and
after giving effect to this Guaranty and the contingent obligation evidenced
hereby, each Guarantor (a) is and intends to remain solvent, (b) has and intends
to have assets which, fairly valued, exceed its obligations, liabilities
(including contingent liabilities) and debts, and (c) has and intends to have
property and assets sufficient to satisfy and repay its obligations and
liabilities, including the Guaranteed Obligations.

Section 3.5 Legality. The execution, delivery and performance by each Guarantor
of this Guaranty and the consummation of the transactions contemplated hereunder
do not and will not contravene or conflict with any law, statute or regulation
whatsoever to which such Guarantor is subject, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or result in the breach of, any indenture, mortgage, charge, lien,
contract, agreement or other instrument to which such Guarantor is a party or
which

 

9

Guaranty of Recourse Obligations

(Mezzanine Loan)



--------------------------------------------------------------------------------

may be applicable to such Guarantor. This Guaranty is a legal and binding
obligation of each Guarantor and is enforceable against such Guarantor in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to the enforcement of creditors’ rights.

Section 3.6 No Plan Assets. Neither Guarantor sponsors, is obligated to
contribute to, or is itself an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, and none of the assets of
either Guarantor constitutes or will, during any period when the Loan remains
outstanding, constitute “plan assets” of one or more such plans within the
meaning of 29 C.F.R. Section 2510.3-101. In addition, (a) neither Guarantor is a
“governmental plan” within the meaning of Section 3(32) of ERISA and
(b) transactions by or with Guarantor are not subject to any state statute
regulating investments of, or fiduciary obligations with respect to,
governmental plans. As of the date hereof, neither any of the Guarantors, nor
any member of a “controlled group of corporations” (within the meaning of
Section 414 of the Code) maintains, sponsors or contributes to a “defined
benefit plan” (within the meaning of Section 3(35) of ERISA) or a “multiemployer
pension plan” (within the meaning of Section 3(37)(A) of ERISA).

Section 3.7 ERISA. Neither Guarantor shall engage in any transaction, other than
a transaction contemplated hereunder, which would cause any obligation, or
action taken or to be taken, hereunder (or the exercise by Lender of any of its
rights under the Note, the Loan Agreement or the other Loan Documents) to be a
non-exempt prohibited transaction under ERISA.

Section 3.8 Survival. All representations and warranties made by each Guarantor
herein shall survive the execution hereof.

ARTICLE 4

SUBORDINATION OF CERTAIN INDEBTEDNESS

Section 4.1 Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower to any one
or both of the Guarantors, whether such debts and liabilities now exist or are
hereafter incurred or arise, and whether the obligations of Borrower thereon be
direct, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such debts or liabilities be evidenced by
note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such debts or liabilities may, at their inception, have
been, or may hereafter be, created, or the manner in which they have been, or
may hereafter be, acquired by the applicable Guarantor or Guarantors. The
Guarantor Claims shall include, without limitation, all rights and claims of any
one or both of the Guarantors against Borrower (arising as a result of
subrogation or otherwise) as a result of payment of all or a portion of the
Guaranteed Obligations by any Guarantor or the Guarantors. So long as any
portion of the Obligations or the Guaranteed Obligations remain outstanding, no
Guarantor shall receive or collect, directly or indirectly, from Borrower or any
other Person obligated to Lender any amount upon the Guarantor Claims.

Section 4.2 Claims in Bankruptcy. In the event of any receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceeding
involving any Guarantor as a debtor, Lender shall have the right to prove its
claim in any such proceeding so as

 

10

Guaranty of Recourse Obligations

(Mezzanine Loan)



--------------------------------------------------------------------------------

to establish its rights hereunder and receive directly from the receiver,
trustee or other court custodian dividends and payments which would otherwise be
payable upon Guarantor Claims. Each Guarantor hereby assigns such dividends and
payments to Lender. Should Lender receive, for application against the
Guaranteed Obligations, any dividend or payment which is otherwise payable to
any Guarantor and which, as between Borrower and any one or both of the
Guarantors, shall constitute a credit against the Guarantor Claims, then, upon
payment to Lender in full of the Guaranteed Obligations or, if earlier, upon
consummation of a Permitted Direct Assumption in accordance with Section 7.1 of
the Loan Agreement, such Guarantor shall become subrogated to the rights of
Lender to the extent that such payments to Lender on the Guarantor Claims have
contributed toward the liquidation of the Guaranteed Obligations, and such
subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if Lender had not received dividends or
payments upon the Guarantor Claims.

Section 4.3 Payments Held in Trust. Notwithstanding anything to the contrary
contained in this Guaranty, in the event that any Guarantor should receive any
funds, payments, claims and/or distributions which are prohibited by this
Guaranty, such Guarantor agrees to hold in trust for Lender an amount equal to
the amount of all funds, payments, claims and/or distributions so received and
not previously paid to Lender, and agrees that it shall have absolutely no
dominion over the amount of such funds, payments, claims and/or distributions so
received except to pay such funds, payments, claims and/or distributions
promptly to Lender, and such Guarantor covenants promptly to pay the same to
Lender.

Section 4.4 Liens Subordinate. Each Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon the assets of
Borrower securing payment of the Guarantor Claims shall be and remain inferior
and subordinate to any liens, security interests, judgment liens, charges or
other encumbrances upon Borrower’s assets securing payment of the Guaranteed
Obligations, regardless of whether such encumbrances in favor of any Guarantor
or Lender presently exist or are hereafter created or attach. Without the prior
written consent of Lender, so long as both (a) any portion of the Debt shall be
outstanding and (b) a Direct Assumption shall not have been consummated in
accordance with the Loan Agreement, then no Guarantor shall (i) exercise or
enforce any creditor’s rights it may have against Borrower, or (ii) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceedings (judicial or otherwise, including, without limitation, the
commencement of, or the joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, mortgages, deeds
of trust, security interests, collateral rights, judgments or other encumbrances
on the assets of Borrower held by any Guarantor.

ARTICLE 5

COVENANTS

Section 5.1 Definitions. As used in this Article 5, the following terms shall
have the respective meanings set forth below:

(a) “GAAP” shall mean generally accepted accounting principles, consistently
applied.

 

11

Guaranty of Recourse Obligations

(Mezzanine Loan)



--------------------------------------------------------------------------------

(b) “Liquid Assets” shall mean any of the following, but only to the extent
owned individually, free of all security interests, liens, pledges, charges or
any other encumbrance: (a) cash (excluding proceeds of the Properties unless the
same have been distributed by Borrower in accordance with the Loan Documents),
(b) certificates of deposit (with a maturity of two years or less) issued by, or
savings account with Approved Bank or other, any bank or other financial
institution reasonably acceptable to Lender, (c) marketable securities listed on
a national or international exchange reasonably acceptable to Lender (it being
understood, without limitation of the foregoing, that the New York Stock
Exchange and NASDAQ shall be deemed acceptable to Lender), marked to market,
(d) U.S. Obligations or (e) aggregate availability under unencumbered, unfunded
capital commitments that any Guarantor may unconditionally draw from any of its
partners.

(c) “Net Worth” shall mean, as of a given date, (i) a Person’s total assets as
of such date (without regard to the Properties or any equity therein) less
(ii) such Person’s total liabilities as of such date, determined in accordance
with GAAP.

Section 5.2 Covenants. Until all of the Obligations and the Guaranteed
Obligations have been paid in full or, if earlier, the occurrence of any of the
events described in Section 1.10(b)-(e) that limits or releases Guarantor’s
liability from and after any such events, (i) Guarantors shall maintain (x) an
aggregate Net Worth of not less than $250,000,000 (the “Net Worth Threshold”)
and (y) subject to paragraph (b) below, aggregate Liquid Assets of not less than
$20,000,000 (the “Liquid Assets Threshold”).

Section 5.3 Prohibited Transactions. Each Guarantor shall not, at any time while
a default in the payment of the Guaranteed Obligations has occurred and is
continuing, either (i) enter into or effectuate any transaction with any
Affiliate that would reduce the Net Worth of such Guarantor (including the
payment of any dividend or distribution to a shareholder, or the redemption,
retirement, purchase or other acquisition for consideration of any stock or
other ownership interest in such Guarantor) or (ii) sell, pledge, mortgage or
otherwise transfer to any Affiliate of Guarantor any of such Guarantor’s assets,
or any interest therein.

Section 5.4 Financial Statements. Each Guarantor shall deliver to Lender:

(a) within 120 days after the end of each fiscal year of such Guarantor, a
complete copy of such Guarantor’s annual financial statements in the form
delivered to such guarantor’s limited partners, together with a certificate of
the general partner of such Guarantor certifying that such annual financial
statements are true, correct, accurate and complete and fairly present the
financial condition and results of the operations of such Guarantor;

(b) within 90 days after the end of each fiscal quarter of such Guarantor,
financial statements in the form delivered to such Guarantor’s limited partners,
together with a certificate of the general partner of such Guarantor certifying
that, to the best of signer’s knowledge, such quarterly financial statements
fairly present the financial condition and results of the operations of such
Guarantor in a manner consistent with GAAP (subject to year-end adjustments);
and

 

12

Guaranty of Recourse Obligations

(Mezzanine Loan)



--------------------------------------------------------------------------------

(c) 20 days after request by Lender, such other financial information with
respect to such Guarantor as Lender may reasonably request.

ARTICLE 6

MISCELLANEOUS

Section 6.1 Waiver. No failure to exercise, and no delay in exercising, on the
part of Lender, any right hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor any consent to any departure therefrom,
shall be effective unless in writing and no such consent or waiver shall extend
beyond the particular case and purpose involved. No notice or demand given in
any case shall constitute a waiver of the right to take other action in the
same, similar or other instances without such notice or demand.

Section 6.2 Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by telefax
(with answer back acknowledged) or by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter
specify in accordance with the provisions of this Section 6.2. Any Notice shall
be deemed to have been received: (a) three (3) days after the date such Notice
is mailed, (b) on the date of sending by telefax if sent during business hours
on a Business Day (otherwise on the next Business Day), (c) on the date of
delivery by hand if delivered during business hours on a Business Day (otherwise
on the next Business Day), and (d) on the next Business Day if sent by an
overnight commercial courier, in each case addressed to the parties as follows:

 

If to Lender:

U.S. Bank National Association, as Trustee for the Registered Holders

of EQTY 2014-MZ Mezzanine Trust, Commercial Mezzanine Pass-Through Certificates

c/o Berkadia Commercial Mortgage LLC

118 Welsh Road

Horsham, PA 19044

Attention: Client Relations Manager for

                  Loan Nos. 01-0085684 & 01-0086644

Facsimile No.:                                                  

with a copy to:

Dilworth Paxson LLP

1500 Market Street, 3500E

Philadelphia, PA 19102

Attention: Ajay Raju, Esq.

Facsimile No.: (215) 575-7200

 

13

Guaranty of Recourse Obligations

(Mezzanine Loan)



--------------------------------------------------------------------------------

with a copy to:

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attn: Samuel L. Richardson, Esq.

Facsimile No.: (617) 523-1231

If to Guarantors:

Whitehall Street Global Real Estate Limited Partnership 2007 and

Whitehall Parallel Global Real Estate Limited Partnership 2007

c/o Goldman Sachs & Co.

200 West Street

New York, New York 10282

Facsimile No.: (972) 368-3699

 

American Realty Capital Hospitality Operating Partnership, L.P. and

American Realty Capital Hospitality Trust, Inc.

c/o American Realty Capital

405 Park Avenue, 15th Floor

New York, New York 10022

Facsimile No.:                                         

with a copy to:

Whitehall Street Global Real Estate Limited Partnership 2007

c/o Goldman, Sachs & Co.

200 West Street

New York, New York 10282

Attention: Chief Financial Officer

Facsimile No.: (212) 357-5505

 

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attention: Anthony J. Colletta, Esq.

Facsimile No. (212) 291-9029

 

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attn: Samuel L. Richardson, Esq.

Facsimile No.: (617) 523-1231

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 6.2. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer.

 

14

Guaranty of Recourse Obligations

(Mezzanine Loan)



--------------------------------------------------------------------------------

Section 6.3 Governing Law; Jurisdiction; Service of Process. (a) THIS GUARANTY
WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY EACH GUARANTOR AND ACCEPTED
BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION RELATED HERETO,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS GUARANTY AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS)
AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS GUARANTY
AND/OR THE OTHER LOAN DOCUMENTS, AND THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR ANY GUARANTOR ARISING
OUT OF OR RELATING TO THIS GUARANTY MAY, AT LENDER’S OPTION, BE INSTITUTED IN
ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT
TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND EACH GUARANTOR
WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR
FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH GUARANTOR
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN
ANY SUIT, ACTION OR PROCEEDING. EACH GUARANTOR DOES HEREBY DESIGNATE AND
APPOINT:

CORPORATION SERVICE COMPANY

[ARC TO PROVIDE ADDRESS]

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND EACH GUARANTOR AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO SUCH GUARANTOR IN THE MANNER PROVIDED HEREIN
SHALL BE DEEMED IN EVERY RESPECT

 

15

Guaranty of Recourse Obligations

(Mezzanine Loan)



--------------------------------------------------------------------------------

EFFECTIVE SERVICE OF PROCESS UPON SUCH GUARANTOR IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. EACH GUARANTOR (I) SHALL GIVE PROMPT NOTICE
TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT
ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS AND WHICH SUBSTITUTE
AGENT SHALL BE THE SAME AGENT DESIGNATED BY BORROWER UNDER THE LOAN AGREEMENT),
AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT
CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY GUARANTOR IN ANY OTHER JURISDICTION.

Section 6.4 Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

Section 6.5 Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party(ies) against whom such amendment is sought to be
enforced.

Section 6.6 Parties Bound; Assignment. This Guaranty shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives. Lender shall
have the right to assign or transfer its rights under this Guaranty in
connection with any assignment of the Loan and the Loan Documents. Any assignee
or transferee of Lender shall be entitled to all the benefits afforded to Lender
under this Guaranty. No Guarantor shall have the right to assign or transfer its
rights or obligations under this Guaranty without the prior written consent of
Lender, and any attempted assignment without such consent shall be null and
void.

Section 6.7 Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Guaranty.

Section 6.8 Recitals. The recitals and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.

 

16

Guaranty of Recourse Obligations

(Mezzanine Loan)



--------------------------------------------------------------------------------

Section 6.9 Counterparts. To facilitate execution, this Guaranty may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

Section 6.10 Rights and Remedies. If any Guarantor becomes liable for any
indebtedness owing by Borrower to Lender, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender hereunder shall be cumulative of any
and all other rights that Lender may ever have against Guarantor. The exercise
by Lender of any right or remedy hereunder or under any other instrument, or at
law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.

Section 6.11 Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTORS AND LENDER WITH RESPECT TO GUARANTORS’ GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTORS AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTORS AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY. THERE
ARE NO ORAL AGREEMENTS BETWEEN GUARANTORS AND LENDER.

Section 6.12 Waiver of Right To Trial By Jury. EACH GUARANTOR AND LENDER EACH
HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY
JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE
PLEDGE AGREEMENT, THE LOAN AGREEMENT, THE ASSUMPTION AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH GUARANTOR AND LENDER AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF
THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE
OTHER PARTIES.

 

17

Guaranty of Recourse Obligations

(Mezzanine Loan)



--------------------------------------------------------------------------------

Section 6.13 Cooperation. Each Guarantor acknowledges that Lender and its
successors and assigns may (i) sell this Guaranty, the Note and the other Loan
Documents to one or more investors as a whole loan, (ii) participate the Loan
secured by this Guaranty to one or more investors, (iii) deposit this Guaranty,
the Note and the other Loan Documents with a trust, which trust may sell
certificates to investors evidencing an ownership interest in the trust assets,
or (iv) otherwise sell the Loan or one or more interests therein to investors
(the transactions referred to in clauses (i) through (iv) are hereinafter each
referred to as “Secondary Market Transaction”). Subject to the terms, conditions
and limitations set forth in the Loan Agreement, each Guarantor shall at no cost
to any Guarantor, cooperate with Lender in effecting any such Secondary Market
Transaction, shall cooperate to implement all requirements imposed by any of the
Rating Agencies involved in any Secondary Market Transaction and shall provide
(or cause Borrower to provide) such information and materials as may be required
or necessary pursuant to Article 9 of the Loan Agreement (on and subject to the
same terms and conditions of such Article 9.

Section 6.14 Reinstatement in Certain Circumstances. If at any time any payment
of the principal of or interest under the Note or any other amount payable by
Borrower under the Loan Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of Borrower or
otherwise, Guarantors’ obligations hereunder with respect to such payment shall
be reinstated as though such payment had been due but not made at such time.

Section 6.15 Exculpation of Certain Persons. Notwithstanding anything to the
contrary contained in this Guaranty or any other Loan Document, no direct or
indirect shareholder, partner, member, principal, Affiliate (other than
Borrower), employee, officer, trustee, director, agent or other representative
of a Guarantor and/or of any of its Affiliates (each, a “Related Party”) shall
have any personal liability for, nor be joined as party to, any action with
respect to payment, performance or discharge of any covenants, obligations, or
undertakings of any Guarantor under this Guaranty, and by acceptance hereof,
Lender for itself and its successors and assigns irrevocably waives any and all
right to sue for, seek or demand any such damages, money judgment, deficiency
judgment or personal judgment against any Related Party under or by reason of or
in connection with this Guaranty; except that any Related Party that is a party
to any Loan Document or any other separate written guaranty, indemnity or other
agreement given by such Related Party in connection with the Loan shall remain
fully liable therefor and the foregoing provisions shall not operate to limit or
impair the liabilities and obligations of such Related Parties or the rights and
remedies of the Lender thereunder.

Section 6.16 Gender; Number; General Definitions. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
(a) words used in this Guaranty may be used interchangeably in the singular or
plural form, (b) any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, (c) the word “Borrower” shall mean
“Borrower and any subsequent owner or owners of the Collateral or any part
thereof or interest therein”, (d) the word “Lender” shall mean “Lender and any
subsequent holder of the Note”, (e) the word “Note” shall mean “the Note and any
other evidence of indebtedness secured by the Loan Agreement”, (f) the word
“Collateral” shall include any portion of the collateral pledged for the Loan
and any interest therein, and (g) the phrases “attorneys’ fees”, “legal fees”
and “counsel fees” shall include any and all attorneys’, paralegal and law clerk
fees and disbursements, including, but not limited to, fees and disbursements at
the pre-trial, trial and appellate levels, incurred or paid by Lender in
protecting its interest in the Collateral and/or in enforcing its rights
hereunder.

 

18

Guaranty of Recourse Obligations

(Mezzanine Loan)



--------------------------------------------------------------------------------

Section 6.17 Joint and Several. The obligations of each Guarantor hereunder are
joint and several.

Section 6.18 Certain California State Specific Provisions.

(a) To the extent California law applies, nothing herein shall be deemed to
limit the right of Lender to recover in accordance with California Code of Civil
Procedure Section 736 (as such Section may be amended from time to time), any
costs, expenses, liabilities or damages, including reasonable attorneys’ fees
and costs, incurred by Lender and arising from any covenant, obligation,
liability, representation or warranty contained in any indemnity agreement given
to Lender, or any order, consent decree or settlement relating to the cleanup of
Hazardous Substances (as defined in the Environmental Indemnity) or any other
“environmental provision” (as defined in such Section 736) relating to the
Collateral or any portion thereof or the right of Lender to waive, in accordance
with the California Code of Civil Procedure Section 726.5 (as such Section may
be amended from time to time), the security of the Pledge Agreement as to any
Collateral that is “environmentally impaired” or is an “affected parcel” (as
such terms are defined in such Section 726.5), and as to any personal property
attached to such parcel, and thereafter to exercise against Borrower, to the
extent permitted by such Section 726.5, the rights and remedies of any unsecured
creditor, including reduction of Lender’s claim against Borrower to judgment,
and any other rights and remedies permitted by law.

(b) To the extent California law applies, in addition to and not in lieu of any
other provisions of this Guaranty, each Guarantor represents, warrants and
covenants as follows:

(i) The obligations of each Guarantor under this Guaranty shall be performed
without demand by Lender and shall be unconditional irrespective of the
genuineness, validity, regularity or enforceability of any of the Loan
Documents, and without regard to any other circumstance which might otherwise
constitute a legal or equitable discharge of a surety or a guarantor. Each
Guarantor hereby waives any and all benefits and defenses under California Civil
Code Section 2810 and agrees that by doing so such Guarantor shall be liable
even if Borrower had no liability at the time of execution of the Loan
Documents, or thereafter ceases to be liable. Each Guarantor hereby waives any
and all benefits and defenses under California Civil Code Section 2809 and
agrees that by doing so such Guarantor’s liability may be larger in amount and
more burdensome than that of Borrower. Each Guarantor hereby waives the benefit
of all principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms of this Guaranty and agrees that such
Guarantor’s obligations shall not be affected by any circumstances, whether or
not referred to in this Guaranty, which might otherwise constitute a legal or
equitable discharge of a surety or a guarantor. Each Guarantor hereby waives the
benefits of any right of discharge under any and all statutes or other laws
relating to guarantors or sureties and any other rights of sureties and
guarantors thereunder.

 

19

Guaranty of Recourse Obligations

(Mezzanine Loan)



--------------------------------------------------------------------------------

(ii) In accordance with Section 2856 of the California Civil Code, each
Guarantor hereby waives all rights and defenses arising out of an election of
remedies by Lender even though that election of remedies has destroyed or
otherwise impaired such Guarantor’s rights of subrogation and reimbursement
against the principal by the operation of Section 580d of the California Code of
Civil Procedure or otherwise. Each Guarantor hereby authorizes and empowers
Lender to exercise, in its sole and absolute discretion, any right or remedy, or
any combination thereof, which may then be available, since it is the intent and
purpose of each Guarantor that the obligations under this Guaranty shall be
absolute, independent and unconditional under any and all circumstances.
Specifically, and without in any way limiting the foregoing, each Guarantor
hereby waives any rights of subrogation, indemnification, contribution or
reimbursement arising under Sections 2846, 2847, 2848 and 2849 of the California
Civil Code or any other right of recourse to or with respect to Borrower (unless
a Permitted Direct Assumption shall have occurred in accordance with the Loan
Agreement), any general partner, member or other constituent of Borrower (unless
a Permitted Direct Assumption shall have occurred in accordance with the Loan
Agreement), any other person obligated to Lender with respect to the matters set
forth herein, or the assets or property of any of the foregoing (unless a
Permitted Direct Assumption shall have occurred in accordance with the Loan
Agreement) or to any collateral for the Loan until the Obligations have been
indefeasibly paid and satisfied in full, all obligations owed to Lender under
the Loan Documents have been fully performed, and Lender has released,
transferred or disposed of all its right, title and interest in such collateral
or security, and there has expired the maximum possible period thereafter during
which any payment made by Borrower or others to Lender with respect to the
Obligations could be deemed a preference under the United States Bankruptcy
Code. In connection with the foregoing, subject to the foregoing limitations,
each Guarantor expressly waives any and all rights of subrogation against each
Borrower, and each Guarantor hereby waives any rights to enforce any remedy
which Lender may have against Borrower and any right to participate in any
collateral for the Loan. Each Guarantor recognizes that, pursuant to
Section 580d of the California Code of Civil Procedure, Lender’s realization
through nonjudicial foreclosure upon any real property constituting security for
Borrower’s obligations under the Loan Documents could terminate any right of
Lender to recover a deficiency judgment against Borrower, thereby terminating
subrogation rights which such parties otherwise might have against Borrower. In
the absence of an adequate waiver, such a termination of subrogation rights
could create a defense to enforcement of this Guaranty against such parties.
Each Guarantor hereby unconditionally and irrevocably waives any such defense.

(iii) In addition to and without in any way limiting the foregoing, each
Guarantor hereby subordinates any and all indebtedness of Borrower now or
hereafter owed to any Guarantor to all the indebtedness of Borrower to Lender
and agrees with Lender that until either (x) a Permitted Direct Assumption has
been consummated in accordance with the Loan Agreement) or (y) the Obligations
have been indefeasibly paid and satisfied in full, all obligations owed to
Lender under the Loan Documents have been fully performed, and Lender has
released, transferred or disposed of all its right, title and interest in such
collateral or security, and there has expired the maximum possible period
thereafter during which any payment made by Borrower or others to Lender with
respect to the Obligations could be deemed a preference under the United States
Bankruptcy Code, no Guarantor shall demand or accept any payment of principal or
interest from Borrower, claim any offset or other reduction of any Guarantor’s
obligations hereunder because of any such indebtedness and shall not (even
following a Permitted Direct Assumption) take any action to obtain any of the
collateral for the Loan. If any amount shall nevertheless be paid to a Guarantor
by Borrower or another guarantor prior to

 

20

Guaranty of Recourse Obligations

(Mezzanine Loan)



--------------------------------------------------------------------------------

payment in full of the Guaranteed Obligations, such amount shall be held in
trust for the benefit of Lender and shall forthwith be paid to Lender to be
credited and applied to the Guaranteed Obligations, whether matured or
unmatured. Further, no Guarantor shall have any right of recourse against Lender
by reason of any action Lender may take or omit to take under the provisions of
this Guaranty or under the provisions of any of the Loan Documents. Without
limiting the generality of the foregoing, each Guarantor hereby waives, to the
fullest extent permitted by law, diligence in collecting the Obligations,
presentment, demand for payment, protest, all notices with respect to the Note,
this Guaranty, or any other Loan Document which may be required by statute, rule
of law or otherwise to preserve Lender’s rights against such Guarantor under
this Guaranty, including, but not limited to, notice of acceptance, notice of
any amendment of the Loan Documents, notice of the occurrence of any default,
notice of intent to accelerate, notice of acceleration, notice of dishonor,
notice of foreclosure, notice of protest, and notice of the incurring by
Borrower of any obligation or indebtedness.

(iv) Without limiting the foregoing, but subject to the same limitations set
forth above, each Guarantor waives (i) all rights of subrogation, reimbursement,
indemnification, and contribution and any other rights and defenses that are or
may become available to any Guarantor by reason of California Civil Code
Sections 2787 to 2855, inclusive, including any and all rights or defenses such
Guarantor may have by reason of protection afforded to Borrower with respect to
any of the obligations of any Guarantor under this Guaranty by reason of a
nonjudicial foreclosure or pursuant to the antideficiency or other laws of the
State of California limiting or discharging Borrower’s Obligations. Without
limiting the generality of the foregoing, each Guarantor hereby expressly waives
any and all benefits under (i) California Code of Civil Procedure Section 580a
(which Section, if such Guarantor had not given this waiver, would otherwise
limit such Guarantor’s liability after a nonjudicial foreclosure sale to the
difference between the obligations of such Guarantor under this Guaranty and the
fair market value of the property or interests sold at such nonjudicial
foreclosure sale), (ii) California Code of Civil Procedure Sections 580b and
580d (which Sections, if such Guarantor had not given this waiver, would
otherwise limit Lender’s right to recover a deficiency judgment with respect to
purchase money obligations and after a nonjudicial foreclosure sale,
respectively), and (iii) California Code of Civil Procedure Section 726 (which
Section, if such Guarantor had not given this waiver, among other things, would
otherwise require Lender to exhaust all of its security before a personal
judgment could be obtained for a deficiency). Notwithstanding any foreclosure of
the lien of the Pledge or any mortgage, deed of trust or other security
instrument that may now or hereafter be executed by Borrower for the benefit of
Lender, each Guarantor shall remain bound under this Guaranty (other than as set
forth in Section 1.10).

(v) Likewise, each Guarantor waives (i) any and all rights and defenses
available to any Guarantor under California Civil Code Sections 2899 and 3433;
(ii) any rights or defenses any Guarantor may have with respect to its
obligations as a guarantor by reason of any election of remedies by Lender; and
(iii) all rights and defenses that any Guarantor may have because Borrower’s
debt is secured by any real property. This means, among other things, that
Lender may collect from Guarantors without first foreclosing on any real or
personal property collateral pledged by Borrower or Owner, and that if Lender
forecloses on any real property collateral pledged by Borrower (A) the amount of
the debt may be reduced only by the price for which that collateral is sold at
the foreclosure sale, even if the collateral is worth more than the sale price,
and (B) Lender may collect from Guarantors even if Lender, by

 

21

Guaranty of Recourse Obligations

(Mezzanine Loan)



--------------------------------------------------------------------------------

foreclosing on the real property collateral, has destroyed any rights Guarantors
may have to collect from Borrower. This is an unconditional and irrevocable
waiver of any rights and defenses any Guarantor may have because Borrower’s debt
is secured by any real property. These rights and defenses include, but are not
limited to, any rights or defenses based upon Section 580a, 580b, 580d, or 726
of the California Code of Civil Procedure.

The provisions of this Section 6.18 shall survive any satisfaction and discharge
of Borrower by virtue of any payment, court order or any applicable law, except
the final and indefeasible payment in full of the Guaranteed Obligations.

[NO FURTHER TEXT ON THIS PAGE.]

 

22

Guaranty of Recourse Obligations

(Mezzanine Loan)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed this Guaranty as of the day and
year first above written.

 

GUARANTORS: AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership By:

 

Name: Title: AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC., a Maryland
corporation By:

 

Name: Title:

[SIGNATURES CONTINUE ON NEXT PAGE]

Signature Page

 

Guaranty of Recourse Obligations

(Mezzanine Loan)



--------------------------------------------------------------------------------

WHITEHALL STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007, a Delaware limited
partnership By:  WH Advisors, L.L.C. 2007, a Delaware limited liability company
Its: General Partner By:

 

Name: Title: WHITEHALL PARALLEL GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007, a
Delaware limited liability partnership By:  WH Parallel Advisors, L.L.C. 2007, a
Delaware limited liability company Its: General Partner By:

 

Name: Title:

Signature Page

 

24 Guaranty of Recourse Obligations



--------------------------------------------------------------------------------

Environmental Indemnity – Mortgage Loan



--------------------------------------------------------------------------------

Berkadia Loan No. 01-0085683 & 01-0086643

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as of December
            , 2014, by ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware
limited liability company, ARC HOSPITALITY PORTFOLIO I TFGL OWNER, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I BHGL OWNER, LLC,
a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I PXGL OWNER,
LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I GBGL
OWNER, LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I
NFGL OWNER, LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO
I MBGL 1000 OWNER, LLC, a Delaware limited liability company, ARC HOSPITALITY
PORTFOLIO I MBGL 950 OWNER, LLC, a Delaware limited liability company, ARC
HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited partnership, ARC
HOSPITALITY PORTFOLIO I DLGL OWNER, LP, a Delaware limited partnership, and ARC
HOSPITALITY PORTFOLIO I SAGL OWNER, LP, a Delaware limited partnership, each
having an office at c/o American Realty Capital, 405 Park Avenue, 15th Floor,
New York, New York 10022 (each, a “Borrower”, and together with their respective
permitted successors and assigns, collectively, “Borrowers”), AMERICAN REALTY
CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P., a Delaware limited partnership,
and AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC., a Maryland corporation,
each having an office at c/o American Realty Capital, 405 Park Avenue, 15th
Floor, New York, New York 10022, WHITEHALL STREET GLOBAL REAL ESTATE LIMITED
PARTNERSHIP 2007, a Delaware limited partnership, and WHITEHALL PARALLEL GLOBAL
REAL ESTATE LIMITED PARTNERSHIP 2007, a Delaware limited partnership, each
having an office at c/o Goldman, Sachs & Co., 200 West Street, New York, NY
10282 (each, a “Non-Borrower Indemnitor”, and together with their respective
permitted successors and assigns, collectively, “Non-Borrower Indemnitors”; and
together with Borrowers, “Indemnitors”, and each, an “Indemnitor”), in favor of
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, having
an office at c/o Berkadia Commercial Mortgage LLC, 118 Welsh Road, Horsham,
Pennsylvania 19044 (together with its successors and/or assigns, “Indemnitee”)
and the other Indemnified Parties (defined below).

RECITALS

1. Pursuant to a certain Assumption and Release Agreement dated as of the date
hereof (the “Assumption Agreement”), Indemnitee is prepared to consent to the
assumption (the “Assumption”) of a loan by Borrowers from W2007 Equity Inns
Realty, LLC, a Delaware limited liability company, and W2007 Equity Inns Realty,
L.P., a Delaware limited partnership (collectively, the “Original Borrower”), in
the original principal amount of $865,000,000.00, which loan is evidenced by
that certain (i) Promissory Note A-1, dated April 11, 2014 (together with all
addenda, modifications, amendments, riders, exhibits and

 

Environmental Indemnity Agreement



--------------------------------------------------------------------------------

supplements thereto, the “A-1 Note”), from Original Borrower in the original
principal amount of $519,000,000.00 (the “A-1 Loan”), and (ii) Promissory Note
A-2, dated April 11, 2014 (together with all addenda, modifications, amendments,
riders, exhibits and supplements thereto, the “A-2 Note” and together with the
A-1 Note, the “Note”), from Original Borrower in the original principal amount
of $346,000,000.00 (the “A-2 Loan” and together with the A-1 Loan, the “Loan”),
each in favor of German American Capital Corporation, a Maryland corporation
(“Original Indemnitee”). The Loan is evidenced by that certain Loan Agreement,
dated as of April 11, 2014, as amended by that certain First Amendment to Loan
Agreement, dated as of June 18, 2014 (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Loan
Agreement”), and secured by the Mortgage (as defined in the Loan Agreement)
encumbering the Properties. Capitalized terms not otherwise defined herein shall
have the meanings set forth in the Loan Agreement, as amended by the Assumption
Agreement.

2. Original Indemnitee assigned, sold and transferred its interest in the Loan
and the Loan Documents to Indemnitee and Indemnitee is the current holder of all
of Original Indemnitee’s interest in the Loan and Loan Documents.

3. Each Indemnitor acknowledges receipt and approval of copies of the Loan
Documents.

4. Each Non-Borrower Indemnitor acknowledges that it owns, either directly or
indirectly, a beneficial interest in Borrowers and, as a result of such
beneficial interest, will receive substantial economic and other benefits from
Indemnitee consenting to the Assumption of the Loan by Borrowers.

5. Indemnitee is unwilling to consent to the Assumption unless Indemnitors agree
to provide the indemnification, representations, warranties, covenants and other
matters described in this Agreement for the benefit of the Indemnified Parties.

6. Indemnitors are entering into this Agreement to induce Indemnitee to consent
to the Assumption of the Loan by Borrowers.

AGREEMENT

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitors hereby represent, warrant, covenant and agree for the benefit of the
Indemnified Parties as follows:

1. Environmental Representations and Warranties. Except as otherwise disclosed
by those reports listed on Schedule I attached hereto and made a part hereof in
respect of the Properties (referred to below collectively as the “Environmental
Reports”), copies of which have been provided to Indemnitee and/or Original
Indemnitee, to Indemnitor’s knowledge and except as would not have a material
adverse effect individually or in the aggregate on the

 

2 Environmental Indemnity Agreement



--------------------------------------------------------------------------------

business or condition (financial or otherwise) of Borrower or any Individual
Borrower, (a) there are no Hazardous Substances (defined below) or underground
storage tanks in, on or under any Individual Property, except those that are
both (i) in compliance with all Environmental Laws (defined below) and with any
necessary permits issued pursuant thereto and (ii) fully disclosed to Indemnitee
and/or Original Indemnitee in writing pursuant to the Environmental Reports;
(b) there are no past, present or threatened Releases (defined below) of
Hazardous Substances in, on, under or from any Individual Property which have
not been remediated as required under Environmental Laws; (c) there is no threat
of any Release of Hazardous Substances migrating to any Individual Property;
(d) there is no past or present non-compliance with Environmental Laws, or with
permits issued pursuant thereto, in connection with any Individual Property
which has not been remediated as required under Environmental Laws; (e) none of
Indemnitors know of, or have received, any written or oral notice or other
communication from any Person (including, but not limited to, any Governmental
Authority) relating to any Release or Remediation (defined below) of any
Hazardous Substance, of possible liability of any Indemnitor pursuant to any
Environmental Law, any other environmental conditions in connection with any
Individual Property, or any actual or potential administrative or judicial
proceedings in connection with any of the foregoing; (f) no Toxic Mold (as
defined below) is present in the indoor air of any Individual Property at
concentrations for which any Legal Requirement applicable to such Individual
Property requires removal thereof by remediation professionals, and Indemnitors
are not aware of any conditions at any Individual Property that are likely to
result in the presence of Toxic Mold in the indoor air at concentrations for
which any Legal Requirement applicable to such Individual Property would require
such removal; and (g) Indemnitors have truthfully and fully provided to
Indemnitee and/or Original Indemnitee, in writing, any and all material
information relating to conditions in, on, under or from each Individual
Property that is actually known to any Indemnitor and that is contained in the
files and records of any Indemnitor, including, but not limited, to any reports
relating to Hazardous Substances in, on, under or from each Individual Property
and/or to the environmental condition of each Individual Property.

2. Environmental Covenants. Each Indemnitor covenants and agrees that (a) all
uses and operations on or of each Individual Property, whether by any of the
Indemnitors or any other Person, shall be in compliance with all Environmental
Laws and permits issued pursuant thereto; (b) there shall be no Releases of
Hazardous Substances in, on, under or from any Individual Property (except in
compliance with all applicable Environmental Laws and with permits issued
pursuant thereto); (c) there shall be no Hazardous Substances in, on or under
any Individual Property, except those that are both (i) in compliance with all
applicable Environmental Laws and with any necessary permits issued pursuant
thereto and (ii) fully disclosed to Indemnitee and/or Original Indemnitee in
writing; (d) Indemnitors shall keep each Individual Property free and clear of
all liens and other encumbrances imposed pursuant to any Environmental Law,
whether due to any act or omission of any of the Indemnitors or any other Person
(the “Environmental Liens”); provided, that after prior notice to Indemnitee,
Indemnitors, at their own expense, may contest by appropriate legal proceeding,
conducted in good faith and with due diligence, the amount or validity of any
Environmental Liens, provided that (1) no Event of Default has occurred and
remains uncured, (2) such proceeding shall be permitted under and be conducted
in accordance with all applicable statutes, laws and ordinances, (3) no
Individual Property nor any part thereof or interest therein will be in danger
of

 

3 Environmental Indemnity Agreement



--------------------------------------------------------------------------------

being sold, forfeited, terminated, canceled or lost, (4) Indemnitors shall
promptly upon final determination thereof pay the amount of any such
Environmental Liens, together with all costs, interest and penalties which may
be payable in connection therewith, (5) to insure the payment of such
Environmental Liens, Indemnitors shall deliver to Indemnitee either (A) cash, or
other security as may be approved by Indemnitee, in an amount equal to one
hundred ten percent (110%) of the contested amount if such contested amount will
be less than one million dollars ($1,000,000) or one hundred twenty five percent
(125%) of such contested amount if such contested amount will be equal to or
greater than one million dollars ($1,000,000), or (B) a payment and performance
bond in an amount equal to one hundred percent (100%) of the contested amount
from a surety acceptable to Indemnitee in its reasonable discretion, (6) failure
to pay such Environmental Liens will not subject Indemnitee to any civil or
criminal liability, (7) such contest shall not affect the ownership, use or
occupancy of any Individual Property, and (8) Indemnitors shall, upon request by
Indemnitee, give Indemnitee prompt notice of the status of such proceedings
and/or confirmation of the continuing satisfaction of the conditions set forth
in clauses (1) through (7) of this Section 2(d); (e) Indemnitors shall, at their
sole cost and expense, fully and in a timely manner cooperate in all activities
pursuant to Section 3 of this Agreement, including, but not limited to,
providing all relevant information and making knowledgeable Persons available
for interviews upon reasonable advance written request and at reasonable times
and places; (f) Indemnitors shall, at their sole cost and expense, perform any
environmental site assessment or other investigation of environmental conditions
in connection with any Individual Property, pursuant to any reasonable written
request of Indemnitee made in consideration of any environmental event or
condition reasonably believed by Indemnitee to have occurred or to exist at any
Individual Property (which request shall briefly describe the basis for
Indemnitee’s belief) (including, but not limited to, sampling, testing and
analysis of soil, water, air, building materials and other materials and
substances whether solid, liquid or gas, such assessment or investigation to be
in scope and nature appropriate to the suspected event or condition) that would
be reasonably expected to have an adverse effect on any Individual Property or
on the business or condition (financial or otherwise) of Borrower, and share
with Indemnitee the reports and other results thereof, and Indemnitee and the
other Indemnified Parties shall be entitled to rely on such reports and other
results thereof; (g) Indemnitors shall, at their sole cost and expense, comply
with all reasonable written requests of Indemnitee to (i) effectuate any
required Remediation of any condition (including, but not limited to, a Release
of a Hazardous Substance) in, on, under or from any Individual Property;
(ii) comply with any applicable Environmental Law; and/or (iii) comply with any
directive from any Governmental Authority having jurisdiction over the
applicable Individual Property requiring any action relating to any
environmental condition in, on, under, from or migrating toward such Individual
Property; provided, that with respect to clauses (g)(ii) and (iii), after notice
to Indemnitee, Indemnitors, at their own expense, may suspend, or cause to be
suspended, such compliance and contest, or cause to be contested by appropriate
legal proceeding, conducted in good faith and with due diligence, the
applicability of any Environmental Law, provided that (1) no Event of Default
has occurred and remains uncured, (2) such proceeding shall be permitted under
and be conducted in accordance with all applicable statutes, laws and
ordinances, (3) no Individual Property nor any part thereof or interest therein
will be in danger of being sold, forfeited, terminated, canceled or lost,
(4) Indemnitors shall promptly upon final determination thereof take all acts
then necessary to comply with such Environmental Law, together with the payment
of all costs, interest and

 

4 Environmental Indemnity Agreement



--------------------------------------------------------------------------------

penalties which may be payable in connection therewith, (5) to insure the
performance of such legal obligations and the payment of all related costs,
Indemnitors shall deliver to Indemnitee either (A) cash, or other security as
may be approved by Indemnitee, in an amount equal to one hundred ten percent
(110%) of the maximum costs and expenses that are reasonably expected to be
incurred in connection with such proceeding, including costs of compliance if
Indemnitors are required to do so (collectively, the “Maximum Cost”) if such
Maximum Cost is less than one million dollars ($1,000,000) or one hundred twenty
five percent (125%) of the Maximum Cost if such Maximum Cost is equal to or
greater than one million dollars ($1,000,000), or (B) a payment and performance
bond in an amount equal to one hundred percent (100%) of the Maximum Cost from a
surety acceptable to Indemnitee in its reasonable discretion, (6) failure to
comply with such Environmental Laws will not subject Indemnitee to any civil or
criminal liability, (7) such contest shall not affect the ownership, use or
occupancy of any Individual Property, and (8) Indemnitors shall, upon request by
Indemnitee, give Indemnitee prompt notice of the status of such proceedings
and/or confirmation of the continuing satisfaction of the conditions set forth
in clauses (1) through (7) of this Section 2(g); (h) none of the Indemnitors
shall do or knowingly allow any tenant or other user of any Individual Property
to do any act that is in non-compliance with any applicable Environmental Law,
impairs or may impair the value of any Individual Property, is contrary to any
requirement of any insurer, constitutes a public or private nuisance,
constitutes waste or violates any covenant, condition, agreement or easement
applicable to any Individual Property; (i) if following the date hereof, it is
determined that any Individual Property contains paint containing more than 0.5%
lead by dry weight (“Lead Based Paint”), present in violation of any
Environmental Law and not previously disclosed in the Environmental Reports,
Indemnitors agree, at their sole cost and expense and within forty-five
(45) days thereafter, to cause to be prepared an assessment report describing
the location and condition of the Lead Based Paint (a “Lead Based Paint
Report”), prepared by an expert, and in form, scope and substance, acceptable to
Indemnitee; (j) if following the date hereof, it is determined that any
Individual Property contains asbestos or asbestos-containing material
(“Asbestos”) present in violation of any Environmental Law and not previously
disclosed in the Environmental Reports, Borrowers shall at their sole cost and
expense and within forty-five (45) days thereafter, to cause to be prepared an
assessment report describing the location and condition of the Asbestos (an
“Asbestos Report”), prepared by an expert, and in form, scope and substance,
acceptable to Indemnitee; (k) if a Lead Based Paint Report or Asbestos Report is
required to be prepared pursuant to clauses (i) or (j) of this Section 2, on or
before thirty (30) days following the preparation of such report, Indemnitors
shall, at their sole cost and expense, develop and implement an operations and
maintenance plan to manage such condition(s) on the applicable Individual
Property, which plan shall be prepared by an expert, and be in form, scope and
substance, acceptable to Indemnitee (together with any Lead Based Paint Report
and/or Asbestos Report, as applicable, the “O&M Plan”), and if an O&M Plan has
been prepared prior to the date hereof, Indemnitors agree to diligently and
continually carry out (or cause to be carried out) the provisions thereof, it
being understood and agreed that compliance with the O&M Plan shall require or
be deemed to require, without limitation, the proper preparation and maintenance
of all records, papers and forms required under the Environmental Laws; (1) in
the event that any inspection or audit reveals the presence of Toxic Mold in the
indoor air of any Individual Property at concentrations for which any Legal
Requirement applicable to such Individual Property requires removal thereof by
remediation professionals, Indemnitors shall

 

5 Environmental Indemnity Agreement



--------------------------------------------------------------------------------

promptly remediate the Toxic Mold and perform post-remedial clearance sampling
in accordance with said Legal Requirement and applicable Environmental Law,
following which abatement of the Toxic Mold, Indemnitors shall prepare and
implement an Operations and Maintenance Plan for Toxic Mold and Moisture
reasonably acceptable to Indemnitee and in accordance with the guidelines issued
by the National Multi Housing Council; and (m) Indemnitors shall promptly notify
Indemnitee in writing of (A) any presence or Release or threatened Release of
Hazardous Substances in, on, under, from or migrating towards any Individual
Property in material violation of, or as might be reasonably expected to result
in material liability under, any Environmental Law; (B) material non-compliance
with any Environmental Laws related in any way to any Individual Property;
(C) any actual or threatened Environmental Lien; (D) any required or proposed
Remediation of environmental conditions relating to any Individual Property;
and/or (E) any written or oral notice or other communication of which any
Indemnitor becomes aware from any source whatsoever (including, but not limited
to, any Governmental Authority) relating to a material or unlawful Release, or
threatened Release, of Hazardous Substances or Remediation thereof, possible
liability of any Person pursuant to any Environmental Law concerning any
Individual Property or the Property, other environmental conditions in
connection with any Individual Property or any actual or threatened
administrative or judicial proceedings in connection with any environmental
matters referred to in this Agreement.

3. Indemnified Rights/Cooperation and Access. In the event the Indemnified
Parties have a reasonable basis to believe that an environmental hazard exists
on any Individual Property, other than conditions expressly disclosed in the
Environmental Reports, that does not (a) endanger any tenants or other occupants
of such Individual Property or their guests or the general public, or
(b) materially and adversely affect the value of such Individual Property, upon
reasonable written notice from the Indemnitee, describing in reasonable detail
the basis for such belief, Indemnitors shall, at Indemnitors’ sole cost and
expense, promptly cause an engineer or consultant reasonably satisfactory to the
Indemnified Parties to conduct an environmental assessment or audit of such
hazard (the scope of which shall be determined in the reasonable discretion of
the Indemnified Parties) and take any samples of soil, groundwater or other
water, air or building materials or any other invasive testing reasonably
determined by Indemnitee to be required to assess such condition and promptly
deliver to Indemnitee the results of any such assessment, audit, sampling or
other testing; provided, however, if such results are not delivered to
Indemnitee within a reasonable period or if the Indemnified Parties have reason
to believe that an environmental hazard exists on such Individual Property that
endangers any tenant or other occupant of such Individual Property or their
guests or the general public or may materially and adversely affect the value of
such Individual Property, upon reasonable notice to Indemnitors, the Indemnified
Parties and any other Person designated by the Indemnified Parties, including,
but not limited to, any receiver, any representative of any Governmental
Authority and/or any environmental consultant, shall have the right, but not the
obligation, to enter upon such Individual Property at all reasonable times
(subject to the rights of tenants) to assess any and all aspects of the
environmental condition of such Individual Property and its use, including, but
not limited to, conducting any environmental assessment or audit (the scope of
which shall be determined in the sole, but good faith discretion of the
Indemnified Parties) and taking samples of soil, groundwater or other water, air
or building materials and reasonably conducting other invasive testing,
reasonably determined by the Indemnified Parties to be required to assess the
condition. Indemnitors shall cooperate with and provide, upon advance notice to
each of them, the Indemnified Parties and any such Person designated by the
Indemnified Parties with access to each Individual Property.

 

6 Environmental Indemnity Agreement



--------------------------------------------------------------------------------

4. Indemnification. Indemnitors covenant and agree, at their sole cost and
expense, to protect, defend, indemnify, release and hold Indemnified Parties
harmless from and against any and all Losses (defined below) imposed upon, or
incurred by, or asserted against, any Indemnified Parties and directly or
indirectly arising out of or relating to any one or more of the following:
(a) any presence of any Hazardous Substances in, on, above or under any
Individual Property; (b) any past, present or threatened Release of Hazardous
Substances in, on, above, under or from any Individual Property; (c) any
activity by any of the Indemnitors, any Person affiliated with any of the
Indemnitors and/or any tenant or other user of any Individual Property in
connection with any actual, proposed or threatened use, treatment, storage,
holding, existence, disposition or other Release, generation, production,
manufacturing, processing, refining, control, management, abatement, removal,
handling, transfer or transportation to or from such Individual Property of any
Hazardous Substances at any time located in, under, on or above such Individual
Property; (d) any activity by any of the Indemnitors, any Person affiliated with
any of the Indemnitors and/or any tenant or other user of any Individual
Property in connection with any actual or proposed Remediation of any Hazardous
Substances at any time located in, under, on or above such Individual Property,
whether or not such Remediation is voluntary or pursuant to court or
administrative order, including, but not limited to, any removal, remedial or
corrective action; (e) any past, present or threatened non-compliance or
violation of any Environmental Law (or of any permit issued pursuant to any
Environmental Law) in connection with any Individual Property or operations
thereon, including, but not limited to, any failure by any of the Indemnitors,
any Person affiliated with any of the Indemnitors and/or any tenant or other
user of such Individual Property to comply with any order of any Governmental
Authority in connection with any Environmental Laws; (f) the imposition,
recording or filing or the threatened imposition, recording or filing of any
Environmental Lien encumbering any Individual Property; (g) any administrative
processes or proceedings or judicial proceedings in any way connected with any
matter addressed in this Agreement; (h) [intentionally omitted]; (i) any acts of
any of the Indemnitors, any Person affiliated with any of the Indemnitors and/or
any tenant or other user of any Individual Property in arranging for the
disposal or treatment, or arranging with a transporter for transport for the
disposal or treatment, of Hazardous Substances in, on, above or under any
Individual Property at any facility or incineration vessel containing such or
similar Hazardous Substances; (j) any acts of any of the Indemnitors, any Person
affiliated with any of the Indemnitors and/or any tenant or other user of any
Individual Property in accepting any Hazardous Substances in, on, above or under
any Individual Property for transport to disposal or treatment facilities,
incineration vessels or sites from which there is a Release or a threatened
Release of any Hazardous Substance which causes the incurrence of costs for
Remediation; (k) any personal injury, wrongful death or property or other damage
arising under any statutory or common law or tort law theory, in each case, with
respect to environmental matters concerning any Individual Property, including,
but not limited to, damages assessed for private or public nuisance or for the
conducting of an abnormally dangerous activity on or near any Individual
Property; and (l) any misrepresentation or inaccuracy in any representation or
warranty contained in this Agreement or material breach or failure to perform
any covenants or other obligations pursuant to this Agreement.

 

7 Environmental Indemnity Agreement



--------------------------------------------------------------------------------

Notwithstanding the provisions of this Agreement to the contrary, the foregoing
indemnity shall not apply to Losses caused solely by the gross negligence or
willful misconduct of any Indemnified Party.

5. Duty to Defend and Attorneys’ and Other Fees and Expenses. Upon written
request by any Indemnified Party, Indemnitors shall defend such Indemnified
Party(ies) against any claim for which indemnification is required hereunder (if
requested by any Indemnified Party, in the name of the Indemnified Party), by
attorneys and other professionals reasonably approved by the Indemnified
Parties. Notwithstanding the foregoing, if the defendants in a claim include an
Indemnitor (or any affiliate of an Indemnitor) and any Indemnified Party shall
have reasonably concluded that (A) there are legal defenses available to it that
are materially different from or in addition to those available to such
Indemnitor (or such Affiliate of such Indemnitor), or (B) the use of the
attorneys engaged by such Indemnitor (or such affiliate of Indemnitor) would
present such attorneys with a conflict of interest, Indemnified Parties may, in
their sole and absolute discretion, engage their own attorneys and other
professionals to defend or assist them, and, at the option of Indemnified
Parties, their attorneys shall control the resolution of any claim or
proceeding; provided that no compromise or settlement shall be entered without
Indemnitors’ consent, which consent shall not be unreasonably withheld. Upon
demand, Indemnitors shall pay or, in the sole and absolute discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of the
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.

6. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

The term “Environmental Laws” means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances and/or relating to liability for or costs of other
actual or threatened danger to human health or the environment. The term
“Environmental Laws” includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Substances Transportation Act; the Resource
Conservation and Recovery Act (including, but not limited to, Subtitle I
relating to underground storage tanks); the Solid Waste Disposal Act; the Clean
Water Act; the Clean Air Act; the Toxic Substances Control Act; the Safe
Drinking Water Act; the Occupational Safety and Health Act; the Federal Water
Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the Endangered Species Act; the National Environmental Policy Act; the River and
Harbors Appropriation Act; and those relating to Lead Based Paint. The term
“Environmental Laws” also includes, but is not limited to, any present and
future federal, state and local laws, statutes, ordinances, rules, regulations
and the like, as well as common law, conditioning transfer of property upon a
negative declaration or other approval of a Governmental Authority of the
environmental condition of any Individual Property; requiring notification or
disclosure of Releases of Hazardous Substances or other environmental condition

 

8 Environmental Indemnity Agreement



--------------------------------------------------------------------------------

of a property to any Governmental Authority or other Person, whether or not in
connection with any transfer of title to or interest in such property; imposing
conditions or requirements in connection with environmental permits or other
environmental authorization for lawful activity; relating to nuisance, trespass
or other causes of action related to the physical condition or use of any
Individual Property; and relating to wrongful death, personal injury or property
or other damage in connection with any physical condition or use of any
Individual Property.

The term “Hazardous Substances” includes, but is not limited to, any and all
substances (whether solid, liquid or gas) defined, listed or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may have a
negative impact on human health or the environment, including, but not limited
to, petroleum and petroleum products, asbestos and asbestos-containing
materials, polychlorinated biphenyls, lead, and lead-containing materials,
radon, radioactive materials, flammables and explosives, Lead Based Paint and
Toxic Mold. Notwithstanding anything to the contrary contained herein, the term
“Hazardous Substances” will not include substances which otherwise would be
included in such definition but which are of kinds and in amounts ordinarily and
customarily used or stored in similar properties, including, without limitation
substances used for the purposes of cleaning, maintenance, or operations,
substances typically used in construction, and typical products used in
properties like the Properties, and which are otherwise in compliance with all
Environmental Laws. Furthermore, the term “Hazardous Substances” will not
include substances which otherwise would be included in such definition but
which are of kinds and in amounts ordinarily and customarily stocked and sold by
tenants operating retail businesses of the types operated by the Tenants and
which are otherwise in compliance with all Environmental Laws.

The term “Indemnified Parties” includes Indemnitee, any Person who is or will
have been involved in the origination of the Loan, any Person who is or will
have been involved with the servicing of the Loan, any Person in whose name the
encumbrance created by the Mortgage is or will have been recorded, Persons who
may hold or acquire or will have held a full or partial interest in the Loan
(including, but not limited to, Investors (as hereinafter defined) and/or
prospective Investors, as well as custodians, trustees and other fiduciaries who
hold or have held a full or partial interest in the Loan for the benefit of
third parties), as well as the respective directors, officers, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including, but not limited to, any other Person
who holds or acquires or will have held a participation or other full or partial
interest in the Loan or any Individual Property, whether during the term of the
Loan or as a part of, or following a foreclosure of, the Loan and including, but
not limited to, any successors by merger, consolidation or acquisition of all or
a substantial portion of Indemnitee’s assets and business), but shall not
include any Person who acquires the Property at any time after the completion of
a foreclosure, sale by power of sale, or deed in lieu of foreclosure, and any
Person claiming by, through or under such acquirer, in their capacity as such.

The term “Investors” means collectively, any purchaser, transferee, assignee,
servicer, participant or investor or any credit rating agency.

 

9 Environmental Indemnity Agreement



--------------------------------------------------------------------------------

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

The term “Losses” includes any actual losses, damages, costs, fees, expenses,
claims, suits, judgments, awards, liabilities (including, but not limited to,
strict liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, reasonable fees of attorneys, engineers and environmental
consultants and investigation costs (including, but not limited to, costs for
sampling, testing and analysis of soil, water, air, building materials and other
materials and substances, whether solid, liquid or gas), of whatever kind or
nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards.

The term “Non-Borrower Indemnitor Affiliate” shall mean any Non-Borrower
Indemnitor, and any Person that either (or both) (a) is in Control of, is
Controlled by or is under common Control with (i) any Non-Borrower Indemnitor or
(ii) any general partner or managing member of, or other Person or Persons
Controlling, any Non-Borrower Indemnitor (each a “Clause (a) Person”), or (b) is
either (1) a Person that owns directly or indirectly thirty-five percent
(35%) or more of the direct or indirect equity interests in any Non-Borrower
Indemnitor or any other Clause (a) Person, or (2) a Person with respect to which
either (or a combination) of the Non-Borrower Indemnitors directly or indirectly
owns thirty-five percent (35%) or more of the direct or indirect equity
interests in such Person, or (3) a Person with respect to which any combination
of Non-Borrower Indemnitors and Clause (a) Persons own, directly or indirectly,
fifty-one percent (51%) or more of the direct or indirect voting equity
interests in such Person; provided, however, that, notwithstanding the
foregoing, (I) no Person shall be deemed to be a Non-Borrower Indemnitor
Affiliate (x) to the extent Controlled by a Controlling Mezzanine Lender in the
exercise of its Direct Control Remedies or (y) in connection with or by virtue
solely of any direct or indirect interest in Transferee Borrower or Indirect
Transferee and (II) in no event shall either Goldman Sachs Mortgage Company or
GS Commercial Real Estate LP be deemed a Non-Borrower Indemnitor Affiliate. In
addition to, and without limiting, the foregoing, if a direct or indirect
interest in a Mezzanine Loan is held by a Non-Borrower Indemnitor Affiliate, the
related Mezzanine Lender will be deemed a Non-Borrower Indemnitor Affiliate
unless such Non-Borrower Indemnitor Affiliate is a Disabled Participant (as
defined below) and one or more other holders of substantial interests in such
Mezzanine Loan that are not Non-Borrower Indemnitor Affiliates control the
administration of such Mezzanine Loan and the enforcement of the rights and
remedies of such Mezzanine Lender. A Non-Borrower Indemnitor Affiliate is a
“Disabled Participant” with respect to a Mezzanine Loan if it has no right to
exercise any voting or other control rights with respect to such Mezzanine Loan
(other than the right to approve amendments to the material economic terms of
such Mezzanine Loan).

The term “Release” with respect to any Hazardous Substance includes, but is not
limited to, any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.

 

10 Environmental Indemnity Agreement



--------------------------------------------------------------------------------

The term “Remediation” includes, but is not limited to, any response, remedial,
removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; any
actions to prevent, cure or mitigate any Release of any Hazardous Substance
(including, with respect to Toxic Mold, providing any moisture control systems
at any Individual Property); any action to comply with any Environmental Laws or
with any permits issued pursuant thereto; any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing or laboratory or other
analysis or evaluation relating to any Hazardous Substances or to any
environmental matter referred to herein.

The term “Toxic Mold” means fungi that reproduces through the release of spores
or the splitting of cells or other means that may pose a risk to human health or
the environment or negatively affect the value of any Individual Property,
including, but not limited to, mold, mildew, fungi, fungal spores, fragments and
metabolites such as mycotoxins and microbial volatile organic compounds.

7. Unimpaired Liability. The liability of Indemnitors under this Agreement shall
in no way be limited or impaired by, and each Indemnitor hereby consents to and
agrees to be bound by, any amendment or modification of the provisions of the
Note, the Loan Agreement, the Mortgage, the Assumption Agreement or any other
Loan Document to or with Indemnitee by one or more of the Borrowers or any
Person who succeeds one or more of the Borrowers or any Person as owner of any
Individual Property (subject to the express provisions of Section 9 hereof). In
addition, the liability of Indemnitors under this Agreement shall in no way be
limited or impaired by (i) any extensions of time for performance required by
the Note, the Loan Agreement, the Mortgage, the Assumption Agreement or any of
the other Loan Documents, (ii) unless a substitute Indemnitor acceptable to
Indemnitee in accordance with the Loan Agreement has agreed in writing to be
bound by the terms of this Agreement, but subject to Section 9 and Section 10
hereof, any sale or transfer of all or part of any Individual Property, or any
sale or other assignment by any Non-Borrower Indemnitor of its direct or
indirect ownership interests in any Borrower, (iii) except as provided herein,
any exculpatory provision in the Note, the Loan Agreement, the Mortgage, the
Assumption Agreement or any of the other Loan Documents limiting Indemnitee’s
recourse to the Properties or to any other security for the Note, or limiting
Indemnitee’s rights to a deficiency judgment against any of the Indemnitors,
(iv) the accuracy or inaccuracy of the representations and warranties made by
Borrowers under the Note, the Loan Agreement, the Mortgage, the Assumption
Agreement or any of the other Loan Documents or herein, (v) the release of any
of the Indemnitors (including, if applicable, Borrowers) or any other Person
from performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the other Loan Documents, by operation of law,
Indemnitee’s voluntary act, or otherwise, (vi) the release or substitution in
whole or in part of any security for the Note, or (vii) Indemnitee’s failure to
record the Mortgage, the Assumption Agreement or file any of the UCC financing
statements (or Indemnitee’s improper recording or filing of any thereof) or to
otherwise perfect, protect, secure or insure any security interest or lien given
as security for the Note; and, in any such case, whether with or without notice
to any of the Indemnitors and with or without consideration.

 

11 Environmental Indemnity Agreement



--------------------------------------------------------------------------------

8. Enforcement. The Indemnified Parties may enforce the obligations of
Indemnitors without first resorting to or exhausting any security or collateral
or without first having recourse to the Note, the Loan Agreement, the Mortgage,
the Assumption Agreement or any other Loan Documents or any of portion of any
Individual Property, through foreclosure proceedings or otherwise, provided,
however, that nothing herein shall inhibit or prevent Indemnitee from suing on
the Note, foreclosing or exercising any power of sale under the Mortgage or
exercising any other rights and remedies thereunder, subject to the terms of the
Loan Agreement. This Agreement is not collateral or security for the Obligations
of Borrowers pursuant to the Loan Agreement, unless Indemnitee expressly elects
in writing to make this Agreement additional collateral or security for such
Obligations of Borrowers pursuant to the Loan Agreement, which Indemnitee is
entitled to do in its sole and absolute discretion. It is not necessary for an
Event of Default to have occurred pursuant to and as defined in the Mortgage or
the Loan Agreement for Indemnified Parties to exercise their rights pursuant to
this Agreement. Notwithstanding any provision of the Loan Agreement to the
contrary, the obligations of each Indemnitor pursuant to this Agreement are
exceptions to any non-recourse or exculpation provision of the Loan Agreement;
and each Indemnitor expressly acknowledges and agrees that it is fully and
personally liable for such obligations, and such liability is not limited to the
original or amortized principal balance of the Loan or the value of the
Properties.

9. Limitations on Liability of Non-Borrower Indemnitors.

(a) Notwithstanding anything to the contrary herein or in the other Loan
Documents, in the event of:

(i) any foreclosure upon a Mezzanine Loan Default by a Mezzanine Lender that is
not a Non-Borrower Indemnitor Affiliate of the direct ownership interests in the
Borrowers, the SPC Party or any Mezzanine Borrower pledged as collateral for a
Mezzanine Loan pursuant to the Mezzanine Loan Documents, any transfer in lieu of
foreclosure of the equity pledged as collateral for any Mezzanine Loan to, on
behalf of or for the account of any Mezzanine Lender that is not a Non-Borrower
Indemnitor Affiliate (any such foreclosure or transfer-in-lieu thereof, a
“Mezzanine Divestment”), with the result that neither of the Non-Borrower
Indemnitors nor any other Non-Borrower Indemnitor Affiliate (excluding any Loan
Party who as a result of such Mezzanine Divestment is no longer Controlled by
either of the Non-Borrower Indemnitors or any other Non-Borrower Indemnitor
Affiliate) shall have Control of, any one or more of the Borrowers (each such
Borrower, a “Divested Borrower”), or

(ii) any foreclosure (whether judicially or non judicially by private sale or
trustee’s sale) of any Mortgage, (B) any transfer in lieu of foreclosure to, on
behalf of or for the account of Lender or a receiver, trustee, liquidator,
conservator or other third-party appointed by, on behalf of or for the account
of Lender taking control of any Individual Property (any such foreclosure,
foreclosure sale, transfer in lieu of foreclosure or appointment, a “Mortgage
Divestment”), with the result, in any such case, that neither of the
Non-Borrower Indemnitors nor any other Non-Borrower Indemnitor Affiliate shall
have the power to direct the management of, any one or more of the Properties
thereby foreclosed, transferred or controlled (each such Property, a “Divested
Property”),

 

12 Environmental Indemnity Agreement



--------------------------------------------------------------------------------

then, in such cases, Non-Borrower Indemnitors shall not have any liability under
the Loan Documents for any Losses arising from any circumstance, condition,
action or event with respect to any such Divested Property or Divested Borrower
first occurring after the date of the Mortgage Divestment or Mezzanine
Divestment, as applicable, and not caused by the acts of either of the
Non-Borrower Indemnitors or any other Non-Borrower Indemnitor Affiliate, or any
Loan Party (excluding any Loan Party who as a result of a Mezzanine Divestment
is no longer Controlled by either of the Non-Borrower Indemnitors or any other
Non-Borrower Indemnitor Affiliate); provided that Non-Borrower Indemnitors shall
remain liable hereunder for any Losses to the extent arising from any action or
event occurring with respect to any such Divested Property or Divested Borrower
prior to the date of the Mortgage Divestment or Mezzanine Divestment, as
applicable.

(b) In the event that a Permitted Direct Assumption or Permitted Indirect
Assumption, shall occur in accordance with Section 7.1 of the Loan Agreement,
and Lender receives in connection therewith a replacement guaranty and
replacement environmental indemnity (collectively, the “Assumption Replacement
Guaranty”) in satisfaction of the condition in Section 7.1(a)(xiii) or
Section 7.1(b)(xi) of the Loan Agreement, as applicable, Lender shall execute
and deliver a release of Non-Borrower Indemnitors for any Losses arising from
any circumstance, condition, action or event first occurring after the effective
date of such Assumption Replacement Guaranty (the “Assumption Release Date”) to
the extent the same is not caused by either of the Non-Borrower Indemnitors or
any Non-Borrower Indemnitor Affiliate (it being understood that circumstances,
conditions, actions or events caused by or on behalf of any Transferee Borrower
or Indirect Transferee shall be deemed to not have been caused by any
Non-Borrower Indemnitor or any Non-Borrower Indemnitor Affiliate); provided,
however, that Non-Borrower Indemnitors shall remain liable hereunder for any
Losses arising from any action or event occurring prior to the Assumption
Release Date.

(c) In the event that a Mezzanine Loan Default shall exist with respect to a
Mezzanine Loan and the related Mezzanine Lender is not a Non-Borrower Indemnitor
Affiliate and such related Mezzanine Lender, pursuant to the exercise of
remedies under the Mezzanine Loan Documents, (i) exercises direct voting
Control, by power of attorney or other exercise of voting power with respect to
the ownership interests of the applicable Borrowers, SPC Party or Mezzanine
Borrower pledged to such Mezzanine Lender as collateral for its Mezzanine Loan
under the related Mezzanine Loan Documents, of such ownership interests in the
applicable Borrowers, SPC Party or Mezzanine Borrower so pledged as collateral
for such Mezzanine Loan, or (ii) appoints a receiver, trustee, liquidator,
conservator or other third-party that is not a Non-Borrower Indemnitor Affiliate
to take control of the equity pledged as collateral for such Mezzanine Loan (the
“Direct Control Remedies”, and such Mezzanine Lender, or such receiver, trustee,
liquidator, conservator or other third-party appointed by such Mezzanine Lender,
exercising such Direct Control Remedies, the “Controlling Mezzanine Lender”),
Non-Borrower Indemnitors shall not have liability hereunder for the actions that
such Controlling Mezzanine Lender, in the exercise of its Direct Control
Remedies, causes any Borrower, the SPC Party or any Mezzanine Borrower to take
(“Mezzanine Lender Controlled Actions”) if such Mezzanine Lender Controlled
Actions are taken without consent of or collusion with, either of the
Non-Borrower Indemnitors or any Non-Borrower Indemnitor Affiliate.

 

13 Environmental Indemnity Agreement



--------------------------------------------------------------------------------

10. Survival. Except as expressly provided to the contrary in Section 9 hereof,
the obligations and liabilities of each Indemnitor under this Agreement shall
fully survive indefinitely, notwithstanding any termination, satisfaction,
assignment, entry of a judgment of foreclosure, exercise of any power of sale or
delivery of a deed in lieu of foreclosure of the Mortgage. Notwithstanding the
foregoing, the indemnification obligations of Indemnitor hereunder shall
terminate three (3) years after the payment in full (or, if later, after
delivery of the Environmental Report described in this sentence), in accordance
with the Loan Agreement, of the Debt solely as to an Individual Property as to
which at the time of such payment (or at any time thereafter) Indemnitee has
been furnished an updated Environmental Report in form and substance, and from
an environmental consultant, reasonably acceptable to Indemnitee and acceptable
to the Rating Agencies, which updated Environmental Report discloses, as of the
date of such repayment (or, if later, the date of the delivery thereof), no
actual or threatened (other than as disclosed in the Environmental Report
delivered to Indemnitee by Indemnitor in connection with the origination of the
Loan) (A) non-compliance with or violation of applicable Environmental Laws (or
permits issued pursuant to Environmental Laws) in connection with any Individual
Property or operations thereon, which has not been cured in accordance with
applicable Environmental Laws, (B) Environmental Liens encumbering any
Individual Property, (C) administrative processes or proceedings or judicial
proceedings concerning any environmental matter addressed in this Agreement, or
(D) unlawful presence or Release of Hazardous Substances in, on, above or under
any Individual Property that has not been fully remediated as required by
applicable Environmental Laws.

11. Interest. Any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand and, if not paid
within thirty (30) days of such demand therefor, shall bear interest at the
Default Rate.

12. Waivers.

(a) Each Indemnitor hereby waives and relinquishes (i) any right or claim of
right to cause a marshaling of any Indemnitor’s assets or to cause Indemnitee or
any other Indemnified Party to proceed against any of the security for the Loan
before proceeding under this Agreement against any Indemnitor; (ii) all rights
and remedies accorded by applicable law to indemnitors or guarantors generally,
including any rights of subrogation which any Indemnitor may have, provided that
the indemnity provided for hereunder shall neither be contingent upon the
existence of any such rights of subrogation nor subject to any claims or
defenses whatsoever which may be asserted in connection with the enforcement or
attempted enforcement of such subrogation rights, including, without limitation,
any claim that such subrogation rights were abrogated by any acts of Indemnitee
or any other Indemnified Party; (iii) the right to assert a counterclaim, other
than a mandatory or compulsory counterclaim, in any action or proceeding brought
against or by Indemnitee or any other Indemnified Party; (iv) notice of
acceptance hereof and of any action taken or omitted in reliance hereon;
(v) presentment for payment, demand of payment, protest or notice of nonpayment
or failure to perform or observe, or other proof, or notice or demand; and
(vi) all homestead exemption rights against the obligations hereunder and the
benefits of any statutes of limitations or repose. Notwithstanding anything to
the contrary contained herein, each Indemnitor hereby agrees to postpone the
exercise of any rights of subrogation with respect to any collateral securing
the Obligations until the Debt shall have been paid in full.

 

14 Environmental Indemnity Agreement



--------------------------------------------------------------------------------

(b) EACH INDEMNITOR AND EACH INDEMNIFIED PARTY, BY ITS ACCEPTANCE OF THE
BENEFITS HEREOF, HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST, WITH REGARD TO THIS
AGREEMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH INDEMNITOR AND INDEMNIFIED PARTY AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
EACH INDEMNITOR AND INDEMNIFIED PARTY.

13. Subrogation. Each Indemnitor hereby agrees that it shall take any and all
commercially reasonable actions, including the institution of legal action
against third parties, necessary or appropriate to obtain reimbursement, payment
or compensation from such Persons responsible for the presence of any Hazardous
Substances at, in, on, under or near any Individual Property or otherwise
obligated by law to bear the cost. The Indemnified Parties shall be and hereby
are subrogated to all of each Indemnitor’s rights now or hereafter in such
claims.

14. Indemnitors’ Representations and Warranties. Each Indemnitor represents and
warrants that:

(a) it has the full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder; the execution, delivery and
performance of this Agreement by such Indemnitor has been duly and validly
authorized; and all requisite action has been taken by such Indemnitor to make
this Agreement valid and binding upon such Indemnitor, enforceable in accordance
with its terms;

(b) its execution of, and compliance with, this Agreement is in the ordinary
course of business of such Indemnitor and will not result in the breach of any
term or provision of the charter, by-laws, partnership, operating or trust
agreement or other governing instrument of such Indemnitor or result in the
breach of any term or provision of, or conflict with or constitute a default
under, or result in the acceleration of any obligation under, any agreement,
indenture or loan or credit agreement or other instrument to which such
Indemnitor or any Individual Property is subject, or result in the violation of
any law, rule, regulation, order, judgment or decree to which such Indemnitor or
any Individual Property is subject;

 

15 Environmental Indemnity Agreement



--------------------------------------------------------------------------------

(c) to the best of such Indemnitor’s knowledge, there is no action, suit,
proceeding or investigation pending or threatened against it which, either in
any one instance or in the aggregate, would be reasonably likely to result in
any material adverse change in the business, operations, financial condition,
properties or assets of such Indemnitor, or in any material impairment of the
right or ability of such Indemnitor to carry on its business substantially as
now conducted, or in any material liability on the part of such Indemnitor, or
which would draw into question the validity of this Agreement or of any action
taken or to be taken in connection with the obligations of such Indemnitor
contemplated herein, or which would be likely to impair materially the ability
of such Indemnitor to perform under the terms of this Agreement;

(d) it does not believe, nor does it have any reason or cause to believe, that
it cannot perform each and every covenant contained in this Agreement;

(e) to the best of such Indemnitor’s knowledge, no approval, authorization,
order, license or consent of, or registration or filing with, any Governmental
Authority or other Person, and no approval, authorization or consent of any
other Person, that has not been obtained as of the execution hereof, is required
in connection with this Agreement; and

(f) this Agreement constitutes a valid, legal and binding obligation of such
Indemnitor, enforceable against it in accordance with the terms hereof, subject
to bankruptcy, insolvency and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

15. No Waiver. No delay by any Indemnified Party in exercising any right, power
or privilege under this Agreement shall operate as a waiver of any such
privilege, power or right.

16. Notice of Legal Actions. Each party hereto shall, within five (5) Business
Days of receipt thereof, give written notice to the other parties hereto of
(i) any notice, advice or other communication from any Governmental Authority or
any source whatsoever with respect to the presence or potential presence of
Hazardous Substances on, from or affecting any Individual Property in violation
of applicable Environmental Laws, and (ii) any legal action brought against such
party or related to any Individual Property, with respect to which Indemnitors
may have liability under this Agreement. Such notice shall comply with the
provisions of Section 17 hereof.

17. Notices. All notices, demands, requests, consents, approvals or other
communications (any of the foregoing, a “Notice”) required, permitted or desired
to be given hereunder shall be in writing and shall be sent by telefax (with
answer back acknowledged) or by registered or certified mail, postage prepaid,
return receipt requested, or delivered by hand or by reputable overnight
courier, addressed to the party to be so notified at its address hereinafter set
forth, or to such other address as such party may hereafter specify in
accordance with the provisions of this Section 17. Any Notice shall be deemed to
have been received: (a) three (3) days after the date such Notice is mailed,
(b) on the date of sending by telefax if sent during business hours on a
Business Day (otherwise on the next Business Day), (c) on the date of delivery
by hand if delivered during business hours on a Business Day (otherwise on the
next Business Day), and (d) on the next Business Day if sent by an overnight
commercial courier, in each case addressed to the parties as follows:

 

16 Environmental Indemnity Agreement



--------------------------------------------------------------------------------

If to Indemnitee:

U.S. Bank National Association, as Trustee for the Registered Holders

of EQTY 2014-INNS Mortgage Trust, Commercial Mortgage Pass-Through Certificates

c/o Berkadia Commercial Mortgage LLC

118 Welsh Road

Horsham, PA 19044

Attention: Client Relations Manager for

                Loan Nos. 01-0085683 & 01-0086643

Facsimile No.:                     

with a copy to:

Dilworth Paxson LLP

1500 Market Street, 3500E

Philadelphia, PA 19102

Attention: Ajay Raju, Esq.

Facsimile No.: (215) 575-7200

If to Borrowers:

c/o American Realty Capital

405 Park Avenue, 15th Floor

New York, New York 10022

Facsimile No.:                     

with a copy to:

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attn: Samuel L. Richardson, Esq.

Facsimile No.: (617) 523-1231

If to Non-Borrower

Indemnitors:

Whitehall Street Global Real Estate Limited Partnership 2007 and

Whitehall Parallel Global Real Estate Limited Partnership 2007

c/o Goldman Sachs & Co.

200 West Street

New York, New York 10282

Facsimile No.: (972) 368-3699

 

American Realty Capital Hospitality Operating Partnership, L.P. and

American Realty Capital Hospitality Trust, Inc.

c/o American Realty Capital

405 Park Avenue, 15th Floor

New York, New York 10022

Facsimile No.:

 

17 Environmental Indemnity Agreement



--------------------------------------------------------------------------------

with a copy to:

Whitehall Street Global Real Estate Limited Partnership 2007

c/o Goldman, Sachs & Co.

200 West Street

New York, New York 10282

Attention: Chief Financial Officer

Facsimile No.: (212) 357-5505

 

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attention: Anthony J. Colletta, Esq.

Facsimile No. (212) 291-9029

 

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attn: Samuel L. Richardson, Esq.

Facsimile No.: (617) 523-1231

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 17. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Indemnitee may also be given by Servicer.

18. Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

19. No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of any Indemnitor or any Indemnified
Party, but only by an agreement in writing signed by the party or parties
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

20. Headings, Etc. The headings and captions of various sections of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

 

18 Environmental Indemnity Agreement



--------------------------------------------------------------------------------

21. Number and Gender/Successors and Assigns. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the Person or Persons referred to may require. Without
limiting the effect of specific references in any provision of this Agreement,
the term “Indemnitor” shall be deemed to refer to each and every Person
constituting an Indemnitor from time to time, as the sense of a particular
provision may require, and to include the heirs, executors, administrators,
legal representatives, successors and permitted assigns of each Indemnitor, all
of whom shall be bound by the provisions of this Agreement. Each reference
herein to Indemnitee shall be deemed to include its successors and assigns;
provided that no obligation of any Indemnitor may be assigned except in
accordance with the Loan Agreement. This Agreement shall inure to the benefit of
the Indemnified Parties and their respective successors, permitted assigns,
heirs and legal representatives forever. The Indemnified Parties shall have the
right to assign or transfer their rights under this Agreement in connection with
any assignment of the Loan and the Loan Documents. Any assignee or transferee of
Indemnitee (and the other Indemnified Parties) shall be entitled to all the
benefits afforded to Indemnitee (and the other Indemnified Parties) under this
Agreement. No Indemnitor shall have the right to assign or transfer its rights
or obligations under this Agreement without the prior written consent of
Indemnitee, unless otherwise permitted by the Loan Agreement, and any attempted
assignment without such consent shall be null and void.

22. Release of Liability. Any one or more parties liable upon or in respect of
this Agreement may be released without affecting the liability of any party not
so released.

23. Rights Cumulative. The rights and remedies herein provided are cumulative
and not exclusive of any rights or remedies which Indemnitee has under the Note,
the Mortgage, the Loan Agreement, the Assumption Agreement or the other Loan
Documents or would otherwise have at law or in equity.

24. Inapplicable Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement, unless such continued effectiveness of this
Agreement, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

25. Governing Law; Jurisdiction; Service of Process.

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY EACH
INDEMNITOR AND ACCEPTED BY INDEMNITEE IN THE STATE OF NEW YORK, AND THE PROCEEDS
OF THE NOTE WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES
AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION RELATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE
GENERALITY OF THE

 

19 Environmental Indemnity Agreement



--------------------------------------------------------------------------------

FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS)
AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH INDEMNITOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR ANY INDEMNITOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY, AT INDEMNITEE’S OPTION, BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
EACH INDEMNITOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED
ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
EACH INDEMNITOR HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH INDEMNITOR DOES HEREBY
DESIGNATE AND APPOINT:

CORPORATION SERVICE COMPANY

[ARC TO PROVIDE ADDRESS]

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND EACH INDEMNITOR AGREES
THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF
SAID SERVICE MAILED OR DELIVERED TO SUCH INDEMNITOR IN THE MANNER PROVIDED
HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH
INDEMNITOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH
INDEMNITOR (I) SHALL GIVE PROMPT NOTICE TO INDEMNITEE OF ANY CHANGED ADDRESS OF
ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS AND WHICH SUBSTITUTE AGENT SHALL AT ALL TIMES BE THE SAME
AGENT AS AUTHORIZED BY BORROWER UNDER THE LOAN AGREEMENT), AND (III) SHALL
PROMPTLY DESIGNATE

 

20 Environmental Indemnity Agreement



--------------------------------------------------------------------------------

SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK,
NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR. NOTHING CONTAINED HEREIN
SHALL AFFECT THE RIGHT OF THE INDEMNIFIED PARTIES TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST INDEMNITORS IN ANY OTHER JURISDICTION.

26. Miscellaneous.

(a) Wherever pursuant to this Agreement (i) Indemnitee (or any other Indemnified
Party) exercises any right given to it to approve or disapprove any matter,
(ii) any arrangement or term is to be satisfactory to Indemnitee (or any other
Indemnified Party), or (iii) any other decision or determination is to be made
by Indemnitee (or any other Indemnified Party), the decision of Indemnitee (or
such other Indemnified Party) to approve or disapprove such matter, all
decisions that arrangements or terms are satisfactory or not satisfactory to
Indemnitee (or such other Indemnified Party) and all other decisions and
determinations made by Indemnitee (or such other Indemnified Party), shall be in
the sole and absolute discretion of Indemnitee (or such other Indemnified Party)
and shall be final and conclusive, except as may be otherwise expressly and
specifically provided herein.

(b) Wherever pursuant to this Agreement it is provided that any Indemnitor pay
any costs and expenses, such costs and expenses shall include, but not be
limited to, reasonable out-of-pocket legal fees and disbursements of Indemnitee
and the other Indemnified Parties, whether incurred by retained outside law
firms, or as reimbursements for the expenses of in-house legal staff, or
otherwise.

27. Joint and Several Liability. The obligations and liabilities of the
Indemnitors hereunder are joint and several.

28. Recitals. The recitals hereof are a part hereof, form a basis for this
Agreement and shall be considered prima facie evidence of the facts and
documents referred to therein.

29. California State Specific Provisions.

(a) Environmental Provisions. To the extent California law applies, nothing
herein shall be deemed to limit the right of Indemnitee to recover in accordance
with California Code of Civil Procedure Section 736 (as such Section may be
amended from time to time), any out-of-pocket costs, expenses, liabilities or
damages, including reasonable attorneys’ fees and costs, incurred by Indemnitee
and arising from any covenant, obligation, liability, representation or warranty
contained in any indemnity agreement given to Indemnitee, or any order, consent
decree or settlement relating to the cleanup of Hazardous Substances or any
other “environmental provision” (as defined in such Section 736) relating to any
Individual Property or any portion thereof or the right of Indemnitee to waive,
in accordance with the California Code of Civil Procedure Section 726.5 (as such
Section may be amended from time to time), the security of the Mortgage as to
any parcel of any Individual Property that is “environmentally

 

21 Environmental Indemnity Agreement



--------------------------------------------------------------------------------

impaired” or is an “affected parcel” (as such terms are defined in such
Section 726.5), and as to any personal property attached to such parcel, and
thereafter to exercise against any one or both Borrowers, to the extent
permitted by such Section 726.5, the rights and remedies of any unsecured
creditor, including reduction of Indemnitee’s claim against such Borrower or
Borrowers to judgment, and any other rights and remedies permitted by law.

(b) Additional Indemnitor Waivers. To the extent California law applies, in
addition to and not in lieu of any other provisions of this Agreement, each
Indemnitor represents, warrants and covenants as follows:

(i) The obligations of each Indemnitor under this Agreement shall be performed
without demand by Indemnitee and shall be unconditional irrespective of the
genuineness, validity, regularity or enforceability of any of the Loan
Documents, and without regard to any other circumstance which might otherwise
constitute a legal or equitable discharge of a surety or a guarantor. Each
Indemnitor hereby waives any and all benefits and defenses under California
Civil Code Section 2810 and agrees that by doing so such Indemnitor shall be
liable even if any one or more of the Borrowers had no liability at the time of
execution of the Loan Documents, or thereafter ceases to be liable. Each
Indemnitor hereby waives any and all benefits and defenses under California
Civil Code Section 2809 and agrees that by doing so such Indemnitor’s liability
may be larger in amount and more burdensome than that of any one or more of the
Borrowers. Each Indemnitor hereby waives the benefit of all principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms of this Agreement and agrees that such Indemnitor’s obligations
shall not be affected by any circumstances, whether or not referred to in this
Agreement which might otherwise constitute a legal or equitable discharge of a
surety or a guarantor. Each Indemnitor hereby waives the benefits of any right
of discharge under any and all statutes or other laws relating to guarantors or
sureties and any other rights of sureties and guarantors thereunder.

(ii) In accordance with Section 2856 of the California Civil Code, each
Indemnitor hereby waives all rights and defenses arising out of an election of
remedies by Indemnitee even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for guaranteed obligations, has
destroyed or otherwise impaired such Indemnitor’s rights of subrogation and
reimbursement against the principal by the operation of Section 580d of the
California Code of Civil Procedure or otherwise. Each Indemnitor hereby
authorizes and empowers Indemnitee to exercise, in its sole and absolute
discretion, any right or remedy, or any combination thereof, which may then be
available, since it is the intent and purpose of each Indemnitor that the
obligations under this Agreement shall be absolute, independent and
unconditional under any and all circumstances. Specifically, and without in any
way limiting the foregoing, each Indemnitor hereby waives any rights of
subrogation, indemnification, contribution or reimbursement arising under
Sections 2846, 2847, 2848 and 2849 of the California Civil Code or any other
right of recourse to or with respect to any Borrower (unless a Permitted Direct
Assumption shall have occurred in accordance with the Loan Agreement), any
general partner, member or other constituent of any Borrower (unless a Permitted
Direct Assumption shall have occurred in accordance with the Loan Agreement),
any other

 

22 Environmental Indemnity Agreement



--------------------------------------------------------------------------------

person obligated to Indemnitee with respect to matters set forth herein, or the
assets or property of any of the foregoing (unless a Permitted Direct Assumption
shall have occurred in accordance with the Loan Agreement) or to any collateral
for the Loan until the Obligations have been indefeasibly paid and satisfied in
full, all obligations owed to Indemnitee under the Loan Documents have been
fully performed, and Indemnitee has released, transferred or disposed of all its
right, title and interest in such collateral or security, and there has expired
the maximum possible period thereafter during which any payment made by any
Borrower or others to Indemnitee with respect to the Obligations could be deemed
a preference under the United States Bankruptcy Code. In connection with the
foregoing, subject to the foregoing limitations, each Indemnitor expressly
waives any and all rights of subrogation against each Borrower, and each
Indemnitor hereby waives any rights to enforce any remedy which Indemnitee may
have against any Borrower and any right to participate in any collateral for the
Loan. Each Indemnitor recognizes that, pursuant to Section 580d of the
California Code of Civil Procedure, Indemnitee’s realization through nonjudicial
foreclosure upon any real property constituting security for any Borrower’s
obligations under the Loan Documents could terminate any right of Indemnitee to
recover a deficiency judgment against one or more of the Borrowers, thereby
terminating subrogation rights which such parties otherwise might have against
such Borrower or Borrowers. In the absence of an adequate waiver, such a
termination of subrogation rights could create a defense to enforcement of this
Agreement against such parties. Each Indemnitor hereby unconditionally and
irrevocably waives any such defense.

(iii) In addition to and without in any way limiting the foregoing, each
Indemnitor hereby subordinates any and all indebtedness of each Borrower now or
hereafter owed to any Indemnitor to all the indebtedness of the Borrowers to
Indemnitee and agrees with Indemnitee that until either (x) a Permitted Direct
Assumption has been consummated in accordance with the Loan Agreement or (y) the
Obligations have been indefeasibly paid and satisfied in full, all obligations
owed to Indemnitee under the Loan Documents have been fully performed, and
Indemnitee has released, transferred or disposed of all its right, title and
interest in such collateral or security, and there has expired the maximum
possible period thereafter during which any payment made by any Borrower or
others to Indemnitee with respect to the Obligations could be deemed a
preference under the United States Bankruptcy Code, no Indemnitor shall demand
or accept any payment of principal or interest from any Borrower, claim any
offset or other reduction of any Indemnitor’s obligations hereunder because of
any such indebtedness and shall not (even following a Permitted Direct
Assumption) take any action to obtain any of the collateral for the Loan. If any
amount shall nevertheless be paid to an Indemnitor by any Borrower or another
guarantor prior to payment in full of the Guaranteed Obligations (as defined in
the Guaranty), such amount shall be held in trust for the benefit of Indemnitee
and shall forthwith be paid to Indemnitee to be credited and applied to the
Guaranteed Obligations, whether matured or unmatured. Further, no Indemnitor
shall have any right of recourse against Indemnitee by reason of any action
Indemnitee may take or omit to take under the provisions of this Agreement or
under the provisions of any of the Loan Documents. Without limiting the
generality of the foregoing, each Indemnitor hereby waives, to the fullest
extent permitted by law,

 

23 Environmental Indemnity Agreement



--------------------------------------------------------------------------------

diligence in collecting the Obligations, presentment, demand for payment,
protest, all notices with respect to the Note, this Agreement, or any other Loan
Document which may be required by statute, rule of law or otherwise to preserve
Indemnitee’s rights against such Indemnitor under this Agreement, including, but
not limited to, notice of acceptance, notice of any amendment of the Loan
Documents, notice of the occurrence of any default, notice of intent to
accelerate, notice of acceleration, notice of dishonor, notice of foreclosure,
notice of protest, and notice of the incurring by any Borrower of any obligation
or indebtedness.

(iv) Without limiting the foregoing, but subject to the same limitations set
forth above, each Indemnitor waives (i) all rights of subrogation,
reimbursement, indemnification, and contribution and any other rights and
defenses that are or may become available to any Indemnitor by reason of
California Civil Code Sections 2787 to 2855, inclusive, including any and all
rights or defenses such Indemnitor may have by reason of protection afforded to
any Borrower with respect to any of the obligations of any Indemnitor under this
Agreement by reason of a nonjudicial foreclosure or pursuant to the
antideficiency or other laws of the State of California limiting or discharging
such Borrower’s Obligations. Without limiting the generality of the foregoing,
each Indemnitor hereby expressly waives any and all benefits under
(i) California Code of Civil Procedure Section 580a (which Section, if such
Indemnitor had not given this waiver, would otherwise limit such Indemnitor’s
liability after a nonjudicial foreclosure sale to the difference between the
obligations of such Indemnitor under this Agreement and the fair market value of
the property or interests sold at such nonjudicial foreclosure sale),
(ii) California Code of Civil Procedure Sections 580b and 580d (which Sections,
if such Indemnitor had not given this waiver, would otherwise limit Indemnitee’s
right to recover a deficiency judgment with respect to purchase money
obligations and after a nonjudicial foreclosure sale, respectively), and
(iii) California Code of Civil Procedure Section 726 (which Section, if such
Indemnitor had not given this waiver, among other things, would otherwise
require Indemnitee to exhaust all of its security before a personal judgment
could be obtained for a deficiency). Notwithstanding any foreclosure of the lien
of the Mortgage, whether by the exercise of the power of sale contained therein,
by an action for judicial foreclosure or by Indemnitee’s acceptance of a deed in
lieu of foreclosure, each Indemnitor shall remain bound under this Agreement
(other than as set forth in Section 9 or Section 10.

(v) Likewise, each Indemnitor waives (i) any and all rights and defenses
available to such Indemnitor under California Civil Code Sections 2899 and 3433;
(ii) any rights or defenses such Indemnitor may have with respect to its
obligations as a guarantor by reason of any election of remedies by Indemnitee;
and (iii) all rights and defenses that such Indemnitor may have because
Borrowers’ debt is secured by real property. This means, among other things,
that Indemnitee may collect from Indemnitors without first foreclosing on any
real or personal property collateral pledged by any Borrower, and that if
Indemnitee forecloses on any real property collateral pledged by any Borrower
(A) the amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price, and (B) Indemnitee may collect from Indemnitors even if
Indemnitee, by

 

24 Environmental Indemnity Agreement



--------------------------------------------------------------------------------

foreclosing on the real property collateral, has destroyed any rights
Indemnitors may have to collect from such Borrower or Borrowers. This is an
unconditional and irrevocable waiver of any rights and defenses any Indemnitor
may have because Borrowers’ debt evidenced by the Note is secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.

The provisions of this Section 29(b) shall survive any satisfaction and
discharge of any one or more of the Borrowers by virtue of any payment, court
order or any applicable law, except the indefeasible payment in full of the
Debt.

30. Unsecured Obligations. Indemnitors hereby acknowledge that Lender’s
appraisal of the Properties is such that Lender is not willing to accept the
consequences of the inclusion of Indemnitors’ indemnity set forth herein among
the obligations secured by the Mortgage and the other Loan Documents and that
Lender would not enter into the Loan Agreement but for the unsecured personal
liability undertaken by Indemnitors herein. Indemnitors further hereby
acknowledge that even though the representations, warranties, covenants or
agreements of Indemnitors contained herein may be identical or substantially
similar to representations, warranties, covenants or agreements of Indemnitors
set forth in the Loan Agreement, the Assumption Agreement and/or the Mortgage
and secured thereby, the obligations of Indemnitors under this Agreement are not
secured by the lien of the Mortgage or the security interests or other
collateral described in the Mortgage or the other Loan Documents, it being the
intent of Lender to create separate obligations of Indemnitors hereunder which
can be enforced against Indemnitors without regard to the existence of the
Mortgage, the Loan Agreement, the Assumption Agreement or the other Loan
Documents or the liens or security interests created therein.

[NO FURTHER TEXT ON THIS PAGE]

 

25 Environmental Indemnity Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by Indemnitors and is
effective as of the day and year first above written.

INDEMNITORS:

[ADD NEW BORROWER SIGNATURES]

[SIGNATURES CONTINUE ON NEXT PAGE]

 

Signature Page Environmental Indemnity Agreement



--------------------------------------------------------------------------------

WHITEHALL STREET GLOBAL REAL

ESTATE LIMITED PARTNERSHIP 2007,

a Delaware limited partnership

By: 

WH Advisors, L.L.C. 2007,

a Delaware limited liability company

Its: General Partner

By:   Name: Title:

WHITEHALL PARALLEL GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007,

a Delaware limited partnership

By: 

WH Parallel Advisors, L.L.C. 2007,

a Delaware limited liability company

Its: General Partner

By:   Name: Title:

[SIGNATURES CONTINUE ON NEXT PAGE]

 

Signature Page Environmental Indemnity Agreement



--------------------------------------------------------------------------------

AMERICAN REALTY CAPITAL HOSPITALITY OPERATING

PARTNERSHIP, L.P., a Delaware limited partnership

By:

American Realty Capital Hospitality Trust, Inc., a Maryland corporation, its
general partner

By:   Name: Title: AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC., a Maryland
corporation By:   Name: Title:

 

Signature Page Environmental Indemnity Agreement



--------------------------------------------------------------------------------

SCHEDULE I

LIST OF ENVIRONMENTAL REPORTS

 

1. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No: 28280; Hampton Inn 10 Ulenski Drive, Colonie, New York

 

2. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place 6901 Arvada North East, Albuquerque, New Mexico

 

3. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard by Marriott 1 Buckstone Place, Asheville, North Carolina

 

4. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard by Marriott 166 North Finley Street, Athens, Georgia

 

5. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Fairfield Inn & Suites 2450 Paces Ferry Road, Atlanta, Georgia

 

6. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place 6080 Blue Bonnet Boulevard, Baton Rouge, Louisiana

 

7. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 110 Harper Park Drive, Beckley, West Virginia

 

8. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn Birmingham/Mountain Brook 2731 US Highway 280 South,
Mountain Brook, Alabama

 

9. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place-Bloomington 7800 International Drive, Bloomington,
Minnesota

 

10. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place Cincinnati/Blue Ash 11435 Reed Hartman Highway, Blue Ash,
Ohio

 

11. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 1455 Yamato Road, Boca Raton, Florida

 

12. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 1401 Lusk Street, Boise, Idaho 83706

 

13. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard Bowling Green-Convention Center 1010 Wilkinson Trace,
Bowling Green, Kentucky

 

14. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn & Suites 1475 West Gateway Boulevard, Boynton Beach,
Florida

 

Schedule I Environmental Indemnity Agreement



--------------------------------------------------------------------------------

15. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 215 Chestnut Street, Chattanooga, Tennessee

 

16. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 7013 Shallowford Road, Chattanooga, Tennessee

 

17. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Homewood Suites 40 East Grand Avenue, Chicago, Illinois

 

18. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 3880 North Academy Boulevard, Colorado Springs,
Colorado

 

19. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 7245 Commerce Center Drive, Colorado Springs, Colorado

 

20. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn Columbus Airport 5585 Whitesville Road, Columbus, Georgia

 

21. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place 7490 Vantage Drive, Columbus, Ohio

 

22. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn Pickwick Dam—At Shiloh Falls 90 Old South Road, Counce,
Tennessee

 

23. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; The Hampton Inn 4555 Beltway Drive, Dallas, Texas

 

24. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Fairfield Inn 2110 Market Center Boulevard, Dallas, Texas

 

25. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard by Marriott 2150 Market Center Boulevard, Dallas, Texas

 

26. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 660 West Hillsboro Boulevard, Deerfield Beach, Florida

 

27. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 3920 Tuller Road, Dublin, Ohio

 

28. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 3040 Eagandale Place, Eagan, Minnesota

 

29. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn Los Angeles 2135 East El Segundo Boulevard, El Segundo,
California 90245

 

Schedule I Environmental Indemnity Agreement



--------------------------------------------------------------------------------

30. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard by Marriott 370 North Illinois Route 83, Elmhurst, Illinois
60126

 

31. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 1922 Cedar Creek Road, Fayetteville, North Carolina

 

32. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 2960 Colonial Boulevard, Ft. Myers, Florida

 

33. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place 650 Bakers Bridge Avenue, Franklin, Tennessee

 

34. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn & Suites 7141 South Springs Drive, Franklin, Tennessee

 

35. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard Marriott 3700 SW 42nd Street, Gainesville, Florida

 

36. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 1859 Remount Road, Gastonia, North Carolina

 

37. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Homewood Suites by Hilton 7855 Wolf River Boulevard, Germantown,
Tennessee

 

38. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 6617 Governor Ritchie Highway, Glen Burnie, Maryland

 

39. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place 4100 Cox Road, Glenn Allen, Virginia

 

40. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 5550 Grand Avenue, Gurnee, Illinois

 

41. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place Birmingham 2980 John Hawkins Parkway, Hoover, Alabama

 

42. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; SpringHill Suites 7922 Mosley Road, Houston, Texas 77061

 

43. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place 9104 Keystone Crossing, Indianapolis, Indiana

 

44. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard Marriott 14668 Duval Road, Jacksonville, Florida

 

45. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn Kansas City-Airport 11212 North Newark Circle, Kansas
City, Missouri

 

Schedule I Environmental Indemnity Agreement



--------------------------------------------------------------------------------

46. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 215 Langley Place, Knoxville, Tennessee

 

47. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard by Marriott 216 Langley Place, Knoxville, Tennessee

 

48. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place at Las Vegas 4520 Paradise Road, Las Vegas, Nevada 89109

 

49. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard by Marriott 1951 Pleasant Ridge Drive, Lexington, Kentucky

 

50. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 2688 Pink Pigeon Parkway, Lexington, Kentucky

 

51. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; SpringHill Suites 863 South Broadway, Lexington, Kentucky

 

52. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place 940 International Drive, Linthicum, Maryland

 

53. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard Louisville Downtown Hotel 100 South Second Street,
Louisville, Kentucky

 

54. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 3900 Sheraton Drive, Macon, Georgia

 

55. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 32420 Stephenson Highway, Madison Heights, Michigan

 

56. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard Marriott 1750 Pembrook Drive, Maitland, Florida

 

57. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 2454 Old Dorsett Road, Maryland Heights, Missouri

 

58. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn Memphis—Poplar 5320 Poplar Avenue, Memphis, Tennessee

 

59. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place Memphis Wolfchase Galleria 7905 Giacosa Place, Memphis,
Tennessee

 

60. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place—Airport 3655 NW 82nd Avenue, Miami, Florida

 

61. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Holiday Inn Express 11520 SW 88th Street, Miami (Kendall), Florida

 

Schedule I Environmental Indemnity Agreement



--------------------------------------------------------------------------------

62. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard by Marriott 1000 West I-65 Service Road South, Mobile,
Alabama

 

63. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn Mobile 950 West I-65 Service Road South, Mobile,
Alabama

 

64. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 1053 Van Voorhis Road, Morgantown, West Virginia

 

65. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Holiday Inn 250 Johnnie Dodds Boulevard, Mt. Pleasant, South Carolina

 

66. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 4701 Saul White Boulevard, North Charleston, South
Carolina

 

67. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 8501 Hampton Boulevard, Norfolk, Virginia

 

68. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 20600 Haggerty Road, Northville, Michigan

 

69. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 4361 West Reno Avenue, Oklahoma City, Oklahoma

 

70. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn Omaha 6990 Dodge Street, Omaha, Nebraska

 

71. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Embassy Suites 8250 Jamaican Court, Orlando, Florida

 

72. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn Overland Park 10591 Metcalf Frontage Road, Overland Park,
K ansas

 

73. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place Overland Park 6801 W. 112th Street, Overland Park, Kansas

 

74. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 4001 RCA Boulevard, Palm Beach Gardens, Florida

 

75. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Homewood Suites Peabody 57 Newbury Street, Peabody, Massachusetts

 

76. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Homewood Suites Peabody 57 Newbury Street, Peabody, Massachusetts

 

77. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Homewood Suites 2001 East Highland Avenue, Phoenix, Arizona

 

Schedule I Environmental Indemnity Agreement



--------------------------------------------------------------------------------

78. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 1710 NE Multnomah Street, Portland, Oregon

 

79. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 4225 Route 1, Princeton (S. Brunswick Township), NJ

 

80. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hilton Garden Inn Round Rock 2310 North IH-35, Round Rock, Texas

 

81. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; SpringHill Suites 2960 Hoppe Trail, Round Rock, Texas

 

82. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; SpringHill Suites 3636 NW Loop 410, San Antonio, Texas 78201

 

83. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Homewood Suites 4323 Spectrum One, San Antonio, Texas 78230

 

84. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn San Diego 12011 Scripps Highland Drive, San Diego, CA
92131

 

85. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; SpringHill Suites San Diego 12032 Scripps Highland Drive, San Diego,
CA 92131

 

86. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 1040 University Parkway, Sarasota, Florida

 

87. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard 850 University Parkway, Sarasota, Florida

 

88. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Marriott Residence Inn 5710 White Bluff Road, Savannah, Georgia

 

89. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 22 Montage Mountain Road, Scranton, Pennsylvania

 

90. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Homewood Suites by Hilton-Cincinnati 2670 East Kemper Road,
Sharonville, Ohio

 

91. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 900 Mays Landing Road, Somers Point, New Jersey

 

92. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 1101 East College Avenue, State College, Pennsylvania

 

93. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 1880 Raymond Diehl Road, Tallahassee, Florida

 

Schedule I Environmental Indemnity Agreement



--------------------------------------------------------------------------------

94. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard Marriott 1972 Raymond Diehl Road, Tallahassee, Florida

 

95. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 13420 N. Telecom Parkway, Tampa, Florida

 

96. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place 4811 West Main Street, Tampa, Florida

 

97. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 9719 Princess Palm Avenue, Tampa, Florida

 

98. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 90 Park Road, Tinton Falls, New Jersey

 

99. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn Tucson 6477 East Speedway Boulevard, Tucson, AZ 85710

 

100. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 1094 Chris Drive, West Columbia, South Carolina

 

101. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 2025 Vista Parkway, West Palm Beach, Florida

 

102. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; SpringHill Suites 450 Center Drive NW, Walker, Michigan

 

103. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 500 Center Drive NW, Walker, Michigan

 

104. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 29690 Detroit Road, Westlake, Ohio

 

105. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn by Marriott 35 Hurricane Lane, Williston, Vermont

 

106. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Homewood Suites 65 Ella T. Grasso Turnpike, Windsor Locks,
Connecticut

 

Schedule I Environmental Indemnity Agreement



--------------------------------------------------------------------------------

Environmental Indemnity – Mezzanine Loan



--------------------------------------------------------------------------------

Berkadia Loan No. 01-0085684 & 01-0086644

ENVIRONMENTAL INDEMNITY AGREEMENT

(MEZZANINE)

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (MEZZANINE) (this “Agreement”) is made as
of December             , 2014, by ARC HOSPITALITY PORTFOLIO I MEZZ, LP, a
Delaware limited partnership, having an office at c/o American Realty Capital,
405 Park Avenue, 15th Floor, New York, New York 10022 (“Borrower”), AMERICAN
REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership, and AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC., a Maryland
corporation, each having an office at c/o American Realty Capital, 405 Park
Avenue, 15th Floor, New York, New York 10022, WHITEHALL STREET GLOBAL REAL
ESTATE LIMITED PARTNERSHIP 2007, a Delaware limited partnership, and WHITEHALL
PARALLEL GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007, a Delaware limited
partnership, each having an office at c/o Goldman, Sachs & Co., 200 West Street,
New York, NY 10282 (each, a “Non-Borrower Indemnitor”, and together with their
respective permitted successors and assigns, collectively, “Non-Borrower
Indemnitors”; and together with Borrower, “Indemnitors”, and each, an
“Indemnitor”), in favor of U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-MZ MEZZANINE TRUST, COMMERCIAL MEZZANINE
PASS-THROUGH CERTIFICATES, having an office at c/o Berkadia Commercial Mortgage
LLC, 118 Welsh Road, Horsham, Pennsylvania 19044 (together with its successors
and/or assigns, “Indemnitee”) and the other Indemnified Parties (defined below).

RECITALS

1. Pursuant to a certain Assumption and Release Agreement (Mezzzanine) dated as
of the date hereof (the “Assumption Agreement”), Indemnitee is prepared to
consent to the assumption (the “Assumption”) of a loan by Borrower from WNT Mezz
I, LLC, a Delaware limited liability company (the “Original Borrower”), in the
original principal amount of $111,000,000.00, which loan is evidenced by that
certain (i) Mezzanine Promissory Note A-1, dated April 11, 2014 (together with
all addenda, modifications, amendments, riders, exhibits and supplements
thereto, the “A-1 Note”), from Original Borrower in the original principal
amount of $66,600,000.00 (the “A-1 Loan”), and (ii) Mezzanine Promissory Note
A-2, dated April 11, 2014 (together with all addenda, modifications, amendments,
riders, exhibits and supplements thereto, the “A-2 Note” and together with the
A-1 Note, the “Note”), from Original Borrower in the original principal amount
of $44,400,000.00 (the “A-2 Loan” and together with the A-1 Loan, the “Loan”),
each in favor of German American Capital Corporation, a Maryland corporation
(“Original Indemnitee”). The Loan is evidenced by that certain Mezzanine Loan
Agreement, dated as of April 11, 2014 (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Loan
Agreement”), and secured by that certain Pledge and Security Agreement
(Mezzanine), dated as of April 11, 2014, from Original Borrower for the benefit
of Original Indemnitee (the “Original Pledge Agreement”), as replaced by that
certain Pledge and Security Agreement (Mezzanine) of even date herewith

 

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

from Borrower for the benefit of Indemnitee (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Pledge Agreement”). Capitalized terms not otherwise defined herein shall have
the meanings set forth in the Loan Agreement, as amended by the Assumption
Agreement.

2. Original Indemnitee assigned, sold and transferred its interest in the Loan
and the Loan Documents to Indemnitee and Indemnitee is the current holder of all
of Original Indemnitee’s interest in the Loan and Loan Documents.

3. Each Indemnitor acknowledges receipt and approval of copies of the Loan
Documents.

4. Borrower is the legal and beneficial direct or indirect owner of (A) 100% of
the issued and outstanding limited liability company interests in (i) ARC
Hospitality Portfolio I Owner, LLC, a Delaware limited liability company,
(ii) ARC Hospitality Portfolio I TFGL Owner, LLC, a Delaware limited liability
company, (iii) ARC Hospitality Portfolio I BHGL Owner, LLC, a Delaware limited
liability company, (iv) ARC Hospitality Portfolio I PXGL Owner, LLC, a Delaware
limited liability company, (v) ARC Hospitality Portfolio I GBGL Owner, LLC, a
Delaware limited liability company, (vi) ARC Hospitality Portfolio I NFGL Owner,
LLC, a Delaware limited liability company, (vii) ARC Hospitality Portfolio I
MBGL 1000 Owner, LLC, a Delaware limited liability company, (viii) ARC
Hospitality Portfolio I MBGL 950 Owner, LLC, a Delaware limited liability
company, (ix) ARC Hospitality Portfolio I NTC Owner, LP, a Delaware limited
partnership, (x) ARC Hospitality Portfolio I DLGL Owner, LP, a Delaware limited
partnership, and (xi) ARC Hospitality Portfolio I SAGL Owner, LP, a Delaware
limited partnership (collectively, the “Mortgage Borrowers” and each a “Mortgage
Borrower”), and (B) 100% of the issued and outstanding limited liability company
interests in ARC Hospitality Portfolio I NTC Owner GP, LLC, a Delaware limited
liability company and the general partner of (i) ARC Hospitality Portfolio I NTC
Owner, LP, a Delaware limited partnership, (ii) ARC Hospitality Portfolio I DLGL
Owner, LP, a Delaware limited partnership, and (iii) ARC Hospitality Portfolio I
SAGL Owner, LP, a Delaware limited partnership (“General Partner”).

5. Each Mortgage Borrower owns certain real property as more specifically set
forth on Schedule I attached hereto and incorporated herein by reference
(collectively, the “Properties” and each an “Individual Property”).

6. Each Non-Borrower Indemnitor acknowledges that it owns, either directly or
indirectly, a beneficial interest in the Mortgage Borrowers, the General Partner
and the Borrower and, as a result of such beneficial interest, will receive
substantial economic and other benefits from Indemnitee consenting to the
assumption of the Mortgage Loan by Mortgage Borrowers.

7. Each Non-Borrower Indemnitor acknowledges that it owns, either directly or
indirectly, a beneficial interest in Borrower and, as a result of such
beneficial interest, will receive substantial economic and other benefits from
Indemnitee consenting to the Assumption of the Loan by Borrower.

 

2

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

8. Indemnitee is unwilling to consent to the Assumption unless Indemnitors agree
to provide the indemnification, representations, warranties, covenants and other
matters described in this Agreement for the benefit of the Indemnified Parties.

9. Indemnitors are entering into this Agreement to induce Indemnitee to consent
to the Assumption of the Loan by Borrower.

AGREEMENT

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitors hereby represent, warrant, covenant and agree for the benefit of the
Indemnified Parties as follows:

1. Environmental Representations and Warranties. Except as otherwise disclosed
by those reports listed on Schedule II attached hereto and made a part hereof in
respect of the Properties (referred to below collectively as the “Environmental
Reports”), copies of which have been provided to Indemnitee and/or Original
Indemnitee, to Indemnitors’ knowledge and except as would not have a material
adverse effect individually or in the aggregate on the business or condition
(financial or otherwise) of Borrower or any Mortgage Borrower, (a) there are no
Hazardous Substances (defined below) or underground storage tanks in, on or
under any Individual Property, except those that are both (i) in compliance with
all Environmental Laws (defined below) and with any necessary permits issued
pursuant thereto and (ii) fully disclosed to Indemnitee and/or Original
Indemnitee in writing pursuant to the Environmental Reports; (b) there are no
past, present or threatened Releases (defined below) of Hazardous Substances in,
on, under or from any Individual Property which have not been remediated as
required under Environmental Laws; (c) there is no threat of any Release of
Hazardous Substances migrating to any Individual Property; (d) there is no past
or present non-compliance with Environmental Laws, or with permits issued
pursuant thereto, in connection with any Individual Property which has not been
remediated as required under Environmental Laws; (e) none of the Indemnitors and
none of the Mortgage Borrowers knows of, or has received, any written or oral
notice or other communication from any Person (including, but not limited to,
any Governmental Authority) relating to any Release or Remediation (defined
below) of any Hazardous Substance, of possible liability of any Indemnitor
pursuant to any Environmental Law, any other environmental conditions in
connection with any Individual Property, or any actual or potential
administrative or judicial proceedings in connection with any of the foregoing;
(f) no Toxic Mold (as defined below) is present in the indoor air of any
Individual Property at concentrations for which any Legal Requirement applicable
to such Individual Property requires removal thereof by remediation
professionals, and no Indemnitor or Mortgage Borrower is aware of any conditions
at any Individual Property that are likely to result in the presence of Toxic
Mold in the indoor air at concentrations for which any Legal Requirement
applicable to such Individual Property would require such removal; and
(g) Indemnitors have truthfully and fully provided to Indemnitee and/or Original
Indemnitee, in writing, any and all material information relating to conditions
in, on, under or from each Individual Property that is actually known to any
Indemnitor or Mortgage Borrower and that is contained in the files and records
of any Indemnitor, including, but not limited, to any reports relating to
Hazardous Substances in, on, under or from each Individual Property and/or to
the environmental condition of each Individual Property.

 

3

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

2. Environmental Covenants. Each Indemnitor covenants and agrees that (a) all
uses and operations on or of each Individual Property, whether by any of the
Indemnitors, any of the Mortgage Borrowers or any other Person, shall be in
compliance with all Environmental Laws and permits issued pursuant thereto;
(b) there shall be no Releases of Hazardous Substances in, on, under or from any
Individual Property (except in compliance with all applicable Environmental Laws
and with permits issued pursuant thereto); (c) there shall be no Hazardous
Substances in, on or under any Individual Property, except those that are both
(i) in compliance with all applicable Environmental Laws and with any necessary
permits issued pursuant thereto and (ii) fully disclosed to Indemnitee and/or
Original Indemnitee in writing; (d) each Indemnitor shall keep, and shall cause
each Mortgage Borrower to keep, each Individual Property free and clear of all
liens and other encumbrances imposed pursuant to any Environmental Law, whether
due to any act or omission of any of the Indemnitors or any other Person (the
“Environmental Liens”); provided, that after prior notice to Indemnitee,
Indemnitors may contest, or may cause any Mortgage Borrower to contest, at
Indemnitors’ or such Mortgage Borrower’s sole cost and expense, by appropriate
legal proceeding, conducted in good faith and with due diligence, the amount or
validity of any Environmental Liens, provided that (1) no Event of Default has
occurred and remains uncured, (2) such proceeding shall be permitted under and
be conducted in accordance with all applicable statutes, laws and ordinances,
(3) no Individual Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, canceled or lost, (4) Indemnitors
shall, or shall cause the applicable Mortgage Borrower to, promptly upon final
determination thereof pay the amount of any such Environmental Liens, together
with all costs, interest and penalties which may be payable in connection
therewith, (5) to insure the payment of such Environmental Liens, Indemnitors
shall deliver, or shall cause the applicable Mortgage Borrower to deliver, to
Indemnitee either (A) cash, or other security as may be approved by Indemnitee,
in an amount equal to one hundred ten percent (110%) of the contested amount if
such contested amount will be less than one million dollars ($1,000,000) or one
hundred twenty five percent (125%) of such contested amount if such contested
amount will be equal to or greater than one million dollars ($1,000,000), or
(B) a payment and performance bond in an amount equal to one hundred percent
(100%) of the contested amount from a surety acceptable to Indemnitee in its
reasonable discretion, provided, however, Indemnitor shall not be required to
deliver any security pursuant to this clause (5) if Mortgage Borrower shall have
delivered security in respect of the relevant matter to the Mortgage Lender,
(6) failure to pay such Environmental Liens will not subject Indemnitee to any
civil or criminal liability, (7) such contest shall not affect the ownership,
use or occupancy of any Individual Property, and (8) Indemnitors shall, upon
request by Indemnitee, give Indemnitee prompt notice of the status of such
proceedings and/or confirmation of the continuing satisfaction of the conditions
set forth in clauses (1) through (7) of this Section 2(d); (e) Indemnitors
shall, at their sole cost and expense, fully and in a timely manner cooperate,
and shall cause each Mortgage Borrower to fully and in a timely manner
cooperate, in all activities pursuant to Section 3 of this Agreement, including,
but not limited to, providing all relevant information and making knowledgeable
Persons available for interviews upon reasonable advance written request and at
reasonable times and places; (f) Indemnitors shall perform, and

 

4

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

shall cause each Mortgage Borrower to perform, at Indemnitors’ or such Mortgage
Borrower’s sole cost and expense, any environmental site assessment or other
investigation of environmental conditions in connection with any Individual
Property, pursuant to any reasonable written request of Indemnitee made in
consideration of any environmental event or condition reasonably believed by
Indemnitee to have occurred or to exist at any Individual Property (which
request shall briefly describe the basis for Indemnitee’s belief) (including,
but not limited to, sampling, testing and analysis of soil, water, air, building
materials and other materials and substances whether solid, liquid or gas, such
assessment or investigation to be in scope and nature appropriate to the
suspected event or condition) that would be reasonably expected to have an
adverse effect on any Individual Property or on the business or condition
(financial or otherwise) of Borrower, and share with Indemnitee the reports and
other results thereof, and Indemnitee and the other Indemnified Parties shall be
entitled to rely on such reports and other results thereof; (g) Indemnitors
shall comply, and shall cause each Mortgage Borrower to comply, at Indemnitors’
or such Mortgage Borrower’s sole cost and expense, with all reasonable written
requests of Indemnitee to (i) effectuate any required Remediation of any
condition (including, but not limited to, a Release of a Hazardous Substance)
in, on, under or from any Individual Property; (ii) comply with any applicable
Environmental Law; and/or (iii) comply with any directive from any Governmental
Authority having jurisdiction over the applicable Individual Property requiring
any action relating to any environmental condition in, on, under, from or
migrating toward such Individual Property; provided, that with respect to
clauses (g)(ii) and (iii), after notice to Indemnitee, Indemnitors, at their own
expense, may suspend, or cause the applicable Mortgage Borrower to suspend (at
such Mortgage Borrower’s expense), such compliance and contest, or cause to be
contested by appropriate legal proceeding, conducted in good faith and with due
diligence, the applicability of any Environmental Law, provided that (1) no
Event of Default has occurred and remains uncured, (2) such proceeding shall be
permitted under and be conducted in accordance with all applicable statutes,
laws and ordinances, (3) no Individual Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, canceled or
lost, (4) Indemnitors shall promptly, or shall cause the applicable Mortgage
Borrower to promptly, upon final determination thereof take all acts then
necessary to comply with such Environmental Law, together with the payment of
all costs, interest and penalties which may be payable in connection therewith,
(5) to insure the performance of such legal obligations and the payment of all
related costs, Indemnitors shall deliver, or shall cause the applicable Mortgage
Borrower to deliver, to Indemnitee either (A) cash, or other security as may be
approved by Indemnitee, in an amount equal to one hundred ten percent (110%) of
the maximum costs and expenses that are reasonably expected to be incurred in
connection with such proceeding, including costs of compliance if any Indemnitor
or the applicable Mortgage Borrower is required to do so (collectively, the
“Maximum Cost”) if such Maximum Cost is less than one million dollars
($1,000,000) or one hundred twenty five percent (125%) of the Maximum Cost if
such Maximum Cost is equal to or greater than one million dollars ($1,000,000),
or (B) a payment and performance bond in an amount equal to one hundred percent
(100%) of the Maximum Cost from a surety acceptable to Indemnitee in its
reasonable discretion; provided, however, Indemnitor shall not be required to
deliver any security pursuant to this clause (5) if Mortgage Borrower shall have
delivered security in respect of the relevant matter to the Mortgage Lender,
(6) failure to comply with such Environmental Laws will not subject Indemnitee
to any civil or criminal liability, (7) such contest shall not affect the

 

5

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

ownership, use or occupancy of any Individual Property, and (8) Indemnitors
shall, upon request by Indemnitee, give Indemnitee prompt notice of the status
of such proceedings and/or confirmation of the continuing satisfaction of the
conditions set forth in clauses (1) through (7) of this Section 2(g);
(h) Indemnitors shall not knowingly do or allow, or cause any Mortgage Borrower
to do or allow, any tenant or other user of any Individual Property to do any
act that is in non-compliance with any applicable Environmental Law, impairs or
may impair the value of any Individual Property or the Collateral, is contrary
to any requirement of any insurer, constitutes a public or private nuisance,
constitutes waste or violates any covenant, condition, agreement or easement
applicable to any Individual Property; (i) if following the date hereof, it is
determined that any Individual Property contains paint containing more than 0.5%
lead by dry weight (“Lead Based Paint”), present in violation of any
Environmental Law and not previously disclosed in the Environmental Reports,
Indemnitors agree, at their sole cost and expense and within forty-five
(45) days thereafter, to cause (or cause the applicable Mortgage Borrower to
cause) to be prepared an assessment report describing the location and condition
of the Lead Based Paint (a “Lead Based Paint Report”), prepared by an expert,
and in form, scope and substance, acceptable to Indemnitee; (j) if following the
date hereof, it is determined that any Individual Property contains asbestos or
asbestos-containing material (“Asbestos”) present in violation of any
Environmental Law and not previously disclosed in the Environmental Reports,
Indemnitors shall at their sole cost and expense, or cause Mortgage Borrower at
Mortgage Borrower’s sole cost and expense, and within forty-five (45) days
thereafter, cause to be prepared an assessment report describing the location
and condition of the Asbestos (an “Asbestos Report”), prepared by an expert, and
in form, scope and substance, acceptable to Indemnitee; (k) if a Lead Based
Paint Report or Asbestos Report is required to be prepared pursuant to clauses
(i) or (j) of this Section 2, on or before thirty (30) days following the
preparation of such report, Indemnitors shall develop and implement, or shall
cause the applicable Mortgage Borrower to develop and implement, at Indemnitors’
or such Mortgage Borrower’s sole cost and expense, an operations and maintenance
plan to manage such condition(s) on the applicable Individual Property, which
plan shall be prepared by an expert, and be in form, scope and substance,
acceptable to Indemnitee (together with any Lead Based Paint Report and/or
Asbestos Report, as applicable, the “O&M Plan”), and if an O&M Plan has been
prepared prior to the date hereof, Indemnitors agree to diligently and
continually carry out (or cause to be carried out) the provisions thereof, it
being understood and agreed that compliance with the O&M Plan shall require or
be deemed to require, without limitation, the proper preparation and maintenance
of all records, papers and forms required under the Environmental Laws; (1) in
the event that any inspection or audit reveals the presence of Toxic Mold in the
indoor air of any Individual Property at concentrations for which any Legal
Requirement applicable to such Individual Property requires removal thereof by
remediation professionals, Indemnitors shall promptly remediate (or cause to be
remediated) the Toxic Mold and perform (or cause to be performed) post-remedial
clearance sampling in accordance with said Legal Requirement and applicable
Environmental Law, following which abatement of the Toxic Mold, Indemnitors
shall prepare and implement or shall cause the applicable Mortgage Borrower to
prepare and implement an Operations and Maintenance Plan for Toxic Mold and
Moisture reasonably acceptable to Indemnitee and in accordance with the
guidelines issued by the National Multi Housing Council; and (m) Indemnitors
shall promptly notify Indemnitee in writing of (A) any presence or Release or
threatened Release of Hazardous Substances in, on,

 

6

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

under, from or migrating towards any Individual Property in material violation
of, or as might be reasonably expected to result in material liability under,
any Environmental Law; (B) material non-compliance with any Environmental Laws
related in any way to any Individual Property; (C) any actual or threatened
Environmental Lien; (D) any required or proposed Remediation of environmental
conditions relating to any Individual Property; and/or (E) any written or oral
notice or other communication of which any Indemnitor or any Mortgage Borrower
becomes aware from any source whatsoever (including, but not limited to, any
Governmental Authority) relating to a material or unlawful Release, or
threatened Release, of Hazardous Substances or Remediation thereof, possible
liability of any Person pursuant to any Environmental Law concerning any
Individual Property or the Property, other environmental conditions in
connection with any Individual Property or any actual or threatened
administrative or judicial proceedings in connection with any environmental
matters referred to in this Agreement.

3. Indemnified Rights/Cooperation and Access. In the event the Indemnified
Parties have a reasonable basis to believe that an environmental hazard exists
on any Individual Property, other than conditions expressly disclosed in the
Environmental Reports, that does not (a) endanger any tenants or other occupants
of such Individual Property or their guests or the general public, or
(b) materially and adversely affect the value of such Individual Property or the
Collateral, upon reasonable written notice from the Indemnitee, describing in
reasonable detail the basis for such belief, Indemnitors shall, at Indemnitors’
sole cost and expense (or cause Mortgage Borrower at Mortgage Borrower’s cost
and expense to), promptly cause an engineer or consultant reasonably
satisfactory to the Indemnified Parties to conduct an environmental assessment
or audit of such hazard (the scope of which shall be determined in the
reasonable discretion of the Indemnified Parties) and take any samples of soil,
groundwater or other water, air or building materials or any other invasive
testing reasonably determined by Indemnitee to be required to assess such
condition and promptly deliver to Indemnitee the results of any such assessment,
audit, sampling or other testing; provided, however, if such results are not
delivered to Indemnitee within a reasonable period or if the Indemnified Parties
have reason to believe that an environmental hazard exists on such Individual
Property that endangers any tenant or other occupant of such Individual Property
or their guests or the general public or may materially and adversely affect the
value of such Individual Property or the Collateral, upon reasonable notice to
Indemnitors, the Indemnified Parties and any other Person designated by the
Indemnified Parties, including, but not limited to, any receiver, any
representative of any Governmental Authority and/or any environmental
consultant, shall have the right, but not the obligation, to enter upon such
Individual Property at all reasonable times (subject to the rights of tenants)
to assess any and all aspects of the environmental condition of such Individual
Property and its use, including, but not limited to, conducting any
environmental assessment or audit (the scope of which shall be determined in the
sole, but good faith, discretion of the Indemnified Parties) and taking samples
of soil, groundwater or other water, air or building materials and reasonably
conducting other invasive testing, reasonably determined by the Indemnified
Parties to be required to assess the condition. Indemnitors shall cooperate with
and cause the applicable Mortgage Borrower to provide, upon advance notice to
each of them, the Indemnified Parties and any such Person designated by the
Indemnified Parties with access to each Individual Property.

 

7

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

4. Indemnification. Indemnitors covenant and agree, at their sole cost and
expense, to protect, defend, indemnify, release and hold Indemnified Parties
harmless from and against any and all Losses (defined below) imposed upon, or
incurred by, or asserted against, any Indemnified Parties and directly or
indirectly arising out of or relating to any one or more of the following:
(a) any presence of any Hazardous Substances in, on, above or under any
Individual Property; (b) any past, present or threatened Release of Hazardous
Substances in, on, above, under or from any Individual Property; (c) any
activity by any of the Indemnitors, any of the Mortgage Borrowers, any Person
affiliated with any of the Indemnitors, any of the Mortgage Borrowers and/or any
tenant or other user of any Individual Property in connection with any actual,
proposed or threatened use, treatment, storage, holding, existence, disposition
or other Release, generation, production, manufacturing, processing, refining,
control, management, abatement, removal, handling, transfer or transportation to
or from such Individual Property of any Hazardous Substances at any time located
in, under, on or above such Individual Property; (d) any activity by any of the
Indemnitors, any of the Mortgage Borrowers, any Person affiliated with any of
the Indemnitors, any of the Mortgage Borrowers and/or any tenant or other user
of any Individual Property in connection with any actual or proposed Remediation
of any Hazardous Substances at any time located in, under, on or above such
Individual Property, whether or not such Remediation is voluntary or pursuant to
court or administrative order, including, but not limited to, any removal,
remedial or corrective action; (e) any past, present or threatened
non-compliance or violation of any Environmental Law (or of any permit issued
pursuant to any Environmental Law) in connection with any Individual Property or
operations thereon, including, but not limited to, any failure by any of the
Indemnitors, any of the Mortgage Borrowers, any Person affiliated with any of
the Indemnitors, any of the Mortgage Borrowers and/or any tenant or other user
of such Individual Property to comply with any order of any Governmental
Authority in connection with any Environmental Laws; (f) the imposition,
recording or filing or the threatened imposition, recording or filing of any
Environmental Lien encumbering any Individual Property; (g) any administrative
processes or proceedings or judicial proceedings in any way connected with any
matter addressed in this Agreement; (h) [intentionally omitted]; (i) any acts of
any of the Indemnitors, any of the Mortgage Borrowers, any Person affiliated
with any of the Indemnitors, any of the Mortgage Borrowers and/or any tenant or
other user of any Individual Property in arranging for the disposal or
treatment, or arranging with a transporter for transport for the disposal or
treatment, of Hazardous Substances in, on, above or under any Individual
Property at any facility or incineration vessel containing such or similar
Hazardous Substances; (j) any acts of any of the Indemnitors, any of the
Mortgage Borrowers, any Person affiliated with any of the Indemnitors, any of
the Mortgage Borrowers and/or any tenant or other user of any Individual
Property in accepting any Hazardous Substances in, on, above or under any
Individual Property for transport to disposal or treatment facilities,
incineration vessels or sites from which there is a Release or a threatened
Release of any Hazardous Substance which causes the incurrence of costs for
Remediation; (k) any personal injury, wrongful death or property or other damage
arising under any statutory or common law or tort law theory, in each case, with
respect to environmental matters concerning any Individual Property, including,
but not limited to, damages assessed for private or public nuisance or for the
conducting of an abnormally dangerous activity on or near any Individual
Property; and (l) any misrepresentation or inaccuracy in any representation or
warranty contained in this Agreement or material breach or failure to perform
any covenants or other obligations pursuant to this Agreement.

 

8

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

Notwithstanding the provisions of this Agreement to the contrary, the foregoing
indemnity shall not apply to Losses caused solely by the gross negligence or
willful misconduct of any Indemnified Party.

5. Duty to Defend and Attorneys’ and Other Fees and Expenses. Upon written
request by any Indemnified Party, Indemnitors shall defend such Indemnified
Party(ies) against any claim for which indemnification is required hereunder (if
requested by any Indemnified Party, in the name of the Indemnified Party), by
attorneys and other professionals reasonably approved by the Indemnified
Parties. Notwithstanding the foregoing, if the defendants in a claim include an
Indemnitor (or any affiliate of an Indemnitor) and any Indemnified Party shall
have reasonably concluded that (A) there are legal defenses available to it that
are materially different from or in addition to those available to such
Indemnitor (or such Affiliate of such Indemnitor), or (B) the use of the
attorneys engaged by such Indemnitor (or such affiliate of such Indemnitor)
would present such attorneys with a conflict of interest, Indemnified Parties
may, in their sole and absolute discretion, engage their own attorneys and other
professionals to defend or assist them, and, at the option of Indemnified
Parties, their attorneys shall control the resolution of any claim or
proceeding; provided that no compromise or settlement shall be entered without
Indemnitors’ consent, which consent shall not be unreasonably withheld. Upon
demand, Indemnitors shall pay or, in the sole and absolute discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of the
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.

6. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

The term “Environmental Laws” means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances and/or relating to liability for or costs of other
actual or threatened danger to human health or the environment. The term
“Environmental Laws” includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Substances Transportation Act; the Resource
Conservation and Recovery Act (including, but not limited to, Subtitle I
relating to underground storage tanks); the Solid Waste Disposal Act; the Clean
Water Act; the Clean Air Act; the Toxic Substances Control Act; the Safe
Drinking Water Act; the Occupational Safety and Health Act; the Federal Water
Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the Endangered Species Act; the National Environmental Policy Act; the River and
Harbors Appropriation Act; and those relating to Lead Based Paint. The term
“Environmental Laws” also includes, but is not limited to, any present and
future federal, state

 

9

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

and local laws, statutes, ordinances, rules, regulations and the like, as well
as common law, conditioning transfer of property upon a negative declaration or
other approval of a Governmental Authority of the environmental condition of any
Individual Property; requiring notification or disclosure of Releases of
Hazardous Substances or other environmental condition of a property to any
Governmental Authority or other Person, whether or not in connection with any
transfer of title to or interest in such property; imposing conditions or
requirements in connection with environmental permits or other environmental
authorization for lawful activity; relating to nuisance, trespass or other
causes of action related to the physical condition or use of any Individual
Property; and relating to wrongful death, personal injury or property or other
damage in connection with any physical condition or use of any Individual
Property.

The term “Hazardous Substances” includes, but is not limited to, any and all
substances (whether solid, liquid or gas) defined, listed or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may have a
negative impact on human health or the environment, including, but not limited
to, petroleum and petroleum products, asbestos and asbestos-containing
materials, polychlorinated biphenyls, lead, and lead-containing materials,
radon, radioactive materials, flammables and explosives, Lead Based Paint and
Toxic Mold. Notwithstanding anything to the contrary contained herein, the term
“Hazardous Substances” will not include substances which otherwise would be
included in such definition but which are of kinds and in amounts ordinarily and
customarily used or stored in similar properties, including, without limitation
substances used for the purposes of cleaning, maintenance, or operations,
substances typically used in construction, and typical products used in
properties like the Properties, and which are otherwise in compliance with all
Environmental Laws. Furthermore, the term “Hazardous Substances” will not
include substances which otherwise would be included in such definition but
which are of kinds and in amounts ordinarily and customarily stocked and sold by
tenants operating retail businesses of the types operated by the Tenants and
which are otherwise in compliance with all Environmental Laws.

The term “Indemnified Parties” includes Indemnitee, any Person who is or will
have been involved in the origination of the Loan, any Person who is or will
have been involved with the servicing of the Loan, any Person in whose name the
encumbrance created by the Mortgage is or will have been recorded, Persons who
may hold or acquire or will have held a full or partial interest in the Loan
(including, but not limited to, Investors (as hereinafter defined) and/or
prospective Investors, as well as custodians, trustees and other fiduciaries who
hold or have held a full or partial interest in the Loan for the benefit of
third parties), as well as the respective directors, officers, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including, but not limited to, any other Person
who holds or acquires or will have held a participation or other full or partial
interest in the Loan, the Collateral or any Individual Property, whether during
the term of the Loan or as a part of, or following a foreclosure of, the Loan
and including, but not limited to, any successors by merger, consolidation or
acquisition of all or a substantial portion of Indemnitee’s assets and
business), but shall not include any Person who acquires the Property at any
time after the completion of a foreclosure, sale by power of sale, or deed in
lieu of foreclosure, and any Person claiming by, through or under such acquirer,
in their capacity as such.

 

10

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

The term “Investors” means collectively, any purchaser, transferee, assignee,
servicer, participant or investor or any credit rating agency.

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

The term “Losses” includes any actual losses, damages, costs, fees, expenses,
claims, suits, judgments, awards, liabilities (including, but not limited to,
strict liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, reasonable fees of attorneys, engineers and environmental
consultants and investigation costs (including, but not limited to, costs for
sampling, testing and analysis of soil, water, air, building materials and other
materials and substances, whether solid, liquid or gas), of whatever kind or
nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards.

The term “Non-Borrower Indemnitor Affiliate” shall mean any Non-Borrower
Indemnitor, and any Person that either (or both) (a) is in Control of, is
Controlled by or is under common Control with (i) any Non-Borrower Indemnitor or
(ii) any general partner or managing member of, or other Person or Persons
Controlling, any Non-Borrower Indemnitor (each a “Clause (a) Person”), or (b) is
either (1) a Person that owns directly or indirectly thirty-five percent
(35%) or more of the direct or indirect equity interests in any Non-Borrower
Indemnitor or any other Clause (a) Person, or (2) a Person with respect to which
either (or a combination) of the Non-Borrower Indemnitors directly or indirectly
owns thirty-five percent (35%) or more of the direct or indirect equity
interests in such Person, or (3) a Person with respect to which any combination
of Non-Borrower Indemnitors and Clause (a) Persons own, directly or indirectly,
fifty-one percent (51%) or more of the direct or indirect voting equity
interests in such Person; provided, however, that, notwithstanding the
foregoing, (I) no Person shall be deemed to be a Non-Borrower Indemnitor
Affiliate (x) to the extent Controlled by a Controlling Mezzanine Lender in the
exercise of its Direct Control Remedies or (y) in connection with or by virtue
solely of any direct or indirect interest in Transferee Borrower or Indirect
Transferee and (II) in no event shall either Goldman Sachs Mortgage Company or
GS Commercial Real Estate LP be deemed a Non-Borrower Indemnitor Affiliate. In
addition to, and without limiting, the foregoing, if a direct or indirect
interest in a Mezzanine Loan is held by a Non-Borrower Indemnitor Affiliate, the
related Mezzanine Lender will be deemed a Non-Borrower Indemnitor Affiliate
unless such Non-Borrower Indemnitor Affiliate is a Disabled Participant (as
defined below) and one or more other holders of substantial interests in such
Mezzanine Loan that are not Non-Borrower Indemnitor Affiliates control the
administration of such Mezzanine Loan and the enforcement of the rights and
remedies of such Mezzanine Lender. A Non-Borrower Indemnitor Affiliate is a
“Disabled Participant” with respect to a Mezzanine Loan if it has no right to
exercise any voting or other control rights with respect to such Mezzanine Loan
(other than the right to approve amendments to the material economic terms of
such Mezzanine Loan).

 

11

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

The term “Release” with respect to any Hazardous Substance includes, but is not
limited to, any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.

The term “Remediation” includes, but is not limited to, any response, remedial,
removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; any
actions to prevent, cure or mitigate any Release of any Hazardous Substance
(including, with respect to Toxic Mold, providing any moisture control systems
at any Individual Property); any action to comply with any Environmental Laws or
with any permits issued pursuant thereto; any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing or laboratory or other
analysis or evaluation relating to any Hazardous Substances or to any
environmental matter referred to herein.

The term “Toxic Mold” means fungi that reproduces through the release of spores
or the splitting of cells or other means that may pose a risk to human health or
the environment or negatively affect the value of any Individual Property,
including, but not limited to, mold, mildew, fungi, fungal spores, fragments and
metabolites such as mycotoxins and microbial volatile organic compounds.

7. Unimpaired Liability. The liability of Indemnitors under this Agreement shall
in no way be limited or impaired by, and each Indemnitor hereby consents to and
agrees to be bound by, any amendment or modification of the provisions of the
Note, the Loan Agreement, the Pledge Agreement, the Assumption Agreement or any
other Loan Document to or with Indemnitee by Borrower or any Person who succeeds
Borrower or any Person as owner of the Collateral or any Individual Property
(subject to the express provisions of Section 9 hereof). In addition, the
liability of Indemnitors under this Agreement shall in no way be limited or
impaired by (i) any extensions of time for performance required by the Note, the
Loan Agreement, the Pledge Agreement, the Assumption Agreement or any of the
other Loan Documents, (ii) unless a substitute Indemnitor acceptable to
Indemnitee in accordance with the Loan Agreement has agreed in writing to be
bound by the terms of this Agreement, but subject to Section 9 and Section 10
hereof, any sale or transfer of all or part of the Collateral, or any sale or
other assignment by any Non-Borrower Indemnitor of its direct or indirect
ownership interests in any Mortgage Borrower, (iii) except as provided herein,
any exculpatory provision in the Note, the Loan Agreement, the Pledge Agreement,
the Assumption Agreement or any of the other Loan Documents limiting
Indemnitee’s recourse to the Properties or the Collateral or to any other
security for the Note, or limiting Indemnitee’s rights to a deficiency judgment
against Indemnitors, (iv) the accuracy or inaccuracy of the representations and
warranties made by Borrower under the Note, the Loan Agreement, the Pledge
Agreement, the Assumption Agreement or any of the other Loan Documents or
herein, (v) the release of any of the Indemnitors or any other Person from
performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the other Loan Documents, by operation of law,
Indemnitee’s voluntary act, or otherwise, (vi) the release or substitution in
whole or in part of any security for the Note, or (vii) Indemnitee’s failure to
file any of the UCC financing statements (or Indemnitee’s improper filing
thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Note; and, in any such case, whether
with or without notice to any of the Indemnitors and with or without
consideration.

 

12

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

8. Enforcement. The Indemnified Parties may enforce the obligations of
Indemnitors without first resorting to or exhausting any security or collateral
or without first having recourse to the Note, the Loan Agreement, the Pledge
Agreement, the Assumption Agreement or any other Loan Documents or any of the
Collateral, through foreclosure sale or otherwise, provided, however, that
nothing herein shall inhibit or prevent Indemnitee from suing on the Note,
foreclosing or exercising any power of sale under the Pledge Agreement or
exercising any other rights and remedies thereunder, subject to the terms of the
Loan Agreement. This Agreement is not collateral or security for the Obligations
of Borrower pursuant to the Loan Agreement, unless Indemnitee expressly elects
in writing to make this Agreement additional collateral or security for such
Obligations of Borrower pursuant to the Loan Agreement, which Indemnitee is
entitled to do in its sole and absolute discretion. It is not necessary for an
Event of Default to have occurred pursuant to and as defined in the Pledge
Agreement or the Loan Agreement for Indemnified Parties to exercise their rights
pursuant to this Agreement. Notwithstanding any provision of the Loan Agreement
to the contrary, the obligations of each Indemnitor pursuant to this Agreement
are exceptions to any non-recourse or exculpation provision of the Loan
Agreement; and each Indemnitor expressly acknowledges and agrees that it is
fully and personally liable for such obligations, and such liability is not
limited to the original or amortized principal balance of the Loan or the value
of the Collateral.

9. Limitations on Liability of Non-Borrower Indemnitors.

(a) Notwithstanding anything to the contrary herein or in the other Loan
Documents, in the event of:

(i) any foreclosure upon a Mezzanine Loan Default by a Mezzanine Lender that is
not a Non-Borrower Indemnitor Affiliate of the direct ownership interests in the
applicable Mortgage Borrower, Borrower or general partner of any Mortgage
Borrower or Mezzanine Borrower or general partner of any Mezzanine Borrower
pledged as collateral for a Mezzanine Loan pursuant to the Mezzanine Loan
Documents, any transfer in lieu of foreclosure of the equity pledged as
collateral for any Mezzanine Loan to, on behalf of or for the account of any
Mezzanine Lender that is not a Non-Borrower Indemnitor Affiliate (any such
foreclosure or transfer-in-lieu thereof, a “Mezzanine Divestment”), with the
result that neither of the Non-Borrower Indemnitors nor any other Non-Borrower
Indemnitor Affiliate (excluding any Loan Party who as a result of such Mezzanine
Divestment is no longer Controlled by either of the Non-Borrower Indemnitors or
any other Non-Borrower Indemnitor Affiliate) shall have Control of, any one or
more of the Mortgage Borrowers (each such Mortgage Borrower, a “Divested
Borrower”), or

 

13

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

(ii) any foreclosure (whether judicially or non-judicially by private sale or
trustee’s sale) of any Mortgage, (B) any transfer in lieu of foreclosure to, on
behalf of or for the account of Mortgage Lender or a receiver, trustee,
liquidator, conservator or other third-party appointed by, on behalf of or for
the account of Mortgage Lender taking control of any Individual Property (any
such foreclosure, foreclosure sale, transfer in lieu of foreclosure or
appointment, a “Mortgage Divestment”), with the result, in any such case, that
neither of the Non-Borrower Indemnitors nor any other Non-Borrower Indemnitor
Affiliate shall have the power to direct the management of, any one or more of
the Properties thereby foreclosed, transferred or controlled (each such
Property, a “Divested Property”),

then, in such cases, Non-Borrower Indemnitors shall not have any liability under
the Loan Documents for any Losses arising from any circumstance, condition,
action or event with respect to any such Divested Property or Divested Borrower
first occurring after the date of the Mortgage Divestment or Mezzanine
Divestment, as applicable, and not caused by the acts of either of the
Non-Borrower Indemnitors or any other Non-Borrower Indemnitor Affiliate, or any
Loan Party (excluding any Loan Party who as a result of a Mezzanine Divestment
is no longer Controlled by either of the Non-Borrower Indemnitors or any other
Non-Borrower Indemnitor Affiliate); provided that Non-Borrower Indemnitors shall
remain liable hereunder for any Losses to the extent arising from any action or
event occurring with respect to any such Divested Property or Divested Borrower
prior to the date of the Mortgage Divestment or Mezzanine Divestment, as
applicable.

(b) In the event that a Permitted Direct Assumption or Permitted Indirect
Assumption, shall occur in accordance with Section 7.1 of the Loan Agreement,
and Lender receives in connection therewith a replacement guaranty and
replacement environmental indemnity (collectively, the “Assumption Replacement
Guaranty”) in satisfaction of the condition in Section 7.1(a)(xiii) or
Section 7.1(b)(xi) of the Loan Agreement, as applicable, Lender shall execute
and deliver a release of Non-Borrower Indemnitors for any Losses arising from
any circumstance, condition, action or event first occurring after the effective
date of such Assumption Replacement Guaranty (the “Assumption Release Date”) to
the extent the same is not caused by either of the Non-Borrower Indemnitors or
any Non-Borrower Indemnitor Affiliate (it being understood that circumstances,
conditions, actions or events caused by or on behalf of any Transferee Borrower
or Indirect Transferee shall be deemed to not have been caused by any
Non-Borrower Indemnitor or any Non-Borrower Indemnitor Affiliate); provided,
however, that Non-Borrower Indemnitors shall remain liable hereunder for any
Losses arising from any action or event occurring prior to the Assumption
Release Date.

(c) In the event that a Mezzanine Loan Default shall exist with respect to a
Mezzanine Loan and the related Mezzanine Lender is not a Non-Borrower Indemnitor
Affiliate and such related Mezzanine Lender, pursuant to the exercise of
remedies under the Mezzanine Loan Documents, (i) exercises direct voting
Control, by power of attorney or other exercise of voting power with respect to
the ownership interests of the applicable Mortgage Borrower, Borrower or general
partner of any Mortgage Borrower, or Mezzanine Borrower or general partner of
any Mezzanine Borrower pledged to such Mezzanine Lender as collateral for its
Mezzanine Loan under the related Mezzanine Loan Documents, of such ownership
interests in the applicable Borrowers, SPC Party or Mezzanine Borrower so
pledged as collateral for such

 

14

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

Mezzanine Loan, or (ii) appoints a receiver, trustee, liquidator, conservator or
other third-party that is not a Non-Borrower Indemnitor Affiliate to take
control of the equity pledged as collateral for such Mezzanine Loan (the “Direct
Control Remedies”, and such Mezzanine Lender, or such receiver, trustee,
liquidator, conservator or other third-party appointed by such Mezzanine Lender,
exercising such Direct Control Remedies, the “Controlling Mezzanine Lender”),
Non-Borrower Indemnitors shall not have liability hereunder for the actions that
such Controlling Mezzanine Lender, in the exercise of its Direct Control
Remedies, causes any Mortgage Borrower, Borrower or any general partner of any
Mortgage Borrower or Mezzanine Borrower or general partner of any Mezzanine
Borrower to take (“Mezzanine Lender Controlled Actions”) if such Mezzanine
Lender Controlled Actions are taken without consent of or collusion with, either
of the Non-Borrower Indemnitors or any Non-Borrower Indemnitor Affiliate.

10. Survival. Except as expressly provided to the contrary in Section 9 hereof,
the obligations and liabilities of each Indemnitor under this Agreement shall
fully survive indefinitely, notwithstanding any termination, satisfaction,
assignment, foreclosure on the Collateral or other exercise of Indemnitee’s
rights or remedies under the Pledge Agreement, any other Loan Document or the
UCC. Notwithstanding the foregoing, the indemnification obligations of
Indemnitors hereunder shall terminate three (3) years after the payment in full
(or, if later, after delivery of the Environmental Report described in this
sentence), in accordance with the Loan Agreement, by any Indemnitor of the Debt
solely as to an Individual Property as to which at the time of such payment (or
at any time thereafter) Indemnitee has been furnished an updated Environmental
Report in form and substance, and from an environmental consultant, reasonably
acceptable to Indemnitee and acceptable to the Rating Agencies, which updated
Environmental Report discloses, as of the date of such repayment (or, if later,
the date of the delivery thereof), no actual or threatened (other than as
disclosed in the Environmental Report delivered to Indemnitee by Indemnitors in
connection with the origination of the Loan) (A) noncompliance with or violation
of applicable Environmental Laws (or permits issued pursuant to Environmental
Laws) in connection with any Individual Property or operations thereon, which
has not been cured in accordance with applicable Environmental Laws,
(B) Environmental Liens encumbering any Individual Property, (C) administrative
processes or proceedings or judicial proceedings concerning any environmental
matter addressed in this Agreement, or (D) unlawful presence or Release of
Hazardous Substances in, on, above or under any Individual Property that has not
been fully remediated as required by applicable Environmental Laws.

11. Interest. Any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand and, if not paid
within thirty (30) days of such demand therefor, shall bear interest at the
Default Rate.

12. Waivers.

(a) Each Indemnitor hereby waives and relinquishes (i) any right or claim of
right to cause a marshaling of any Indemnitor’s assets or to cause Indemnitee or
any other Indemnified Party to proceed against any of the security for the Loan
before proceeding under this Agreement against any Indemnitor; (ii) all rights
and remedies accorded by applicable law to

 

15

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

indemnitors or guarantors generally, including any rights of subrogation which
any Indemnitor may have, provided that the indemnity provided for hereunder
shall neither be contingent upon the existence of any such rights of subrogation
nor subject to any claims or defenses whatsoever which may be asserted in
connection with the enforcement or attempted enforcement of such subrogation
rights, including, without limitation, any claim that such subrogation rights
were abrogated by any acts of Indemnitee or any other Indemnified Party;
(iii) the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against or by Indemnitee or
any other Indemnified Party; (iv) notice of acceptance hereof and of any action
taken or omitted in reliance hereon; (v) presentment for payment, demand of
payment, protest or notice of nonpayment or failure to perform or observe, or
other proof, or notice or demand; and (vi) all homestead exemption rights
against the obligations hereunder and the benefits of any statutes of
limitations or repose. Notwithstanding anything to the contrary contained
herein, each Indemnitor hereby agrees to postpone the exercise of any rights of
subrogation with respect to any collateral securing the Obligations until the
Debt shall have been paid in full.

(b) EACH INDEMNITOR AND EACH INDEMNIFIED PARTY, BY ITS ACCEPTANCE OF THE
BENEFITS HEREOF, HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST, WITH REGARD TO THIS
AGREEMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH INDEMNITOR AND INDEMNIFIED PARTY AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
EACH INDEMNITOR AND INDEMNIFIED PARTY.

13. Subrogation. Each Indemnitor hereby agrees that it shall take any and all
commercially reasonable actions, including the institution of legal action
against third parties, necessary or appropriate to obtain reimbursement, payment
or compensation from such Persons responsible for the presence of any Hazardous
Substances at, in, on, under or near any Individual Property or otherwise
obligated by law to bear the cost. The Indemnified Parties shall be and hereby
are subrogated to all of each Indemnitor’s rights now or hereafter in such
claims.

14. Indemnitors’ Representations and Warranties. Each Indemnitor represents and
warrants that:

(a) it has the full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder; the execution, delivery and
performance of this Agreement by such Indemnitor has been duly and validly
authorized; and all requisite action has been taken by such Indemnitor to make
this Agreement valid and binding upon such Indemnitor, enforceable in accordance
with its terms;

 

16

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

(b) its execution of, and compliance with, this Agreement is in the ordinary
course of business of such Indemnitor and will not result in the breach of any
term or provision of the charter, by-laws, partnership, operating or trust
agreement or other governing instrument of such Indemnitor, the Collateral or
result in the breach of any term or provision of, or conflict with or constitute
a default under, or result in the acceleration of any obligation under, any
agreement, indenture or loan or credit agreement or other instrument to which
such Indemnitor or any Individual Property is subject, or result in the
violation of any law, rule, regulation, order, judgment or decree to which such
Indemnitor, the Collateral or any Individual Property is subject;

(c) to the best of such Indemnitor’s knowledge, there is no action, suit,
proceeding or investigation pending or threatened against it which, either in
any one instance or in the aggregate, would be reasonably likely to result in
any material adverse change in the business, operations, financial condition,
properties or assets of such Indemnitor, or in any material impairment of the
right or ability of such Indemnitor to carry on its business substantially as
now conducted, or in any material liability on the part of such Indemnitor, or
which would draw into question the validity of this Agreement or of any action
taken or to be taken in connection with the obligations of such Indemnitor
contemplated herein, or which would be likely to impair materially the ability
of such Indemnitor to perform under the terms of this Agreement;

(d) it does not believe, nor does it have any reason or cause to believe, that
it cannot perform each and every covenant contained in this Agreement;

(e) to the best of such Indemnitor’s knowledge, no approval, authorization,
order, license or consent of, or registration or filing with, any Governmental
Authority or other Person, and no approval, authorization or consent of any
other Person, that has not been obtained as of the execution hereof, is required
in connection with this Agreement; and

(f) this Agreement constitutes a valid, legal and binding obligation of such
Indemnitor, enforceable against it in accordance with the terms hereof, subject
to bankruptcy, insolvency and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

15. No Waiver. No delay by any Indemnified Party in exercising any right, power
or privilege under this Agreement shall operate as a waiver of any such
privilege, power or right.

16. Notice of Legal Actions. Each party hereto shall, within five (5) Business
Days of receipt thereof, give written notice to the other parties hereto of
(i) any notice, advice or other communication from any Governmental Authority or
any source whatsoever with respect to the presence or potential presence of
Hazardous Substances on, from or affecting any Individual Property in violation
of applicable Environmental Laws, and (ii) any legal action brought against such
party or related to any Individual Property, with respect to which Indemnitors
may have liability under this Agreement. Such notice shall comply with the
provisions of Section 17 hereof.

 

17

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

17. Notices. All notices, demands, requests, consents, approvals or other
communications (any of the foregoing, a “Notice”) required, permitted or desired
to be given hereunder shall be in writing and shall be sent by telefax (with
answer back acknowledged) or by registered or certified mail, postage prepaid,
return receipt requested, or delivered by hand or by reputable overnight
courier, addressed to the party to be so notified at its address hereinafter set
forth, or to such other address as such party may hereafter specify in
accordance with the provisions of this Section 17. Any Notice shall be deemed to
have been received: (a) three (3) days after the date such Notice is mailed,
(b) on the date of sending by telefax if sent during business hours on a
Business Day (otherwise on the next Business Day), (c) on the date of delivery
by hand if delivered during business hours on a Business Day (otherwise on the
next Business Day), and (d) on the next Business Day if sent by an overnight
commercial courier, in each case addressed to the parties as follows:

 

If to Indemnitee:        

U.S. Bank National Association, as Trustee for the Registered Holders

of EQTY 2014-MZ Mezzanine Trust, Commercial Mezzanine Pass-Through Certificates

c/o Berkadia Commercial Mortgage LLC

118 Welsh Road

Horsham, PA 19044

Attention: Client Relations Manager for

Loan Nos. 01-0085684 & 01-0086644

Facsimile No.:                                 

with a copy to:

Dilworth Paxson LLP

1500 Market Street, 3500E

Philadelphia, PA 19102

Attention: Ajay Raju, Esq.

Facsimile No.: (215) 575-7200

If to Borrowers:

ARC Hospitality Portfolio I Mezz, LP

c/o American Realty Capital

405 Park Avenue, 15th Floor

New York, New York 10022

Facsimile No.:                                     

with a copy to:

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attn: Samuel L. Richardson, Esq.

Facsimile No.: (617) 523-1231

 

18

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

If to Non-Borrower Indemnitors:

Whitehall Street Global Real Estate Limited Partnership 2007 and

Whitehall Parallel Global Real Estate Limited Partnership 2007

c/o Goldman Sachs & Co.

200 West Street

New York, New York 10282

Facsimile No.: (972) 368-3699

 

American Realty Capital Hospitality Operating Partnership, L.P. and

American Realty Capital Hospitality Trust, Inc.

c/o American Realty Capital

405 Park Avenue, 15th Floor

New York, New York 10022

Facsimile No.:                                         

with a copy to:

Whitehall Street Global Real Estate Limited Partnership 2007

c/o Goldman, Sachs & Co.

200 West Street

New York, New York 10282

Attention: Chief Financial Officer

Facsimile No.: (212) 357-5505

 

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attention: Anthony J. Colletta, Esq.

Facsimile No. (212) 291-9029

 

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attn: Samuel L. Richardson, Esq.

Facsimile No.: (617) 523-1231

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 17. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Indemnitee may also be given by Servicer.

 

19

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

18. Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

19. No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of any Indemnitor or any Indemnified
Party, but only by an agreement in writing signed by the party or parties
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

20. Headings, Etc. The headings and captions of various sections of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

21. Number and Gender/Successors and Assigns. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the Person or Persons referred to may require. Without
limiting the effect of specific references in any provision of this Agreement,
the term “Indemnitor” shall be deemed to refer to each and every Person
constituting an Indemnitor from time to time, as the sense of a particular
provision may require, and to include the heirs, executors, administrators,
legal representatives, successors and permitted assigns of each Indemnitor, all
of whom shall be bound by the provisions of this Agreement. Each reference
herein to Indemnitee shall be deemed to include its successors and assigns;
provided that no obligation of any Indemnitor may be assigned except in
accordance with the Loan Agreement. This Agreement shall inure to the benefit of
the Indemnified Parties and their respective successors, permitted assigns,
heirs and legal representatives forever. The Indemnified Parties shall have the
right to assign or transfer their rights under this Agreement in connection with
any assignment of the Loan and the Loan Documents. Any assignee or transferee of
Indemnitee (and the other Indemnified Parties) shall be entitled to all the
benefits afforded to Indemnitee (and the other Indemnified Parties) under this
Agreement. No Indemnitor shall have the right to assign or transfer its rights
or obligations under this Agreement without the prior written consent of
Indemnitee, unless otherwise permitted by the Loan Agreement, and any attempted
assignment without such consent shall be null and void.

22. Release of Liability. Any one or more parties liable upon or in respect of
this Agreement may be released without affecting the liability of any party not
so released.

23. Rights Cumulative. The rights and remedies herein provided are cumulative
and not exclusive of any rights or remedies which Indemnitee has under the Note,
the Pledge Agreement, the Loan Agreement, the Assumption Agreement or the other
Loan Documents or would otherwise have at law or in equity.

 

20

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

24. Inapplicable Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement, unless such continued effectiveness of this
Agreement, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

25. Governing Law; Jurisdiction; Service of Process.

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY EACH
INDEMNITOR AND ACCEPTED BY INDEMNITEE IN THE STATE OF NEW YORK, AND THE PROCEEDS
OF THE NOTE WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES
AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION RELATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH INDEMNITOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR ANY INDEMNITOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY, AT INDEMNITEE’S OPTION, BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
EACH INDEMNITOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED
ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
EACH INDEMNITOR HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH INDEMNITOR DOES HEREBY
DESIGNATE AND APPOINT:

CORPORATION SERVICE COMPANY

[ARC TO PROVIDE ADDRESS]

 

21

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND EACH INDEMNITOR AGREES
THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF
SAID SERVICE MAILED OR DELIVERED TO SUCH INDEMNITOR IN THE MANNER PROVIDED
HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH
INDEMNITOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH
INDEMNITOR (I) SHALL GIVE PROMPT NOTICE TO INDEMNITEE OF ANY CHANGED ADDRESS OF
ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS AND WHICH SUBSTITUTE AGENT SHALL AT ALL TIMES BE THE SAME
AGENT AS AUTHORIZED BY BORROWER UNDER THE LOAN AGREEMENT), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE INDEMNIFIED PARTIES TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST INDEMNITORS IN ANY OTHER JURISDICTION.

26. Miscellaneous.

(a) Wherever pursuant to this Agreement (i) Indemnitee (or any other Indemnified
Party) exercises any right given to it to approve or disapprove any matter,
(ii) any arrangement or term is to be satisfactory to Indemnitee (or any other
Indemnified Party), or (iii) any other decision or determination is to be made
by Indemnitee (or any other Indemnified Party), the decision of Indemnitee (or
such other Indemnified Party) to approve or disapprove such matter, all
decisions that arrangements or terms are satisfactory or not satisfactory to
Indemnitee (or such other Indemnified Party) and all other decisions and
determinations made by Indemnitee (or such other Indemnified Party), shall be in
the sole and absolute discretion of Indemnitee (or such other Indemnified Party)
and shall be final and conclusive, except as may be otherwise expressly and
specifically provided herein.

(b) Wherever pursuant to this Agreement it is provided that any Indemnitor pay
any costs and expenses, such costs and expenses shall include, but not be
limited to, reasonable out-of-pocket legal fees and disbursements of Indemnitee
and the other Indemnified Parties, whether incurred by retained outside law
firms, or as reimbursements for the expenses of in-house legal staff, or
otherwise.

 

22

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

27. Joint and Several Liability. The obligations and liabilities of the
Indemnitors hereunder are joint and several.

28. Recitals. The recitals hereof are a part hereof, form a basis for this
Agreement and shall be considered prima facie evidence of the facts and
documents referred to therein.

29. California State Specific Provisions.

(a) Environmental Provisions. To the extent California law applies, nothing
herein shall be deemed to limit the right of Indemnitee to recover in accordance
with California Code of Civil Procedure Section 736 (as such Section may be
amended from time to time), any out-of-pocket costs, expenses, liabilities or
damages, including reasonable attorneys’ fees and costs, incurred by Indemnitee
and arising from any covenant, obligation, liability, representation or warranty
contained in any indemnity agreement given to Indemnitee, or any order, consent
decree or settlement relating to the cleanup of Hazardous Substances or any
other “environmental provision” (as defined in such Section 736) relating to the
Collateral or any portion thereof or the right of Indemnitee to waive, in
accordance with the California Code of Civil Procedure Section 726.5 (as such
Section may be amended from time to time), the security of the Pledge Agreement
as to any of the Collateral that is “environmentally impaired” or is an
“affected parcel” (as such terms are defined in such Section 726.5), and as to
any personal property attached to such parcel, and thereafter to exercise
against Borrower, to the extent permitted by such Section 726.5, the rights and
remedies of any unsecured creditor, including reduction of Indemnitee’s claim
against Borrower to judgment, and any other rights and remedies permitted by
law.

(b) Additional Indemnitor Waivers. To the extent California law applies, in
addition to and not in lieu of any other provisions of this Agreement, each
Indemnitor represents, warrants and covenants as follows:

(i) The obligations of each Indemnitor under this Agreement shall be performed
without demand by Indemnitee and shall be unconditional irrespective of the
genuineness, validity, regularity or enforceability of any of the Loan
Documents, and without regard to any other circumstance which might otherwise
constitute a legal or equitable discharge of a surety or a guarantor. Each
Indemnitor hereby waives any and all benefits and defenses under California
Civil Code Section 2810 and agrees that by doing so such Indemnitor shall be
liable even if Borrower had no liability at the time of execution of the Loan
Documents, or thereafter ceases to be liable. Each Indemnitor hereby waives any
and all benefits and defenses under California Civil Code Section 2809 and
agrees that by doing so such Indemnitor’s liability may be larger in amount and
more burdensome than that of Borrower. Each Indemnitor hereby waives the benefit
of all principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms of this Agreement and agrees that such
Indemnitor’s obligations shall not be affected by any circumstances, whether or
not referred to in this Agreement which might otherwise constitute a legal or
equitable discharge of a surety or a guarantor. Each Indemnitor hereby waives
the benefits of any right of discharge under any and all statutes or other laws
relating to guarantors or sureties and any other rights of sureties and
guarantors thereunder.

 

23

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

(ii) In accordance with Section 2856 of the California Civil Code, each
Indemnitor hereby waives all rights and defenses arising out of an election of
remedies by Indemnitee even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for guaranteed obligations, has
destroyed or otherwise impaired such Indemnitor’s rights of subrogation and
reimbursement against the principal by the operation of Section 580d of the
California Code of Civil Procedure or otherwise. Each Indemnitor hereby
authorizes and empowers Indemnitee to exercise, in its sole and absolute
discretion, any right or remedy, or any combination thereof, which may then be
available, since it is the intent and purpose of each Indemnitor that the
obligations under this Agreement shall be absolute, independent and
unconditional under any and all circumstances. Specifically, and without in any
way limiting the foregoing, each Indemnitor hereby waives any rights of
subrogation, indemnification, contribution or reimbursement arising under
Sections 2846, 2847, 2848 and 2849 of the California Civil Code or any other
right of recourse to or with respect to Borrower (unless a Permitted Direct
Assumption shall have occurred in accordance with the Loan Agreement), any
general partner, member or other constituent of Borrower (unless a Permitted
Direct Assumption shall have occurred in accordance with the Loan Agreement),
any other person obligated to Indemnitee with respect to matters set forth
herein, or the assets or property of any of the foregoing (unless a Permitted
Direct Assumption shall have occurred in accordance with the Loan Agreement) or
to any collateral for the Loan until the Obligations have been indefeasibly paid
and satisfied in full, all obligations owed to Indemnitee under the Loan
Documents have been fully performed, and Indemnitee has released, transferred or
disposed of all its right, title and interest in such collateral or security,
and there has expired the maximum possible period thereafter during which any
payment made by Borrower or others to Indemnitee with respect to the Obligations
could be deemed a preference under the United States Bankruptcy Code. In
connection with the foregoing, subject to the foregoing limitations, each
Indemnitor expressly waives any and all rights of subrogation against Borrower,
and each Indemnitor hereby waives any rights to enforce any remedy which
Indemnitee may have against Borrower and any right to participate in any
collateral for the Loan. Each Indemnitor recognizes that, pursuant to
Section 580d of the California Code of Civil Procedure, Indemnitee’s realization
through nonjudicial foreclosure upon any real property constituting security for
Borrower’s obligations under the Loan Documents could terminate any right of
Indemnitee to recover a deficiency judgment against Borrower, thereby
terminating subrogation rights which such parties otherwise might have against
Borrower. In the absence of an adequate waiver, such a termination of
subrogation rights could create a defense to enforcement of this Agreement
against such parties. Each Indemnitor hereby unconditionally and irrevocably
waives any such defense.

 

24

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

(iii) In addition to and without in any way limiting the foregoing, each
Indemnitor hereby subordinates any and all indebtedness of Borrower now or
hereafter owed to any Indemnitor to all the indebtedness of Borrower to
Indemnitee and agrees with Indemnitee that until either (x) a Permitted Direct
Assumption has been consummated in accordance with the Loan Agreement or (y) the
Obligations have been indefeasibly paid and satisfied in full, all obligations
owed to Indemnitee under the Loan Documents have been fully performed, and
Indemnitee has released, transferred or disposed of all its right, title and
interest in such collateral or security, and there has expired the maximum
possible period thereafter during which any payment made by Borrower or others
to Indemnitee with respect to the Obligations could be deemed a preference under
the United States Bankruptcy Code, no Indemnitor shall demand or accept any
payment of principal or interest from Borrower, claim any offset or other
reduction of any Indemnitor’s obligations hereunder because of any such
indebtedness and shall not (even following a Permitted Direct Assumption) take
any action to obtain any of the collateral for the Loan. If any amount shall
nevertheless be paid to an Indemnitor by Borrower or another guarantor prior to
payment in full of the Guaranteed Obligations (as defined in the Guaranty), such
amount shall be held in trust for the benefit of Indemnitee and shall forthwith
be paid to Indemnitee to be credited and applied to the Guaranteed Obligations,
whether matured or unmatured. Further, no Indemnitor shall have any right of
recourse against Indemnitee by reason of any action Indemnitee may take or omit
to take under the provisions of this Agreement or under the provisions of any of
the Loan Documents. Without limiting the generality of the foregoing, each
Indemnitor hereby waives, to the fullest extent permitted by law, diligence in
collecting the Obligations, presentment, demand for payment, protest, all
notices with respect to the Note, this Agreement, or any other Loan Document
which may be required by statute, rule of law or otherwise to preserve
Indemnitee’s rights against such Indemnitor under this Agreement, including, but
not limited to, notice of acceptance, notice of any amendment of the Loan
Documents, notice of the occurrence of any default, notice of intent to
accelerate, notice of acceleration, notice of dishonor, notice of foreclosure,
notice of protest, and notice of the incurring by Borrower of any obligation or
indebtedness.

(iv) Without limiting the foregoing, but subject to the same limitations set
forth above, each Indemnitor waives (i) all rights of subrogation,
reimbursement, indemnification, and contribution and any other rights and
defenses that are or may become available to any Indemnitor by reason of
California Civil Code Sections 2787 to 2855, inclusive, including any and all
rights or defenses such Indemnitor may have by reason of protection afforded to
Borrower with respect to any of the obligations of any Indemnitor under this
Agreement by reason of a nonjudicial foreclosure or pursuant to the
antideficiency or other laws of the State of California limiting or discharging
Borrower’s Obligations. Without limiting the generality of the foregoing, each
Indemnitor hereby expressly waives any and all benefits under (i) California
Code

 

25

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

of Civil Procedure Section 580a (which Section, if such Indemnitor had not given
this waiver, would otherwise limit such Indemnitor’s liability after a
nonjudicial foreclosure sale to the difference between the obligations of such
Indemnitor under this Agreement and the fair market value of the property or
interests sold at such nonjudicial foreclosure sale), (ii) California Code of
Civil Procedure Sections 580b and 580d (which Sections, if such Indemnitor had
not given this waiver, would otherwise limit Indemnitee’s right to recover a
deficiency judgment with respect to purchase money obligations and after a
nonjudicial foreclosure sale, respectively), and (iii) California Code of Civil
Procedure Section 726 (which Section, if such Indemnitor had not given this
waiver, among other things, would otherwise require Indemnitee to exhaust all of
its security before a personal judgment could be obtained for a deficiency).
Notwithstanding any foreclosure of the lien of the Pledge Agreement or any
mortgage, deed of trust or other security instrument that may now or hereafter
be executed by Borrower for the benefit of Lender, each Indemnitor shall remain
bound under this Agreement (other than as set forth in Section 9 or Section 10).

(v) Likewise, each Indemnitor waives (i) any and all rights and defenses
available to such Indemnitor under California Civil Code Sections 2899 and 3433;
(ii) any rights or defenses such Indemnitor may have with respect to its
obligations as a guarantor by reason of any election of remedies by Indemnitee;
and (iii) all rights and defenses that such Indemnitor may have because
Borrower’s debt is secured by any real property. This means, among other things,
that Indemnitee may collect from Indemnitors without first foreclosing on any
real or personal property collateral pledged by Borrower or any Mortgage
Borrower, and that if Indemnitee forecloses on any real property collateral
pledged by Borrower (A) the amount of the debt may be reduced only by the price
for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (B) Indemnitee may collect
from Indemnitors even if Indemnitee, by foreclosing on the real property
collateral, has destroyed any rights Indemnitors may have to collect from
Borrower. This is an unconditional and irrevocable waiver of any rights and
defenses any Indemnitor may have because Borrower’s debt is secured by any real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.

The provisions of this Section 29(b) shall survive any satisfaction and
discharge of Borrower by virtue of any payment, court order or any applicable
law, except the indefeasible payment in full of the Debt.

30. Unsecured Obligations. Indemnitors hereby acknowledge that Lender’s
appraisal of the Collateral is such that Lender is not willing to accept the
consequences of the inclusion of Indemnitors’ indemnity set forth herein among
the obligations secured by the Pledge Agreement and the other Loan Documents and
that Lender would not enter into the Loan Agreement but for the unsecured
personal liability undertaken by Indemnitors herein. Indemnitors further hereby

 

26

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

acknowledge that even though the representations, warranties, covenants or
agreements of Indemnitors contained herein may be identical or substantially
similar to representations, warranties, covenants or agreements of Indemnitors
set forth in the Loan Agreement, the Assumption Agreement and/or the Pledge
Agreement and secured thereby, the obligations of Indemnitors under this
Agreement are not secured by the lien of the Pledge Agreement or the security
interests or other collateral described in the Pledge Agreement or the other
Loan Documents, it being the intent of Lender to create separate obligations of
Indemnitors hereunder which can be enforced against Indemnitors without regard
to the existence of the Pledge Agreement, the Loan Agreement, the Assumption
Agreement or the other Loan Documents or the liens or security interests created
therein.

[NO FURTHER TEXT ON THIS PAGE]

 

27

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by Indemnitors and is
effective as of the day and year first above written.

 

INDEMNITORS: ARC HOSPITALITY PORTFOLIO I MEZZ, LP, a Delaware limited
partnership By:   Name: Title:

[SIGNATURES CONTINUE ON NEXT PAGE]

 

Signature Page

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

WHITEHALL STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007, a Delaware limited
partnership By: WH Advisors, L.L.C. 2007, a Delaware limited liability company
Its: General Partner By:   Name: Title: WHITEHALL PARALLEL GLOBAL REAL ESTATE
LIMITED PARTNERSHIP 2007, a Delaware limited partnership By: WH Parallel
Advisors, L.L.C. 2007, a Delaware limited liability company Its: General Partner
By:   Name: Title:

[SIGNATURES CONTINUE ON NEXT PAGE]

 

Signature Page

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership By: American Realty Capital Hospitality Trust, Inc., a
Maryland corporation, its general partner By:   Name: Title: AMERICAN REALTY
CAPITAL HOSPITALITY TRUST, INC., a Maryland corporation By:   Name: Title:

 

Signature Page

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

SCHEDULE I

PROPERTY LIST

[TO BE ATTACHED]

 

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

SCHEDULE II

LIST OF ENVIRONMENTAL REPORTS

 

1. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No: 28280; Hampton Inn 10 Ulenski Drive, Colonie, New York

 

2. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place 6901 Arvada North East, Albuquerque, New Mexico

 

3. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard by Marriott 1 Buckstone Place, Asheville, North Carolina

 

4. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard by Marriott 166 North Finley Street, Athens, Georgia

 

5. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Fairfield Inn & Suites 2450 Paces Ferry Road, Atlanta, Georgia

 

6. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place 6080 Blue Bonnet Boulevard, Baton Rouge, Louisiana

 

7. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 110 Harper Park Drive, Beckley, West Virginia

 

8. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn Birmingham/Mountain Brook 2731 US Highway 280 South,
Mountain Brook, Alabama

 

9. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place-Bloomington 7800 International Drive, Bloomington,
Minnesota

 

10. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place Cincinnati/Blue Ash 11435 Reed Hartman Highway, Blue Ash,
Ohio

 

11. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 1455 Yamato Road, Boca Raton, Florida

 

12. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 1401 Lusk Street, Boise, Idaho 83706

 

13. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard Bowling Green-Convention Center 1010 Wilkinson Trace,
Bowling Green, Kentucky

 

14. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn & Suites 1475 West Gateway Boulevard, Boynton Beach,
Florida

 

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

15. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 215 Chestnut Street, Chattanooga, Tennessee

 

16. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 7013 Shallowford Road, Chattanooga, Tennessee

 

17. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Homewood Suites 40 East Grand Avenue, Chicago, Illinois

 

18. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 3880 North Academy Boulevard, Colorado Springs,
Colorado

 

19. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 7245 Commerce Center Drive, Colorado Springs, Colorado

 

20. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn Columbus Airport 5585 Whitesville Road, Columbus, Georgia

 

21. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place 7490 Vantage Drive, Columbus, Ohio

 

22. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn Pickwick Dam—At Shiloh Falls 90 Old South Road, Counce,
Tennessee

 

23. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; The Hampton Inn 4555 Beltway Drive, Dallas, Texas

 

24. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Fairfield Inn 2110 Market Center Boulevard, Dallas, Texas

 

25. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard by Marriott 2150 Market Center Boulevard, Dallas, Texas

 

26. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 660 West Hillsboro Boulevard, Deerfield Beach, Florida

 

27. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 3920 Tuller Road, Dublin, Ohio

 

28. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 3040 Eagandale Place, Eagan, Minnesota

 

29. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn Los Angeles 2135 East El Segundo Boulevard, El Segundo,
California 90245

 

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

30. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard by Marriott 370 North Illinois Route 83, Elmhurst, Illinois
60126

 

31. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 1922 Cedar Creek Road, Fayetteville, North Carolina

 

32. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 2960 Colonial Boulevard, Ft. Myers, Florida

 

33. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place 650 Bakers Bridge Avenue, Franklin, Tennessee

 

34. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn & Suites 7141 South Springs Drive, Franklin, Tennessee

 

35. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard Marriott 3700 SW 42nd Street, Gainesville, Florida

 

36. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 1859 Remount Road, Gastonia, North Carolina

 

37. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Homewood Suites by Hilton 7855 Wolf River Boulevard, Germantown,
Tennessee

 

38. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 6617 Governor Ritchie Highway, Glen Burnie, Maryland

 

39. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place 4100 Cox Road, Glenn Allen, Virginia

 

40. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 5550 Grand Avenue, Gurnee, Illinois

 

41. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place Birmingham 2980 John Hawkins Parkway, Hoover, Alabama

 

42. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; SpringHill Suites 7922 Mosley Road, Houston, Texas 77061

 

43. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place 9104 Keystone Crossing, Indianapolis, Indiana

 

44. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard Marriott 14668 Duval Road, Jacksonville, Florida

 

45. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn Kansas City-Airport 11212 North Newark Circle, Kansas
City, Missouri

 

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

46. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 215 Langley Place, Knoxville, Tennessee

 

47. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard by Marriott 216 Langley Place, Knoxville, Tennessee

 

48. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place at Las Vegas 4520 Paradise Road, Las Vegas, Nevada 89109

 

49. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard by Marriott 1951 Pleasant Ridge Drive, Lexington, Kentucky

 

50. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 2688 Pink Pigeon Parkway, Lexington, Kentucky

 

51. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; SpringHill Suites 863 South Broadway, Lexington, Kentucky

 

52. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place 940 International Drive, Linthicum, Maryland

 

53. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard Louisville Downtown Hotel 100 South Second Street,
Louisville, Kentucky

 

54. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 3900 Sheraton Drive, Macon, Georgia

 

55. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 32420 Stephenson Highway, Madison Heights, Michigan

 

56. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard Marriott 1750 Pembrook Drive, Maitland, Florida

 

57. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 2454 Old Dorsett Road, Maryland Heights, Missouri

 

58. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn Memphis—Poplar 5320 Poplar Avenue, Memphis, Tennessee

 

59. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place Memphis Wolfchase Galleria 7905 Giacosa Place, Memphis,
Tennessee

 

60. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place—Airport 3655 NW 82nd Avenue, Miami, Florida

 

61. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Holiday Inn Express 11520 SW 88th Street, Miami (Kendall), Florida

 

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

62. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard by Marriott 1000 West I-65 Service Road South, Mobile,
Alabama

 

63. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn Mobile 950 West I-65 Service Road South, Mobile,
Alabama

 

64. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 1053 Van Voorhis Road, Morgantown, West Virginia

 

65. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Holiday Inn 250 Johnnie Dodds Boulevard, Mt. Pleasant, South Carolina

 

66. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 4701 Saul White Boulevard, North Charleston, South
Carolina

 

67. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 8501 Hampton Boulevard, Norfolk, Virginia

 

68. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 20600 Haggerty Road, Northville, Michigan

 

69. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 4361 West Reno Avenue, Oklahoma City, Oklahoma

 

70. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn Omaha 6990 Dodge Street, Omaha, Nebraska

 

71. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Embassy Suites 8250 Jamaican Court, Orlando, Florida

 

72. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn Overland Park 10591 Metcalf Frontage Road, Overland Park,
K ansas

 

73. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place Overland Park 6801 W. 112th Street, Overland Park, Kansas

 

74. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 4001 RCA Boulevard, Palm Beach Gardens, Florida

 

75. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Homewood Suites Peabody 57 Newbury Street, Peabody, Massachusetts

 

76. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Homewood Suites Peabody 57 Newbury Street, Peabody, Massachusetts

 

77. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Homewood Suites 2001 East Highland Avenue, Phoenix, Arizona

 

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

78. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 1710 NE Multnomah Street, Portland, Oregon

 

79. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 4225 Route 1, Princeton (S. Brunswick Township), NJ

 

80. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hilton Garden Inn Round Rock 2310 North IH-35, Round Rock, Texas

 

81. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; SpringHill Suites 2960 Hoppe Trail, Round Rock, Texas

 

82. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; SpringHill Suites 3636 NW Loop 410, San Antonio, Texas 78201

 

83. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Homewood Suites 4323 Spectrum One, San Antonio, Texas 78230

 

84. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn San Diego 12011 Scripps Highland Drive, San Diego, CA
92131

 

85. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; SpringHill Suites San Diego 12032 Scripps Highland Drive, San Diego,
CA 92131

 

86. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 1040 University Parkway, Sarasota, Florida

 

87. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard 850 University Parkway, Sarasota, Florida

 

88. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Marriott Residence Inn 5710 White Bluff Road, Savannah, Georgia

 

89. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 22 Montage Mountain Road, Scranton, Pennsylvania

 

90. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Homewood Suites by Hilton-Cincinnati 2670 East Kemper Road,
Sharonville, Ohio

 

91. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 900 Mays Landing Road, Somers Point, New Jersey

 

92. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 1101 East College Avenue, State College, Pennsylvania

 

93. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 1880 Raymond Diehl Road, Tallahassee, Florida

 

Environmental Indemnity Agreement

(Mezzanine Loan)



--------------------------------------------------------------------------------

94. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Courtyard Marriott 1972 Raymond Diehl Road, Tallahassee, Florida

 

95. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 13420 N. Telecom Parkway, Tampa, Florida

 

96. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hyatt Place 4811 West Main Street, Tampa, Florida

 

97. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 9719 Princess Palm Avenue, Tampa, Florida

 

98. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn 90 Park Road, Tinton Falls, New Jersey

 

99. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn Tucson 6477 East Speedway Boulevard, Tucson, AZ 85710

 

100. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 1094 Chris Drive, West Columbia, South Carolina

 

101. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 2025 Vista Parkway, West Palm Beach, Florida

 

102. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; SpringHill Suites 450 Center Drive NW, Walker, Michigan

 

103. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 500 Center Drive NW, Walker, Michigan

 

104. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Hampton Inn 29690 Detroit Road, Westlake, Ohio

 

105. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Residence Inn by Marriott 35 Hurricane Lane, Williston, Vermont

 

106. Phase I Environmental Site Assessment dated March 14, 2014; Vertex Project
No. 28280; Homewood Suites 65 Ella T. Grasso Turnpike, Windsor Locks,
Connecticut

 

Environmental Indemnity Agreement

(Mezzanine Loan)